20-12097-scc       Doc 132       Filed 10/14/20 Entered 10/14/20 21:40:14                   Main Document
                                             Pg 1 of 86



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re
                                                                    Chapter 11
CENTURY 21 DEPARTMENT STORES LLC,
et al.,                                                             Case No. 20-12097 (SCC)

                Debtors.1                                           (Jointly Administered)



                  SCHEDULE OF ASSETS AND LIABILITIES FOR
             CENTURY 21 DEPARTMENT STORES LLC (CASE NO 20-12097)




1
        The Debtors in these chapter 11 cases (the “Chapter 11 Cases”), along with the last four digits of each
        Debtor’s federal tax identification number, as applicable, are Century 21 Department Stores LLC (4073),
        L.I. 2000, Inc. (9619), C21 Department Stores Holdings LLC (8952), Giftco 21 LLC (0347), Century 21
        Fulton LLC (4536), C21 Philadelphia LLC (2106), Century 21 Department Stores of New Jersey, L.L.C.
        (1705), Century 21 Gardens Of Jersey, LLC (9882), C21 Sawgrass Blue, LLC (8286), C21 GA Blue LLC
        (5776), and Century Paramus Realty LLC (5033). The Debtors’ principal place of business is: 22 Cortlandt
        Street, 5th Floor, New York, NY 10007.
               20-12097-scc               Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14   Main Document
                                                                     Pg 2 of 86
 Fill in this information to identify the case:

 Debtor name: Century 21 Department Stores LLC

 United States Bankruptcy Court for the: Southern District of New York
                                                                                                            Check if this is an
 Case number: 20-12097
                                                                                                            amended ling


O cial Form 206Sum
Summary of Assets and Liabilities for Non-Individuals

 1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
  1a. Real property:                                                                                                    $0.00
          Copy line 88 from Schedule A/B
  1b. Total personal property:                                                                               $112,399,760.34
          Copy line 91A from Schedule A/B
  1c. Total of all property:                                                                                 $112,399,760.34
          Copy line 92 from Schedule A/B


 2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)                              $56,241,128.09
 Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

 3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
  3a. Total claim amounts of priority unsecured claims:                                                                 $0.00
          Copy the total claims from Part 1 from line 5a of Schedule E/F
  3b. Total amount of claims of nonpriority amount of unsecured claims:                                      $180,909,372.70
          Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


 4. Total Liabilities                                                                                        $237,150,500.79
 Lines 2 + 3a + 3b
                   20-12097-scc              Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14                                    Main Document
                                                                        Pg 3 of 86
   Fill in this information to identify the case:

   Debtor name: Century 21 Department Stores LLC

   United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                         Check if this is an
   Case number: 20-12097
                                                                                                                                                         amended ling


 O cial Form 206A/B
 Schedule A/B: Assets — Real and Personal Property 12/15
  Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the
  debtor holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets
  or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired
  Leases (O cial Form 206G).
  Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case
  number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the
  attachment in the total for the pertinent part.
  For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation
  schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
  claims. See the instructions to understand the terms used in this form.

 Part 1:     Cash and Cash Equivalents

1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.

       Yes. Fill in the information below.



  All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest

 2. Cash on hand

 2.1                                                                                                                                                             $228,941.02

  CASH IN MONEY ROOM - DOWNTOWN NY


 2.2                                                                                                                                                                $3,000.00

  CASH IN MONEY ROOM - SECURITY NY


 2.3                                                                                                                                                              $66,214.24

  CASH IN MONEY ROOM - LINCOLN SQUARE


 2.4                                                                                                                                                              $34,927.75

  CASH IN MONEY ROOM - BAYRIDGE BROOKLYN MAIN


 2.5                                                                                                                                                              $51,024.00

  CASH IN MONEY ROOM - BAYRIDGE BROOKLYN HOME


 2.6                                                                                                                                                                    $4.88

  CASH IN MONEY ROOM - STATEN ISLAND


 2.7                                                                                                                                                              $69,495.10

  CASH IN MONEY ROOM - CITY POINT


 2.8                                                                                                                                                              $86,681.47

  CASH IN MONEY ROOM - REGO PARK
Debtor   Century 21 Department Stores LLC_________________________________________           Case number (if known) 20-12097________________________________________
         Name
                20-12097-scc            Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14                                Main Document
  2.9                                                               Pg 4 of 86                                                                            $3,000.00

   CASH IN MONEY ROOM - ECOM


  3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
  Name of institution (bank or brokerage rm)                           Type of account             Last 4 digits of account #


  3.1     JPMorgan Chase                                              Chase Master Operating       5703                                                 $450,806.76



  3.2     JPMorgan Chase                                              Chase Master Collection      5752                                                       $0.00



  3.3     JPMorgan Chase                                              Chase Credit Card NY         5778                                                 $107,802.80



  3.4     JPMorgan Chase                                              Chase Operating/Main NY      5794                                                  $20,597.89



  3.5     JPMorgan Chase                                              Chase Change NY              5802                                                       $0.00



  3.6     JPMorgan Chase                                              Chase Credit Card LS         5836                                                  $51,837.51



  3.7     JPMorgan Chase                                              Chase Operating/Main LS      5851                                                       $0.00



  3.8     JPMorgan Chase                                              Chase Change LS              5885                                                       $0.00



  3.9     JPMorgan Chase                                              Chase Credit Card BK         5893                                                 $144,077.31



  3.10    JPMorgan Chase                                              Chase Operating/Main BK      5901                                                  $44,091.49



  3.11    JPMorgan Chase                                              Chase Change BK              5919                                                       $0.00



  3.12    JPMorgan Chase                                              Chase Credit Card CP         5935                                                  $49,777.16



  3.13    JPMorgan Chase                                              Chase Operating/Main CP      5943                                                       $0.00



  3.14    JPMorgan Chase                                              Chase Change CP              5968                                                       $0.00



  3.15    JPMorgan Chase                                              Chase Credit Card RP         5976                                                 $135,697.54



  3.16    JPMorgan Chase                                              Chase Operating/Main CP      5984                                                  $28,127.08



  3.17    JPMorgan Chase                                              Chase Change CP              5992                                                       $0.00



  3.18    JPMorgan Chase                                              Chase Payroll                6008                                                 $891,477.98



  3.19    JPMorgan Chase                                              Chase Accounts Payable       6024                                                       $0.00



  3.20    JPMorgan Chase                                              Chase Credit Card Ecom       6032                                                   $3,740.96



  3.21    JPMorgan Chase                                              Chase Foreign A/P            8263                                                       $0.00
Debtor     Century 21 Department Stores LLC_________________________________________               Case number (if known) 20-12097________________________________________
           Name
                      20-12097-scc            Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14                                 Main Document
  3.22      JPMorgan Chase                                                Pg
                                                                      Chase    5 Receipts
                                                                            Other of 86   2552                                                                        $0.00



  3.23      JPMorgan Chase                                                  C21 Bene ts                  2560                                                      $520.38



  3.24      JPMorgan Chase                                                  C21 Union Bene ts            2578                                                      $987.82



  3.25      JPMorgan Chase                                                  C21 401K                     2586                                                   $87,154.19



  4. Other cash equivalents (Identify all)
  4.1       See Exhibit                                                                                                                                      $1,409,811.76



  5. Total of Part 1
  Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                                            $3,969,797.09



  Part 2:     Deposits and prepayments

  6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.

        Yes. Fill in the information below.



                                                                                                                                       Current value of debtor’s interest
  7. Deposits, including security deposits and utility deposits
  Description, including name of holder of deposit


  7.1       JULIAN SMITH - BK Store                                                                                                                            $655,273.69



  7.2       AETNA - Bene t Self-funding                                                                                                                         $49,800.00



  7.3       CEDAR MANAGEMENT- 179 Broadway                                                                                                                      $42,311.73



  7.4       15 Maiden Lane Sublease                                                                                                                             $-30,333.34



  7.5       Cortlandt (Utilities)                                                                                                                                 $6,030.00



  7.6       Sawgrass (Utilities)                                                                                                                                $28,066.00



  7.7       Brooklyn (Utilities)                                                                                                                                $60,497.00



  7.8       National Grid (Utilities)                                                                                                                             $1,675.25



  7.9       Stretto                                                                                                                                             $20,793.55



  7.10      Proskauer                                                                                                                                          $250,000.00



  7.11      Berkeley Research Group                                                                                                                            $350,000.00



  8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
  Description, including name of holder of prepayment
Debtor     Century 21 Department Stores LLC_________________________________________                   Case number (if known) 20-12097________________________________________
           Name
                    20-12097-scc              Doc 132          Filed 10/14/20 Entered 10/14/20 21:40:14                                      Main Document
  8.1       PREPAID RENT/REAL ESTATE TAXES                                 Pg 6 of 86                                                                              $1,053,039.38



  8.2       PREPAID INSURANCE                                                                                                                                        $493,127.00



  8.3       PREPAID ECOM AND MARKETING                                                                                                                               $319,514.54



  8.4       PREPAID EXPENSES                                                                                                                                       $1,469,949.00



  9. Total of Part 2
  Add lines 7 through 8. Copy the total to line 81.
                                                                                                                                                                  $4,769,743.80



  Part 3:     Accounts receivable

  10. Does the debtor have any accounts receivable?

        No. Go to Part 4.

        Yes. Fill in the information below.



                                                                                                                                             Current value of debtor’s interest
  11. Accounts receivable
  11a.      90 days old or                                          $      —                                           $    = ........   
            less:
                                     face amount                               doubtful or uncollectible accounts

  11b.      Over 90 days old:                                       $      —                                           $    = ........   

                                     face amount                               doubtful or uncollectible accounts


  12. Total of Part 3
  Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                                                                           $0.00



  Part 4:     Investments

  13. Does the debtor own any investments?

        No. Go to Part 5.

        Yes. Fill in the information below.



                                                                                                Valuation method used for current            Current value of debtor’s interest
                                                                                                value
  14. Mutual funds or publicly traded stocks not included in Part 1
  Name of fund or stock:


  14.1



  15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an LLC,
  partnership, or joint venture
  Name of entity:                                           % of ownership:


  15.1      Century 21 Fulton LLC                              100%                                                                          Unknown



  15.2      C21 Philadelphia LLC                               100%                                                                          Unknown



  15.3      C21 SI Blue                                        100%                                                                          Undetermined
Debtor   Century 21 Department Stores LLC_________________________________________   Case number (if known) 20-12097________________________________________
         Name
                 20-12097-scc               Doc 132      Filed 10/14/20 Entered 10/14/20 21:40:14                       Main Document
                                                                          Pg 7instruments
  16. Government bonds, corporate bonds, and other negotiable and non-negotiable of 86 not included in Part 1
  Describe:


  16.1



  17. Total of Part 4
  Add lines 14 through 16. Copy the total to line 83.
                                                                                                                                                     $0.00
Debtor     Century 21 Department Stores LLC_________________________________________              Case number (if known) 20-12097________________________________________
           Name
                     20-12097-scc           Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14                                  Main Document
                                                                        Pg 8 of 86
  Part 5:       Inventory, excluding agriculture assets

  18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.

     Yes. Fill in the information below.



   General description                                        Date of        Net book value of            Valuation method used        Current value of debtor’s interest
                                                              the last       debtor's interest            for current value
                                                              physical       (Where available)
                                                              inventory
  19. Raw materials
  19.1                                                                                           $                                                                    $0.00



  20. Work in progress
  20.1                                                                                           $                                                                    $0.00



  21. Finished goods, including goods held for resale
  21.1         See Exhibit                                                                       $                                                          $58,573,042.23



  22. Other inventory or supplies
  22.1                                                                                           $                                                                    $0.00



  23. Total of Part 5
  Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                                           $58,573,042.23



  24. Is any of the property listed in Part 5 perishable?

     No

     Yes


  25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

         No
                       Book value                       $         Valuation method                                         Current value                                    $
         Yes


  26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

     No

     Yes


  Part 6:       Farming and shing-related assets (other than titled motor vehicles and land)

  27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

     No. Go to Part 7.

     Yes. Fill in the information below.



   General description                                                       Net book value of            Valuation method used        Current value of debtor’s interest
                                                                             debtor's interest            for current value
                                                                             (Where available)
  28. Crops—either planted or harvested
  28.1                                                                                           $
Debtor     Century 21 Department Stores LLC_________________________________________               Case number (if known) 20-12097________________________________________
           Name
                     20-12097-scc            Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14                              Main Document
  29. Farm animals Examples: Livestock, poultry, farm-raised   sh           Pg 9 of 86
  29.1                                                                                            $



  30. Farm machinery and equipment (Other than titled motor vehicles)
  30.1                                                                                            $



  31. Farm and shing supplies, chemicals, and feed
  31.1                                                                                            $



  32. Other farming and shing-related property not already listed in Part 6
  32.1                                                                                            $



  33. Total of Part 6
  Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                                                     $0.00



  34. Is the debtor a member of an agricultural cooperative?

         No

         Yes. Is any of the debtor’s property stored at the cooperative?

                             No

                             Yes


  35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

         No
                      Book value                        $          Valuation method                                       Current value                                     $
         Yes


  36. Is a depreciation schedule available for any of the property listed in Part 6?

     No

     Yes


  37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

     No

     Yes


  Part 7:       O ce furniture, xtures, and equipment; and collectibles

  38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

     No. Go to Part 8.

     Yes. Fill in the information below.



   General description                                                        Net book value of            Valuation method used       Current value of debtor’s interest
                                                                              debtor's interest            for current value
                                                                              (Where available)
  39. O ce furniture
  39.1         See Exhibit                                                             $5,581,668.00     Net Book Value                                      $5,581,668.00



    The Debtors’ books and records identify Furniture and Fixtures by Vendor and Classi cation, but the Debtors do not maintain additional information as to the nature of
    the assets listed in this Schedule.

  40. O ce xtures
Debtor    Century 21 Department Stores LLC_________________________________________                          Case number (if known) 20-12097________________________________________
          Name
                   20-12097-scc                 Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14                                            Main Document
  40.1                                                                         Pg 10 of 86$                                                                                               $0.00




  41. O ce equipment, including all computer equipment and communication systems equipment and software
  41.1      See Exhibit                                                                       $3,251,266.69          Net Book Value                                             $3,251,266.69



    The Debtors’ books and records identify Furniture and Fixtures by Vendor and Classi cation, but the Debtors do not maintain additional information as to the nature of
    the assets listed in this Schedule.

  42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections; other
  collections, memorabilia, or collectibles

  42.1                                                                                                      $                                                                             $0.00




  43. Total of Part 7
  Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                                               $8,832,934.69



  44. Is a depreciation schedule available for any of the property listed in Part 7?

     No

     Yes


  45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

     No

     Yes


  Part 8:    Machinery, equipment, and vehicles

  46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.

     Yes. Fill in the information below.



   General description                                                               Net book value of                Valuation method used            Current value of debtor’s interest
   Include year, make, model, and identi cation numbers (i.e., VIN,                  debtor's interest                for current value
   HIN, or N-number)                                                                 (Where available)
  47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
  47.1                                                                                          $446,820.00                                           Undetermined
  See attached Schedule AB 47



  48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
  48.1                                                                                                      $




  49. Aircraft and accessories
  49.1                                                                                                      $




  50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
  50.1                                                                                                      $
Debtor    Century 21 Department Stores LLC_________________________________________                  Case number (if known) 20-12097________________________________________
          Name
                    20-12097-scc            Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14                                  Main Document
  51. Total of Part 8.                                                    Pg 11 of 86
  Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                                                       $0.00



  52. Is a depreciation schedule available for any of the property listed in Part 8?

     No

     Yes


  53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

     No

     Yes


  Part 9:     Real Property

  54. Does the debtor own or lease any real property?

     No. Go to Part 10.

     Yes. Fill in the information below.


  55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
   Description and location of property                         Nature and extent of          Net book value of           Valuation method used        Current value of
   Include street address or other description such as          debtor’s interest in          debtor's interest           for current value            debtor’s interest
   Assessor Parcel Number (APN), and type of property           property                      (Where available)
   (for example, acreage, factory, warehouse,
   apartment or o ce building), if available.

  55.1       See attached Schedule AB 55 Exhibit                                                                    $



  56. Total of Part 9.
  Add the current value of all lines in question 55 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                                                       $0.00



  57. Is a depreciation schedule available for any of the property listed in Part 9?

     No

     Yes


  58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

     No

     Yes


  Part 10:       Intangibles and intellectual property

  59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.

     Yes. Fill in the information below.



   General description                                                         Net book value of             Valuation method used       Current value of debtor’s interest
                                                                               debtor's interest             for current value
                                                                               (Where available)
  60. Patents, copyrights, trademarks, and trade secrets
Debtor    Century 21 Department Stores LLC_________________________________________                Case number (if known) 20-12097________________________________________
          Name
                 20-12097-scc               Doc 132          Filed 10/14/20 Entered 10/14/20 21:40:14                                  Main Document
                                                                         Pg 12 of 86
  60.1     See attached Schedule A/B 60 Exhibit                                                   $                                    Undetermined




  61. Internet domain names and websites
  61.1     See attached Schedule A/B 61 Exhibit                                                   $                                    Undetermined




  62. Licenses, franchises, and royalties
  62.1                                                                                            $




  63. Customer lists, mailing lists, or other compilations
  63.1     Customer List - CRM                                                                    $       None                         Undetermined



  63.2     Email Marketing List                                                                   $       None                         Undetermined



  63.3     Curalate - Reporting/posting Tool                                                      $       None                         Undetermined




  64. Other intangibles, or intellectual property
  64.1     Instagram - @Century21stores                                                           $       None                         Undetermined
           https://www.instagram.com/century21stores/



  64.2     Instagram - @Nextcenturyc21                                                            $       None                         Undetermined
           https://www.instagram.com/nextcenturyc21/



  64.3     Facebook - @Century21stores                                                            $       None                         Undetermined
           https://www.facebook.com/century21stores/



  64.4     Twitter - @Century21stores                                                             $       None                         Undetermined
           https://twitter.com/century21stores?lang=en



  64.5     Pintrest - Century21stores                                                             $       None                         Undetermined
           https://www.pinterest.com/century21stores/



  65. Goodwill
  65.1                                                                                            $




  66. Total of Part 10.
  Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                                                   $0.00



  67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

     No

     Yes


  68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

     No

     Yes
Debtor    Century 21 Department Stores LLC_________________________________________                 Case number (if known) 20-12097________________________________________
          Name
                    20-12097-scc           Doc 132          Filed 10/14/20 Entered 10/14/20 21:40:14                                   Main Document
                                                                              Pg
  69. Has any of the property listed in Part 10 been appraised by a professional    13theoflast86year?
                                                                                 within

     No

     Yes


  Part 11:       All other assets

  70. Does the debtor own any other assets that have not yet been reported on this form?
  Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.

     Yes. Fill in the information below.



                                                                                                                                        Current value of debtor’s interest
  71. Notes receivable
  Description (include name of obligor)
  71.1       Blue Millenium                                 $590,658.00                                                $   =                                   $590,658.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.2       Secaucus Blue                                  $603,524.00                                                $   =                                   $603,524.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.3       ASG Equities Secaucus                          $892,762.00                                                $   =                                   $892,762.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.4       PMP                                          $1,200,000.00                                                $   =                                 $1,200,000.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.5       ASG Equities                                 $1,500,000.00                                                $   =                                 $1,500,000.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.6       C21 Inc                                      $8,847,523.00                                                $   =                                 $8,847,523.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.7       C21 Department Stores                          $117,660.00                                                $   =                                   $117,660.00
             Holdings LLC                                                              -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.8       Aetna - cobra                                   $47,427.73                                                $   =                                    $47,427.73
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.9       ASG Equities LLC                               $405,167.00                                                $   =                                   $405,167.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.10 C21 Property Management                              $11,543.53                                                $   =                                    $11,543.53
        Partners LLC                                                                   -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount
Debtor   Century 21 Department Stores LLC_________________________________________                  Case number (if known) 20-12097________________________________________
         Name
                 20-12097-scc              Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14                                  Main Document
  71.11 CC Vending                                           $50,000.00  Pg 14 of 86        $ =                                                                $50,000.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.12 Century Realty Inc.                                 $203,154.47                                                $    =                                 $203,154.47
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.13 Comenity                                            $275,000.00                                                $    =                                 $275,000.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.14 Intellipark Management                               $30,000.00                                                $    =                                  $30,000.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.15 James Betesh                                        $452,155.30                                                $    =                                 $452,155.30
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.16 Modern Fit                                           $20,207.00                                                $    =                                  $20,207.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.17 O.C. Tanner                                               $680.00                                              $    =                                     $680.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.18 SK Tailoring                                              $879.00                                              $    =                                     $879.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount


  71.19 Staples                                              $60,000.00                                                $    =                                  $60,000.00
                                                                                       -
                                              total face amount                            doubtful or uncollectible
                                                                                           amount



  72. Tax refunds and unused net operating losses (NOLs)
  Description (for example, federal, state, local)
  72.1    NOL                                                                                       Tax year   2018-Prior              Undetermined



  72.2    NOL                                                                                       Tax year   2019                    Undetermined



  72.3    Federal Income Tax Refund                                                                 Tax year   2019                                            $505,452.00




  73. Interests in insurance policies or annuities
  73.1    See attached AB 73 Exhibit                                                                                                   Undetermined




  74. Causes of action against third parties (whether or not a lawsuit has been led)
Debtor     Century 21 Department Stores LLC_________________________________________                  Case number (if known) 20-12097________________________________________
           Name
                     20-12097-scc              Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14                                Main Document
  74.1                                                                             Pg Co.,
             Century 21 Department Stores, LLC, et al. v. Starr Surplus Lines Insurance 15etofal. 86                                     Not less than $175,585,799
             Case no: 652975/2020

  Nature of Claim                        Breach of insurance contract, fees, and costs

  Amount requested                       Not less than $175,585,799

   Aggregate amount requested by the debtor and non-debtor plaintiffs to the action; the portion attributable to the debtor is undetermined.


  75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
  75.1                                                                                                                                                                 $0.00

  Nature of Claim

  Amount requested                                                                                   $



  76. Trusts, equitable or future interests in property
  76.1       Century 21 Department Stores, LLC Bonus Plan Trust                                                                                               $20,169,882.36




  77. Other property of any kind not already listed Examples: Season tickets, country club membership
  77.1       Intercompany Receivable - Giftco 21 LLC                                                                                                             $270,567.14




  78. Total of Part 11.
  Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                                             $36,254,242.53



  79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

      No

      Yes


  Part 12:        Summary

    In Part 12 copy all of the totals from the earlier parts of the form.

   Type of property                                                             Current value of              Current value of real
                                                                                personal property             property

  80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.                    $3,969,797.09


  81. Deposits and prepayments. Copy line 9, Part 2.                                      $4,769,743.80


  82. Accounts receivable. Copy line 12, Part 3.                                                 $0.00


  83. Investments. Copy line 17, Part 4.                                                         $0.00


  84. Inventory. Copy line 23, Part 5.                                                   $58,573,042.23


  85. Farming and shing-related assets. Copy line 33, Part 6.                                    $0.00


  86. O ce furniture, xtures, and equipment; and collectibles. Copy                       $8,832,934.69
  line 43, Part 7.


  87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                  $0.00


  88. Real property. Copy line 56, Part 9.                                                                                   $0.00


  89. Intangibles and intellectual property.. Copy line 66, Part 10.                             $0.00
Debtor   Century 21 Department Stores LLC_________________________________________            Case number (if known) 20-12097________________________________________
         Name
                  20-12097-scc                   Doc 132      Filed 10/14/20 Entered 10/14/20 21:40:14                           Main Document
  90. All other assets. Copy line 78, Part 11.                            Pg$36,254,242.53
                                                                             16 of 86

  91. Total. Add lines 80 through 90 for each column                 91a.                                        91b.
                                                                            $112,399,760.34                                                         $0.00



  92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                                                   $112,399,760.34
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14       Main Document
                                                       SCHEDULE PgAB
                                                                   174of
                                                                      ATTACHMENT
                                                                         86
                                                          Other Cash Equivalents
                                       Other Cash Equivalents                      Current Value
                             AMEX RECEIVABLE - NY                                                   $30,722.11
                             VISA/MC RECEIVABLE - NY                                               $139,394.54
                             DISCOVER RECEIVABLE - NY                                                $3,856.16
                             PLCC RECEIVABLE - NY                                                   $36,503.59
                             DISCOVER RECEIVABLE - HS                                                    $0.10
                             AMEX RECEIVABLE - LS                                                   $17,473.36
                             VISA/MC RECEIVABLE - LS                                                $74,843.55
                             DISCOVER RECEIVABLE - LS                                               -$2,833.09
                             PLCC RECEIVABLE - LS                                                   $13,424.78
                             AMEX RECEIVABLE - BK                                                   $31,658.35
                             VISA/MC RECEIVABLE - BK                                               $242,795.32
                             DISCOVER RECEIVABLE - BK                                                $4,494.24
                             PLCC RECEIVABLE - BK                                                   $62,810.56
                             AMEX RECEIVABLE - CP                                                    $4,935.97
                             VISA/MC RECEIVABLE - CP                                                $80,968.42
                             DISCOVER RECEIVABLE - CP                                                $1,188.80
                             PLCC RECEIVABLE - DP                                                   $22,045.56
                             AMEX RECEIVABLE - RP                                                   $23,811.31
                             VISA/MC RECEIVABLE - RP                                               $175,689.82
                             DISCOVER RECEIVABLE - RP                                                $5,464.94
                             PLCC RECEIVABLE - RP                                                   $71,936.91
                             AMEX RECEIVABLE - ECOM                                                 $52,451.89
                             VISA/MC RECEIVABLE - ECOM                                             $119,195.41
                             PLCC RECEIVABLE - ECOM                                                 $16,889.66
                             PAY PAL - ECOM                                                         $65,207.05
                             AMEX RECEIVABLE - CORP                                                     -$0.60
                             PLCC RECEIVABLE - CORP                                                     -$0.02
                             FOREIGN EXCH COMMISSION DUE - CORP                                    $114,883.16
                             DISCOVER CHARGEBACKS - CORP                                                -$0.09




In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 1 of 1
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14                Main Document
                                                       SCHEDULE PgAB1821ofATTACHMENT
                                                                           86
                                                Finished Goods, including Goods Held for Resale

                                                 Date of Last
                      General Description          Inventory          Net Book Value      Valuation Method      Current Value
                   Mens                        January - February     $ 19,588,361.31       Value at Cost       $19,588,361.31
                                                     2020
                   Ladies                      January - February     $   12,302,509.34     Value at Cost        $12,302,509.34
                                                     2020
                   Childrens                   January - February     $    3,301,403.50     Value at Cost         $3,301,403.50
                                                     2020
                   Lingerie                    January - February     $    3,272,048.71     Value at Cost         $3,272,048.71
                                                     2020
                   Ladies Shoes                January - February     $    4,398,507.35     Value at Cost         $4,398,507.35
                                                     2020
                   Men's Shoes                 January - February     $    1,271,674.33     Value at Cost         $1,271,674.33
                                                     2020
                   Kids' Shoes                 January - February     $     546,012.81      Value at Cost          $546,012.81
                                                     2020
                   Sneakers                    January - February     $    1,674,447.55     Value at Cost         $1,674,447.55
                                                     2020
                   Handbags                    January - February     $    4,575,623.84     Value at Cost         $4,575,623.84
                                                     2020
                   Watches                     January - February     $     768,220.49      Value at Cost          $768,220.49
                                                     2020
                   Housewares                  January - February     $    2,412,290.85     Value at Cost         $2,412,290.85
                                                     2020
                   Electronics/Sm. App.        January - February     $       74,076.95     Value at Cost           $74,076.95
                                                     2020
                   Linens                      January - February     $     530,074.81      Value at Cost          $530,074.81
                                                     2020
                   Cosmetics                   January - February     $    3,859,751.98     Value at Cost         $3,859,751.98
                                                     2020
                   Leased Space                January - February     $            7.28     Value at Cost                $7.28
                                                     2020
                   Miscellaneous               January - February     $      (1,968.87)     Value at Cost            -$1,968.87
                                                     2020




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                   Page 1 of 1
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB1939ofATTACHMENT
                                                                           86
                                                              Office Furniture
                          General Description                   Net Book Value       Valuation Method      Current Value
          801-GALLERY C-3                                                $4,609.00    Net Book Value               $4,609.00
          ABCO SYSTEMS INC.                                             $26,557.00    Net Book Value              $26,557.00
          ACRO DISPLAY, INC.                                             $3,964.00    Net Book Value               $3,964.00
          ACRYLIC DESIGN CO.                                               $572.00    Net Book Value                 $572.00
          ACTION GLASS CO. INC.                                          $2,523.00    Net Book Value               $2,523.00
          AMAZON DISPLAYS, LLC.                                            $119.00    Net Book Value                 $119.00
          AMERCIAN EXPRESS                                               $1,288.00    Net Book Value               $1,288.00
          AMERICAN EXPRESS                                                 $935.00    Net Book Value                 $935.00
          AMERLUX                                                         -$219.00    Net Book Value                -$219.00
          AMERLUX                                                          $918.00    Net Book Value                 $918.00
          AMERLUX                                                        $3,782.00    Net Book Value               $3,782.00
          AMERLUX                                                        $4,494.00    Net Book Value               $4,494.00
          AMERLUX                                                        $6,717.00    Net Book Value               $6,717.00
          AMERLUX                                                       $11,373.00    Net Book Value              $11,373.00
          AMERLUX                                                       $12,796.00    Net Book Value              $12,796.00
          AMERLUX                                                       $13,393.00    Net Book Value              $13,393.00
          AMERLUX                                                       $15,924.00    Net Book Value              $15,924.00
          AMERLUX                                                       $32,362.00    Net Book Value              $32,362.00
          AMERLUX                                                       $68,184.00    Net Book Value              $68,184.00
          AMUNEAL MANUFACTURING, CORP.                                   $2,975.00    Net Book Value               $2,975.00
          AMUNEAL MANUFACTURING, CORP.                                   $3,670.00    Net Book Value               $3,670.00
          AMUNEAL MANUFACTURING, CORP.                                   $4,847.00    Net Book Value               $4,847.00
          AMUNEAL MANUFACTURING, CORP.                                   $7,271.00    Net Book Value               $7,271.00
          AMUNEAL MANUFACTURING, CORP.                                  $17,729.00    Net Book Value              $17,729.00
          AMUNEAL MANUFACTURING, CORP.                                  $30,493.00    Net Book Value              $30,493.00
          AMUNEAL MANUFACTURING, CORP.                                  $38,777.00    Net Book Value              $38,777.00
          AMUNEAL MANUFACTURING, CORP.                                  $56,452.00    Net Book Value              $56,452.00
          AMUNEALMANUFACTURING CORP                                      $2,600.00    Net Book Value               $2,600.00
          AMUNEALMANUFACTURING CORP                                      $5,805.00    Net Book Value               $5,805.00
          ARSENAL NEW YORK                                               $7,104.00    Net Book Value               $7,104.00
          AVX SYSTEMS                                                      $563.00    Net Book Value                 $563.00
          AVX SYSTEMS                                                    $2,139.00    Net Book Value               $2,139.00
          B.R. FRIES & ASSOCIATES, LLC                                  $11,951.00    Net Book Value              $11,951.00
          BELSITO MECHANICAL LLC                                           $280.00    Net Book Value                 $280.00
          BELSITO MECHANICAL LLC                                         $2,537.00    Net Book Value               $2,537.00
          BROOKLYN ROASTING                                             $29,405.00    Net Book Value              $29,405.00
          BROOKLYN ROASTING CO                                           $2,262.00    Net Book Value               $2,262.00
          CANDID LITHO PRINTING LTD.                                     $9,993.00    Net Book Value               $9,993.00
          CANDID LITHO PRINTING LTD.                                    $14,887.00    Net Book Value              $14,887.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 1 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB2039ofATTACHMENT
                                                                           86
                                                              Office Furniture
                        General Description                     Net Book Value       Valuation Method      Current Value
          CAPSULE MANUFACTURING                                          $9,187.00    Net Book Value               $9,187.00
          CAPSULE MANUFACTURING                                          $9,187.00    Net Book Value               $9,187.00
          COASTAL GENERAL CONTRACTI                                    -$32,283.00    Net Book Value             -$32,283.00
          COASTAL GENERAL CONTRACTI                                    -$12,161.00    Net Book Value             -$12,161.00
          COASTAL GENERAL CONTRACTI                                         $53.00    Net Book Value                  $53.00
          COASTAL GENERAL CONTRACTI                                      $3,379.00    Net Book Value               $3,379.00
          COASTAL GENERAL CONTRACTI                                      $9,429.00    Net Book Value               $9,429.00
          COASTAL GENERAL CONTRACTI                                     $25,583.00    Net Book Value              $25,583.00
          COASTAL GENERAL CONTRACTI                                     $47,643.00    Net Book Value              $47,643.00
          COASTAL GENERAL CONTRACTI                                    $110,482.00    Net Book Value             $110,482.00
          COASTAL GENERAL CONTRACTI                                    $207,643.00    Net Book Value             $207,643.00
          COASTAL GENERAL CONTRACTI                                    $437,334.00    Net Book Value             $437,334.00
          CRATE AND BARREL                                                 $291.00    Net Book Value                 $291.00
          DANCKER                                                        $4,907.00    Net Book Value               $4,907.00
          DANCKER                                                          $720.00    Net Book Value                 $720.00
          DANCKER                                                        $1,631.00    Net Book Value               $1,631.00
          DANCKER                                                        $4,146.00    Net Book Value               $4,146.00
          DGC CAPITAL CONTRACTI                                          $1,640.00    Net Book Value               $1,640.00
          DGC CAPITAL CONTRACTING                                          $342.00    Net Book Value                 $342.00
          DGC CAPITAL CONTRACTING                                        $2,432.00    Net Book Value               $2,432.00
          DGC CAPITAL CONTRACTING                                        $5,875.00    Net Book Value               $5,875.00
          DGC CAPITAL CONTRACTING                                       $30,062.00    Net Book Value              $30,062.00
          DGC CAPITAL CONTRACTING                                       $54,856.00    Net Book Value              $54,856.00
          DGC CAPITAL CONTRACTING                                       $65,356.00    Net Book Value              $65,356.00
          DGC CAPITAL CONTRACTING                                      $161,961.00    Net Book Value             $161,961.00
          DGC CAPITAL CONTRACTING                                      $177,586.00    Net Book Value             $177,586.00
          DISPLAY CRAFT MANUFACTURING CO.                                 -$360.00    Net Book Value                -$360.00
          DISPLAY CRAFT MANUFACTURING CO.                                  $100.00    Net Book Value                 $100.00
          DISPLAY CRAFT MANUFACTURING CO.                                  $294.00    Net Book Value                 $294.00
          DISPLAY CRAFT MANUFACTURING CO.                                  $714.00    Net Book Value                 $714.00
          DISPLAY CRAFT MANUFACTURING CO.                                $4,495.00    Net Book Value               $4,495.00
          DISPLAY CRAFT MANUFACTURING CO.                                $4,979.00    Net Book Value               $4,979.00
          DISPLAY CRAFT MANUFACTURING CO.                                $6,453.00    Net Book Value               $6,453.00
          DISPLAY CRAFT MANUFACTURING CO.                                $7,680.00    Net Book Value               $7,680.00
          DISPLAY CRAFT MFG. CO.                                         $1,152.00    Net Book Value               $1,152.00
          DISPLAY CRAFT MFG. CO.                                         $1,549.00    Net Book Value               $1,549.00
          DISPLAY CRAFT MFG. CO.                                         $2,571.00    Net Book Value               $2,571.00
          DISPLAY CRAFT MFG. CO.                                         $3,267.00    Net Book Value               $3,267.00
          DISPLAY CRAFT MFG. CO.                                         $5,694.00    Net Book Value               $5,694.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 2 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB2139ofATTACHMENT
                                                                           86
                                                              Office Furniture
                         General Description                    Net Book Value       Valuation Method      Current Value
          DISPLAY CRAFT MFG. CO.                                         $5,893.00    Net Book Value               $5,893.00
          DISPLAY CRAFT MFG. CO.                                         $9,116.00    Net Book Value               $9,116.00
          DISPLAY CRAFT MFG. CO.                                        $11,292.00    Net Book Value              $11,292.00
          DIVERSIFIED STORE FIXTURES                                   -$98,508.00    Net Book Value             -$98,508.00
          EAMONN'S UPHOLSTERY                                            $1,780.00    Net Book Value               $1,780.00
          ESTEE LAUDER                                                 -$55,077.00    Net Book Value             -$55,077.00
          ESTEE LAUDER                                                 -$47,356.00    Net Book Value             -$47,356.00
          ESTEE LAUDER                                                 -$36,262.00    Net Book Value             -$36,262.00
          ESTEE LAUDER                                                 -$20,757.00    Net Book Value             -$20,757.00
          ESTEE LAUDER        2427                                     -$34,932.00    Net Book Value             -$34,932.00
          FIXTURE SERVICES                                              $46,888.00    Net Book Value              $46,888.00
          FIXTURE SERVICES INC.                                          $4,031.00    Net Book Value               $4,031.00
          FIXTURE SERVICES INC.                                          $4,184.00    Net Book Value               $4,184.00
          FIXTURE SERVICES INC.                                          $5,839.00    Net Book Value               $5,839.00
          FIXTURE SERVICES INC.                                          $5,937.00    Net Book Value               $5,937.00
          FIXTURE SERVICES INC.                                          $7,329.00    Net Book Value               $7,329.00
          FIXTURE SERVICES INC.                                          $8,967.00    Net Book Value               $8,967.00
          FIXTURE SERVICES INC.                                          $9,760.00    Net Book Value               $9,760.00
          FIXTURE SERVICES INC.                                         $10,758.00    Net Book Value              $10,758.00
          FIXTURE SERVICES INC.                                         $13,505.00    Net Book Value              $13,505.00
          FIXTURE SERVICES INC.                                         $14,067.00    Net Book Value              $14,067.00
          FIXTURE SERVICES INC.                                         $15,619.00    Net Book Value              $15,619.00
          FIXTURE SERVICES INC.                                         $16,715.00    Net Book Value              $16,715.00
          FIXTURE SERVICES INC.                                         $17,885.00    Net Book Value              $17,885.00
          FIXTURE SERVICES INC.                                         $20,059.00    Net Book Value              $20,059.00
          FIXTURE SERVICES INC.                                         $26,087.00    Net Book Value              $26,087.00
          FIXTURE SERVICES INC.                                         $27,448.00    Net Book Value              $27,448.00
          FIXTURE SERVICES INC.                                         $27,621.00    Net Book Value              $27,621.00
          FIXTURE SERVICES INC.                                         $37,468.00    Net Book Value              $37,468.00
          FIXTURE SERVICES INC.                                         $42,850.00    Net Book Value              $42,850.00
          FIXTURE SERVICES INC.                                         $51,929.00    Net Book Value              $51,929.00
          FIXTURE SERVICES INC.                                         $64,449.00    Net Book Value              $64,449.00
          FIXTURE SERVICES, INC.                                           $463.00    Net Book Value                 $463.00
          FIXTURE SERVICES, INC.                                         $1,269.00    Net Book Value               $1,269.00
          FIXTURE SERVICES, INC.                                         $3,288.00    Net Book Value               $3,288.00
          FIXTURE SERVICES, INC.                                         $3,491.00    Net Book Value               $3,491.00
          FIXTURE SERVICES, INC.                                         $5,569.00    Net Book Value               $5,569.00
          FIXTURE SERVICES, INC.                                        $15,428.00    Net Book Value              $15,428.00
          FIXTURE SERVICES, INC.                                        $38,647.00    Net Book Value              $38,647.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 3 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB2239ofATTACHMENT
                                                                           86
                                                              Office Furniture
                         General Description                    Net Book Value       Valuation Method      Current Value
          FRANKLIN FLOORS INC.                                           $1,907.00    Net Book Value                $1,907.00
          FRANKLIN FLOORS INC.                                           $2,313.00    Net Book Value                $2,313.00
          FRAZIER INDUSTRIAL CO                                          $7,318.00    Net Book Value                $7,318.00
          FRAZIER INDUSTRIAL CO                                         $24,738.00    Net Book Value              $24,738.00
          FRAZIER INDUSTRIAL COMPANY                                     $4,135.00    Net Book Value                $4,135.00
          G.B. CABINET CO., INC.                                           $101.00    Net Book Value                 $101.00
          G.B. CABINET CO., INC.                                           $238.00    Net Book Value                 $238.00
          GABRIEL SCOTT                                                  $2,046.00    Net Book Value                $2,046.00
          GABRIEL SCOTT                                                  $2,182.00    Net Book Value                $2,182.00
          GRAPEVINE VISUAL CONCEPTS                                         $94.00    Net Book Value                   $94.00
          GRAPEVINE VISUAL CONCEPTS                                        $365.00    Net Book Value                 $365.00
          GRAPEVINE VISUAL CONCEPTS                                        $583.00    Net Book Value                 $583.00
          GRAPEVINE VISUAL CONCEPTS                                        $651.00    Net Book Value                 $651.00
          GRAPEVINE VISUAL CONCEPTS                                        $897.00    Net Book Value                 $897.00
          GRAPEVINE VISUAL CONCEPTS                                        $905.00    Net Book Value                 $905.00
          GRAPEVINE VISUAL CONCEPTS                                        $928.00    Net Book Value                 $928.00
          GRAPEVINE VISUAL CONCEPTS                                      $1,282.00    Net Book Value                $1,282.00
          GRAPEVINE VISUAL CONCEPTS                                      $3,673.00    Net Book Value                $3,673.00
          GRAPEVINE VISUAL CONCEPTS                                      $5,630.00    Net Book Value                $5,630.00
          GRAPEVINE VISUAL CONCEPTS                                      $6,139.00    Net Book Value                $6,139.00
          GRAPEVINE VISUAL CONCEPTS                                      $7,976.00    Net Book Value                $7,976.00
          GRAPEVINE VISUAL CONCEPTS                                     $10,436.00    Net Book Value              $10,436.00
          GRAYBAR                                                        $3,144.00    Net Book Value                $3,144.00
          GRAYBAR                                                        $2,381.00    Net Book Value                $2,381.00
          INTERSTATE SIGNCRAFTE                                          $1,255.00    Net Book Value                $1,255.00
          INTERSTATE SIGNCRAFTE                                          $2,171.00    Net Book Value                $2,171.00
          INTERSTATE SIGNCRAFTE                                          $3,845.00    Net Book Value                $3,845.00
          INTERSTATE SIGNCRAFTE                                         $16,110.00    Net Book Value              $16,110.00
          INTERSTATE SIGNCRAFTE                                         $16,110.00    Net Book Value              $16,110.00
          INTERSTATE SIGNCRAFTE                                         $17,869.00    Net Book Value              $17,869.00
          INTERSTATE SIGNCRAFTE                                         $17,869.00    Net Book Value              $17,869.00
          IOVINO CONTRACTORS INC.                                        $1,888.00    Net Book Value                $1,888.00
          IOVINO CONTRACTORS, INC.                                         $535.00    Net Book Value                 $535.00
          ISTRA ELECTRICAL CONTRACTING                                   $8,690.00    Net Book Value                $8,690.00
          JONATHAN ARNOLD, INC.                                         -$5,008.00    Net Book Value               -$5,008.00
          JONATHAN ARNOLD, INC.                                         -$1,143.00    Net Book Value               -$1,143.00
          JONATHAN ARNOLD, INC.                                             $49.00    Net Book Value                   $49.00
          JONATHAN ARNOLD, INC.                                             $78.00    Net Book Value                   $78.00
          JONATHAN ARNOLD, INC.                                             $80.00    Net Book Value                   $80.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 4 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB2339ofATTACHMENT
                                                                           86
                                                              Office Furniture
                          General Description                   Net Book Value       Valuation Method      Current Value
          JONATHAN ARNOLD, INC.                                             $88.00    Net Book Value                  $88.00
          JONATHAN ARNOLD, INC.                                            $156.00    Net Book Value                 $156.00
          JONATHAN ARNOLD, INC.                                            $196.00    Net Book Value                 $196.00
          JONATHAN ARNOLD, INC.                                            $295.00    Net Book Value                 $295.00
          JONATHAN ARNOLD, INC.                                            $314.00    Net Book Value                 $314.00
          JONATHAN ARNOLD, INC.                                            $321.00    Net Book Value                 $321.00
          JONATHAN ARNOLD, INC.                                            $396.00    Net Book Value                 $396.00
          JONATHAN ARNOLD, INC.                                            $625.00    Net Book Value                 $625.00
          JONATHAN ARNOLD, INC.                                            $788.00    Net Book Value                 $788.00
          JONATHAN ARNOLD, INC.                                          $1,179.00    Net Book Value               $1,179.00
          JONATHAN ARNOLD, INC.                                          $1,586.00    Net Book Value               $1,586.00
          JORGENSON LOCKERS                                                $435.00    Net Book Value                 $435.00
          JORGENSON LOCKERS                                              $2,381.00    Net Book Value               $2,381.00
          JORGENSON LOCKERS                                              $5,055.00    Net Book Value               $5,055.00
          JPMA GLOBAL INC.                                              $31,190.00    Net Book Value              $31,190.00
          JPMA GLOBAL, INC.                                            $183,485.00    Net Book Value             $183,485.00
          L & J INTERIORS, INC.                                          $1,183.00    Net Book Value               $1,183.00
          L & J INTERIORS, INC.                                          $1,987.00    Net Book Value               $1,987.00
          L & J INTERIORS, INC.                                         $21,431.00    Net Book Value              $21,431.00
          LANNINGSMITH STUDIO                                            $2,398.00    Net Book Value               $2,398.00
          LSI LIGHTRON                                                    -$847.00    Net Book Value                -$847.00
          M.K.M. KITCHEN DESIGN, INC.                                      $288.00    Net Book Value                 $288.00
          MAC                                                           $30,397.00    Net Book Value              $30,397.00
          MAC                                                           $30,397.00    Net Book Value              $30,397.00
          MAXIMUM VISIBILITY, INC.                                     $121,594.00    Net Book Value             $121,594.00
          MCCANN SYSTEMS                                                $77,379.00    Net Book Value              $77,379.00
          MEGA VISION INC.                                                 $301.00    Net Book Value                 $301.00
          MEGA VISION INC.                                                 $440.00    Net Book Value                 $440.00
          MEGA VISION INC.                                                 $466.00    Net Book Value                 $466.00
          MEGA VISION INC.                                                 $929.00    Net Book Value                 $929.00
          MEGA VISION INC.                                               $2,380.00    Net Book Value               $2,380.00
          MEGA VISION INC.                                               $3,443.00    Net Book Value               $3,443.00
          MEGA VISION INC.                                              $50,539.00    Net Book Value              $50,539.00
          MEGA VISION LLC                                                  $634.00    Net Book Value                 $634.00
          MEGA VISION LLC                                                $2,722.00    Net Book Value               $2,722.00
          MEGA VISION, INC.                                             $10,261.00    Net Book Value              $10,261.00
          MEGAVISION                                                       $265.00    Net Book Value                 $265.00
          MEGAVISION                                                       $354.00    Net Book Value                 $354.00
          MEGAVISION                                                       $470.00    Net Book Value                 $470.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 5 of 11
                          20-12097-scc     Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                        SCHEDULE PgAB2439ofATTACHMENT
                                                                            86
                                                               Office Furniture
                            General Description                  Net Book Value       Valuation Method      Current Value
          MEGAVISION                                                        $470.00    Net Book Value                 $470.00
          MEGAVISION                                                        $627.00    Net Book Value                 $627.00
          MEGAVISION                                                        $639.00    Net Book Value                 $639.00
          MEGAVISION                                                        $820.00    Net Book Value                 $820.00
          MEGAVISION                                                        $959.00    Net Book Value                 $959.00
          MEGAVISION                                                      $1,093.00    Net Book Value               $1,093.00
          MEGAVISION                                                      $1,145.00    Net Book Value               $1,145.00
          MEGAVISION                                                      $1,784.00    Net Book Value               $1,784.00
          MEGAVISION                                                      $2,100.00    Net Book Value               $2,100.00
          MEGAVISION                                                      $2,800.00    Net Book Value               $2,800.00
          MEGAVISION                                                      $3,038.00    Net Book Value               $3,038.00
          MEGAVISION                                                      $3,384.00    Net Book Value               $3,384.00
          MEGAVISION                                                      $3,571.00    Net Book Value               $3,571.00
          MEGAVISION                                                      $4,050.00    Net Book Value               $4,050.00
          MEGAVISION                                                      $4,667.00    Net Book Value               $4,667.00
          MEGAVISION                                                      $5,302.00    Net Book Value               $5,302.00
          MEGAVISION                                                      $5,615.00    Net Book Value               $5,615.00
          MEGAVISION                                                      $5,615.00    Net Book Value               $5,615.00
          MEGAVISION                                                      $6,092.00    Net Book Value               $6,092.00
          MEGAVISION                                                      $7,505.00    Net Book Value               $7,505.00
          MEGAVISION                                                      $7,516.00    Net Book Value               $7,516.00
          MEGAVISION                                                      $8,518.00    Net Book Value               $8,518.00
          MEGAVISION                                                      $9,375.00    Net Book Value               $9,375.00
          MEGAVISION                                                      $9,546.00    Net Book Value               $9,546.00
          MEGAVISION                                                     $10,021.00    Net Book Value              $10,021.00
          MEGAVISION                                                     $10,475.00    Net Book Value              $10,475.00
          MEGAVISION                                                     $10,625.00    Net Book Value              $10,625.00
          MEGAVISION                                                     $12,270.00    Net Book Value              $12,270.00
          MEGAVISION                                                     $12,372.00    Net Book Value              $12,372.00
          MEGAVISION                                                     $12,500.00    Net Book Value              $12,500.00
          MEGAVISION                                                     $12,608.00    Net Book Value              $12,608.00
          MEGAVISION                                                     $12,608.00    Net Book Value              $12,608.00
          MEGAVISION                                                     $12,781.00    Net Book Value              $12,781.00
          MEGAVISION                                                     $14,776.00    Net Book Value              $14,776.00
          MEGAVISION                                                     $14,776.00    Net Book Value              $14,776.00
          MEGAVISION                                                     $16,811.00    Net Book Value              $16,811.00
          MEGAVISION                                                     $16,935.00    Net Book Value              $16,935.00
          MEGAVISION                                                     $17,436.00    Net Book Value              $17,436.00
          MEGAVISION                                                     $17,436.00    Net Book Value              $17,436.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                               Page 6 of 11
                          20-12097-scc     Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                        SCHEDULE PgAB2539ofATTACHMENT
                                                                            86
                                                               Office Furniture
                            General Description                  Net Book Value       Valuation Method      Current Value
          MEGAVISION                                                     $17,723.00    Net Book Value              $17,723.00
          MEGAVISION                                                     $19,701.00    Net Book Value              $19,701.00
          MEGAVISION                                                     $19,933.00    Net Book Value              $19,933.00
          MEGAVISION                                                     $22,274.00    Net Book Value              $22,274.00
          MEGAVISION                                                     $37,859.00    Net Book Value              $37,859.00
          MEGAVISION                                                     $44,593.00    Net Book Value              $44,593.00
          MEGAVISION                                                     $56,457.00    Net Book Value              $56,457.00
          MEGAVISION                                                     $56,457.00    Net Book Value              $56,457.00
          MEGAVISION                                                     $59,457.00    Net Book Value              $59,457.00
          MEGAVISION                                                     $76,769.00    Net Book Value              $76,769.00
          NEW YORK LIGHT SOURCE CORP.                                    -$4,165.00    Net Book Value               -$4,165.00
          PAZ INTERIORS, INC.                                             $6,040.00    Net Book Value                $6,040.00
          PAZ INTERIORS, INC.                                            $11,640.00    Net Book Value              $11,640.00
          PAZ SYSTEMS, INC.                                               $1,399.00    Net Book Value                $1,399.00
          PAZ SYSTEMS, INC.                                               $1,875.00    Net Book Value                $1,875.00
          PAZ SYSTEMS, INC.                                               $6,618.00    Net Book Value                $6,618.00
          PAZ SYSTEMS, INC.                                              $28,929.00    Net Book Value              $28,929.00
          PREFERRED DISPLAY INC                                           $3,382.00    Net Book Value                $3,382.00
          PREFERRED DISPLAY INC                                          $39,942.00    Net Book Value              $39,942.00
          PREMIER OFFICE SUPPLIES                                         $2,388.00    Net Book Value                $2,388.00
          PREMIER OFFICE SUPPLIES                                         $3,482.00    Net Book Value                $3,482.00
          PREMIER STORE FIXTURES                                          $5,233.00    Net Book Value                $5,233.00
          PREMIER STORE FIXTURES                                         $13,472.00    Net Book Value              $13,472.00
          PREMIER STORE FIXTURES                                         $16,170.00    Net Book Value              $16,170.00
          PREMIER STORE FIXTURES                                         $18,020.00    Net Book Value              $18,020.00
          PREMIER STORE FIXTURES                                         $19,875.00    Net Book Value              $19,875.00
          PREMIER STORE FIXTURES                                         $23,682.00    Net Book Value              $23,682.00
          PREMIER STORE FIXTURES                                         $49,294.00    Net Book Value              $49,294.00
          PREMIER SUPPLIES USA,                                          $14,677.00    Net Book Value              $14,677.00
          PREMIER SUPPLIES USA,                                          $14,677.00    Net Book Value              $14,677.00
          PREMIER SUPPLIES USA, INC                                          $57.00    Net Book Value                   $57.00
          PREMIER SUPPLIES USA, INC                                         $656.00    Net Book Value                 $656.00
          PREMIER SUPPLIES USA, INC                                       $2,567.00    Net Book Value                $2,567.00
          PREMIER SUPPLIES USA, INC                                       $2,665.00    Net Book Value                $2,665.00
          PREMIER SUPPLIES USA, INC                                       $4,513.00    Net Book Value                $4,513.00
          PREMIER SUPPLIES USA, INC                                       $5,190.00    Net Book Value                $5,190.00
          PREMIUM WOODWORKING LLC                                         $8,366.00    Net Book Value                $8,366.00
          PROKE OPERATIONS INC                                              $658.00    Net Book Value                 $658.00
          PROVINCIAL STORE FIXTURES LTD.                                 $19,795.00    Net Book Value              $19,795.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                               Page 7 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB2639ofATTACHMENT
                                                                           86
                                                              Office Furniture
                         General Description                    Net Book Value       Valuation Method      Current Value
          PROVINCIAL STORE FIXTURES, LTD.                                $1,012.00    Net Book Value               $1,012.00
          PROVINCIAL STORE FIXTURES, LTD.                               $17,678.00    Net Book Value              $17,678.00
          RAYMOND OF NEW JERSEY LLC                                      $1,015.00    Net Book Value               $1,015.00
          REGENCY LIGHTING                                               $1,258.00    Net Book Value               $1,258.00
          REGENCY LIGHTING                                               $1,510.00    Net Book Value               $1,510.00
          REGENCY LIGHTING                                               $2,694.00    Net Book Value               $2,694.00
          REGENCY LIGHTING                                               $4,438.00    Net Book Value               $4,438.00
          REGENCY LIGHTING                                               $7,289.00    Net Book Value               $7,289.00
          RESTORATION HARDWARE                                             $838.00    Net Book Value                 $838.00
          RESTORATION HARDWARE                                           $1,431.00    Net Book Value               $1,431.00
          RESTORATION HARDWARE                                          $19,465.00    Net Book Value              $19,465.00
          RESTORATION HARDWARE, INC.                                    $16,683.00    Net Book Value              $16,683.00
          RLE INDUSTRIES                                                $16,727.00    Net Book Value              $16,727.00
          RLE INDUSTRIES                                                $31,595.00    Net Book Value              $31,595.00
          RLE INDUSTRIES - REC'VD FROM NJ CLEAN ENERGY                 -$52,643.00    Net Book Value             -$52,643.00
          RLE INDUSTRIES LLC                                            $31,595.00    Net Book Value              $31,595.00
          RPG                                                            $2,946.00    Net Book Value               $2,946.00
          SAMA WOOD LLC                                                    $917.00    Net Book Value                 $917.00
          SAMA WOOD LLC                                                  $1,212.00    Net Book Value               $1,212.00
          SAMA WOOD LLC                                                  $3,272.00    Net Book Value               $3,272.00
          SAMA WOOD LLC                                                  $3,575.00    Net Book Value               $3,575.00
          SAMA WOOD LLC                                                  $9,175.00    Net Book Value               $9,175.00
          SAMA WOOD LLC                                                  $9,444.00    Net Book Value               $9,444.00
          SAMA WOOD LLC                                                 $23,160.00    Net Book Value              $23,160.00
          SAMA WOOD LLC                                                 $24,016.00    Net Book Value              $24,016.00
          SAMA WOOD LLC.       SAMA PLASTIC                                $134.00    Net Book Value                 $134.00
          SAMA WOOD LLC.       SAMA PLASTIC                                $152.00    Net Book Value                 $152.00
          SAMA WOOD LLC.       SAMA PLASTIC                                $268.00    Net Book Value                 $268.00
          SAMA WOOD LLC.       SAMA PLASTIC                                $405.00    Net Book Value                 $405.00
          SAMA WOOD LLC.       SAMA PLASTIC                                $532.00    Net Book Value                 $532.00
          SAMA WOOD LLC.       SAMA PLASTIC                                $893.00    Net Book Value                 $893.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $1,130.00    Net Book Value               $1,130.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $1,577.00    Net Book Value               $1,577.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $2,339.00    Net Book Value               $2,339.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $2,661.00    Net Book Value               $2,661.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $3,054.00    Net Book Value               $3,054.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $4,167.00    Net Book Value               $4,167.00
          SAMA WOOD LLC.       SAMA PLASTIC                              $4,174.00    Net Book Value               $4,174.00
          SAMA WOOD LLC.       SAMA PLASTIC                             $10,595.00    Net Book Value              $10,595.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 8 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                       SCHEDULE PgAB2739ofATTACHMENT
                                                                           86
                                                              Office Furniture
                        General Description                     Net Book Value       Valuation Method      Current Value
          SAMA WOOD LLC.      SAMA PLASTIC                              $10,899.00    Net Book Value              $10,899.00
          SCOVILLE BROWN COOPERATIVE                                       $150.00    Net Book Value                 $150.00
          SIDNEY ELECTRICAL CONTRAC                                      $3,861.00    Net Book Value               $3,861.00
          SIDNEY ELECTRICAL CONTRAC                                      $4,762.00    Net Book Value               $4,762.00
          SIDNEY ELECTRICAL CONTRAC                                      $5,714.00    Net Book Value               $5,714.00
          SIDNEY ELECTRICAL CONTRAC                                      $6,071.00    Net Book Value               $6,071.00
          SIDNEY ELECTRICAL CONTRACTING INC.                              -$866.00    Net Book Value                -$866.00
          SIDNEY ELECTRICAL CORP                                           $971.00    Net Book Value                 $971.00
          SIDNEY ELECTRICAL CORP                                         $1,393.00    Net Book Value               $1,393.00
          SIDNEY ELECTRICAL CORP                                         $3,714.00    Net Book Value               $3,714.00
          SPECTRUM SIGNS                                                 $4,127.00    Net Book Value               $4,127.00
          STEVE BELSITO SONS, INC.                                       $5,719.00    Net Book Value               $5,719.00
          STRUCTURE CRAFT CONTRACTING                                   $34,462.00    Net Book Value              $34,462.00
          SYNERGY                                                          $334.00    Net Book Value                 $334.00
          SYNERGY                                                          $674.00    Net Book Value                 $674.00
          SYNERGY                                                        $1,033.00    Net Book Value               $1,033.00
          SYNERGY                                                        $1,734.00    Net Book Value               $1,734.00
          SYNERGY                                                        $1,919.00    Net Book Value               $1,919.00
          SYNERGY                                                        $2,697.00    Net Book Value               $2,697.00
          SYNERGY                                                        $3,003.00    Net Book Value               $3,003.00
          SYNERGY                                                        $7,045.00    Net Book Value               $7,045.00
          SYNERGY                                                        $9,243.00    Net Book Value               $9,243.00
          SYNERGY                                                       $11,015.00    Net Book Value              $11,015.00
          SYNERGY                                                       $27,258.00    Net Book Value              $27,258.00
          SYNERGY                                                       $36,151.00    Net Book Value              $36,151.00
          SYNERGY                                                       $36,972.00    Net Book Value              $36,972.00
          SYNERGY                                                       $44,061.00    Net Book Value              $44,061.00
          SYNERGY                                                       $46,214.00    Net Book Value              $46,214.00
          SYNERGY                                                       $55,077.00    Net Book Value              $55,077.00
          SYNERGY CUSTOM FIXTURES                                         -$737.00    Net Book Value                -$737.00
          SYNERGY CUSTOM FIXTURES                                        $2,573.00    Net Book Value               $2,573.00
          SYNERGY CUSTOM FIXTURES                                        $3,927.00    Net Book Value               $3,927.00
          SYNERGY CUSTOM FIXTURES                                        $4,908.00    Net Book Value               $4,908.00
          SYNERGY CUSTOM FIXTURES                                       $15,693.00    Net Book Value              $15,693.00
          VASWANI                                                        $2,904.00    Net Book Value               $2,904.00
          VASWANI                                                        $3,413.00    Net Book Value               $3,413.00
          VASWANI                                                        $3,732.00    Net Book Value               $3,732.00
          VASWANI                                                        $6,648.00    Net Book Value               $6,648.00
          VASWANI                                                       $10,016.00    Net Book Value              $10,016.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 9 of 11
                          20-12097-scc     Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14    Main Document
                                                        SCHEDULE PgAB2839ofATTACHMENT
                                                                            86
                                                               Office Furniture
                            General Description                  Net Book Value       Valuation Method      Current Value
          VASWANI                                                        $10,758.00    Net Book Value              $10,758.00
          VASWANI                                                        $16,687.00    Net Book Value              $16,687.00
          VASWANI                                                        $20,518.00    Net Book Value              $20,518.00
          VASWANI                                                        $26,639.00    Net Book Value              $26,639.00
          VASWANI                                                        $26,885.00    Net Book Value              $26,885.00
          VASWANI                                                        $60,256.00    Net Book Value              $60,256.00
          VASWANI                                                       $136,765.00    Net Book Value             $136,765.00
          VASWANI INC.                                                    $5,023.00    Net Book Value                $5,023.00
          VASWANI, INC.                                                   $3,489.00    Net Book Value                $3,489.00
          VERMONT STORE FIXTURE                                          $28,863.00    Net Book Value              $28,863.00
          VERMONT STORE FIXTURE                                          $49,434.00    Net Book Value              $49,434.00
          VERMONT STORE FIXTURE                                          $57,088.00    Net Book Value              $57,088.00
          VERMONT STORE FIXTURE                                          $91,430.00    Net Book Value              $91,430.00
          VERMONT STORE FIXTURES                                          $6,330.00    Net Book Value                $6,330.00
          VERMONT STORE FIXTURES                                         $15,452.00    Net Book Value              $15,452.00
          VERMONT STORE FIXTURES                                         $18,929.00    Net Book Value              $18,929.00
          VERMONT STORE FIXTURES                                         $23,810.00    Net Book Value              $23,810.00
          VERMONT STORE FIXTURES                                         $25,250.00    Net Book Value              $25,250.00
          VERMONT STORE FIXTURES                                         $49,434.00    Net Book Value              $49,434.00
          VERMONT STORE FIXTURES                                         $80,806.00    Net Book Value              $80,806.00
          VERMONT STORE FIXTURES                                         $85,951.00    Net Book Value              $85,951.00
          VERMONT STORE FIXTURES                                         $12,831.00    Net Book Value              $12,831.00
          VERMONTH STORE FIXTURE                                         $19,217.00    Net Book Value              $19,217.00
          VERSATILE SERVICES LLC.                                         $7,286.00    Net Book Value                $7,286.00
          VISTA VISUAL - RECLASS TO EXPENSE                              -$8,338.00    Net Book Value               -$8,338.00
          VISTA VISUAL GROUP                                                $786.00    Net Book Value                 $786.00
          VISTA VISUAL GROUP                                              $3,222.00    Net Book Value                $3,222.00
          VISTA VISUAL GROUP                                              $3,601.00    Net Book Value                $3,601.00
          W.B. MASON                                                      $7,641.00    Net Book Value                $7,641.00
          W.B. MASON COMPANY INC.                                           $430.00    Net Book Value                 $430.00
          W.B. MASON COMPANY INC.                                         $1,275.00    Net Book Value                $1,275.00
          W.B. MASON COMPANY INC.                                         $1,709.00    Net Book Value                $1,709.00
          W.B. MASON COMPANY INC.                                         $2,052.00    Net Book Value                $2,052.00
          W.B. MASON COMPANY INC.                                         $4,840.00    Net Book Value                $4,840.00
          W.B. MASON COMPANY, INC.                                        $3,004.00    Net Book Value                $3,004.00
          W.B. MASON COMPANY, INC.                                        $4,087.00    Net Book Value                $4,087.00
          WEBSTER LOCK & HARDWARE CO., INC.                               $1,069.00    Net Book Value                $1,069.00
          XP RETAIL                                                      $55,706.00    Net Book Value              $55,706.00
          XP RETAIL                                                      $70,661.00    Net Book Value              $70,661.00

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 10 of 11
                          20-12097-scc    Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14     Main Document
                                                       SCHEDULE PgAB2939ofATTACHMENT
                                                                           86
                                                              Office Furniture
                       General Description                      Net Book Value        Valuation Method      Current Value
          YOUNG EQUIPMENT SALES                                          $4,071.00     Net Book Value               $4,071.00
          YOUNG EQUIPMENT SALES                                         $13,873.00     Net Book Value              $13,873.00

          Totals                                                      $5,581,668.00                              $5,581,668.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                             Page 11 of 11
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14      Main Document
                                                        SCHEDULEPg 41
                                                                   30 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                               General Description                     Net Book Value    Valuation Method   Current Value
               AMERICAN EXPRESS                                              $4,290.90    Net Book Value         $4,290.90
               ASG SECURITY                                                  $1,955.24    Net Book Value         $1,955.24
               ASG SECURITY                                                  $2,093.71    Net Book Value         $2,093.71
               ASG SECURITY       E1395                                       -$137.36    Net Book Value          -$137.36
               ATLANTIX GLOBAL SYSTEM                                       $24,739.80    Net Book Value        $24,739.80
               AVX SYSTEMS                                                     $989.33    Net Book Value           $989.33
               AVX SYSTEMS                                                   $1,895.57    Net Book Value         $1,895.57
               AVX SYSTEMS                                                   $1,897.90    Net Book Value         $1,897.90
               AVX SYSTEMS                                                   $3,500.00    Net Book Value         $3,500.00
               AVX SYSTEMS                                                   $3,500.00    Net Book Value         $3,500.00
               AVX SYSTEMS                                                   $4,713.33    Net Book Value         $4,713.33
               AVX SYSTEMS                                                  $10,337.88    Net Book Value        $10,337.88
               AVX SYSTEMS LLC                                               $4,424.25    Net Book Value         $4,424.25
               B2 PAYMENTS USA INC.                                          $1,309.00    Net Book Value         $1,309.00
               B2 PAYMENTS USA INC.                                          $1,386.00    Net Book Value         $1,386.00
               BRIGHTBOX, INC.                                              $57,913.53    Net Book Value        $57,913.53
               CDW DIRECT LLC                                               $11,996.46    Net Book Value        $11,996.46
               CHALAIT GROUP, LLC                                            $3,466.67    Net Book Value         $3,466.67
               COASTAL GENERAL CONTRACTI                                       $540.00    Net Book Value           $540.00
               COASTAL GENERAL CONTRACTI                                       $600.00    Net Book Value           $600.00
               COASTAL GENERAL CONTRACTI                                     $2,160.00    Net Book Value         $2,160.00
               COASTAL GENERAL CONTRACTI                                     $2,700.00    Net Book Value         $2,700.00
               COMPUTER DESIGN & INT                                           $746.67    Net Book Value           $746.67
               COMPUTER DESIGN & INT                                         $7,554.39    Net Book Value         $7,554.39
               COMPUTER DESIGN & INT                                        $10,256.17    Net Book Value        $10,256.17
               COMPUTER DESIGN & INT                                        $59,775.93    Net Book Value        $59,775.93
               COMPUTER DESIGN & INT                                        $97,806.67    Net Book Value        $97,806.67
               COMPUTER DESIGN & INT                                       $104,530.87    Net Book Value      $104,530.87
               COMPUTER DESIGN & INTEGRATION                                 $1,033.80    Net Book Value         $1,033.80
               COMPUTER DESIGN & INTEGRATION                                 $2,012.50    Net Book Value         $2,012.50
               COMPUTER DESIGN & INTEGRATION                                 $2,256.63    Net Book Value         $2,256.63
               COMPUTER DESIGN & INTEGRATION                                 $4,032.61    Net Book Value         $4,032.61
               COMPUTER DESIGN & INTEGRATION                                 $5,900.57    Net Book Value         $5,900.57
               COMPUTER DESIGN & INTEGRATION                                 $9,684.81    Net Book Value         $9,684.81
               COMPUTER DESIGN & INTEGRATION                                $11,709.34    Net Book Value        $11,709.34
               COMPUTER DESIGN & INTEGRATION                                $15,906.82    Net Book Value        $15,906.82
               COMPUTER DESIGN & INTEGRATION                                $16,034.40    Net Book Value        $16,034.40
               COMPUTER DESIGN & INTEGRATION                                $25,352.16    Net Book Value        $25,352.16
               COMPUTER DESIGN & INTEGRATION LLC                             $1,008.64    Net Book Value         $1,008.64

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 1 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14      Main Document
                                                        SCHEDULEPg 41
                                                                   31 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                               General Description                     Net Book Value    Valuation Method   Current Value
               COMPUTER DESIGN & INTEGRATION LLC                             $1,423.75    Net Book Value         $1,423.75
               COMPUTER DESIGN & INTEGRATION LLC                             $9,195.34    Net Book Value         $9,195.34
               COMPUTER DESIGN & INTEGRATION LLC                            $11,469.83    Net Book Value        $11,469.83
               COMPUTER DESIGN & INTEGRATION LLC                            $62,489.60    Net Book Value        $62,489.60
               COMPUTER DESIGN & INTEGRATION LLC                            $81,231.82    Net Book Value        $81,231.82
               COMPUTER DESIGN & INTEGRATION LLC                           $108,431.76    Net Book Value      $108,431.76
               COMPUTER DESIGN & INTEGRATION LLC                           $143,771.37    Net Book Value      $143,771.37
               CONTEMPORARY CABLING                                            $739.71    Net Book Value           $739.71
               CONTEMPORARY CABLING                                          $1,214.00    Net Book Value         $1,214.00
               CONTEMPORARY CABLING                                          $2,714.22    Net Book Value         $2,714.22
               CONTEMPORARY CABLING                                          $3,290.00    Net Book Value         $3,290.00
               CONTEMPORARY CABLING                                          $8,225.00    Net Book Value         $8,225.00
               CONTEMPORARY CABLING                                          $8,225.00    Net Book Value         $8,225.00
               CONTEMPORARY CABLING                                          $8,225.00    Net Book Value         $8,225.00
               CONTEMPORARY CABLING                                          $8,225.00    Net Book Value         $8,225.00
               DARTRONICS, INC.                                                $275.90    Net Book Value           $275.90
               DARTRONICS, INC.                                                $329.03    Net Book Value           $329.03
               DARTRONICS, INC.                                                $343.34    Net Book Value           $343.34
               DARTRONICS, INC.                                                $454.22    Net Book Value           $454.22
               DARTRONICS, INC.                                              $1,434.65    Net Book Value         $1,434.65
               DARTRONICS, INC.                                              $1,670.46    Net Book Value         $1,670.46
               DARTRONICS, INC.                                              $1,868.98    Net Book Value         $1,868.98
               DARTRONICS, INC.                                              $3,312.32    Net Book Value         $3,312.32
               DARTRONICS, INC.                                              $4,357.05    Net Book Value         $4,357.05
               DARTRONICS, INC.                                              $4,373.40    Net Book Value         $4,373.40
               DARTRONICS, INC.                                              $4,468.48    Net Book Value         $4,468.48
               DARTRONICS, INC.                                              $5,106.00    Net Book Value         $5,106.00
               DARTRONICS, INC.                                              $6,266.66    Net Book Value         $6,266.66
               DARTRONICS, INC.                                             $15,538.24    Net Book Value        $15,538.24
               DARTRONICS, INC.                                             $16,512.65    Net Book Value        $16,512.65
               DARTRONICS, INC.                                             $18,943.98    Net Book Value        $18,943.98
               DARTRONICS, INC.                                             $31,385.55    Net Book Value        $31,385.55
               DARTRONICS, INC.                                                $392.89    Net Book Value           $392.89
               DGA SECURITY SYSTEMS                                          $1,624.44    Net Book Value         $1,624.44
               DGA SECURITY SYSTEMS                                          $7,733.15    Net Book Value         $7,733.15
               DGA SECURITY SYSTEMS                                          $9,357.59    Net Book Value         $9,357.59
               DGA SECURITY SYSTEMS, INC.                                      $268.34    Net Book Value           $268.34
               DGA SECURITY SYSTEMS, INC.                                      $299.65    Net Book Value           $299.65
               DGA SECURITY SYSTEMS, INC.                                      $501.47    Net Book Value           $501.47

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 2 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14      Main Document
                                                        SCHEDULEPg 41
                                                                   32 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                               General Description                     Net Book Value    Valuation Method   Current Value
               DGA SECURITY SYSTEMS, INC.                                      $605.89    Net Book Value           $605.89
               DGC CAPITAL CONTRACTI                                         $8,127.92    Net Book Value         $8,127.92
               DGC CAPITAL CONTRACTI                                        $10,110.23    Net Book Value        $10,110.23
               DGC CAPITAL CONTRACTING                                       $1,526.18    Net Book Value         $1,526.18
               DGC CAPITAL CONTRACTING                                       $1,808.91    Net Book Value         $1,808.91
               DGC CAPITAL CONTRACTING                                       $3,084.48    Net Book Value         $3,084.48
               DGC CAPITAL CONTRACTING                                       $3,630.68    Net Book Value         $3,630.68
               DGC CAPITAL CONTRACTING                                       $5,461.63    Net Book Value         $5,461.63
               DGC CAPITAL CONTRACTING                                       $6,309.99    Net Book Value         $6,309.99
               DGC CAPITAL CONTRACTING                                      $11,381.87    Net Book Value        $11,381.87
               DGC CAPITAL CONTRACTING                                      $11,756.37    Net Book Value        $11,756.37
               DGC CAPITAL CONTRACTING                                      $13,076.90    Net Book Value        $13,076.90
               DGC CAPITAL CONTRACTING                                      $14,524.83    Net Book Value        $14,524.83
               DGC CAPITAL CONTRACTING                                      $15,018.36    Net Book Value        $15,018.36
               DGC CAPITAL CONTRACTING                                      $18,803.36    Net Book Value        $18,803.36
               DGC CAPITAL CONTRACTING                                      $19,014.97    Net Book Value        $19,014.97
               DGC CAPITAL CONTRACTING                                      $24,766.61    Net Book Value        $24,766.61
               DGC CAPITAL CONTRACTING                                      $26,732.16    Net Book Value        $26,732.16
               DGC CAPITAL CONTRACTING                                      $29,313.31    Net Book Value        $29,313.31
               DGC CAPITAL CONTRACTING                                      $36,496.95    Net Book Value        $36,496.95
               DIVERSIFIED MEDIA GRO                                         $3,899.93    Net Book Value         $3,899.93
               DIVERSIFIED MEDIA GRO                                        $28,308.81    Net Book Value        $28,308.81
               DIVERSIFIED MEDIA GROUP LLC                                   $7,291.68    Net Book Value         $7,291.68
               DIVERSIFIED MEDIA GROUP LLC                                  $64,322.83    Net Book Value        $64,322.83
               DIVERSIFIED MEDIA GROUP, LLC.                                 $2,255.50    Net Book Value         $2,255.50
               DIVERSIFIED MEDIA GROUP, LLC.                                 $4,312.62    Net Book Value         $4,312.62
               EFFICIENCY SYSTEMS CO                                         $2,333.33    Net Book Value         $2,333.33
               EFFICIENCY SYSTEMS CO                                         $3,500.00    Net Book Value         $3,500.00
               EMPIRE SAFE COMPANY, INC.                                       $188.17    Net Book Value           $188.17
               EMPIRE SAFE COMPANY, INC.                                     $1,204.58    Net Book Value         $1,204.58
               EMPIRE SAFE COMPANY, INC.                                     $1,204.58    Net Book Value         $1,204.58
               FIRE AND BUILDING COD                                         $1,750.00    Net Book Value         $1,750.00
               GIANCO                                                          $993.83    Net Book Value           $993.83
               GIANCO                                                        $2,318.93    Net Book Value         $2,318.93
               GRAYBAR                                                       $1,617.77    Net Book Value         $1,617.77
               HPE FINANCIAL SERVICES                                       $23,630.46    Net Book Value        $23,630.46
               HPE FINANCIAL SERVICES                                       $29,268.33    Net Book Value        $29,268.33
               HPE FINANCIAL SERVICES                                       $89,756.21    Net Book Value        $89,756.21
               INTEGRATED CONSTRUCTION SOLUTIONS, INC.                       $1,305.70    Net Book Value         $1,305.70

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 3 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14       Main Document
                                                        SCHEDULEPg 41
                                                                   33 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                                General Description                    Net Book Value     Valuation Method   Current Value
               INTEGRATION PARTNERS                                           $1,153.27    Net Book Value         $1,153.27
               INTEGRATION PARTNERS                                           $3,116.09    Net Book Value         $3,116.09
               INTEGRATION PARTNERS                                           $6,815.40    Net Book Value         $6,815.40
               INTERCLOUD SYSTEMS, INC.                                          $65.78    Net Book Value            $65.78
               INTERCLOUD SYSTEMS, INC.                                         $262.68    Net Book Value           $262.68
               INTERCLOUD SYSTEMS, INC.                                         $755.03    Net Book Value           $755.03
               INTERCLOUD SYSTEMS, INC.                                       $1,527.32    Net Book Value         $1,527.32
               INTER-COUNTY MECHANICAL C                                      $1,466.67    Net Book Value         $1,466.67
               IOVINO CONTRACTOR INC                                         -$3,958.34    Net Book Value        -$3,958.34
               IOVINO CONTRACTOR INC                                          $3,710.00    Net Book Value         $3,710.00
               KASTHURI LLC                                                   $2,000.00    Net Book Value         $2,000.00
               KENSTAN LOCK COMPANY                                           $2,104.84    Net Book Value         $2,104.84
               LABELS "N" MORE                                                  $711.51    Net Book Value           $711.51
               LABELS "N" MORE                                                $1,877.42    Net Book Value         $1,877.42
               LABELS "N" MORE                                                $2,043.09    Net Book Value         $2,043.09
               LABELS N'MORE                                                 -$6,938.22    Net Book Value        -$6,938.22
               LABELS N'MORE                                                  $6,938.22    Net Book Value         $6,938.22
               LANE ASSOCIATES                                                $3,277.39    Net Book Value         $3,277.39
               LANE ASSOCIATES                                                $7,930.06    Net Book Value         $7,930.06
               LANE ASSOCIATES      LANE ENERGY                                 $274.65    Net Book Value           $274.65
               LANE ASSOCIATES      LANE ENERGY                                 $640.85    Net Book Value           $640.85
               MEGA VISION, INC.                                                $247.68    Net Book Value           $247.68
               MEGA VISION, INC.                                              $5,944.58    Net Book Value         $5,944.58
               MEGAVISION                                                    -$1,301.66    Net Book Value        -$1,301.66
               MEGAVISION                                                   $15,868.53     Net Book Value        $15,868.53
               METROPOINTE COMMERCE PARK                                        $737.09    Net Book Value           $737.09
               MILLENNIUM TECHNOLOGIES                                         $107.34     Net Book Value           $107.34
               MILLENNIUM TECHNOLOGIES                                         $164.50     Net Book Value           $164.50
               MILLENNIUM TECHNOLOGIES                                         $258.70     Net Book Value           $258.70
               MILLENNIUM TECHNOLOGIES                                         $387.17     Net Book Value           $387.17
               MILLENNIUM TECHNOLOGIES                                         $445.07     Net Book Value           $445.07
               MILLENNIUM TECHNOLOGIES                                         $511.52     Net Book Value           $511.52
               MILLENNIUM TECHNOLOGIES                                         $746.44     Net Book Value           $746.44
               MILLENNIUM TECHNOLOGIES                                         $974.08     Net Book Value           $974.08
               MILLENNIUM TECHNOLOGIES                                        $1,101.95    Net Book Value         $1,101.95
               MILLENNIUM TECHNOLOGIES                                        $1,179.07    Net Book Value         $1,179.07
               MILLENNIUM TECHNOLOGIES                                        $1,339.30    Net Book Value         $1,339.30
               MILLENNIUM TECHNOLOGIES                                        $1,754.89    Net Book Value         $1,754.89
               MILLENNIUM TECHNOLOGIES                                        $2,270.13    Net Book Value         $2,270.13

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 4 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14       Main Document
                                                        SCHEDULEPg 41
                                                                   34 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                               General Description                     Net Book Value     Valuation Method   Current Value
               MILLENNIUM TECHNOLOGIES                                        $2,465.11    Net Book Value         $2,465.11
               MILLENNIUM TECHNOLOGIES                                        $3,550.12    Net Book Value         $3,550.12
               MILLENNIUM TECHNOLOGIES                                        $6,390.97    Net Book Value         $6,390.97
               MILLENNIUM TECHNOLOGIES                                      $35,079.26     Net Book Value        $35,079.26
               MILLENNIUM TECHNOLOGIES                                      $75,169.75     Net Book Value        $75,169.75
               MILLENNIUM TECHNOLOGIES                                         $117.46     Net Book Value           $117.46
               MUTUAL SECURITY SERVICES                                       $2,743.64    Net Book Value         $2,743.64
               MUTUAL SECURITY SERVICES                                       $6,974.80    Net Book Value         $6,974.80
               MUTUAL SECURITY SERVICES                                       $7,026.80    Net Book Value         $7,026.80
               OLR AMERICA INC.                                                 $408.34    Net Book Value           $408.34
               OLR AMERICA INC.                                                 $451.21    Net Book Value           $451.21
               OLR AMERICA INC.                                                 $590.04    Net Book Value           $590.04
               OLR AMERICA INC.                                               $2,360.16    Net Book Value         $2,360.16
               OLR AMERICA INC.                                               $3,227.87    Net Book Value         $3,227.87
               OLR AMERICA INC.                                               $3,922.04    Net Book Value         $3,922.04
               OLR AMERICA INC.                                               $4,403.87    Net Book Value         $4,403.87
               OLR AMERICA INC.                                               $5,630.91    Net Book Value         $5,630.91
               OLR AMERICA INC.                                               $5,777.91    Net Book Value         $5,777.91
               OLR AMERICA INC.                                               $9,648.91    Net Book Value         $9,648.91
               OLR AMERICA INC.                                             $10,412.50     Net Book Value        $10,412.50
               OLR AMERICA INC.                                             $14,377.75     Net Book Value        $14,377.75
               OLR AMERICA INC.                                             $41,760.50     Net Book Value        $41,760.50
               PAZ SYSTEMS, INC.                                             -$1,097.66    Net Book Value        -$1,097.66
               PCN MICRO CORP.                                                   $22.15    Net Book Value            $22.15
               PCN MICRO CORP.                                                   $34.17    Net Book Value            $34.17
               PCN MICRO CORP.                                                 $394.57     Net Book Value           $394.57
               PCN MICRO CORP.                                                 $594.98     Net Book Value           $594.98
               PCN MICRO CORP.                                                $2,911.79    Net Book Value         $2,911.79
               PCN MICRO CORP.                                                $5,030.80    Net Book Value         $5,030.80
               PCN MICRO CORP.                                                $7,170.23    Net Book Value         $7,170.23
               PCN MICRO CORP.                                              $12,262.66     Net Book Value        $12,262.66
               PCNMICRO CORP.                                                  $178.83     Net Book Value           $178.83
               PCNMICRO CORP.                                                  $548.56     Net Book Value           $548.56
               PCNMICRO CORP.                                                  $548.57     Net Book Value           $548.57
               PCNMICRO CORP.                                                  $548.58     Net Book Value           $548.58
               PCNMICRO CORP.                                                  $775.20     Net Book Value           $775.20
               PCNMICRO CORP.                                                 $1,276.75    Net Book Value         $1,276.75
               PCNMICRO CORP.                                                 $1,582.82    Net Book Value         $1,582.82
               PCNMICRO CORP.                                                 $1,614.15    Net Book Value         $1,614.15

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 5 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14      Main Document
                                                        SCHEDULEPg 41
                                                                   35 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                                   General Description                 Net Book Value    Valuation Method   Current Value
               PCNMICRO CORP.                                                $1,650.55    Net Book Value         $1,650.55
               PCNMICRO CORP.                                                $1,650.57    Net Book Value         $1,650.57
               PCNMICRO CORP.                                                $1,650.58    Net Book Value         $1,650.58
               PCNMICRO CORP.                                                $1,650.59    Net Book Value         $1,650.59
               PCNMICRO CORP.                                                $1,710.84    Net Book Value         $1,710.84
               PCNMICRO CORP.                                                $1,710.86    Net Book Value         $1,710.86
               PCNMICRO CORP.                                                $1,710.88    Net Book Value         $1,710.88
               PCNMICRO CORP.                                                $1,710.93    Net Book Value         $1,710.93
               PCNMICRO CORP.                                                $1,710.95    Net Book Value         $1,710.95
               PCNMICRO CORP.                                                $1,710.95    Net Book Value         $1,710.95
               PCNMICRO CORP.                                                $1,710.96    Net Book Value         $1,710.96
               PCNMICRO CORP.                                                $1,898.71    Net Book Value         $1,898.71
               PCNMICRO CORP.                                                $2,198.04    Net Book Value         $2,198.04
               PCNMICRO CORP.                                                $2,342.00    Net Book Value         $2,342.00
               PCNMICRO CORP.                                                $2,422.30    Net Book Value         $2,422.30
               PCNMICRO CORP.                                                $3,376.80    Net Book Value         $3,376.80
               PCNMICRO CORP.                                                $3,420.98    Net Book Value         $3,420.98
               PCNMICRO CORP.                                                $3,421.00    Net Book Value         $3,421.00
               PCNMICRO CORP.                                                $5,143.96    Net Book Value         $5,143.96
               PCNMICRO CORP.                                                $6,872.50    Net Book Value         $6,872.50
               PCNMICRO CORP.                                                $7,987.17    Net Book Value         $7,987.17
               PCNMICRO CORP.                                               $10,415.50    Net Book Value        $10,415.50
               PCNMICRO CORP.                                               $12,726.24    Net Book Value        $12,726.24
               PCNMICRO CORP.                                               $19,300.08    Net Book Value        $19,300.08
               PCNMICRO CORP.                                               $29,401.80    Net Book Value        $29,401.80
               PCNMICRO CORP.     PCN                                        $1,035.14    Net Book Value         $1,035.14
               PCNMICRO CORP.     PCN                                        $2,859.35    Net Book Value         $2,859.35
               PCNMICRO CORP.     PCN                                        $4,057.24    Net Book Value         $4,057.24
               PCNMICRO CORP.     PCN                                        $5,072.47    Net Book Value         $5,072.47
               PCNMICRO CORP.     PCN                                          $525.39    Net Book Value           $525.39
               PCNMICRO CORP.     PCN                                          $709.80    Net Book Value           $709.80
               PCNMICRO CORP.     PCN                                          $874.48    Net Book Value           $874.48
               PCNMICRO CORP.     PCN                                        $1,009.67    Net Book Value         $1,009.67
               PCNMICRO CORP.     PCN                                        $1,187.21    Net Book Value         $1,187.21
               PCNMICRO CORP.     PCN                                        $2,264.30    Net Book Value         $2,264.30
               PCNMICRO CORP.     PCN                                        $4,185.81    Net Book Value         $4,185.81
               PCNMICRO CORP.     PCN                                        $5,032.34    Net Book Value         $5,032.34
               PCNMICRO CORP.     PCN                                       $10,351.98    Net Book Value        $10,351.98
               POMEROY IT SOLUTIONS SALES                                    $1,975.36    Net Book Value         $1,975.36

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 6 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14       Main Document
                                                        SCHEDULEPg 41
                                                                   36 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                              General Description                      Net Book Value     Valuation Method   Current Value
               POS REMARKETING GROUP                                         -$2,560.60    Net Book Value        -$2,560.60
               POS REMARKETING GROUP                                           -$324.43    Net Book Value          -$324.43
               POS REMARKETING GROUP                                             $93.16    Net Book Value            $93.16
               POS REMARKETING GROUP                                            $135.00    Net Book Value           $135.00
               POS REMARKETING GROUP                                            $150.00    Net Book Value           $150.00
               POS REMARKETING GROUP                                            $166.66    Net Book Value           $166.66
               POS REMARKETING GROUP                                            $179.16    Net Book Value           $179.16
               POS REMARKETING GROUP                                            $204.16    Net Book Value           $204.16
               POS REMARKETING GROUP                                            $216.66    Net Book Value           $216.66
               POS REMARKETING GROUP                                            $263.02    Net Book Value           $263.02
               POS REMARKETING GROUP                                            $263.22    Net Book Value           $263.22
               POS REMARKETING GROUP                                            $276.50    Net Book Value           $276.50
               POS REMARKETING GROUP                                            $315.00    Net Book Value           $315.00
               POS REMARKETING GROUP                                            $330.17    Net Book Value           $330.17
               POS REMARKETING GROUP                                            $394.50    Net Book Value           $394.50
               POS REMARKETING GROUP                                            $544.08    Net Book Value           $544.08
               POS REMARKETING GROUP                                            $617.50    Net Book Value           $617.50
               POS REMARKETING GROUP                                            $790.10    Net Book Value           $790.10
               POS REMARKETING GROUP                                            $797.02    Net Book Value           $797.02
               POS REMARKETING GROUP                                          $1,167.47    Net Book Value         $1,167.47
               POS REMARKETING GROUP                                          $1,176.50    Net Book Value         $1,176.50
               POS REMARKETING GROUP                                          $2,907.80    Net Book Value         $2,907.80
               POS REMARKETING GROUP                                          $4,082.63    Net Book Value         $4,082.63
               POS REMARKETING GROUP                                          $4,929.03    Net Book Value         $4,929.03
               POS REMARKETING GROUP                                          $7,175.05    Net Book Value         $7,175.05
               POS REMARKETING GROUP                                          $9,985.65    Net Book Value         $9,985.65
               POS REMARKETING GROUP                                        $15,400.00     Net Book Value        $15,400.00
               POS REMARKETING GROUP                                        $23,398.25     Net Book Value        $23,398.25
               POS REMARKETING GROUP                                        $29,066.80     Net Book Value        $29,066.80
               POSDATA GROUP                                                     $29.17    Net Book Value            $29.17
               POSDATA GROUP                                                     $38.03    Net Book Value            $38.03
               POSDATA GROUP                                                    $191.92    Net Book Value           $191.92
               POSDATA GROUP                                                    $458.54    Net Book Value           $458.54
               POSDATA GROUP                                                  $1,782.19    Net Book Value         $1,782.19
               POSDATA GROUP                                                  $6,864.78    Net Book Value         $6,864.78
               POSDATA GROUP                                                  $7,102.55    Net Book Value         $7,102.55
               POSDATA GROUP                                                  $7,775.35    Net Book Value         $7,775.35
               PRESCRIPTIVE MUSIC                                             $2,689.37    Net Book Value         $2,689.37
               PROKE OPERATIONS INC                                             $961.92    Net Book Value           $961.92

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 7 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14       Main Document
                                                        SCHEDULEPg 41
                                                                   37 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                               General Description                     Net Book Value     Valuation Method   Current Value
               PROKE OPERATIONS INC                                           $1,212.17    Net Book Value         $1,212.17
               PROKE OPERATIONS INC                                           $6,848.40    Net Book Value         $6,848.40
               PROKE OPERATIONS INC                                         $26,117.00     Net Book Value        $26,117.00
               PROKE OPERATIONS INC                                         $29,302.00     Net Book Value        $29,302.00
               SATURN BUSINESS SYSTEMS, INC.                                  $7,200.93    Net Book Value         $7,200.93
               SLOTLABEL                                                        $381.28    Net Book Value           $381.28
               SLOTLABEL                                                        $477.12    Net Book Value           $477.12
               SLOTLABEL                                                        $792.41    Net Book Value           $792.41
               SLOTLABEL                                                        $822.39    Net Book Value           $822.39
               SLOTLABEL                                                      $3,322.92    Net Book Value         $3,322.92
               SLOTLABEL                                                      $5,326.18    Net Book Value         $5,326.18
               SLOTLABEL                                                      $5,631.17    Net Book Value         $5,631.17
               SLOTLABEL INC.                                                    $38.26    Net Book Value            $38.26
               SMASHBOX COSMETICS 14931                                      -$3,184.41    Net Book Value        -$3,184.41
               SUPPLY CHAIN SERVICES                                            $156.40    Net Book Value           $156.40
               SUPPLY CHAIN SERVICES                                            $174.99    Net Book Value           $174.99
               SUPPLY CHAIN SERVICES                                            $535.71    Net Book Value           $535.71
               SUPPLY CHAIN SERVICES                                            $847.16    Net Book Value           $847.16
               SUPPLY CHAIN SERVICES                                            $852.92    Net Book Value           $852.92
               SUPPLY CHAIN SERVICES                                          $1,820.44    Net Book Value         $1,820.44
               SUPPLY CHAIN SERVICES                                          $8,827.40    Net Book Value         $8,827.40
               SUPPLY CHAIN SERVICES                                        $11,132.38     Net Book Value        $11,132.38
               SUPPLY CHAIN SERVICES                                        $27,816.32     Net Book Value        $27,816.32
               SUPPLY CHAIN SERVICES                                        $41,425.68     Net Book Value        $41,425.68
               SUPPLY CHAIN SERVICES, LLC.                                     $635.18     Net Book Value           $635.18
               SUPPLY CHAIN SERVICES, LLC.                                    $1,943.12    Net Book Value         $1,943.12
               SUPPLY CHAIN SERVICES, LLC.                                    $4,284.95    Net Book Value         $4,284.95
               SUPPLY CHAIN SERVICES, LLC.                                    $4,746.82    Net Book Value         $4,746.82
               SUPPLY CHAIN SERVICES, LLC.                                    $9,638.35    Net Book Value         $9,638.35
               SUPPLY CHAIN SERVICES, LLC.                                  $22,961.66     Net Book Value        $22,961.66
               SUPPLY CHAIN SERVICES, LLC.                                  $31,993.95     Net Book Value        $31,993.95
               SUPPLY CHAIN SERVICES, LLC.                                  $35,225.90     Net Book Value        $35,225.90
               SUPPLY CHAIN SERVICES, LLC.                                  $35,388.75     Net Book Value        $35,388.75
               SUPPLY CHAIN SERVICES, LLC.                                  $42,957.48     Net Book Value        $42,957.48
               SUPPLY CHAIN SERVICES, LLC.                                  $46,035.26     Net Book Value        $46,035.26
               SUPPLY CHAIN SERVICES, LLC.                                  $53,621.04     Net Book Value        $53,621.04
               SUPPLY CHAIN SERVICES, LLC.                                  $66,092.61     Net Book Value        $66,092.61
               SUPPLY CHAIN SERVICES, LLC.                                  $61,210.01     Net Book Value        $61,210.01
               TEI GROUP, INC.                                               -$3,554.41    Net Book Value        -$3,554.41

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 8 of 9
                       20-12097-scc       Doc 132   Filed 10/14/20 Entered 10/14/20 21:40:14          Main Document
                                                        SCHEDULEPg 41
                                                                   38 ATTACHMENT
                                                                      of 86
                                                             Office Equipment
                                   General Description                 Net Book Value        Valuation Method   Current Value
               THE DEVICE SHOP                                                   $54.87       Net Book Value            $54.87
               TIMP CORP.                                                       $457.27       Net Book Value           $457.27
               TYCO INTEGRATED SECUR                                            $493.95       Net Book Value           $493.95
               TYCO INTEGRATED SECUR                                         $22,904.49       Net Book Value        $22,904.49
               TYCO INTEGRATED SECUR                                         $87,514.09       Net Book Value        $87,514.09
               TYCO INTEGRATED SECURITY LLC                                   $2,479.74       Net Book Value         $2,479.74
               TYCO INTEGRATED SECURITY LLC                                  $11,863.02       Net Book Value        $11,863.02
               TYCO INTEGRATED SECURITY LLC                                  $13,640.52       Net Book Value        $13,640.52
               TYCO INTEGRATED SECURITY LLC                                  $17,785.39       Net Book Value        $17,785.39
               TYCO INTEGRATED SECURITY LLC                                  $18,305.37       Net Book Value        $18,305.37
               TYCO INTEGRATED SECURITY LLC                                  $19,821.36       Net Book Value        $19,821.36
               UNIPOWER LLC                                                   $9,412.90       Net Book Value         $9,412.90
               UNITED FIRE PROTECTION, INC.                                     $266.66       Net Book Value           $266.66
               UNITED FIRE PROTECTION, INC.                                     $533.33       Net Book Value           $533.33
               VERIFONE INC.                                                    $131.15       Net Book Value           $131.15
               VERIFONE INC.                                                    $131.15       Net Book Value           $131.15
               VICTOR M. GONZALEZ A                                             $274.39       Net Book Value           $274.39
               WASCO CAPITAL SERVICE                                         -$2,524.23       Net Book Value        -$2,524.23
               WASCO CAPITAL SERVICE                                         -$2,012.50       Net Book Value        -$2,012.50
               WASCO CAPITAL SERVICE                                          $2,012.50       Net Book Value         $2,012.50
               WASCO CAPITAL SERVICE                                          $2,524.23       Net Book Value         $2,524.23
               WEBSTER LOCK & HARDWARE CO., INC.                               $302.13        Net Book Value           $302.13
               WEBSTER LOCK & HARDWARE CO., INC.                               $430.85        Net Book Value           $430.85
               WEBSTER LOCK & HARDWARE CO., INC.                               $885.33        Net Book Value           $885.33
               WEBSTER LOCK & HARDWARE CO., INC.                               $909.47        Net Book Value           $909.47
               WINTRUST CAPITAL                                             -$77,211.76       Net Book Value       -$77,211.76
               WINTRUST CAPITAL                                                  $28.34       Net Book Value            $28.34
               WINTRUST CAPITAL                                                 $321.23       Net Book Value           $321.23
               WINTRUST CAPITAL                                               $1,332.22       Net Book Value         $1,332.22
               WINTRUST CAPITAL                                               $2,380.99       Net Book Value         $2,380.99
               WINTRUST CAPITAL                                               $2,692.78       Net Book Value         $2,692.78
               WINTRUST CAPITAL                                               $6,292.59       Net Book Value         $6,292.59
               WINTRUST CAPITAL                                              $15,097.28       Net Book Value        $15,097.28
               WINTRUST CAPITAL                                              $26,982.38       Net Book Value        $26,982.38
               WINTRUST CAPITAL                                              $30,515.78       Net Book Value        $30,515.78
               WINTRUST CAPITAL                                              $71,310.57       Net Book Value        $71,310.57
               WINTRUST CAPITAL                                              $77,211.76       Net Book Value        $77,211.76

               Total                                                         $3,251,266.69                       $3,251,266.69

In re: Century 21 Department Stores LLC
Case No. 20-12097                                              Page 9 of 9
                       20-12097-scc       Doc 132     Filed 10/14/20 Entered 10/14/20 21:40:14              Main Document
                                                         SCHEDULE PgAB3947ofATTACHMENT
                                                                             86
                                      Automobiles, Vans, Trucks, Motorcycles, Trailers, and Titled Farm Vehicles
                  General Description (Include year, make, model, and
                                    identification numbers)                Net Book Value Valuation Method         Current Value
               2016 Clark Forklift (#P232D37029843CN)                                $0.00 Net Book Value             Undetermined
               2004 Nissan Forklift (#PJ019G2864)                                $8,710.00 Net Book Value             Undetermined
               2017 Cadillac Escalade (VIN #1GYS4HKJ7HR184422)                  $80,160.00 Net Book Value             Undetermined
               2017 GMC Yukon XL Denali (VIN #1GKS2HKJ6HR320247)                $75,445.00 Net Book Value             Undetermined
               2019 Mercedes S560V4 (VIN #WDDUG8GB4KA479805)                   $112,000.00 Net Book Value             Undetermined
               2018 Mercedes S 560 (VIN #WDDUG8GB5JA347148)                          $0.00 Net Book Value             Undetermined
               2017 Mercedes E300W4 (VIN #WDDZF4KB1HA194819)                    $65,000.00 Net Book Value             Undetermined
               2017 Nissan Rogue (VIN #JN8AT2MV6HW013877)                       $35,410.00 Net Book Value             Undetermined
               2019 BMW X5 (VIN #5UXCR6C54KLL38353)                             $70,095.00 Net Book Value             Undetermined
               2020 Mercedes S560V4 (VIN #WDDUG8GB7LA519778)                         $0.00 Net Book Value             Undetermined




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                    Page 1 of 1
                              20-12097-scc             Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14 Main Document
                                                                                SCHEDULE AB 55 ATTACHMENT
                                                                                          Pg 40 of 86
                                           Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

                                                                                                         Nature of Debtor's Interest
                                Description and Location of Property                                             in Property           Net Book Value Valuation Method   Current Value
 Store - 10 - Downtown Manhattan - 10-12 Cortlandt Street, New York NY                                   Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 173 Broadway (sub-basement), New York NY                              Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 175-177 Broadway, New York NY                                         Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 179 Broadway (2-6 floors), New York NY                                Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 22 Cortlandt Street (1st floor), New York NY                          Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 22 Cortlandt Street (25 Chuch Street), New York NY                    Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 22 Cortlandt Street (3rd Fl), New York NY                             Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 22 Cortlandt Street (4th, 5th and 6th floors), New York NY            Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 22 Cortlandt Street (9th floor), New York NY                          Real Property Lease                          None               Undetermined
 Store - 10 - Downtown Manhattan - 22 Cortlandt Street (Main), New York NY                               Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 416-424, 426 87th Street & 415 88th Street, Brooklyn, NY              Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 423 88th Street, Brooklyn, NY                                         Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 434 86th Street, 412 87th Street, and 415 87th Street, Brooklyn, NY   Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 436-438 87th Street, Brooklyn, NY                                     Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 444-446 86th Street, Brooklyn, NY                                     Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 448 86th Street, Brooklyn, NY                                         Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 454, 458, 468, 474 86th Street & 439-449 87th Street, Brooklyn, NY    Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 456 86th Street, Brooklyn, NY                                         Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 460 86th Street, Brooklyn, NY                                         Real Property Lease                          None               Undetermined
 Store - 20 - Brooklyn Bay Ridge - 472 86th Street, Brooklyn, NY                                         Real Property Lease                          None               Undetermined
 Store - 60 - Rego Park - 61-35 Junction Blvd, Rego Park, NY 11374                                       Real Property Lease                          None               Undetermined
 Store - 99 - Coprorate - 15 Maiden Lane, Suite 400 & 407 - New York, NY                                 Real Property Lease                          None               Undetermined
 Store - 99 - Downtown Manhattan - 22 Cortlandt Street (2nd floor), New York NY                          Real Property Lease                          None               Undetermined




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                          Page 1 of 1
                                         20-12097-scc                 Doc 132           Filed 10/14/20            Entered 10/14/20 21:40:14
                                                                                                    SCHEDULE AB 60 ATTACHMENT
                                                                                                                                                                       Main Document
                                                                                                          Pg Trademarks,
                                                                                            Patents, Copyrights, 41 of 86and Trade Secrets



                                                                 Net Book   Valuation
                     General Description                          Value      Method Current Value        MarkName           Appl. No Reg No   Docket Number              Country              Filing Type          Status
35:Online retail department store services featuring men's,                   None    Undetermined   CENTURY 21              1337168 1337168 041304.000085      Australia - (AU)        MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168   041304.000085   Austria - (AT)          MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168   041304.000085   Benelux - (BX)          MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

Retail department store services.                                            None    Undetermined    CENTURY 21             0797193   TMA4824 041304.000028     Canada - (CA)           NATIONAL CASE - (NAT)   REGISTERED - (G)
                                                                                                                                      53
35:Online retail department store services                                   None    Undetermined    CENTURY 21             1815483   TMA     041304.000087     Canada - (CA)           NATIONAL CASE - (NAT)   REGISTERED - (G)
                                                                                                                                      1063926
35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168 041304.000085     Colombia - (CO)         MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168   041304.000085   Czech Republic - (CZ)   MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168   041304.000085   Denmark - (DK)          MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

Clothing, footwear other than orthopedic, headwear                           None    Undetermined    CENTURY 21             95/59684 95596840 041304.000027     France - (FR)           NATIONAL CASE - (NAT)   REGISTERED - (G)
                                                                                                                            0
35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1338043 1338043 041304.000086       France - (FR)           MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1338043   1338043   041304.000086   Germany - (DE)          MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

25:Clothing, headgear; but not including any goods for use in                None    Undetermined    CENTURY 21             2051792   2051792   041304.000020   Great Britain - (GB)    NATIONAL CASE - (NAT)   REGISTERED - (G)
commemorating the next millennium and excluding footwear

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1338043   1338043   041304.000086   Great Britain - (GB)    MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                             Page 1 of 6
                                         20-12097-scc                   Doc 132           Filed 10/14/20            Entered 10/14/20 21:40:14
                                                                                                      SCHEDULE AB 60 ATTACHMENT
                                                                                                                                                                           Main Document
                                                                                                            Pg Trademarks,
                                                                                              Patents, Copyrights, 42 of 86and Trade Secrets



                                                                   Net Book   Valuation
                     General Description                            Value      Method Current Value        MarkName            Appl. No Reg No Docket Number               Country              Filing Type          Status
35:Online retail department store services featuring men's,                     None    Undetermined   CENTURY 21             1337168 1337168 041304.000085        Greece - (GR)          MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             3539417              041304.000085   India - (IN)           MADRID PROTOCOL - (P) FILED - (F)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Retail department store services                                            None    Undetermined    CENTURY 21             A0065067 1344071     041304.000090   International - (IB)   MADRID PROTOCOL - (P) REGISTERED - (G)

35:Online retail department store services                                     None    Undetermined    CENTURY 21             A0065063 1345858     041304.000091   International - (IB)   MADRID PROTOCOL - (P) REGISTERED - (G)

35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             A0063817 1337168     041304.000085   International - (IB)   MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             1338043    1338043   041304.000086   International - (IB)   MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             1337168    1337168   041304.000085   Ireland - (IE)         MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             1337168    1337168   041304.000085   Israel - (IL)          MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

25:Articles of clothing, footwear, headwear                                    None    Undetermined    CENTURY 21             MI/2005/0 1143744    041304.000003   Italy - (IT)           NATIONAL CASE - (NAT)   REGISTERED - (G)
                                                                                                                              10357
35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             1337168 1337168      041304.000085   Italy - (IT)           MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail services in department store for men's, ladies'               None    Undetermined    CENTURY 21             1337168    1337168   041304.000085   Japan - (JP)           MADRID PROTOCOL - (P) REGISTERED - (G)
and children's clothing and footwear, lingerie, handbags,
luggage

35:Online retail department store services featuring men's,                    None    Undetermined    CENTURY 21             1337168    1337168   041304.000085   Russian Federation - (RU) MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Retail department store services; online retail department                  None    Undetermined    C21 CENTURY 21         40-2017-   40-       041304.000095   South Korea - (KR)     NATIONAL CASE - (NAT)   REGISTERED - (G)
store services                                                                                                                23787      1323343




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                               Page 2 of 6
                                         20-12097-scc                 Doc 132           Filed 10/14/20            Entered 10/14/20 21:40:14
                                                                                                    SCHEDULE AB 60 ATTACHMENT
                                                                                                                                                                       Main Document
                                                                                                          Pg Trademarks,
                                                                                            Patents, Copyrights, 43 of 86and Trade Secrets



                                                                 Net Book   Valuation
                      General Description                         Value      Method Current Value        MarkName            Appl. No Reg No Docket Number              Country              Filing Type          Status
35:Retail department store services featuring men's,                          None    Undetermined   CENTURY 21             1345858 1345858 041304.000093       South Korea - (KR)     MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, bath
linen except clothing, bed linen, table linen. household
linen, cosmetics, leather accessories for bags, brooches
(clothing accessories), handbags, luggage bags, aromatics
for household purposes, gas range for household purposes,
air purifying units for household purposes, heaters for
household purposes, air conditioners for household
purposes, water heaters for household purposes, water
purifiers for household purposes, apparatus for food and
drink processing for household purposes (other than
electric), containers for household use, baskets for
household purposes, services (dishes) for household
purposes, non-electric cooking utensils for household
purpose, department store gift card, ornaments of
bone/ivory/plaster/plastic/wax or wood (other than Christmas
tree M28 ornaments), gift package decorations made of
plastic, glass ornaments, indoor decoration of textiles,
ornaments for Christmas trees except illumination articles
and confectionery, toys,
dolls, digital cameras, electric food processors for
household purposes, electric cleaners for household
purposes, electric massage apparatus for household use,
electric cooking pots for household purposes, electric
water purifiers for household purposes, electric coffee
machines for household purposes, radio and television
apparatus, refrigerators for
household purposes, cameras, camcorders, furniture and
home furnishings, electric lamps, non-electric lamps and
framed art


35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168   041304.000085   Spain - (ES)           MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Online retail department store services featuring men's,                  None    Undetermined    CENTURY 21             1337168   1337168   041304.000085   The European Union     MADRID PROTOCOL - (P) REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,                                                                                                  Trademark - (EM)
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

035:Online retail department store services featuring men's,                 None    Undetermined    AFFORD TO LOOK         85348614 4207321    041304.000045   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,                                       GREAT ANYTIME
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art.


35:Retail department store services featuring men's, ladies                  None    Undetermined    BEST KEPT SECRET       88311021 6025334    041304.000112   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art; online retail department
store services featuring men's, ladies and children's clothing
and footwear, lingerie, linens, cosmetics, accessories,
handbags, luggage, housewares, giftware, consumer
electronics products, furniture and home furnishings, lamps
and framed art




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                             Page 3 of 6
                                         20-12097-scc                  Doc 132           Filed 10/14/20            Entered 10/14/20 21:40:14
                                                                                                     SCHEDULE AB 60 ATTACHMENT
                                                                                                                                                                               Main Document
                                                                                                           Pg Trademarks,
                                                                                             Patents, Copyrights, 44 of 86and Trade Secrets



                                                                  Net Book   Valuation
                   General Description                             Value      Method Current Value        MarkName                 Appl. No   Reg No    Docket Number            Country             Filing Type             Status
35:Retail department store services and online retail                          None    Undetermined   BRAG ABOUT THE              88261792             041304.000110    United States - (US)   NATIONAL CASE - (NAT)   FILED - (F)
department store services.                                                                            TAG

035:Retail department store and online retail department store                None    Undetermined    C21 (for Retail Dept.       85295306 4106853     041304.000044    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
services featuring men's, ladies and children's clothing and                                          Stores and Online
footwear, lingerie, linens, cosmetics, accessories, handbags,                                         Services)
luggage, housewares, giftware, consumer electronics
products, furniture and home furnishings, lamps and framed
art.

035:Retail department store services; promoting the sale of                   None    Undetermined    C21 Edition                 86346214 4823502     041304.000066    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
goods of brand owners by hosting in event space sales of
such goods by the brand owners themselves.

035:Retail department store services featuring men's, ladies                  None    Undetermined    CENTURY 21                  76621757 3122405     041304.000005    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art.

042:Retail department store services.                                         None    Undetermined    CENTURY 21                  73628074 1444608     041304.000029    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)

35:Online retail department store services featuring men's,                   None    Undetermined    CENTURY 21                  85131964 4191243     041304.000037    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art

14:Jewelry                                                                    None    Undetermined    DEAL OF THE                 87382658    5764086 041304.000096     United States - (US)   NATIONAL CASE - (NAT)   FILED - (F)
  25:Clothing, namely, shirts, pants, suits, socks, underwear,                                        CENTURY
dresses, blouses, lingerie, scarves, belts, neckties and coats;
footwear; head wear
  35:Retail department store services featuring men's, ladies
and children's clothing and footwear, lingerie, linens,
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art; online retail department
store services featuring men's, ladies and children's clothing,
footwear and head wear, lingerie, linens, cosmetics,
accessories, handbags, luggage, housewares, giftware,
consumer electronics products, furniture and home
furnishings, lamps and framed art


35:Retail department store services featuring men's, ladies                   None    Undetermined    DELIVERING VALUE            86290123 5055058     041304.000064    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
and children's clothing and footwear, lingerie, linens,                                               TO LIVE BETTER
accessories, handbags, luggage, housewares, giftware,
consumer electronics products, furniture and home
furnishings, lamps and framed art, such services not to be
used for any retail grocery or supermarket services or grocery
or supermarket food products.

35:Retail department store services and online retail                         None    Undetermined    DESIGNER BRANDS             88581774             041304.000116    United States - (US)   NATIONAL CASE - (NAT)   FILED - (F)
department store services                                                                             UP TO 65% OFF
                                                                                                      EVERY DAY

35:Retail department store services; online retail department                 None    Undetermined    DESIGNER BRANDS,            86739569 5087876     041304.000073    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
store services.                                                                                       AMAZING PRICES


35:Retail department store services; online retail department                 None    Undetermined    EXPERIENCE THE     87168764 5181612              041304.000084    United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
store services.                                                                                       THRILL OF THE HUNT




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                   Page 4 of 6
                                         20-12097-scc                 Doc 132           Filed 10/14/20            Entered 10/14/20 21:40:14
                                                                                                    SCHEDULE AB 60 ATTACHMENT
                                                                                                                                                                       Main Document
                                                                                                          Pg Trademarks,
                                                                                            Patents, Copyrights, 45 of 86and Trade Secrets



                                                                 Net Book   Valuation
                     General Description                          Value      Method Current Value         MarkName            Appl. No Reg No  Docket Number             Country             Filing Type            Status
035:Online retail department store services featuring men's,                  None    Undetermined   FASHION WORTH           85131953 4106422 041304.000040     United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,                                       FIGHTING FOR
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art.


035:Online retail department store services featuring men's,                 None    Undetermined    NEW YORK'S BEST         85131957 4106423   041304.000039   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
ladies and children's clothing and footwear, lingerie, linens,                                       KEPT SECRET
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art.


35:Retail department store services featuring men's, ladies                  None    Undetermined    NEW YORK'S BEST         88319683 5905325   041304.000113   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
and children's clothing and footwear, lingerie, linens,                                              KEPT SECRET
cosmetics, accessories, handbags, luggage,
housewares,giftware, consumer electronics products,
furniture and home furnishings, lamps and framed art; online
retail department store services featuring men's, ladies and
children's clothing and footwear, lingerie, linens, cosmetics,
accessories, handbags, luggage, housewares, giftware,
consumer electronics products, furniture and home
furnishings, lamps and framed art

35:Retail department store services featuring men's, ladies                  None    Undetermined    NEXT CENTURY            87944928           041304.000102   United States - (US)   NATIONAL CASE - (NAT)   FILED - (F)
and children's clothing and footwear, lingerie, fashion
accessories, handbags; online retail department store
services featuring men's, ladies and children's clothing,
footwear and head wear, lingerie, fashion accessories,
handbags; clothing boutique store services

35:Retail department store services and online retail                        None    Undetermined    SHOP LIKE A NEW         88344820 6025426   041304.000114   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
department store services                                                                            YORKER

35:Retail department store services and online retail                        None    Undetermined    SHOP LIKE A REAL        88277093 6014784   041304.000111   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
department store services.                                                                           NEW YORKER

35:Retail department store services; online retail department                None    Undetermined    SPEND LESS, STYLE       86739557 5142641   041304.000072   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
store services.                                                                                      MORE

35:Retail department store services featuring men's, ladies                  None    Undetermined    THE BOUTIQUE OF         86131364 4668891   041304.000063   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
and children's clothing and footwear, lingerie, linens,                                              OFF-PRICE
cosmetics, accessories, handbags, luggage, housewares,
giftware, consumer electronics products, furniture and home
furnishings, lamps and framed art.

035:Retail department store services and online retail                       None    Undetermined    UP TO 65% OFF 100% 85268871 4176610        041304.000043   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
department store services featuring men's, ladies and                                                OF THE TIME
children's clothing and footwear, lingerie, linens, cosmetics,
accessories, handbags, luggage, housewares, giftware,
consumer electronics products, furniture and home
furnishings, lamps and framed art.

35:Retail department store services and online retail                        None    Undetermined    VALUE AND LUXURY        88216227           041304.000107   United States - (US)   NATIONAL CASE - (NAT)   FILED - (F)
department store services.                                                                           DEFINED BY YOU


25:made-to-measure men's clothing, namely, suits, sport                      None    Undetermined    VENTUNO SU              87819971 5835593   041304.000099   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
coats, trousers, dress shirts and outerwear, namely, coats and                                       MISURA
jackets




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                              Page 5 of 6
                                        20-12097-scc                 Doc 132           Filed 10/14/20            Entered 10/14/20 21:40:14
                                                                                                   SCHEDULE AB 60 ATTACHMENT
                                                                                                                                                                     Main Document
                                                                                                         Pg Trademarks,
                                                                                           Patents, Copyrights, 46 of 86and Trade Secrets



                                                                Net Book   Valuation
                   General Description                           Value      Method Current Value        MarkName            Appl. No Reg No  Docket Number             Country             Filing Type            Status
35:Retail department store services; online retail department                None    Undetermined   WE SELL                87168771 5181614 041304.000083     United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
store services.                                                                                     EVERYTHING,
                                                                                                    EXCEPT HOUSES

35:Retail department store services; online retail department               None    Undetermined    WHO BOUGHT IT          88254250 5985945   041304.000108   United States - (US)   NATIONAL CASE - (NAT)   REGISTERED - (G)
store services                                                                                      BEST?




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                            Page 6 of 6
    20-12097-scc      Doc 132      Filed 10/14/20 Entered 10/14/20 21:40:14      Main Document
                                      SCHEDULE PgAB4761ofATTACHMENT
                                                          86
                                     Internet Domain Names and Websites

               General Description          Net Book Value    Valuation Method   Current Value
       c21.co                                  Undetermined         None          Undetermined
       c21.nyc                                 Undetermined         None          Undetermined
       c21.us.com                              Undetermined         None          Undetermined
       c21deptstores.co                        Undetermined         None          Undetermined
       c21edition.biz                          Undetermined         None          Undetermined
       c21edition.bz                           Undetermined         None          Undetermined
       c21edition.cc                           Undetermined         None          Undetermined
       c21edition.co                           Undetermined         None          Undetermined
       c21edition.com                          Undetermined         None          Undetermined
       c21edition.info                         Undetermined         None          Undetermined
       c21edition.mobi                         Undetermined         None          Undetermined
       c21edition.nyc                          Undetermined         None          Undetermined
       c21edition.org                          Undetermined         None          Undetermined
       c21edition.us                           Undetermined         None          Undetermined
       c21edition.us.com                       Undetermined         None          Undetermined
       c21freight.com                          Undetermined         None          Undetermined
       c21online.net                           Undetermined         None          Undetermined
       c21online.site                          Undetermined         None          Undetermined
       c21online.us                            Undetermined         None          Undetermined
       c21stores.ca                            Undetermined         None          Undetermined
       c21stores.co                            Undetermined         None          Undetermined
       c21stores.com                           Undetermined         None          Undetermined
       c21stores.mobi                          Undetermined         None          Undetermined
       c21stores.nyc                           Undetermined         None          Undetermined
       c21stores.xxx                           Undetermined         None          Undetermined
       century21.nyc                           Undetermined         None          Undetermined
       century21departmentstores.co            Undetermined         None          Undetermined
       century21departmentstores.com           Undetermined         None          Undetermined
       century21deptstores.co                  Undetermined         None          Undetermined
       century21deptstores.xyz                 Undetermined         None          Undetermined
       century21giftcards.com                  Undetermined         None          Undetermined
       century21shop.com                       Undetermined         None          Undetermined
       century21stores.com                     Undetermined         None          Undetermined
       nextcentury21.com                       Undetermined         None          Undetermined
       nextcentury21.net                       Undetermined         None          Undetermined
       nyc21.biz                               Undetermined         None          Undetermined
       nyc21.com                               Undetermined         None          Undetermined
       nyc21.info                              Undetermined         None          Undetermined
       nyc21.online                            Undetermined         None          Undetermined
       shopc21.biz                             Undetermined         None          Undetermined
       shopc21.com                             Undetermined         None          Undetermined
       shopc21.mobi                            Undetermined         None          Undetermined
       shopc21.net                             Undetermined         None          Undetermined




In re: Century 21 Department Stores, LLC
Case No. 21-12097                               Page 1 of 1
   20-12097-scc           Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14             Main Document
                                                 SCHEDULE AB 73 ATTACHMENT
                                                            Pg 48 of 86
                                             Interests in Insurance Policies or Annuities


                                 General Description                                         Current Value
                                                                              Undetermined
Property/Boiler - Liberty Mutual - YS2-L9L-464440-019
                                                                              Undetermined
Property/Boiler - Lloyds of London - PG1902704
                                                                              Undetermined
Property/Boiler - Steadfast (Zurich E &S) - XPP-5492113-06
                                                                              Undetermined
Property/Boiler - Axis - EAF624722-19
                                                                              Undetermined
Property/Boiler - Starr Surplus - SLSTPTY11215019
                                                                              Undetermined
Property/Boiler - Lloyds (Houston Casualty) - PG1902346
                                                                              Undetermined
Property/Boiler - Lloyds (SII 1945) - PG1902346
                                                                              Undetermined
Property/Boiler - Lloyds (UUL9797) - PG1902346
                                                                              Undetermined
Property/Boiler - Lloyds (APL) - PG1902346
                                                                              Undetermined
Property/Boiler - Lloyds (AMA 1200) - PG1902696
                                                                              Undetermined
Property/Boiler - Lloyds (NEO 2468/4242) - PG1902696
                                                                              Undetermined
Property/Boiler - Lloyds (ATL) - PG1902698
                                                                              Undetermined
Property/Boiler - Lloyds (CHN 2015) - PG1902707
                                                                              Undetermined
Property/Boiler - Lloyds (HDU) - PG1902702
                                                                              Undetermined
Property/Boiler - Allianz - USP00080719
                                                                              Undetermined
Property/Boiler - Endurance American Specialty Ins. - ARP110011564202
                                                                              Undetermined
Property/Boiler - Lloyds (LIB) - PG1902712
                                                                              Undetermined
Property/Boiler - Landmark American - LHT909485
                                                                              Undetermined
Excess Property - Evanston Ins. Co. - MKLV10XP003501
                                                                              Undetermined
Excess Property - Liberty Mutual - MQ2-L9L-464440-029
                                                                              Undetermined
Excess Property - Great American - CPP 863 59-89-12
                                                                              Undetermined
Excess Property - Landmark American - LHT909486
                                                                              Undetermined
Excess Property - Axis Surplus Lines - EAF632184-19
                                                                              Undetermined
Excess Property - QBE Specialty - CFE1317141
                                                                              Undetermined
Excess Property - QBE Specialty - CFE1317141
                                                                              Undetermined
Excess Property - Homeland Ins. Co. of Delaware (One Beacon) - 795010502
                                                                              Undetermined
Excess Property - Allianz Global - USL00103218
                                                                              Undetermined
Excess Property - Beazley - B6012BUSACONT18
                                                                              Undetermined
Excess Property - Lloyds HIS - PG1902350
                                                                              Undetermined
Excess Property - Lloyds APL - PG1902350
                                                                              Undetermined
Excess Property - Lloyds TRV - PG1902350
                                                                              Undetermined
Excess Property - Lloyds XLS - PG1902350
                                                                              Undetermined
Excess Property - Lloyds AML - PG1902350
                                                                              Undetermined
Excess Property - Lloyds AUL - PG1902350
                                                                              Undetermined
General Liability - Starr Indemnity & Liability Co. - 1000305306201
                                                                              Undetermined
EPLI - Beazley - V1232E190801
                                                                              Undetermined
EPLI PUNITIVE - Paragon - B0146ERUSA1900001
                                                                              Undetermined
Umbrella - Allied Workd Assurance Co(US) Inc. - 0307-5750
                                                                              Undetermined
Umbrella - Aspen - CX00G4Q20
                                                                              Undetermined
Excess Umbrella - Zurich American Ins. Co. - AEC937978416
                                                                              Undetermined
Excess Umbrella - Chubb - 798167-11




                                                             Page 1 of 2
   20-12097-scc           Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14                     Main Document
                                                SCHEDULE AB 73 ATTACHMENT
                                                           Pg 49 of 86
                                            Interests in Insurance Policies or Annuities


                                 General Description                                                Current Value
                                                                                   Undetermined
Excess Umbrella - Liberty Mutual (Ohio Casualty) - ECO2156038963
                                                                                   Undetermined
Excess Umbrella - Fireman'sFund - USL005770206
                                                                                   Undetermined
Fidelity/Crime - Berkley - BCCR 45002454-22
                                                                                   Undetermined
Automobile - Starr Indemnity - 1000198458191
                                                                                   Undetermined
Automobile - Starr Indemnity - 1000198458191
                                                                                   Undetermined
Automobile - Starr Indemnity - 1000198458191
                                                                                   Undetermined
Workers Compensation - SIF - L814 095-6
                                                                                   Undetermined
Workers Compensation - Everest - RM1GL00015
                                                                                   Undetermined
Workers Compensation - Everest - RM1WC00023
                                                                                   Undetermined
Ocean Marine - Tokio Marine & Nichido Fire - T060010993
                                                                                   Undetermined
Nuclear, Biological & Chemical Liability - Allianz - USL00168019
                                                                                   Undetermined
Nuclear, Biological & Chemical Liability - Tokio Marine - PPK1956239
                                                                                   Undetermined
Storage Tank Liability - Chubb (Ace American) - G28309569 002
                                                                                   Undetermined
Pollution Legal Liability - Tokio Marine - PPK1854322
                                                                                   Undetermined
Cyber Liability - Beazley - B0180/PH2001787
                                                                                   Undetermined
Cyber Liability Excess - XL (Greenwich Ins. ) - MTE 9034305 03
                                                                                   Undetermined
FLOOD - Hartford - 87060123922017
                                                                                   Undetermined
FLOOD - Philadelphia - 87028576722018
                                                                                   Undetermined
FLOOD - Wright National Flood - 29115162580402
                                                                                   Undetermined
FLOOD - Wright National Flood - 29115188742500
                                                                                   Undetermined
FLOOD - Wright National Flood - 29115162579202
                                                                                     Undetermined
Century 21 Dept Stores - Customs Bond - American Alternative Ins. Corp. - 131963-33200




                                                            Page 2 of 2
                  20-12097-scc                  Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14                                  Main Document
                                                                            Pg 50 of 86
  Fill in this information to identify the case:

  Debtor name: Century 21 Department Stores LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                       Check if this is an
  Case number: 20-12097
                                                                                                                                                       amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property
Be as complete and accurate as possible.

Part 1:     List Creditors Who Have Claims Secured by Property

1. Do any creditors have claims secured by debtor's property?

   No. Check this box and submit page 1 of this form to the court with debtor`s other schedules. Debtor has nothing else to report on this form.

   Yes. Fill in the information below.


2. List creditors who have secured claims.If a creditor has more than one secured claim, list the creditor   Column A                         Column B
separately for each claim.
                                                                                                             Amount of Claim                  Value of collateral that
                                                                                                             Do not deduct the value of       supports this claim
                                                                                                             collateral.

  2.1                                                   Describe debtor's property that is subject to        Undetermined                    Undetermined
                                                        the lien:
              De Lage Landen Financial
              PO Box 41602
                                                        Describe the lien
              Philadelphia, PA 19101-1602
                                                        Equipment Lease
           Date debt was incurred?                      Is the creditor an insider or related party?
                                                           No
           Last 4 digits of account number
                                                           Yes
                                                        Is anyone else liable on this claim?
           Do multiple creditors have an interest
           in the same property?                           No
               No                                          Yes. Fill out Schedule H: Codebtors(O cial
               Yes. Specify each creditor, including   Form 206H)
                                                        As of the petition ling date, the claim is:
          this creditor, and its relative priority.
                                                        Check all that apply.
                                                             Contingent

                                                             Unliquidated

                                                             Disputed
Debtor    Century 21 Department Stores LLC_________________________________________                      Case number (if known) 20-12097________________________________________
          Name
                   20-12097-scc                  Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14 Main Document
    2.2                                                                            Pg
                                                          Describe debtor's property that51   of 86to
                                                                                          is subject  $7,691,644.09 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary Lincoln Triangle
                 Chicago, IL 60603-5506
                                                          Commercial Holding Co. LLC c/o Millenium
            Date debt was incurred?                       Partners
            2/15/2017                                     Is the creditor an insider or related party?
            Last 4 digits of account number                  No
            1692
                                                             Yes
            Do multiple creditors have an interest
                                                          Is anyone else liable on this claim?
            in the same property?
                                                             No
                 No
                                                             Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including
                                                         Form 206H)
           this creditor, and its relative priority.
                                                          As of the petition ling date, the claim is:
            JPMorgan Chase Bank, N.A. 48%;
                                                          Check all that apply.
            Bank of America, N.A. 32% & Bank
            Hapoalim B.M. 20%                                  Contingent

                                                               Unliquidated

                                                               Disputed



    2.3                                                   Describe debtor's property that is subject to                       $10,000,000.00       Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary Mayore Estates
                 Chicago, IL 60603-5506
                                                          LLC and 80 Lafayette Associates LLC
            Date debt was incurred?                       Is the creditor an insider or related party?
            2/24/2017
                                                             No
            Last 4 digits of account number
            1679                                             Yes
                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest
            in the same property?                            No
                 No                                          Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including   Form 206H)
                                                          As of the petition ling date, the claim is:
           this creditor, and its relative priority.
                                                          Check all that apply.
            JPMorgan Chase Bank, N.A. 48%;
            Bank of America, N.A. 32% & Bank                   Contingent
            Hapoalim B.M. 20%
                                                               Unliquidated

                                                               Disputed
Debtor    Century 21 Department Stores LLC_________________________________________                      Case number (if known) 20-12097________________________________________
          Name
                    20-12097-scc                 Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14 Main Document
    2.4                                                                            Pg
                                                          Describe debtor's property that52   of 86to
                                                                                          is subject  $38,050,359.00 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Commercial Loan; Bene ciary JPMorgan
                 Chicago, IL 60603-5506
                                                          Chase Bank, N.A. 48%; Bank of America, N.A.
            Date debt was incurred?                       32% & Bank Hapoalim B.M. 20%

                                                          Is the creditor an insider or related party?
            Last 4 digits of account number                  No
            1679
                                                             Yes
            Do multiple creditors have an interest
            in the same property?                         Is anyone else liable on this claim?

                 No                                          No

                 Yes. Specify each creditor, including       Yes. Fill out Schedule H: Codebtors(O cial
                                                         Form 206H)
           this creditor, and its relative priority.
            JPMorgan Chase Bank, N.A. 48%;                As of the petition ling date, the claim is:
                                                          Check all that apply.
            Bank of America, N.A. 32% & Bank
            Hapoalim B.M. 20%                                  Contingent

                                                               Unliquidated

                                                               Disputed



    2.5                                                   Describe debtor's property that is subject to         Undetermined                       Undetermined
                                                          the lien:
                 Sumitomo Mitsui Finance and
                 Leasing Company, Limited
                                                          Describe the lien
                 PO Box 530023
                                                          Equipment Lease
                 Atlanta, GA 30353-0023
                                                          Is the creditor an insider or related party?
            Date debt was incurred?
                                                             No

            Last 4 digits of account number                  Yes

                                                          Is anyone else liable on this claim?
            Do multiple creditors have an interest           No
            in the same property?
                                                             Yes. Fill out Schedule H: Codebtors(O cial
                 No
                                                         Form 206H)
                 Yes. Specify each creditor, including    As of the petition ling date, the claim is:
                                                          Check all that apply.
           this creditor, and its relative priority.
                                                               Contingent

                                                               Unliquidated

                                                               Disputed
Debtor    Century 21 Department Stores LLC_________________________________________                      Case number (if known) 20-12097________________________________________
          Name
                   20-12097-scc                  Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14 Main Document
    2.6                                                                            Pg
                                                          Describe debtor's property that53   of 86to
                                                                                          is subject  $499,125.00 Undetermined
                                                          the lien:
                 JPMorgan Chase Bank, NA
                 131 South Dearborn
                                                          Describe the lien
                 5th Floor
                                                          Letter of Credit; Bene ciary One North Park
                 Chicago, IL 60603-5506
                                                          LLC
            Date debt was incurred?                       Is the creditor an insider or related party?
                                                             No
            Last 4 digits of account number
            1679                                             Yes

            Do multiple creditors have an interest        Is anyone else liable on this claim?
            in the same property?                            No
                 No                                          Yes. Fill out Schedule H: Codebtors(O cial
                 Yes. Specify each creditor, including   Form 206H)
           this creditor, and its relative priority.      As of the petition ling date, the claim is:
                                                          Check all that apply.
            JPMorgan Chase Bank, N.A. 48%;
            Bank of America, N.A. 32% & Bank                   Contingent
            Hapoalim B.M. 20%
                                                               Unliquidated

                                                               Disputed




  3. Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional                                    $56,241,128.09
  Page, if any.
                20-12097-scc                  Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14                                        Main Document
                                                                          Pg 54 of 86
  Fill in this information to identify the case:

  Debtor name: Century 21 Department Stores LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                Check if this is an
  Case number: 20-12097
                                                                                                                                                                amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List
the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal
Property (O cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G). Number the entries in Parts 1 and 2 in the boxes
on the left. If more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

Part 1:   List All Creditors with PRIORITY Unsecured Claims

1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

   No. Go to Part 2.

   Yes. Go to line 2.


2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority unsecured
claims, ll out and attach the Additional Page of Part 1.

                                                                                                                               Total claim                    Priority amount

 2.1                                                                      As of the petition ling date, the claim is:                           $0.00        Ongoing
                                                                          Check all that apply.
            NYS Department of Taxation and Finance                            Contingent
            Metro - NYC Regional O ce
                                                                              Unliquidated
          Date or dates debt was incurred                                     Disputed

                                                                          Basis for the claim:
          Last 4 digits of account number                                 Sales Tax Audit Claim

                                                                          Is the claim subject to offset?
          Specify Code subsection of PRIORITY unsecured
                                                                             No
          claim:
          11 U.S.C. § 507(a) ( )                                             Yes



Part 2:   List All Creditors with NONPRIORITY Unsecured Claims

3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach the
Additional Page of Part 2.

                                                                                                                                                               Amount of claim

 3.1                                                                                        As of the petition ling date, the claim is:                             $180,909,372.70
                                                                                            Check all that apply.
            See Exhibit
                                                                                                 Contingent

          Date or dates debt was incurred                                                        Unliquidated

                                                                                                 Disputed

                                                                                            Basis for the claim:


                                                                                            Is the claim subject to offset?
                                                                                                No

                                                                                                Yes



Part 3:   List Others to Be Noti ed About Unsecured Claims
Debtor    Century 21 Department Stores LLC_________________________________________                    Case number (if known) 20-12097________________________________________
          Name
                  20-12097-scc                 Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14 Main Document
  4. List in alphabetical order any others who must be noti   ed for claims listedPg   55 1ofand86
                                                                                   in Parts      2. Examples of entities that may be listed are collection agencies, assignees of claims
  listed above, and attorneys for unsecured creditors.

  If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
   Name and mailing address                                                                    On which line in Part 1 or Part 2 is the related               Last 4 digits of
                                                                                               creditor (if any) listed?                                      account number, if any

   4.1.                                                                                       Line



                                                                                                     Not listed. Explain




  Part 4:    Total Amounts of the Priority and Nonpriority Unsecured Claims

  5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                              Total of claim amounts

  5a. Total claims from Part 1                                                                                                        5a.                                      $0.00

  5b. Total claims from Part 2                                                                                                        5b.                          $180,909,372.70

  5c. Total of Parts 1 and 2                                                                                                          5c.
                                                                                                                                                                  $180,909,372.70
  Lines 5a + 5b = 5c.
                                              20-12097-scc                 Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                          Pg 56 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                                                                                                 Is the Claim




                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                                                                                                  Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                         Offset?
      ID                    Creditor's Name                   Address 1                       Address 2                       City           State ZIP                  Date Incurred        Account #               Basis for Claim                                               (Yes/No)     Total Amount
                                                                                                                                                                 01/10/2020; 01/16/2020;
    3.0001 1 MODEL MANAGEMENT, LLC.             42 BOND STREET                   2ND FLOOR                         NEW YORK                  NY     10012        01/30/2020; 02/06/2020                       Expense Invoice                                                                       $10,200.00
    3.0002 175-177 BROADWAY                     22 CORTLANDT STREET                                                NEW YORK                  NY     10007                                                     Intercompany Transactions                                                          $1,300,000.00
                                                                                                                                                                 02/09/2020; 03/08/2020;
    3.0003 2 BOYS LAUNDROMAT                    408 33RD STREET                                                    UNION CITY                NY     07087        04/13/2020                                   Expense Invoice                                                                         $155.90
    3.0004 212 DOWNTOWN CATERING                dba SAGE & ZEST CATERING         56 READE STREET                   NEW YORK                  NY     10007        01/21/2020                                   Expense Invoice                                                                         $125.86
                                                                                                                                                                 01/14/2020; 01/29/2020;
    3.0005   24/7 INTERNATIONAL                 51 STILES LANE                                                  PINE BROOK                   NJ     07058        02/25/2020                                   Merchandise Invoice                                                                   $93,385.00
    3.0006   3 RIGHTS NY                        ATTN: TOM COHAN                  108 EAST 82ND STREET           NEW YORK                     NY     10028        03/05/2020; 07/24/2020                       Merchandise Invoice                                                                   $30,902.20
    3.0007   3 SPROUTS                          Division of GRENADINE APPAREL    215-385 SILVER START BOULEVARD TORONTO                             M1V OE3      12/24/2019                                   Merchandise Invoice                                                                       $28.00
    3.0008   3.1 PHILLIP LIM                    225 LIBERTY ST., 33RD FLR                                       NEW YORK                     NY     10281        11/26/2019; 12/10/2019                       Merchandise Invoice                                                                      $405.00
    3.0009   3070352 CANADA INC.                4098 SAINT CATHERINE W.          SUITE 400                      WESTMOUNT                    QC     H3Z 1P2      12/18/2019; 12/23/2019                       Merchandise Invoice                                                                      $209.00
    3.0010   37 ORCHARD GROUP LLC               485 #11 SOUTH BROADWAY                                          HICKSVILLE                   NY     11801        03/09/2020                                   Merchandise Invoice                                                                    $3,120.00
                                                                                                                                                                 12/06/2019; 01/30/2020;
    3.0011 3B INTERNATIONAL                     100 BOMONT PL.                                                     TOTOWA                    NJ     07512        02/07/2020; 03/06/2020                       Merchandise Invoice                                                                   $43,037.00
                                                                                                                                                                 06/20/2020; 07/20/2020;
    3.0012 438-87TH STREET                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007        08/20/2020; 09/20/2020                       Rent                                                                                  $39,600.00
    3.0013 438-87TH STREET CO. 438-87           22 CORTLANDT STREET                                                NEW YORK                  NY     10007        03/15/2020; 04/15/2020                       Rent                                                                                  $24,000.00
    3.0014 444 86 BLUE LLC                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Rent                                                                                 $196,333.32
                                                                                                                                                                 03/15/2020; 04/15/2020;
    3.0015   448-86TH STREET REALTY CO          KOFLER LEVENSTEIN ROMANOTTO      100 MERRICK ROAD                  ROCKVILLE CENTRE          NY     11570        08/20/2020; 09/20/2020                       Rent                                                                                  $90,750.00
    3.0016   47 BRAND LLC                       PO BOX 419648                                                      BOSTON                    MA     02241-9648   Various                                      Merchandise Invoice                                                                  $235,456.54
    3.0017   625 INDUSTRIES                     939 JEFFERSON AVE., APT 4, 4-L                                     BROOKLYN                  NY     11221        09/27/2019                                   Expense Invoice                                                                        $2,500.00
    3.0018   86 BLUE LLC                        22 CORTLANDT STREET                                                NEW YORK                  NY     10038        Various                                      Rent                                                                                 $497,779.33
    3.0019   A & L CESSPOOL SERVICE CO          38-40 REVIEW AVENUE                                                LONG ISLAND CITY          NY     11101        03/09/2020                                   Expense Invoice                                                                         $489.94
    3.0020   A M EXCLUSIVE BUS. MACHIN          79-63 77TH AVE                                                     RIDGEWOOD                 NY     11385        01/20/2003                                   Expense Invoice                                                                         $378.88
    3.0021   AAA BATH FASHIONS                  925 SHERMAN AVE                                                    HAMDEN                    CT     06514        12/16/2019; 02/15/2020                       Merchandise Invoice                                                                    $1,399.20
    3.0022   AAA FIRE & SECURITY, INC.          NAF FIRE AND SECURITY SYSTEMS    315 SHERMAN AVENUE                TEANECK                   NJ     07666        01/01/2020                                   Expense Invoice                                                                        $4,355.00
    3.0023   AAC CROSS COUNTY MALL LLC          c/o ASHKENAZY ACQUISITION CORP   150 EAST 58TH STREET              NEW YORK                  NY     10155        03/15/2020; 04/15/2020                       Rent                                                                                 $588,488.00
    3.0024   AARON CAPRETTA                     DBA THE BOYS MODEL MANAGEMENT    251 WEST 30TH ST.                 NEW YORK                  NY     10001        02/06/2020                                   Expense Invoice                                                                        $2,400.00
    3.0025   ABASI ROSBOROUGH LLC               306 UNION STREET                 UNIT # 1                          BROOKLYN                  NY     11231        01/31/2020                                   Merchandise Invoice                                                                   $18,601.00
    3.0026   ABC IMAGING OF WASHINGTON          PO BOX 2345                                                        WEST CHESTER              PA     19380-0110   Various                                      Expense Invoice                                                                       $34,440.22
    3.0027   ABCO SYSTEMS INC.                  55 MONTGOMERY STREET                                               BELLEVILLE                NJ     07109        Various                                      Expense Invoice                                                                       $15,827.48
    3.0028   ABF FREIGHT SYSTEM, INC.           PO BOX 4129                                                        TYLER                     TX     75712-4129   07/18/2005                                   Expense Invoice                                                                           $99.81
    3.0029   ACCORD FINANCIAL LTD               PO BOX 16000                                                       GREENVILLE                SC     29606        Various                                      Merchandise Invoice                                                                   $58,522.40
    3.0030   ACCORD FINANCIAL, INC.             3500,DE MAISONNEUVE WEST         SUITE 1510                        MONTREAL                  QC     H3Z3C1       Various                                      Merchandise Invoice                                                                  $178,303.43
    3.0031   ACCU-COM INC.                      90 RIVERWAY DRIVE                                                  OSHKOSH                   WI     54901        09/01/2020                                   Expense Invoice                                                                         $205.38
                                                                                                                                                                 01/30/2020; 02/05/2020;
    3.0032 ACCUTIME                             1001 AVENUE OF THE AMERICAS      6TH FLOOR                         NEW YORK                  NY     10018        03/09/2020                                   Merchandise Invoice                                                                   $50,822.92
    3.0033 ACEI DIGITAL                         145 CHESTNUT AVENUE              SUITE 3L                          JERSEY CITY               NJ     07306        02/01/2020; 03/17/2020                       Expense Invoice                                                                       $16,800.00
                                                                                                                                                                 03/17/2020; 03/18/2020;
    3.0034   ACHIM IMPORTS INC.                 1600 LIVINGSTON AVE.                                               NORTH BRUNSWICK           NJ     08902        04/30/2020                                   Merchandise Invoice                                                                    $6,959.28
    3.0036   ACRO DISPLAY, INC.                 2250A SHERMAN AVENUE                                               PENNSAUKEN                NJ     08110        Various                                      Expense Invoice                                                                     $335,108.01
    3.0037   ADAMCHAK, TRACY                    22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                      $1,397,902.83
    3.0038   ADDICTED BEAUTY LLC                1429 HOLMES RD                                                     ELGIN                     IL     60123        03/01/2020; 05/12/2020                       Merchandise Invoice                                                                    $7,176.00
                                                                                                                                                                 10/31/2017; 02/15/2020;
    3.0039 ADELE PINTO                          215 W. 92ND STREET               APT 5E                            NEW YORK                  NY     10025        03/15/2020                                   Expense Invoice                                                                         $150.00
                                                                                                                                                                 02/12/2020; 02/24/2020;
    3.0040   ADEMARK PRODUCTS, INC.             10401 GREENBOUGH DRIVE           SUITE 150                         STAFFORD                  TX     77477        03/04/2020                                   Merchandise Invoice                                                                    $1,944.60
    3.0041   ADIDAS AG                          685 CEDAR CREST RD                                                 SPARTANBURG               SC     29301        12/19/2019; 12/26/2019                       Merchandise Invoice                                                                    $2,424.95
    3.0042   ADIDAS AMERICA INC.                DEPT CH 19361                                                      PALATINE                  IL     60055-9361   Various                                      Merchandise Invoice                                                                $1,030,675.57
    3.0043   ADINA REYTER                       14140 VENTURA BOULEVARD          SUITE 209                         SHERMAN OAKS              CA     91423        01/31/2020                                   Merchandise Invoice                                                                    $6,816.30
    3.0044   ADTN INTERNATIONAL                 237 WEST 37TH STREET                                               NEW YORK                  NY     10018-6767   Various                                      Merchandise Invoice                                                                   $32,106.00
    3.0045   ADURO PRODUCTS LLC                 250 LIBERTY STREET                                                 METUCHEN                  NJ     08840        07/14/2020; 08/25/2020                       Merchandise Invoice                                                                    $1,164.00
    3.0046   AERO AG HOLDINGS, LLC              75 REMITTANCE DRIVE              DEPT 1232                         CHICAGO                   IL     60675-1232   01/13/2020                                   Merchandise Invoice                                                                       $20.00
    3.0047   AFFORDABLE LUXURY GROUP            10 WEST 33RD STREET              SUITE 615                         NEW YORK                  NY     10001        01/31/2020                                   Merchandise Invoice                                                                   $25,240.00
    3.0048   AGRON, INC.                        PO BOX 51708                                                       LOS ANGELES               CA     90051        Various                                      Merchandise Invoice                                                                 $242,505.18
    3.0049   AGUDELO, MICHELLE A                22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                          $2,652.52
    3.0050   AIMEE BARYCHKO PHOTOGRAPHY         1912 MEADOW ROAD                                                   WALL                      NJ     07719        Various                                      Expense Invoice                                                                        $5,200.00
    3.0051   AIWA AMERICA INC.                  PO BOX 5330                      FDR STATION                       NEW YORK                  NY     10150-5330   Various                                      Merchandise Invoice                                                                    $1,462.16
                                                                                                                                                                 01/30/2020; 02/25/2020;
    3.0052   AJG APPAREL INC.                   5353 BOULEVARD THIMENS           SUITE 200                         SAINT LAURENT             QC     H4R 2H4      08/14/2020; 09/24/2020                       Merchandise Invoice                                                                   $65,990.20
    3.0053   AKRIS NYC                          835 MADISON AVE                                                    NEW YORK                  NY     10021        08/07/2020; 08/10/2020                       Merchandise Invoice                                                                   $56,050.00
    3.0054   ALAN BURCHFIELD                    147 UTICA AVENUE                 APARTMENT 3A                      BROOKLYN                  NY     11213        03/15/2020                                   Expense Invoice                                                                           $50.00
    3.0055   ALAN KILMAN SALES                  4-25 DOROTHY STREET                                                FAIRLAWN                  NJ     07410        12/04/2019; 07/02/2020                       Merchandise Invoice                                                                    $7,725.60
    3.0056   ALBA DRY CLEANERS                  140 NASSAU STREET                STORE #2                          NEW YORK                  NY     10038        10/30/2019                                   Expense Invoice                                                                         $200.00
    3.0057   ALBA ESPINAL                       60 GLENMORE AVENUE               APARTMENT 3-F                     BROOKLYN                  NY     11212        03/15/2020                                   Expense Invoice                                                                           $50.00
    3.0058   ALBEE DEVELOPMENT                  411 THEODORE AVENUE              SUITE 300                         RYE                       NY     10580        Various                                      Rent                          X                                                    $1,236,628.43
    3.0059   ALBERT A. BIANCO                   614 BURNSIDE AVE                                                   INWOOD                    NY     11096        10/01/2007                                   Expense Invoice                                                                        $3,850.00
    3.0060   ALDRICH STORES CORP.               KOFLER LEVENSTEIN ROMANOTTO      100 MERRICK ROAD                  ROCKVILLE CENTRE          NY     11570        Various                                      Rent                                                                                $346,500.00
    3.0061   ALEN CORPORATION                   9200 WATERFORD CENTRE BLVD.      SUITE 600                         AUSTIN                    TX     78758        04/02/2019                                   Expense Invoice                                                                        $3,539.00
    3.0062   ALEXIS SALISBURY                   300 ALBANY STREET                APARTMENT # 7J                    NEW YORK                  NY     10280        03/15/2020                                   Expense Invoice                                                                           $50.00
    3.0063   ALL GLOVES                         160 RIVERSIDE BLVD               SUITE 14L                         NEW YORK                  NY     10069        08/03/2020                                   Merchandise Invoice                                                                   $39,527.00
    3.0064   ALL IN FAVOR                       1100 S. SAN PEDRO STREET         UNIT # O-7                        LOS ANGELES               CA     90015        01/24/2020; 03/02/2020                       Merchandise Invoice                                                                   $16,695.00
                                                                                                                                                                 01/10/2020; 06/11/2020;
    3.0065 ALLMARK DOOR                         5 CROZERVILLE ROAD                                                 ASTON                     PA     19014        07/09/2020                                   Expense Invoice                                                                        $2,353.46
    3.0066 ALLSTATE FINANCIAL CORPOR            PO BOX 6917                                                        ARLINGTON                 VA     22206-0917   02/27/1996; 06/29/1996                       Merchandise Invoice                                                                     $245.40




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 1 of 25
                                              20-12097-scc                 Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                 Main Document
                                                                                                          Pg 57 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                          Last 4 Digits of                                                                      Offset?
      ID                    Creditor's Name                    Address 1                       Address 2                       City           State ZIP                Date Incurred        Account #               Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                01/03/2020; 01/15/2020;
    3.0067 ALLSTATE FLORAL & CRAFT,             14101 PARK PLACE                                                    CERRITOS                  CA     90703      02/20/2020                                   Merchandise Invoice                                                                 $2,104.92
    3.0068 ALLURA IMPORT                        1407 BROADWAY, STE 401                                              NEW YORK                  NY     10018      01/28/2020                                   Merchandise Invoice                                                                 $5,040.00
    3.0069 ALLURE EYEWEAR                       28243 NETWORK PLACE                                                 CHICAGO                   IL     60673-1282 01/30/2020                                   Merchandise Invoice                                                                 $7,425.00
                                                                                                                                                                09/06/2019; 03/09/2020;
    3.0070 ALMAR LTD/KYI KYI                    790 MARCEL LAUREN, SUITE 300     ST. LAURENT                        MONTREAL                  QC     H4M 2M6    07/13/2020                                   Merchandise Invoice                                                                $18,678.00
                                                                                                                                                                01/31/2020; 03/13/2020;
    3.0071   ALMAR SALES CO.                    320 5TH AVENUE                   3RD FLOOR                          NEW YORK                  NY     10001      07/28/2020                                   Merchandise Invoice                                                                $10,135.00
    3.0072   ALPARGATAS USA, INC.               DBA HAVAIANAS                    PO BOX 419891                      BOSTON                    MA     02241-9891 Various                                      Merchandise Invoice                                                                $29,893.04
    3.0073   ALPI INTERNATIONAL FORWARDERS      156-15 146TH AVENUE              SUITE 110                          JAMAICA                   NY     11434      Various                                      Merchandise Invoice                                                               $826,280.64
    3.0074   ALTERNATIVE APPAREL                PO BOX 930611                                                       ATLANTA                   GA     31193-0611 01/03/2020; 03/17/2020                       Merchandise Invoice                                                                $12,238.00
    3.0075   ALUISIO, BETTY L                   22 CORTLANDT STREET                                                 NEW YORK                  NY     10007      Various                                      Deferred Comp                                                                     $201,968.68
    3.0076   AMAZAR AMERICAS INC.               ONE KENNEY DRIVE                                                    CRANSTON                  RI     02920-4400 02/29/2020; 03/09/2020                       Merchandise Invoice                                                                $39,749.94
                                                                                                                                                                02/04/2020; 02/24/2020;
    3.0077   AMAZON CAPITAL SERVICES            PO BOX 035184                                                       SEATTLE                   WA     98124-5184 03/01/2020                                   Expense Invoice                                                                      $738.46
    3.0078   AMERICAN CAT CLUB LLC              148 MADISON AVE                  8TH FLOOR                          NEW YORK                  NY     10016      02/13/2020                                   Merchandise Invoice                                                                  $698.88
    3.0079   AMERICAN DESIGNER FRAGRAN          PO BOX 6200                      CHURCH STREET STATION              NEW YORK                  NY     10249-6200 Various                                      Merchandise Invoice                                                                  $227.90
    3.0080   AMERICAN ESSENTIALS INC.           358 FIFTH AVE                    SUITE 202                          NEW YORK                  NY     10001      Various                                      Merchandise Invoice                                                                $96,488.06
    3.0081   AMERICAN EXCHANGE APPAREL GRP      2323 RANDOLPH AVENUE                                                AVENEL                    NJ     07001      Various                                      Merchandise Invoice                                                               $106,823.50
    3.0082   AMERICAN EXPRESS                   PO BOX 2855                                                         NEW YORK                  NY     10116-2855 07/17/2005                                   Expense Invoice                                                                      $300.00
                                                                                                                                                                09/16/2017; 01/10/2018;
    3.0083   AMERICAN EXPRESS                   ATTN: EXPRESS MAIL               REMITTANCE PROCESSING              CARSON                    CA     90746      01/31/2018                                   Expense Invoice                                                                        $61.16
    3.0084   AMERICAN EXPRESS                   2965 CORP LAKE BLVD.                                                WESTON                    FL     33331-3620 11/14/2003; 11/19/2003                       Expense Invoice                                                                     $6,665.58
    3.0085   AMERICAN EXPRESS                   ATTN: EXPRESS MAIL REMITTANCE    PROCESSING                         LOS ANGELES               CA     90017      Various                                      Expense Invoice                                                                     $7,431.67
    3.0086   AMERICAN FASHION ACCESSORIES       5500 UNION PACIFIC AVE                                              COMMERCE                  CA     90022      Various                                      Merchandise Invoice                                                                $43,916.00
                                                                                                                                                                02/03/2020; 03/04/2020;
    3.0087   AMERICAN FIXTURE CO., INC.         28 CHURCH STREET                 SUITE 2                            WARWICK                   NY     10990      03/16/2020                                   Expense Invoice                                                                     $3,320.26
    3.0088   AMERICAN JEWEL LLC                 25159 AVENUE STANFORD                                               VALENCIA                  CA     91355      06/30/2020                                   Merchandise Invoice                                                                 $6,652.00
    3.0089   AMERICAN TOURS INTERNATIONAL L     481 EIGHTH AVENUE                SUITE 605                          NEW YORK                  NY     10001      02/04/2020                                   Expense Invoice                                                                        $55.09
    3.0090   AMERICAN TRAVELER INC.             9509 FERON BOULEVARD                                                RANCHO CUCAMONGA          CA     91730      Various                                      Merchandise Invoice                                                                $29,627.02
    3.0091   AMERICAN TRUCKING ASSOCIA          ATTN: TRAFFIC DEPARTMENT         2200 MILL ROAD                     ALEXANDRIA                VA     22314-4677 04/26/1996                                   Expense Invoice                                                                        $87.55
                                                                                                                                                                12/20/2019; 01/31/2020;
    3.0092 AMUSEMINTS                           10500 EAST 54TH AVENUE                                              DENVER                    CO     80239      02/26/2020; 02/28/2020                       Merchandise Invoice                                                                 $3,776.60
    3.0093 ANA PLACIDE                          24 UNION PLACE                                                      LYNBROOK                  NY     11563      02/24/2020                                   Expense Invoice                                                                      $450.00
                                                                                                                                                                07/01/2020; 08/01/2020;
    3.0094   ANALYTICS PROS, INC.               PO BOX 46175                                                        HOUSTON                   TX     77210-6175 09/01/2020                                   Expense Invoice                                                                    $34,250.01
    3.0095   ANDY & EVAN INDUSTRIES INC.        90 SPENCE STREET                                                    BAY SHORE                 NY     11716      Various                                      Merchandise Invoice                                                                $29,851.65
    3.0096   ANEW LEGWEAR LLC                   1384 BROADWAY                    25TH FLOOR                         NEW YORK                  NY     10018      02/20/2020; 02/27/2020                       Merchandise Invoice                                                                    $56.00
    3.0097   ANGELA CROWE                       5826 83RD PLACE                                                     MIDDLE VILLAGE            NY     11379      03/15/2020                                   Expense Invoice                                                                        $50.00
    3.0098   ANKER PLAY PRODUCTS                265 INDUSTRIAL BLVD                                                 MIDWAY                    GA     31320      02/24/2020; 03/03/2020                       Merchandise Invoice                                                                 $4,613.10
    3.0099   ANNA GRIFFIN INC.                  99 ARMOUR DR. N.E.                                                  ATLANTA                   GA     30324      02/19/2020; 02/20/2020                       Merchandise Invoice                                                                 $4,890.00
    3.0100   ANNICK GOUTAL LTD.                 C/O CHASE MANHATTAN BANK         PO BOX 26711                       NEW YORK                  NY     10087-6711 11/20/2004                                   Merchandise Invoice                                                                    $52.00
    3.0101   ANTHONY GUTIERREZ                  1402 67TH STREET                                                    NORTH BERGEN              NJ     07047      03/15/2020                                   Expense Invoice                                                                        $50.00
    3.0102   ANTHONY HANCOCK                    861 HALSEY STREET                APARTMENT # 4                      BROOKLYN                  NY     11233      03/15/2020                                   Expense Invoice                                                                        $50.00
    3.0103   ANTICA FAMACISTA, LLC              119 PINE STREET                  SUITE 301                          SEATTLE                   WA     98101      12/11/2019                                   Merchandise Invoice                                                                    $66.00
    3.0104   ANVI SPAIN PRODUCCION MODA SL      BANCO BILBAO VIZCAYA -           ARGENTARIA                         SEVILLE                          41008      07/22/2020; 08/21/2020                       Merchandise Invoice                                                                $23,584.00
    3.0105   APG CONSULTING LLC                 6 BIRCH TREE DRIVE                                                  WOODSTOCK                 NY     12498      04/28/2020                                   Expense Invoice                                                                     $8,333.66
                                                                                                                                                                01/30/2020; 02/03/2020;
    3.0106 APM MODELS MANAGEMENT                53 WEST 36TH STREET              SUITE 602                          NEW YORK                  NY     10018      03/13/2020; 03/20/2020                       Expense Invoice                                                                     $4,800.00
    3.0107 APP GROUP INC.                       580 ANSIN BLVD                                                      HALLANDALE BEACH          FL     33009      12/03/2019                                   Merchandise Invoice                                                                  $117.00
                                                                                                                                                                12/17/2019; 01/10/2020;
    3.0108 APPAMAN INC.                         DEPT # 41821                     PO BOX 650823                      DALLAS                    TX     75265-0823 01/14/2020                                   Merchandise Invoice                                                                  $775.62
                                                                                                                                                                06/02/2020; 06/09/2020;
    3.0109 APPROVED FIRE PROTECTION CO IN       114 SAINT NICHOLAS AVENUE                                           SOUTH PLAINFIELD          NJ     07080-1808 06/15/2020                                   Expense Invoice                                                                     $2,319.77
    3.0110 AQS BRAND, INC.                      DBA AQUASWISS                    8015 DEERING AVENUE                CANOGA PARK               CA     91304      02/05/2020                                   Merchandise Invoice                                                                 $5,988.50
    3.0111 AQUA LEISURE INDUSTRIES              525 BODWELL ST.,PO BOX 239                                          AVON                      MA     02322-0239 03/04/2020                                   Merchandise Invoice                                                                 $6,054.00
                                                                                                                                                                05/11/2020; 09/17/2020;
    3.0112   AQUAZZURA NORTH AMERICA INC        C/O CLIFTON LARSON ALLEN         60 EAST 42ND ST., SUITE 2800       NEW YORK                  NY     10165      09/22/2020                                   Merchandise Invoice                                                               $123,952.40
    3.0113   ARAMIS AND DESIGNER FRAGR          PO BOX 223667                                                       PITTSBURGH                PA     15251-2667 Various                                      Merchandise Invoice                                                               $142,443.98
    3.0114   ARC INT. NORTH AMERICA LLC         PO BOX 32097                                                        NEW YORK                  NY     10087-2097 07/23/2019; 02/04/2020                       Merchandise Invoice                                                                 $1,069.22
    3.0115   ARGENYC TRAVEL LLC                 381 RACETRACK ROAD                                                  HOHOKUS                   NJ     07423      05/23/2019; 02/04/2020                       Expense Invoice                                                                        $38.22
    3.0116   ARKWRIGHT, LLC.                    11350 NORCOM ROAD                                                   PHILADELPHIA              PA     19154      02/05/2020                                   Merchandise Invoice                                                                 $4,303.00
                                                                                                                                                                04/02/2011; 04/16/2012;
    3.0117   ARMITRON CORPORATION               6015 LITTLE NECK PARKWAY                                            LITTLE NECK               NY     11362-2500 11/02/2013                                   Merchandise Invoice                                                                $18,599.03
    3.0118   ARMSTRONG CEILING SOLUTIONS        14696 COLLECTIONS CENTER DRIVE                                      CHICAGO                   IL     60693-0148 02/03/2020                                   Expense Invoice                                                                     $1,625.60
    3.0119   ART & FRAME MART                   2551 FERNWOOD AVENUE                                                LYNWOOD                   CA     90262      03/26/2003                                   Merchandise Invoice                                                                 $1,419.00
    3.0120   ARTISAN ENTERPRISE INT. INC.       9320 7TH STREET                  UNIT C                             RANCHO CUCAMONGA          CA     91730      03/06/2020                                   Merchandise Invoice                                                                   $884.00
    3.0121   ARTISTIX                           120 LINDEN OAKS                  SUITE 200                          ROCHESTER                 NY     14625      08/05/2020                                   Merchandise Invoice                                                                 $4,883.00
                                                                                                                                                                01/27/2020; 02/13/2020;
    3.0122 ARTLAND INC.                         1 SOUTH MIDDLESEX AVENUE                                            MONROE TWP                NJ     08831      02/17/2020; 03/03/2020                       Merchandise Invoice                                                                $13,291.28
    3.0123 AS BEAUTY LLC                        833 WEST SOUTH BOULDER ROAD      BUILDING G                         LOUISVILLE                CO     80027      02/14/2020; 02/19/2020                       Merchandise Invoice                                                                 $4,756.00
                                                                                                                                                                06/20/2020; 07/20/2020;
    3.0124 ASHKENAZY ACQUISITION CORP.          150 EAST 58TH ST, 39TH FLOOR                                        NEW YORK                  NY     10155      08/20/2020; 09/20/2020                       Rent                                                                              $809,170.99
                                                                                                                                                                09/30/2018; 11/30/2018;
    3.0125 ASHTON QUINTIN                       11 WOLF PLACE                                                       PARSIPPANY                NJ     07054      03/15/2020                                   Expense Invoice                                                                      $150.00
                                                                                                                                                                01/31/2020; 02/12/2020;
    3.0126 ASICS AMERICA CORP.                  PO BOX 827483                                                       PHILADELPHIA              PA     19182-7483 02/13/2020; 02/27/2020                       Merchandise Invoice                                                               $110,181.99
    3.0127 ASSA ABLOY ENTRANCE SYS US INC       1900 AIRPORT RD.                                                    MONROE                    NC     28110      06/20/2018; 02/03/2020                       Expense Invoice                                                                     $5,331.11




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                            Page 2 of 25
                                              20-12097-scc               Doc 132              Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                    Main Document
                                                                                                          Pg 58 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent
                                                                                                                                                                                                                                                                                   Is the Claim




                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                                                                                                                    Subject to
                                                                                                                                                                                             Last 4 Digits of                                                                         Offset?
      ID                   Creditor's Name                    Address 1                       Address 2                      City            State   ZIP                 Date Incurred         Account #             Basis for Claim                                                 (Yes/No)     Total Amount
    3.0128   ASSURED ENVIRONMENTS               45 BROADWAY                      10TH FLOOR                        NEW YORK                  NY      10006        Various                                       Expense Invoice                                                                         $4,100.80
    3.0129   ASTOR CHOCOLATE                    651 NEW HAMPSHIRE AVE.                                             LAKEWOOD                  NJ      08701        02/17/2020; 02/26/2020                        Merchandise Invoice                                                                     $7,215.84
    3.0130   ATAMA PREMIER FOODS                18521 E GALE AVENUE                                                CITY OF INDUSTRY          CA      91748        02/21/2020                                    Merchandise Invoice                                                                     $3,704.40
    3.0131   ATOMIC MISSION GEAR, INC.          4200 CHINO HILLS PKWY #169                                         CHINO HILLS               CA      91709        02/21/2020                                    Merchandise Invoice                                                                   $10,114.54
                                                                                                                                                                  04/30/2020; 06/30/2020;
    3.0132   ATTENTIVE MOBILE INC.              156 5TH AVE., SUITE 303                                            NEW YORK                  NY      10010        07/31/2020                                    Expense Invoice                                                                       $30,080.51
    3.0133   AUGUST SILK INC                    499 7TH AVE., 5TH FLOOR SOUTH                                      NEW YORK                  NY      10018        11/27/2019; 02/12/2020                        Merchandise Invoice                                                                    $8,580.00
    3.0134   AUTHENTIC LIFESTYLE PRODUCTS       485-11 SOUTH BROADWAY                                              HICKSVILLE                NY      11801        12/23/2019                                    Merchandise Invoice                                                                       $30.00
    3.0135   AUTOMATIC DATA PROCESSING          PO BOX 842875                                                      BOSTON                    MA      02284-2875   03/31/2017; 06/05/2020                        Expense Invoice                                                                       $18,771.32
                                                                                                                                                                  08/23/2004; 10/06/2004;
    3.0136   AUTOMOTIVE TECHNOLOGIES,           34 INDUSTRIAL PARK PLACE                                           MIDDLETOWN                CT      06457        10/12/2004; 11/16/2004                        Merchandise Invoice                                                                    $2,576.11
    3.0137   AVANTI LINENS, INC.                234 MOONACHIE ROAD                                                 MOONACHIE                 NJ      07074        Various                                       Merchandise Invoice                                                                   $16,461.96
    3.0138   AVERY DENNISON                     15178 COLLECTION CENTER DRIVE                                      CHICAGO                   IL      60693        01/30/2020; 02/06/2020                        Expense Invoice                                                                         $810.22
    3.0139   AVX SYSTEMS LLC                    330 DRAKESTOWN ROAD                                                LONG VALLEY               NJ      07853        03/06/2020; 03/11/2020                        Expense Invoice                                                                        $9,206.00
    3.0140   AW BILLING SERVICES LLC            4431 N DIXIE HIGHWAY                                               BOCA RATON                FL      33431        08/31/2020                3138; 3140          Expense Invoice                                                                         $129.55
                                                                                                                                                                  01/09/2020; 02/13/2020;
    3.0141   AXIOM BANK, N.A.                   PO BOX 543322                                                      DALLAS                    TX      75354-3322   03/03/2020; 03/13/2020                        Expense Invoice                                                                         $986.30
    3.0142   AXIS PROMOTIONS                    PO BOX 52501                                                       NEWARK                    NJ      07101        03/23/2020; 04/07/2020                        Expense Invoice                                                                        $4,950.06
    3.0143   AZZURE HOME INC,                   141 WEST 36TH STREET             SUITE 901                         NEW YORK                  NY      10018        Various                                       Merchandise Invoice                                                                    $6,826.52
    3.0144   B & H PHOTO-VIDEO                  REMITTANCE PROCESSING CENTER     PO BOX 28072                      NEW YORK                  NY      10087-8072   02/07/2020; 02/13/2020                        Expense Invoice                                                                         $494.62
    3.0145   B WERTHER SUPPLIES                 189 CARLTON TERRACE                                                TEANECK                   NJ      07666-4618   02/03/2020                                    Expense Invoice                                                                           $54.29
    3.0146   B.R. FRIES CONSTRUCTORS            34 WEST 32ND STREET                                                NEW YORK                  NY      10001        12/09/2003                                    Expense Invoice                                                                       $50,000.00
    3.0147   B2 PAYMENTS USA INC.               16790 CHARLES RIVER DR.                                            DEL RAY BEACH             FL      33446        02/26/2020                                    Expense Invoice                                                                        $1,540.00
    3.0148   BABIATORS LLC                      675 N HIGHLAND AVENUE #700                                         ATLANTA                   GA      30306        02/25/2020                                    Merchandise Invoice                                                                    $1,555.50
                                                                                                                                                                  01/10/2020; 02/13/2020;
    3.0149   BABY VISION, INC.                  30 FIREMAN'S WAY                                                   POUGHKEEPSIE              NY      12603        02/24/2020; 03/06/2020                        Merchandise Invoice                                                                   $10,592.00
    3.0150   BABYFAIR INC                       34 WEST 33RD STREET              SUITE 818                         NEW YORK                  NY      10001        Various                                       Merchandise Invoice                                                                   $21,078.00
    3.0151   BAGATELLE INT INC.                 8225 MAYRAND STREET              SUITE 200                         MONTREAL                  QC      H4P 2C7      Various                                       Merchandise Invoice                                                                   $22,082.65
    3.0152   BAILEY                             c/o BOLLMAN HAT CO.              PO BOX 368                        DENVER                    PA      17517        02/28/2020                                    Merchandise Invoice                                                                    $8,595.00
    3.0153   BAKER & HOSTETLER LLP              PO BOX 70189                                                       CLEVELAND                 OH      44190-0189   Various                                       Expense Invoice                                                                       $22,014.10
    3.0154   BAKER, MELISSA                     22 CORTLANDT STREET                                                NEW YORK                  NY      10007        Various                                       Deferred Comp                                                                        $140,523.49
    3.0155   BALMAIN USA LLC                    11 WEST 42ND STREET              32ND FLOOR                        NEW YORK                  NY      10036        03/12/2020; 07/01/2020                        Merchandise Invoice                                                                      $284.47
    3.0156   BARBARA BLANK INC.                 1345 AVENUE OF THE AMERICAS      2ND FLOOR                         NEW YORK                  NY      10105        01/31/2020                                    Merchandise Invoice                                                                    $7,286.25
    3.0157   BARRY MANUFACTURING CO. I          BUBIER STREET                                                      LYNN                      MA      01901        05/14/2010                                    Merchandise Invoice                                                                      $375.46
    3.0158   BASIC RESOURCES, INC               1411 BROADWAY                    2ND FLOOR                         NEW YORK                  NY      10018        Various                                       Merchandise Invoice                                                                   $44,825.45
    3.0159   BAUBLEBAR                          1115 BROADWAY                    5TH FLOOR                         NEW YORK                  NY      10010        02/11/2020; 02/24/2020                        Merchandise Invoice                                                                    $7,290.00
    3.0160   BAYRIDGE HOMES                     22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                      Intercompany Transactions                                                            $650,000.00
                                                                                                                                                                01/10/2020; 02/04/2020;
    3.0161 BAZZINI LLC                          1035 MILL ROAD                                                     ALLENTOWN                 PA      18106      03/03/2020                                      Merchandise Invoice                                                                    $6,018.78
                                                                                                                                                                02/04/2020; 02/18/2020;
    3.0162   BBC INTERNATIONAL LLC.             1515 N FEDERAL HWAY              SUITE 206                         BOCA RATON                FL      33432      02/20/2020                                      Merchandise Invoice                                                                   $26,823.50
    3.0163   BEATRICE HOME FASHIONS             PO BOX 86                                                          SOUTH PLAINFIELD          NJ      07080      03/03/2020; 03/11/2020                          Merchandise Invoice                                                                    $6,778.00
    3.0164   BEAUTY MARK                        27 EAST 37TH STREET                                                NEW YORK                  NY      10016      06/28/2010                                      Merchandise Invoice                                                                       $54.00
    3.0165   BEAUTYMARK INTERNATIONAL           10474 SANTA MONICA BLVD          SUITE 308                         LOS ANGELES               CA      90025      01/10/2020                                      Merchandise Invoice                                                                    $9,624.00
    3.0166   BELIEVE IT LLC                     1233 WILEY ROAD                                                    SAVANNAH                  NY      13146      12/30/2019; 02/14/2020                          Merchandise Invoice                                                                    $3,600.00
    3.0167   BELL ATLANTIC                      PO BOX 15124                                                       ALBANY                    NY      12212-5124 05/22/2000                                      Expense Invoice                                                                           $74.37
    3.0168   BELLROY                            BELLROY HQ                       LEVEL 1, 421 SMITH STREET         FITZROY                           03065      07/06/2020; 08/14/2020                          Merchandise Invoice                                                                    $2,446.00
    3.0169   BELSITO MECHANICAL LLC             395 5TH AVENUE                                                     BROOKLYN                  NY      11215      Various                                         Expense Invoice                                                                       $21,742.58
    3.0170   BELUGA, INC.                       463 SEVENTH AVENUE               4TH FLOOR                         NEW YORK                  NY      10018      Various                                         Merchandise Invoice                                                                   $99,078.80
    3.0171   BEN SHERMAN MIDWAY INDUSTRIES      10 WEST 33RD STREET              SUITE 1221                        NEW YORK                  NY      10001      02/07/2020                                      Merchandise Invoice                                                                    $2,100.00
    3.0172   BENJAMIN A. PETERSON               2784 MORRIS AVENUE               APT 2A                            BRONX                     NY      10468      06/17/2018; 06/28/2018                          Expense Invoice                                                                        $1,093.48
    3.0173   BENSON MILLS CO., INC.             140 58TH STREET                  BUILDING A, UNIT 7J               BROOKLYN                  NY      11220      Various                                         Merchandise Invoice                                                                   $18,549.00
    3.0174   BENSUSSEN DEUTSCH & ASSOCIATES     15525 WOODINVILLE-REDMOND NE                                       WOODINVILLE               WA      98072      02/21/2020; 02/24/2020                          Expense Invoice                                                                       $15,588.23
                                                                                                                                                                08/13/2019; 12/30/2019;
    3.0175   BENTEX GROUP, INC.                 34 WEST 33RD STREET 2ND FLOOR                                      NEW YORK                  NY      10001      02/27/2020                                      Merchandise Invoice                                                                    $3,034.50
    3.0176   BERDON LLP                         360 MADISON AVE.                                                   NEW YORK                  NY      10017-1178 03/05/2020; 07/06/2020                          Expense Invoice                                                                      $100,789.00
    3.0177   BERGEN LIFT TRUCK, INC.            93 WASHINGTON AVENUE                                               KEARNY                    NJ      07032      Various                                         Expense Invoice                                                                       $21,054.03
    3.0178   BERGMAN, SHU-FEN                   22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                         Deferred Comp                                                                        $111,095.22
    3.0179   BERLAND, SHERI L                   22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                         Deferred Comp                                                                        $335,245.18
    3.0180   BERNADETTE MCMAHON                 5400 FIELDSTON RD., APT 41E                                        BRONX                     NY      10471      02/04/2020; 03/03/2020                          Expense Invoice                                                                        $4,000.00
    3.0181   BEST BRANDS CONSUMER PRODUCTS      20 WEST 33RD STREET              5TH FLOOR                         NEW YORK                  NY      10001      Various                                         Merchandise Invoice                                                                   $12,116.00
    3.0182   BEST SECURITY INDUSTRIES           755 N.W. 17TH AVENUE             SUITE 101                         DELRAY BEACH              FL      33445      Various                                         Expense Invoice                                                                        $2,787.93
    3.0183   BEST SILVER INC                    1220 BROADWAY SUITE 205                                            NEW YORK                  NY      10001      01/30/2020; 02/11/2020                          Merchandise Invoice                                                                    $7,983.25
    3.0184   BESTAROO                           4747 OCEANSIDE BOULEVARD         SUITE G                           OCEANSIDE                 CA      92056      12/19/2019; 12/24/2019                          Merchandise Invoice                                                                      $534.00
                                                                                                                                                                12/11/2019; 01/30/2020;
    3.0185   BESTSELLER WHOLESALE US LLC        96 SPRING STREET                 4TH FLOOR                         NEW YORK                  NY      10012      01/31/2020; 02/20/2020                          Merchandise Invoice                                                                   $24,647.50
    3.0186   BETH METZLER                       1 TOWNE CENTER DRIVE             APARTMENT 511                     CLIFFSIDE PARK            NJ      07010      09/02/2020                                      Expense Invoice                                                                           $63.75
    3.0187   BIBAS WHOLESALE AND RETAIL INC     18653 VENTURE BLVD               UNIT 433                          TARZANA                   CA      91356      02/12/2020                                      Merchandise Invoice                                                                    $5,490.00
    3.0188   BIG APPLE COPY CENTER              115 BROADWAY                                                       NEW YORK                  NY      10006      02/26/2020                                      Expense Invoice                                                                         $311.38
    3.0189   BIG CITY TOURISM, INC.             111-14 76TH AVENUE               APARTMENT # 315                   FOREST HILLS              NY      11375      09/09/2019; 02/04/2020                          Expense Invoice                                                                         $377.43
    3.0190   BILL BLASS COATS                   499 SEVENTH AVENUE                                                 NEW YORK                  NY      10018      09/23/1994                                      Merchandise Invoice                                                                     $910.80
    3.0191   BINDYA NY                          28 WEST 36TH STREET, SUITE 901                                     NEW YORK                  NY      10018      03/03/2020                                      Merchandise Invoice                                                                     $910.00
    3.0192   BIOWORLD                           PO BOX 674048                                                      DALLAS                    TX      75267-4048 01/31/2020                                      Merchandise Invoice                                                                       $20.10
    3.0193   BK HOMES                           22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                      Intercompany Transactions                                                           $300,000.00
    3.0194   BLACK CLOVER ENTERPRISES LLC       12059 STATE STREET               SUITE 40                          DRAPER                    UT      84020      03/06/2020; 06/29/2020                          Merchandise Invoice                                                                    $1,596.00
    3.0195   BLOOMREACH, INC                    PO BOX 8323                                                        PASADENA                  CA      91109-8323 05/15/2020                                      Expense Invoice                                                                       $32,000.00
    3.0196   BLUE MILLIENIUM REALTY LLC         22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                         Rent                                                                               $1,909,166.66
    3.0197   BLUECORE INC.                      PO BOX 392166                                                      PITTSBURGH                PA      15251-9166 07/22/2020                                      Expense Invoice                                                                        $8,657.96




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 3 of 25
                                              20-12097-scc                Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                   Main Document
                                                                                                         Pg 59 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                                                                                              Is the Claim




                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                                                                                               Subject to
                                                                                                                                                                                            Last 4 Digits of                                                                     Offset?
      ID                  Creditor's Name                     Address 1                      Address 2                      City             State   ZIP                 Date Incurred        Account #              Basis for Claim                                            (Yes/No)     Total Amount
    3.0198   BMW FINANCIAL SERVICES             AC# 4003297898                   PO BOX 9001065                    LOUISVILLE                KY      40290-1065   09/15/2020                                   Rent                                                                                 $862.75
    3.0199   BOARDRIDERS WHOLESALE LLC          PO BOX 749340                                                      LOS ANGELES               CA      90074-9340   Various                                      Merchandise Invoice                                                                 $6,960.92
    3.0200   BOBBI BROWN PROFESSIONAL SERVI     PO BOX 223539                                                      PITTSBURGH                PA      15251        Various                                      Merchandise Invoice                                                               $39,143.40
    3.0201   BODUM INC.                         PO BOX 51034                                                       NEWARK                    NJ      07101-5134   02/28/2020                                   Merchandise Invoice                                                                  $324.00
    3.0202   BOHLER, COURTNEY                   22 CORTLANDT STREET                                                NEW YORK                  NY      10007        Various                                      Deferred Comp                                                                       $2,763.69
                                                                                                                                                                  02/17/2020; 03/04/2020;
    3.0203   BOLLMAN HAT CO.                    PO BOX 368                                                         DENVER                    PA      17517-0368   03/04/2020                                   Merchandise Invoice                                                               $14,354.00
    3.0204   BONOBOS, INC                       ATTN: ACCOUNTS RECIEVABLE        45 W 25TH STREET, 2ND FLOOR       NEW YORK                  NY      10010        12/26/2019                                   Merchandise Invoice                                                                  $275.00
    3.0205   BONOMI, JEANINE                    22 CORTLANDT STREET                                                NEW YORK                  NY      10007        Various                                      Deferred Comp                                                                     $72,567.58
    3.0206   BOOKS FOR LESS                     PO BOX 344                                                         NEW YORK                  NY      10001        02/19/2020                                   Merchandise Invoice                                                                $2,340.00
    3.0207   BOOMER TECHNOLOGY GROUP            c/o DERRIS BOOMER                56 APPLEMAN ROAD                  SOMERSET                  NJ      08873        Various                                      Expense Invoice                                                                   $13,800.00
                                                                                                                                                                  12/12/2019; 01/16/2020;
    3.0208   BORMIOLI ROCCO GLASS CO.           41 MADISON AVENUE                16TH FLOOR                        NEW YORK                  NY      10010        01/24/2020                                   Merchandise Invoice                                                                $1,748.13
    3.0209   BOSE CORPORATION                   93132 NETWORK PLACE                                                CHICAGO                   IL      60673-1931   Various                                      Merchandise Invoice                                                               $73,714.00
    3.0210   BOSTON WAREHOUSE TRADING           59 DAVIS AVENUE                                                    NORWOOD                   MA      02062-3031   08/29/2019                                   Merchandise Invoice                                                                  $131.60
    3.0211   BRANCHE BEAUTY INC.                6801 PARK AVENUE                                                   GARDEN CITY               CA      92845        10/09/2019                                   Merchandise Invoice                                                                $1,008.00
    3.0212   BRAND TO MARKETS                   25 HILLCREST RD.                                                   GLEN RIDGE                NJ      07028        06/02/2020                                   Merchandise Invoice                                                                $1,742.40
                                                                                                                                                                  01/31/2020; 02/21/2020;
    3.0213   BRAVADO INTERNATIONAL GROUP MS     32206 COLLECTION CENTER DRIVE                                      CHICAGO                   IL      60693        07/16/2020                                   Merchandise Invoice                                                                $8,536.00
    3.0214   BRIC'S USA, INC.                   320 FIFTH AVE, SUITE 506                                           NEW YORK                  NY      10001        02/28/2020                                   Merchandise Invoice                                                                $5,646.60
    3.0215   BRIEL                              256 LIVINGSTON AVENUE                                              LIVINGSTON                NJ      07039        07/28/1997                                   Merchandise Invoice                                                                  $408.33
    3.0216   BRIGHT BAUM                        5816 AVE N                                                         BROOKLYN                  NY      11234        03/02/2020                                   Merchandise Invoice                                                                $2,160.00
    3.0217   BRITISH APPAREL COLLECTION LTD     ONE WESTCHESTER PLAZA                                              ELMSFORD                  NY      10523        02/20/2020                                   Merchandise Invoice                                                                $1,188.00
                                                                                                                                                                  01/21/2020; 02/11/2020;
    3.0218 BROAD FACTORS CORP.                  PO BOX 685 MIDTOWN STN                                             NEW YORK                  NY      10018        02/27/2020; 03/12/2020                       Merchandise Invoice                                                              $139,408.00
                                                                                                                                                                  01/08/2020; 02/04/2020;
    3.0219   BROOKLYN LOLLIPOPS IMPORT CORP     248 WEST 35 STREET               SUITE 904                         NEW YORK                  NY      10001        02/18/2020; 02/26/2020                       Merchandise Invoice                                                              $30,867.46
    3.0220   BROWN SHOE CO., INC.               PO BOX 102589                                                      ATLANTA                   GA      30368        12/21/2005                                   Merchandise Invoice                                                                  $30.00
    3.0221   BROWNIE BRITTLE LLC                c/o ACS                          PO BOX 936601                     ATLANTA                   GA      31193-6601   02/20/2020                                   Merchandise Invoice                                                               $1,701.00
    3.0222   BROWNSTEIN HYATT FARBER SCHREC     PO BOX 172168                                                      DENVER                    CO      80217-2168   06/25/2020                                   Expense Invoice                                                                  $20,500.00
    3.0223   BRUCE BESSI, LLC.                  255 WEST 36TH STREET             SUITE 207                         NEW YORK                  NY      10018        Various                                      Merchandise Invoice                                                             $101,344.00
    3.0224   BUNCH AND DWEE                     260 WEST 39TH STREET                                               NEW YORK                  NY      10018        07/03/1998                                   Merchandise Invoice                                                                  $21.00
    3.0225   BVM USA MODA, INC.                 46 WEST 55TH STREET                                                NEW YORK                  NY      10019        11/25/2019; 12/11/2019                       Merchandise Invoice                                                                 $460.40
    3.0226   C&F ENTERPRISES                    819 BLUE CRAB ROAD                                                 NEWPORT NEWS              VA      23606        02/14/2020                                   Merchandise Invoice                                                               $1,368.00
    3.0227   C&J CLARK AMERICA, INC.            PO BOX 415388                                                      BOSTON                    MA      02241        Various                                      Merchandise Invoice                                                              $45,121.00
    3.0228   C21 1972 BROADWAY LLC              22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                     Leases                    X             X             X                        Undetermined
    3.0229   C21 BAY RIDGE BLUE LLC             22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                        Rent                                                                            $374,166.65
    3.0230   C21 BK HOME LLC                    22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                        Rent                                                                            $185,000.00
    3.0231   C21 CC BLUE LLC                    22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                     Leases                    X             X             X                        Undetermined
    3.0232   C21 MEADOWLANDS BLUE LLC           22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                     Leases                    X             X             X                        Undetermined
    3.0233   C21 PROPERTY MANAGEMENT PARTNE     22 CORTLANDT STREET                                                NEW YORK                  NY      10007      03/15/2020; 04/15/2020                         Rent                                                                            $200,000.00
    3.0234   C21 RF BLUE LLC                    22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                     Leases                    X             X             X                        Undetermined
    3.0235   C21 SI BLUE LLC                    22 CORTLANDT STREET                                                NEW YORK                  NY      10007                                                     Leases                    X             X             X                        Undetermined
                                                                                                                                                                06/30/2020; 07/31/2020;
    3.0236   CA WASHINGTON LLC.                 DEPT CH 16609                                                      PALATINE                  IL      60055-6609 08/11/2020; 08/31/2020                         Expense Invoice                                                                   $80,146.58
    3.0237   CABINET ZONE                       1705 COLONIAL BLVD A-4                                             FORT MYERS                FL      33907      03/08/2020                                     Expense Invoice                                                                    $3,939.00
    3.0238   CADIENT LLC dba CADIENT TALENT     PO BOX 123949                    DEPT 3949                         DALLAS                    TX      75312-3949 Various                                        Expense Invoice                                                                   $46,613.03
    3.0239   CAFE COTON AMERICA INC.            128 WALNUT AVENUE                                                  MILL VALLEY               CA      94941      10/18/1995                                     Merchandise Invoice                                                                  $155.00
    3.0240   CAISSE D'EPARGNE-PARIS REPUBLI     134 AVE PARMENTIER                                                 PARIS                     FO      75011      02/06/2020                                     Merchandise Invoice                                                                  $563.59
    3.0241   CALERES, INC.                      PO BOX 281777                                                      ATLANTA                   GA      30384-1477 Various                                        Merchandise Invoice                                                              $129,354.60
    3.0242   CALLAWAY GOLF                      PO BOX 9002                                                        CARLSBAD                  CA      92018-9002 01/31/2020                                     Merchandise Invoice                                                                $9,888.00
    3.0243   CAMPBELL, SHEREEN                  22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                        Deferred Comp                                                                     $68,257.85
    3.0244   CANDID LITHO PRINTING LTD.         210 ROUTE 109                                                      FARMINGDALE               NY      11735      02/19/2020                                     Expense Invoice                                                                    $1,241.18
                                                                                                                                                                05/01/2020; 06/03/2020;
    3.0245 CARD PERSONALIZATION SOLUTIONS       ATTN: ACCOUNTS RECEIVABLE        7520 MORRIS CT STE 100            ALLENTOWN                 PA      18106      07/08/2020; 09/02/2020                         Expense Invoice                                                                    $1,225.00
    3.0246 CAREINGTON                           ACCOUNTS RECEIVABLE              PO BOX 2568                       FRISCO                    TX      75034      08/01/2020                                     Expense Invoice                                                                    $1,147.00
                                                                                                                                                                07/31/2019; 08/31/2019;
    3.0247 CARLEENA FELDER                      614 4TH AVENUE                                                     BROOKLYN                  NY      11215      03/15/2020                                     Expense Invoice                                                                      $150.00
    3.0248 CARO HOME LLC                        583 PACIFIC STREET               SUITE A                           STAMFORD                  CT      06902      12/05/2019                                     Merchandise Invoice                                                                $2,401.20
                                                                                                                                                                08/27/2011; 02/07/2020;
    3.0249   CAROL DAUPLAISE                    5901 WEST SIDE AVENUE            SUITE 5                           NORTH BERGEN              NJ      07047      03/09/2020; 03/16/2020                         Merchandise Invoice                                                               $34,665.00
    3.0250   CAROLE HOCHMAN DESIGN GROUP        PO BOX 101166                                                      ATLANTA                   GA      30392      Various                                        Merchandise Invoice                                                               $33,241.44
    3.0251   CAROLINA HERRERA NEW YORK LTD      501 7TH AVENUE                   17TH FLOOR                        NEW YORK                  NY      10018      09/05/2019; 12/13/2019                         Merchandise Invoice                                                               $32,766.75
    3.0252   CASIO INC.                         PO BOX 643601                                                      PITTSBURGH                PA      15264-3601 11/06/2001                                     Merchandise Invoice                                                                 $172.00
    3.0253   CATE, DANIEL                       22 CORTLANDT STREET                                                NEW YORK                  NY      10007      Various                                        Deferred Comp                                                                    $137,066.84
    3.0254   CATHAY HOME INC.                   230 FIFTH AVENUE                 SUITE 215                         NEW YORK                  NY      10001      01/14/2020; 01/29/2020                         Merchandise Invoice                                                                $5,554.00
    3.0255   CBC GROUP INC.                     1013 VETERANS DRIVE              ATTN: ACCOUNTS RECEIVABLE         LEWISBURG                 TN      37091      02/07/2020; 02/11/2020                         Merchandise Invoice                                                                $2,973.00
    3.0256   CBIZ MHM, LLC                      PO BOX 959087                                                      ST. LOUIS                 MO      63195-9087 07/31/2020; 09/04/2020                         Expense Invoice                                                                   $10,175.00
    3.0257   CDI MANAGED SERVICES               585 COLONIAL PARK DRIVE          SUITE 201                         ROSWELL                   GA      30075      Various                                        Expense Invoice                                                                   $53,426.58
    3.0258   CDL(NY), LLC BY HILTON MANAGEM     AS MANAGER D/B/A MILLENIUM HIL   55 CHURCH STREET                  NEW YORK                  NY      10007      04/23/2018                                     Expense Invoice                                                                     $451.78
    3.0259   CDW DIRECT, LLC                    PO BOX 75723                                                       CHICAGO                   IL      60675-5723 Various                                        Expense Invoice                                                                   $27,567.08
    3.0260   CEDAR MANAGEMENT CORP.             20 VESEY ST.                                                       NEW YORK                  NY      10007      Various                                        Rent                                                                             $144,103.38
    3.0261   CENTER CITY CONSOLIDATORS          450 DUNCAN AVE                                                     JERSEY CITY               NJ      07306      Various                                        Expense Invoice                                                                   $20,045.56
                                                                                                                                                                11/26/2019; 01/29/2020;
    3.0262   CENTER SECURITY TRAINING           225 BROADWAY                     SUITE 41                          NEW YORK                  NY      10007      02/19/2020; 02/28/2020                         Expense Invoice                                                                    $1,590.00
    3.0263   CENTERSTAGE PRODUCTIONS            20-10 MAPLE AVENUE               BLDG 31C                          FAIRLAWN                  NJ      07410      02/28/2020                                     Expense Invoice                                                                    $1,626.48
    3.0264   CENTRAL PARKING SYSTEM             55 CHURCH STREET                                                   NEW YORK                  NY      10007-3100 03/15/2020; 04/15/2020                         Rent                                                                               $2,400.00
    3.0265   CENTRIC BRANDS INC.                Division of KHQ BRANDED          350 5TH AVENUE                    NEW YORK                  NY      10118      01/01/2018                                     Merchandise Invoice                                                               $27,687.84




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 4 of 25
                                              20-12097-scc                 Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                      Main Document
                                                                                                         Pg 60 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                                                                                              Is the Claim




                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                                                                                               Subject to
                                                                                                                                                                                             Last 4 Digits of                                                                    Offset?
      ID                   Creditor's Name                    Address 1                      Address 2                     City              State   ZIP                 Date Incurred         Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.0266   CENTURY REGO REALTY LLC            22 CORTLANDT STREET                                                NEW YORK                  NY      10007        Various                                       Rent                                                                          $2,244,098.47
    3.0267   CENTURYLINK COMMUNICATION, LLC     PO BOX 4786                                                        MONROE                    LA      71211-8477   06/01/2020                                    Expense Invoice                                                                     $289.38
    3.0268   CERTIFIED LABELING SOLUTIONS       51 OLD CAMPLAIN ROAD                                               HILLSBOROUGH              NJ      08844        08/12/2020; 08/21/2020                        Expense Invoice                                                                  $13,127.50
    3.0269   CF MOTORFREIGHT                    PO BOX 7777 W9100                                                  PHILADELPHIA              PA      19175        04/21/1999                                    Expense Invoice                                                                       $48.30
    3.0270   CG MOBILE AMERICA LLC              3323 NE 163RD STREET            SUITE 304                          NORTH MIAMI BEACH         FL      33160        02/12/2020; 02/21/2020                        Merchandise Invoice                                                              $18,644.60
    3.0271   CHABY INTERNATIONAL                PO BOX 16029                                                       PHILADELPHIA              PA      19114        01/09/2020; 03/10/2020                        Merchandise Invoice                                                                $1,710.00
                                                                                                                                                                  01/31/2020; 02/21/2020;
    3.0272   CHAMPION COURIER, INC.             PO BOX 1196                                                        NEW YORK                  NY      10018-9998   02/28/2020; 03/06/2020                        Expense Invoice                                                                    $467.00
    3.0273   CHANEL, INC.                       PO BOX 731383                                                      DALLAS                    TX      75373        Various                                       Merchandise Invoice                                                             $272,614.07
    3.0274   CHANTELLE LINGERIE                 183 MADISON AVE., SUITE 707                                        NEW YORK                  NY      10016        Various                                       Merchandise Invoice                                                              $14,759.46
    3.0275   CHARDONNAY TAYLOR                  125-A HULL ST., APT#3                                              BROOKLYN                  NY      11233        02/07/2020                                    Expense Invoice                                                                     $150.00
    3.0276   CHARLES KOMAR & SONS, INC          PO BOX 5284                     DUN#007190382                      NEW YORK                  NY      10087-5284   02/10/2020; 03/02/2020                        Merchandise Invoice                                                              $12,039.00
    3.0277   CHARLES SIHANIKHOM                 5 BLEECKER STREET               UNIT 2F                            JERSEY CITY               NJ      07307        09/30/2018; 03/15/2020                        Expense Invoice                                                                     $100.00
    3.0278   CHARLES W. BUMGARDNER              250 EAST HOUSTON ST             #5-B                               NEW YORK                  NY      10002        02/25/2020                                    Expense Invoice                                                                  $10,799.79
    3.0279   CHESAPEAKE MERCHANDISING           PO BOX 1715                                                        ROCKVILLE                 MD      20849        01/31/2020                                    Merchandise Invoice                                                               $1,247.05
    3.0280   CHILDRENCHIC INC                   12 EAST 88TH ST., APT 58                                           NEW YORK                  NY      10128        12/31/2019; 02/11/2020                        Merchandise Invoice                                                              $18,584.01
    3.0281   CHILDRENS APPAREL NETWORK          77 SOUTH 1ST STREET                                                ELIZABETH                 NJ      07206        02/10/2020; 03/02/2020                        Merchandise Invoice                                                              $10,943.00
    3.0282   CHILEWICH SULTAN, LLC.             39 WEST 19TH STREET             11TH FLOOR                         NEW YORK                  NY      10011        03/12/2020                                    Merchandise Invoice                                                               $2,541.75
    3.0283   CHINTALY IMPORTS                   595 BROADHOLLOW RD                                                 FARMINGDALE               NY      11735-4812   02/26/2020                                    Merchandise Invoice                                                               $1,296.00
    3.0284   CHLOE                              DIV OF RICHEMONT N AMERICA      PO BOX 417988                      BOSTON                    MA      02241        Various                                       Merchandise Invoice                                                              $87,246.61
    3.0285   CHRISTIAN DIOR PERFUMES, LLC       PO BOX 32174                                                       NEW YORK                  NY      10087        Various                                       Merchandise Invoice                                                             $151,948.42
    3.0286   CHRISTINA MULLER                   BLOWDART, INC.                  4 GRASSMUR COURT                   BERLIN                    NJ      08009        07/30/2003                                    Expense Invoice                                                                      $50.00
    3.0287   CHRISTINE LANGER                   1775 WINDSOR RD., APT 378                                          TEANECK                   NJ      07666        03/15/2020                                    Expense Invoice                                                                      $50.00
    3.0288   CHRLDR                             5758 ROYALMOUNT                                                    MONTREAL                  QC      H4P1K5       12/14/2019                                    Merchandise Invoice                                                                 $140.00
    3.0289   CISTAR STUDIOS LLC                 4301 21ST ST                    SUITE 201C                         LONG ISLAND CITY          NY      11101        03/19/2020                                    Merchandise Invoice                                                              $21,312.00
    3.0290   CIT GROUP/COMMERCIAL SERV          PO BOX 1036                                                        CHARLOTTE                 NC      28201-1036   02/10/2020; 02/17/2020                        Merchandise Invoice                                                                 $141.75
    3.0291   CIT GROUP/COMMERCIAL SERV          P.O. B0X 1036                                                      CHARLOTTE                 NC      28201-1036   Various                                       Merchandise Invoice                                                              $14,223.50
    3.0292   CITY FASHION EXPRESS               PO BOX 894829                                                      LOS ANGLES                CA      90189-4829   03/09/2011; 03/11/2011                        Expense Invoice                                                                     $547.16
    3.0293   CITY MERCHANDISE                   228 40TH STREET                                                    BROOKLYN                  NY      11232        Various                                       Merchandise Invoice                                                               $7,136.12
    3.0294   CITY OF PHILADELPHIA               PARKING VIOLATIONS BRANCH       PO BOX 41818                       PHILADELPHIA              PA      19101-1818   07/29/2020; 08/12/2020                        Expense Invoice                                                                    $152.00
    3.0295   CITY RAMBLER INC.                  25 BROADWAY                     SUITE 5032                         NEW YORK                  NY      10004        09/09/2019; 02/04/2020                        Expense Invoice                                                                    $289.46
                                                                                                                                                                  02/13/2020; 06/04/2020;
    3.0296   CITY STORE GATES MFG. INC          15-20 129TH STREET                                                 COLLEGE POINT             NY      11356        08/20/2020                                    Expense Invoice                                                                   $7,915.78
    3.0297   CLAIM INDUSTRIES INC               117 BOUNDSTONE WAY                                                 KANATA                    ON      K2T 0M4      02/03/2020                                    Merchandise Invoice                                                               $5,400.00
    3.0298   CLARINS USA, INC.                  LOCKBOX 23439                   23439 NETWORK PLACE                CHICAGO                   IL      60673-1234   Various                                       Merchandise Invoice                                                              $63,220.19
    3.0299   CLIC TIME LLC                      50 TICE BOULEVARD               SUITE 340                          WOODCLIFF LAKE            NJ      07677        10/24/2018                                    Merchandise Invoice                                                               $1,951.20
    3.0300   CLICK MODEL MANAGEMENT             129 WEST 27TH STREET            12TH FLOOR                         NEW YORK                  NY      10001        03/05/2020; 03/12/2020                        Expense Invoice                                                                   $2,400.00
    3.0301   CLINIQUE LABORATORIES, LLC.        PO BOX 223506                                                      PITTSBURGH                PA      15251        Various                                       Merchandise Invoice                                                             $156,090.44
    3.0302   CLIO APPAREL INC                   PO BOX 56                                                          HO HO KUS                 NJ      07423        03/10/2020; 03/18/2020                        Merchandise Invoice                                                              $25,488.00
                                                                                                                                                                  02/05/2020; 02/14/2020;
    3.0303 CLOUD9 DESIGN INC                    37 LESLIE COURT                                                    WHIPPANY                  NJ      07981        02/24/2020                                    Merchandise Invoice                                                              $14,515.00
    3.0304 COACH SERVICES INC                   DBA STUART WEITZMAN             29468 NETWORK PLACE                CHICAGO                   IL      60673        11/27/2019                                    Merchandise Invoice                                                              $41,805.80
    3.0305 COASTAL COCKTAILS                    DBA MODERN GOURMET FOODS        18011 MITCHELL SOUTH, SUITE B      IRVINE                    CA      92614        08/13/2020                                    Merchandise Invoice                                                              $24,285.40
                                                                                                                                                                  07/11/2019; 07/13/2020;
    3.0306 COASTAL GENERAL CONTRACTI            1103 INDUSTRIAL PKWAY SUITE D                                      BRICK                     NJ      08724        08/13/2020                                    Expense Invoice                                                                   $4,183.01
    3.0307 COASTLINE IMPORTS                    15302 NELSON AVE.                                                  CITY OF INDUSTRY          CA      91744        02/24/2020; 03/12/2020                        Merchandise Invoice                                                               $4,950.30
    3.0308 COBB SALAD DESIGN, DIV OF            AW CHANGE CORP                  6945 S. ATLANTIC AVENUE            LONG BEACH                CA      90805        Various                                       Merchandise Invoice                                                             $113,168.31
                                                                                                                                                                  09/19/2019; 12/09/2019;
    3.0309   COBRA TRADING CORP.                230 5TH AVE., SUITE 204                                            NEW YORK                  NY      10001        02/28/2020; 03/16/2020                        Merchandise Invoice                                                              $11,903.40
    3.0310   CODE RED TRADING LLC               1928 KINGS HIGHWAY              3RD FLOOR                          BROOKLYN                  NY      11229        11/11/2019                                    Merchandise Invoice                                                               $1,949.81
    3.0311   COLAVITA USA                       1 RUNYONS LANE                                                     EDISON                    NJ      08817        Various                                       Merchandise Invoice                                                              $12,910.48
    3.0312   COLE HAAN                          PO BOX 6007                                                        BOSTON                    MA      02212-6007   Various                                       Merchandise Invoice                                                             $416,654.60
    3.0313   COLORDRIFT, LLC.                   PO BOX 850                                                         EDISON                    NJ      08818        02/06/2020                                    Merchandise Invoice                                                               $3,180.00
    3.0314   COLUMBIA SPORTSWEAR                PO BOX 935641                                                      ATLANTA                   GA      31193-5641   Various                                       Merchandise Invoice                                                              $94,225.44
    3.0315   COMFORT REVOLUTION                 PO BOX 93160                                                       ATLANTA                   GA      31193-2160   07/16/2018; 03/05/2020                        Merchandise Invoice                                                               $3,630.00
    3.0316   COMMERCIAL TRAILER LEASIN          103 EISENHOWER PARKWAY                                             ROSELAND                  NJ      07068        Various                                       Expense Invoice                                                                  $15,123.10
    3.0317   COMMERCIALARTS INC.                675 THIRD AVE., STE 1810                                           NEW YORK                  NY      10017        02/26/2020                                    Expense Invoice                                                                    $425.00
    3.0318   COMPASS GROUP USA                  PO BOX 91337                                                       CHICAGO                   IL      60693-1337   06/06/2002                                    Expense Invoice                                                                    $827.33
    3.0319   COMPUTACENTER FUSIONSTORM INC.     PO BOX 847403                                                      LOS ANGELES               CA      90084-7403   Various                                       Expense Invoice                                                                  $74,692.47
    3.0320   COMPUTER DESIGN & INTEGRATION      696 ROUTE 46 WEST                                                  TETERBORO                 NJ      07608        Various                                       Expense Invoice                                                                 $219,578.31
    3.0321   CON EDISON                         JAF STATION                                                        NEW YORK                  NY      10116-1701   Various                   Various             Expense Invoice                                                                  $68,054.96
    3.0322   CONAIR CORPORATION, INC.           PO BOX 932059                                                      ATLANTA                   GA      31193-2059   Various                                       Merchandise Invoice                                                               $7,315.87
    3.0323   CONNER SCHUURMANS                  5 OLD FIELD LANE                                                   REDDING                   CT      06896        01/10/2018                                    Expense Invoice                                                                    $500.00
                                                                                                                                                                  01/02/2020; 01/14/2020;
    3.0324   CONNEXXIONS INTL. USA, IN          57 SOUTH MAIN STREET            ATTN: STORE MANAGER                NEPTUNE                   NJ      07753        03/13/2020; 08/04/2020                        Merchandise Invoice                                                              $24,478.75
    3.0325   CONSTELLATION NEW ENERGY INC.      PO BOX 4640                                                        CAROL STREAM              IL      60197-4640   Various                   Various             Expense Invoice                                                                  $58,083.55
    3.0326   CONTEMPORARY CABLING CO.,          90 BROOKSIDE TERRACE                                               CLARK                     NJ      07066        03/04/2020                                    Expense Invoice                                                                   $5,200.00
    3.0327   CONTINENTAL LIFT TRUCK, INC.       127-18 FOCH BLVD                                                   SOUTH OZONE PARK          NY      11420        01/25/2016; 03/31/2016                        Expense Invoice                                                                    $273.31
    3.0328   CORE HOME                          42 WEST 39TH STREET             4TH FLOOR                          NEW YORK                  NY      10018        Various                                       Merchandise Invoice                                                              $30,703.12
    3.0329   CORELLE BRANDS LLC                 formerly WORLD KITCHEN, LLC.    PO BOX 675030                      DALLAS                    TX      75267-5030   02/26/2020                                    Merchandise Invoice                                                                 $631.86
    3.0330   CORPORATE COST SOLUTIONS, INC.     73 DEER PARK AVENUE             SUITE 4                            BABYLON                   NY      11702        09/08/2020                                    Expense Invoice                                                                  $19,744.58
    3.0331   CORTEX USA DBA CORTEX BEAUTY       1750 NW 15TH AVE                SUITE 535                          POMPANO BEACH             FL      33069        06/15/2020; 07/10/2020                        Merchandise Invoice                                                               $3,468.00
    3.0332   CORTLANDT REALTY CO.               22 CORTLANDT STREET                                                NEW YORK                  NY      10007        03/15/2020; 04/15/2020                        Rent                                                                            $463,333.32
                                                                                                                                                                  06/20/2020; 07/20/2020;
    3.0333 CORTLANDT REALTY CO.                 173 BROADWAY                    22 CORTLANDT STREET                NEW YORK                  NY      10007        08/20/2020; 09/20/2020                        Rent                                                                              $8,250.00
                                                                                                                                                                  06/20/2020; 07/20/2020;
    3.0334 CORTLANDT REALTY CO.                 175/177 BROADWAY                22 CORTLANDT STREET                NEW YORK                  NY      10007        08/20/2020; 09/20/2020                        Rent                                                                            $756,250.01




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 5 of 25
                                              20-12097-scc                Doc 132             Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                   Main Document
                                                                                                          Pg 61 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                            Last 4 Digits of                                                                    Offset?
      ID                    Creditor's Name                   Address 1                        Address 2                       City           State ZIP                  Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                  02/12/2020; 02/13/2020;
    3.0335   CORY VINES                         55 DE LOUVAIN WEST               SUITE 200                          MONTREAL                  QC     H2N 1A4      03/06/2020                                   Merchandise Invoice                                                                  $76.00
    3.0336   COSABELLA                          12186 S.W. 128 ST.                                                  MIAMI                     FL     33186        02/27/2020; 03/13/2020                       Merchandise Invoice                                                              $26,416.82
    3.0337   COSENTINO, BETH SPINNER            22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                    $68,413.32
    3.0338   COSMOPOLITAN INCENTIVES LLC        33 WEST 19TH STREET              SUITE 411                          NEW YORK                  NY     10011        02/04/2020                                   Expense Invoice                                                                      $27.43
                                                                                                                                                                  11/25/2019; 11/26/2019;
    3.0339   COURTAULDS TEXTILES AMERICA        DEPT CH 17466                                                       PALATINE                  IL     60055-7466   12/09/2019                                   Merchandise Invoice                                                               $6,280.02
    3.0340   CREATIVE ASSET, INC.               dba KRAMER + KRAMER              162 WEST 21ST STREET               NEW YORK                  NY     10011        11/06/2019; 02/19/2020                       Expense Invoice                                                                   $2,640.00
    3.0341   CREATIVE BATH PRODUCTS             250 CREATIVE DRIVE                                                  CENTRAL ISLIP             NY     11722        02/28/2020                                   Merchandise Invoice                                                                 $945.50
    3.0342   CREATIVE CIRCLE, LLC               PO BOX 74008799                                                     CHICAGO                   IL     60674-8799   Various                                      Expense Invoice                                                                  $29,857.50
    3.0343   CREATIVE SNACKS                    4165 MENDENHALL OAKS PWY                                            HIGH POINT                NC     27265        02/25/2020                                   Merchandise Invoice                                                               $4,392.00
                                                                                                                                                                  05/08/2020; 05/31/2020;
    3.0344   CRITEO CORP.                       PO BOX 392422                                                       PITTSBURGH                PA     15251-9422   06/30/2020; 07/31/2020                       Expense Invoice                                                                 $145,190.04
    3.0345   CROCS, INC.                        PO BOX 644601                                                       PITTSBURGH                PA     15264-4601   Various                                      Merchandise Invoice                                                               $6,300.96
    3.0346   CROWN CAP                          1130 WALL STREET                                                    WINNIPEG                  MB     R3E2R9       10/10/2019                                   Merchandise Invoice                                                               $3,354.00
    3.0347   CRS                                3027 ROUTE 9                                                        COLD SPRING               NY     10516        02/05/2020                                   Merchandise Invoice                                                                 $237.30
    3.0348   CRS INTERNATIONAL, INC,            3027 ROUTE 9                                                        COLD SPRINGS              NY     10516        Various                                      Merchandise Invoice                                                              $72,439.59
    3.0349   CRYSTAL ART OF FLORIDA, INC.       DEPT CH 16738                                                       PALATINE                  IL     60055        05/29/2020                                   Merchandise Invoice                                                               $1,200.00
                                                                                                                                                                  08/12/2019; 08/13/2019;
    3.0350   CRYSTAL TEMPTATIONS                67 PORETE AVENUE                                                    NORTH ARLINGTON           NJ     07031        01/06/2020; 02/05/2020                       Merchandise Invoice                                                              $13,896.28
    3.0351   CUDLIE ACCESSORIES                 CONFETTI                         ONE EAST 33RD STREET               NEW YORK                  NY     10016        01/30/2020                                   Merchandise Invoice                                                               $4,220.00
    3.0352   CULTURATA LTD                      PO BOX 21016                                                        NEW YORK                  NY     10087-1016   01/03/2020                                   Merchandise Invoice                                                                   $0.15
    3.0353   CUNNINGHAM COMMS., INC.            1675-G MICHIGAN STREET NE                                           GRAND RAPIDS              MI     49503        09/01/2020                                   Expense Invoice                                                                     $403.92
    3.0354   CUPID FOUNDATIONS, INC.            475 PARK AVENUE SOUTH,17TH FL                                       NEW YORK                  NY     10016        02/27/2020                                   Merchandise Invoice                                                              $17,965.35
    3.0355   CURALATE INC.                      1628 JOHN F. KENNEDY BOULEVARD                                      PHILADELPHIA              PA     19103        07/13/2020                                   Expense Invoice                                                                   $9,600.00
    3.0356   CUSTOM LEATHER CANADA LEA          460 BINGEMANS CENTRE DRIVE       KITCHENER, ONTARIO                 KITCHENER                 FO     N2B 3X9      03/06/2020                                   Merchandise Invoice                                                               $6,440.00
                                                                                                                                                                  02/19/2020; 03/04/2020;
    3.0357 CUTIE PIE BABY, INC.                 34 WEST 33RD ST.,                5TH FL SOUTH                       NEW YORK                  NY     10001        03/17/2020                                   Merchandise Invoice                                                              $22,194.00
                                                                                                                                                                  06/01/2020; 07/01/2020;
    3.0358 CYXTERA COMMUNICATIONS LLC           formerly SAVVIS COMMUNICATIONS   13322 COLLECTION CENTER DRIVE      CHICAGO                   IL     60693-0133   08/01/2020                                   Expense Invoice                                                                  $16,923.93
    3.0359 D&H DISTRIBUTING                     PO BOX 406942                                                       ATLANTA                   GA     30384        Various                                      Merchandise Invoice                                                              $20,163.91
    3.0360 DAINTY HOME                          251 FIFTH AVENUE                 2ND FLOOR                          NEW YORK                  NY     10016        Various                                      Merchandise Invoice                                                               $9,464.92
                                                                                                                                                                  02/10/2020; 06/29/2020;
    3.0361   DANBAR COOL THINGS, INC. DBA B     43 WEST 75TH STREET              #1                                 NEW YORK                  NY     10023        07/14/2020                                   Merchandise Invoice                                                              $12,133.00
    3.0362   DANIEL LINEN                       1020 EAST 48TH STREET                                               BROOKLYN                  NY     11203        08/29/2011                                   Merchandise Invoice                                                                 $780.00
    3.0363   DANIEL. E. RUSSO, MD.              245 E. 72ND ST.                                                     NEW YORK                  NY     10021        05/27/1998                                   Expense Invoice                                                                     $300.00
    3.0364   DARON WORLDWIDE TRADING            24 STEWART PLACE, UNIT 4                                            FAIRFIELD                 NJ     07004        11/22/2019; 02/13/2020                       Merchandise Invoice                                                              $18,357.36
    3.0365   DAVID DONAHUE INC.                 1 COUNTY ROAD                    BLDG. A, UNITS 1 & 2               SECAUCUS                  NJ     07094        11/08/2019; 01/16/2020                       Merchandise Invoice                                                               $5,455.00
    3.0366   DAVID SCIMECA                      73 AVENUE B                                                         LODI                      NJ     07644        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0367   DAYANG ALLIANCE LLC-BLUJACKET      27 WEST 24TH STREET              SUITE 505                          NEW YORK                  NY     10010        12/24/2019                                   Merchandise Invoice                                                               $1,938.00
    3.0368   DAYANG TRANDS USA INC.             10350 COMMERCE CENTER DRIVE      SUITE A-180                        RANCHO CUCAMONGA          CA     91730        11/13/2019                                   Merchandise Invoice                                                                 $956.40
    3.0369   DAYTONA APPAREL GROUP, LLC         PO BOX 677062                                                       DALLAS                    TX     75267        02/05/2020                                   Merchandise Invoice                                                               $2,090.00
                                                                                                                                                                  03/01/2020; 04/01/2020;
    3.0370   DB TECHNOLOGY                      1090 KING GEORGES POST ROAD      SUITE 1201                         EDISON                    NJ     08837        05/01/2020                                   Expense Invoice                                                                   $3,198.75
    3.0371   DC COLLECTIVE LLC                  34 OAKMONT LANE                                                     BAY SHORE                 NY     11706        Various                                      Merchandise Invoice                                                              $69,890.93
    3.0372   DE PINTO, ISABELLA                 22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                    $45,123.79
    3.0373   DEAL RISE                          1300 MENDOTA HEIGHTS ROAD                                           MENDOTA HEIGHTS           MN     55120        Various                                      Merchandise Invoice                                                              $12,062.83
    3.0374   DEBONAIR CREATIONS INC             1191 BALHURST ST                                                    TORONTO                   ON     M5R 3H4      12/19/2019                                   Merchandise Invoice                                                               $1,728.00
    3.0375   DECKERS OUTDOOR CORP               PO BOX 8424                                                         PASADENA                  CA     91109-8424   Various                                      Merchandise Invoice                                                              $75,643.17
    3.0376   DECONIC GROUP LLC                  385 FIFTH AVENUE, 601                                               NEW YORK                  NY     10016        01/30/2020; 03/13/2020                       Merchandise Invoice                                                              $35,281.40
    3.0377   DECORWARE INC/CAPRI CANDLE DES     PO BOX 1051                                                         GUASTI                    CA     91743        Various                                      Merchandise Invoice                                                              $20,185.20
    3.0378   DEFEO, STACY                       22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                   $940,304.33
                                                                                                                                                                  02/20/2020; 02/25/2020;
    3.0379   DEIDRE O'BRIEN                     26 HARVEY COURT                                                     CLARK                     NJ     07066        03/06/2020                                   Expense Invoice                                                                   $1,050.00
    3.0380   DELSEY LUGGAGE, INC.               6090 DORSEY ROAD                 SUITE C                            HANOVER                   MD     21076        Various                                      Merchandise Invoice                                                              $21,736.26
    3.0381   DELTA GALIL USA, INC.              PO BOX 870014                                                       KANSAS CITY               MO     64187        03/13/2020                                   Merchandise Invoice                                                              $10,858.50
    3.0382   DELTA GALIL USA, INC.              PO BOX 870014                                                       KANSAS CITY               MO     64187-0014   Various                                      Merchandise Invoice                                                           $1,018,208.05
                                                                                                                                                                  02/07/2020; 02/28/2020;
    3.0383 DENNIS EAST INTL, LLC.               13 WILLOW STREET                                                    YARMOUTH PORT             MA     02675        03/02/2020                                   Merchandise Invoice                                                              $12,480.00
    3.0384 DEPOSCO, INC.                        DEPT LA 24078                                                       PASADENA                  CA     91185-4078   Various                                      Expense Invoice                                                                 $243,828.50
    3.0385 DESIGN STYLES                        55 HARTZ WAY                                                        SECAUCUS                  NJ     07094        02/14/2020; 03/18/2020                       Merchandise Invoice                                                              $18,684.00
                                                                                                                                                                  08/24/2020; 08/31/2020;
    3.0386   DESIGNER GREETINGS                 PO BOX 1477                                                         EDISON                    NJ     08818        09/04/2020                                   Merchandise Invoice                                                              $33,335.55
    3.0387   DESIGNER SPECIAL                   DO NOT PAY                                                          NEW YORK                  NY     10007        Various                                      Merchandise Invoice                                                              $38,696.26
    3.0388   DEUSEX MACHINA MOTORCYCLES USA     1001 VENICE BLVD.                                                   VENICE                    CA     90291        03/16/2020; 07/22/2020                       Merchandise Invoice                                                               $8,297.50
    3.0389   DEX CLOTHING CO., LTD.             390 RUE DESLAURIERS                                                 ST. LAURENT,              QC     H4N 1V8      01/21/2020                                   Merchandise Invoice                                                               $3,294.00
    3.0390   DEX IMAGING LLC                    PO BOX 17454                                                        CLEARWATER                FL     33762-0454   Various                                      Expense Invoice                                                                  $39,002.89
                                                                                                                                                                  01/23/2007; 07/01/2020;
    3.0391 DGA SECURITY SYSTEMS                 429 WEST 53RD STREET             PO BOX 1920                        NEW YORK                  NY     10101-1920   08/10/2020                                   Expense Invoice                                                                  $46,226.50
                                                                                                                                                                  03/12/2020; 07/07/2020;
    3.0392 DI BIANCO                            7 SYCAMORE WAY #8                                                   BRANFORD                  CT     06405        07/14/2020                                   Merchandise Invoice                                                              $51,233.50
                                                                                                                                                                  02/13/2020; 02/29/2020;
    3.0393   DIAMOND HOME                       250 PASSAIC STREET                                                  NEWARK                    NJ     07104        06/15/2020                                   Merchandise Invoice                                                               $5,349.53
    3.0394   DIANNA SCIANDRA                    16 FINLAY AVENUE                                                    STATEN ISLAND             NY     10309        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0395   DIESEL USA, INC.                   ATTN: CREDIT DEPARTMENT          220 WEST 19TH STREET, 3RD FLR      NEW YORK                  NY     10011        Various                                      Merchandise Invoice                                                             $205,572.87
    3.0396   DIFIORE, GIACOBBE & ASSOC          ARCHITECTS                       8423 SEVENTH AVENUE                BROOKLYN                  NY     11228        10/24/1996                                   Expense Invoice                                                                   $5,000.00
    3.0397   DILORENZO, THERESA M               22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                   $378,852.55
    3.0398   DILSHAD SYED                       4 WOODLAKE DRIVE                                                    PISCATAWAY                NJ     08854        03/15/2020                                   Expense Invoice                                                                      $50.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                            Page 6 of 25
                                             20-12097-scc                Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                SCHEDULE F ATTACHMENT
                                                                                                                                                                                             Main Document
                                                                                                        Pg 62 of 86
                                                                                                      Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                             Unliquidated
                                                                                                                                                                                                                                Contingent
                                                                                                                                                                                                                                                                       Is the Claim




                                                                                                                                                                                                                                                            Disputed
                                                                                                                                                                                                                                                                        Subject to
                                                                                                                                                                                      Last 4 Digits of                                                                    Offset?
      ID                Creditor's Name                      Address 1                   Address 2                     City              State   ZIP               Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.0399 DIRECT ENERGY BUSINESS              PO BOX 70220                    ACCOUNT 1624059                 PHILADELPHIA              PA      19176-0220 Various                                      Expense Invoice                                                                 $196,757.55
    3.0402 DIRECT FRAGRANCES                   11955 SW 142ND TERRACE                                          MIAMI                     FL      33186      03/09/2020; 03/11/2020                       Merchandise Invoice                                                              $14,033.06
    3.0403 DIRECT HOME TEXTILES GROUP          95 GROVE PARK LANE                                              WOODSTOCK                 GA      30189      02/10/2020                                   Merchandise Invoice                                                                $1,716.00
                                                                                                                                                            02/15/2004; 03/01/2004;
    3.0404   DIRECTV                           PO BOX 5006                                                     CAROL STREAM              IL      60197      03/16/2004; 04/15/2004                       Expense Invoice                                                                    $119.92
    3.0405   DIVERSIFIED DISPLAY PRODU         777 RAMSEY AVE.                 PO BOX 913                      HILLSIDE                  NJ      07205      12/03/2019; 02/03/2020                       Expense Invoice                                                                   $1,576.56
    3.0406   DIVERSIFIED STORE FIXTURE         1409 CURRY RD.                                                  SCHENECTADY               NY      12306-4227 10/17/2005                                   Expense Invoice                                                                  $12,590.00
    3.0407   DIVINE INVESTORS LLC              504 MANNING COURT               c/o PRATIK PATEL                RIVER EDGE                NJ      07661      07/04/2020                                   Expense Invoice                                                                    $715.74
    3.0408   DIZZION INC.                      600 17TH STREET                 SUITE 2600S                     DENVER                    CO      80202      Various                                      Expense Invoice                                                                  $16,128.60
                                                                                                                                                            02/09/2020; 02/11/2020;
    3.0409   DOLCE & GABBANA USA INC           DEPT AT 952347                                                  ATLANTA                   GA      31192-2347 02/17/2020; 03/03/2020                       Merchandise Invoice                                                             $130,021.15
    3.0410   DONIGER, STEPHANIE                22 CORTLANDT STREET                                             NEW YORK                  NY      10007      Various                                      Deferred Comp                                                                    $47,776.14
    3.0411   DOOR AUTOMATION CORP.             2700 SHAMES DRIVE                                               WESTBURY                  NY      11590      02/14/2020; 03/20/2020                       Expense Invoice                                                                   $6,661.45
    3.0412   DORFMAN PACIFIC CO.               PO BOX 674620                                                   DETROIT                   MI      48267      Various                                      Merchandise Invoice                                                              $19,760.00
    3.0413   DOUGLAS DIRTADIAN                 200 EAST 30TH STREET            APT 8K                          NEW YORK                  NY      10016      03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0414   DOWN LITE                         PO BOX 844374                                                   BOSTON                    MA      02284-4374 02/18/2020                                   Merchandise Invoice                                                              $10,996.00
    3.0415   DOWNTOWN COMPANY                  55 HAUL ROAD                                                    WAYNE                     NJ      07470      03/18/2020                                   Merchandise Invoice                                                               $2,540.00
    3.0416   DRESS FORUM INC.                  735 E. 12TH STREET              SUITE 105                       LOS ANGELES               CA      90021      01/27/2020                                   Merchandise Invoice                                                              $21,034.02
    3.0417   DRIVERS EXPRESS, LLC.             PO BOX 9141                                                     ELIZABETH                 NJ      07202      Various                                      Expense Invoice                                                                  $48,485.63
    3.0418   DRYBRANCH INC.                    56 VANDERBILT MOTOR PARKWAY                                     COMMACK                   NY      11725      03/12/2020; 06/24/2020                       Merchandise Invoice                                                               $1,270.80
                                                                                                                                                            01/31/2020; 02/11/2020;
    3.0419 DUCK RIVER TEXTILE, INC.            295 5TH AVENUE                  SUITE 1106                      NEW YORK                  NY      10016      02/17/2020; 03/09/2020                       Merchandise Invoice                                                              $14,733.25
    3.0420 DUGGAL VISUAL SOLUTIONS             63 FLUSHING AVENUE              BUILDING 25                     BROOKLYN                  NY      11205      Various                                      Expense Invoice                                                                 $120,245.45
    3.0421 DUZICH, JUDITH                      22 CORTLANDT STREET                                             NEW YORK                  NY      10007      Various                                      Deferred Comp                                                                   $849,547.87
                                                                                                                                                            08/21/2020; 09/04/2020;
    3.0422   DVM INSURANCE AGENCY              BANK OF AMERICA LOCKBOX SERV    FILE 50939                      LOS ANGELESE              CA      90065      09/18/2020                                   Expense Invoice                                                                   $2,232.48
    3.0423   DYER, KEVIN                       22 CORTLANDT STREET                                             NEW YORK                  NY      10007      Various                                      Deferred Comp                                                                     $8,858.14
    3.0424   DYKER PARK BAGELS                 713 86TH STREET                 GIVE CHECK TO CHRISTINE IN HR   BROOKLYN                  NY      11228      Various                                      Expense Invoice                                                                   $1,755.81
    3.0425   DYNAMIC SPORTS GROUP INC.         18505 S. BROADWAY ST.                                           GARDENA                   CA      90248      01/02/2020                                   Merchandise Invoice                                                               $6,719.00
    3.0426   DYNAMITE DECORATORS, INC.         DBA ESTEX HOME FASHIONS         284 FIFTH AVENUE                NEW YORK                  NY      10001      03/04/2020                                   Merchandise Invoice                                                               $2,808.00
    3.0427   DYNASOL INDUSTRIES LLC            330 PINE STREET                                                 CANTON                    MA      02021      07/29/2020                                   Expense Invoice                                                                   $1,117.28
    3.0428   E GLUCK CORPORATION               6015 LITTLE NECK PARKWAY                                        LITTLE NECK               NY      11362      Various                                      Merchandise Invoice                                                             $149,266.26
    3.0429   E.L.F. COSMETICS, INC.            PO BOX 83403                                                    CHICAGO                   IL      60691-3403 Various                                      Merchandise Invoice                                                              $17,040.10
    3.0430   EC FRAMING INC.                   900 NEPPERHAN AVENUE                                            YONKERS                   NY      10703      06/05/2020                                   Expense Invoice                                                                  $15,310.00
    3.0431   ECKOH INC.                        32324 COLLECTION CENTER DRIVE                                   CHICAGO                   IL      60693-0323 Various                                      Expense Invoice                                                                  $11,518.72
    3.0432   ECONOCO CORP                      PO BOX 100                                                      HICKSVILLE                NY      11802      Various                                      Expense Invoice                                                                  $48,907.57
                                                                                                                                                            02/24/2020; 03/20/2020;
    3.0433   EDUSHAPE                          PO BOX 792                                                      DEER PARK                 NY      11729      08/18/2020                                   Merchandise Invoice                                                               $4,249.50
    3.0434   EFX MARKETING, LLC.               1581 EAST 8TH STREET                                            BROOKLYN                  NY      11230      Various                                      Merchandise Invoice                                                               $7,609.50
    3.0435   EIGHTMOOD US INC.                 PO BOX 600                                                      GRANTSVILLE               MD      21536      12/19/2019; 12/24/2019                       Merchandise Invoice                                                                 $272.50
    3.0436   EKAHAU, INC.                      1925 ISAAC NEWTON SQUARE E      SUITE #200                      RESTON                    VA      20190      12/11/2019                                   Expense Invoice                                                                    $999.00
    3.0437   ELBAUM, JAMIE S                   22 CORTLANDT STREET                                             NEW YORK                  NY      10007      Various                                      Deferred Comp                                                                    $60,586.09
                                                                                                                                                            02/13/2020; 02/18/2020;
    3.0438   ELICO LTD.                        230 FIFTH AVENUE                SUITE 1660                      NEW YORK                  NY      10001      02/24/2020; 03/19/2020                       Merchandise Invoice                                                              $17,028.00
    3.0439   ELIDAN CORP                       174 LODI STREET                                                 HACKENSACK                NJ      07601      03/09/2020                                   Merchandise Invoice                                                               $4,188.00
    3.0440   ELISABETH MCDANIELS               5 BROKEN ARROW ROAD                                             WARREN                    NJ      07059      03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0441   ELITE DIGITAL SATELLITE,          337 HIGH CREST DRIVE                                            WEST MILFORD              NJ      07480      11/26/2018                                   Expense Invoice                                                                     $174.94
    3.0442   ELITE HOME PRODUCTS, INC.         95 MAYHILL STREET                                               SADDLE BROOK              NJ      07663      03/05/2020; 03/13/2020                       Merchandise Invoice                                                               $2,266.00
    3.0443   ELITE MODEL MANAGEMENT CO         245 FIFTH AVENUE                24TH FLOOR                      NEW YORK                  NY      10016      Various                                      Expense Invoice                                                                   $6,000.00
    3.0444   ELIZABETH ARDEN, INC.             PO BOX 418906                                                   BOSTON                    MA      02241-8906 Various                                      Merchandise Invoice                                                              $49,225.32
    3.0445   EMEE OLARTE FOUSSARD              60 WALKER STREET                                                NEW YORK                  NY      10013      03/02/2020                                   Merchandise Invoice                                                               $6,368.30
    3.0446   EMILIO PUCCI                      598 MADISON AVENUE              4TH FLOOR                       NEW YORK                  NY      10022      10/15/2019; 10/21/2019                       Merchandise Invoice                                                             $107,651.25
    3.0447   EMME OLARTE FOUSSARD              60 WALKER STREET                                                NEW YORK                  NY      10013      01/15/2020                                   Merchandise Invoice                                                               $3,596.00
    3.0448   ENCHANTE ACCESSORIES              16 EAST 34TH STREET             16TH FLOOR                      NEW YORK                  NY      10016      Various                                      Merchandise Invoice                                                              $20,157.56
    3.0449   ENDURANCE FITNESS LLC             195 RARITAN CENTER PARKWAY                                      EDISON                    NJ      08837      12/06/2019                                   Merchandise Invoice                                                               $4,983.89
    3.0450   ENTERPRISE ANN PARKING            SYSTEM, INC.                    57 ANN STREET                   NEW YORK                  NY      10038      03/15/2020; 04/15/2020                       Rent                                                                                $750.00
    3.0451   ENVIRO WATER LLC                  6141 ROXBURY AVENUE                                             SPRINGFIELD               VA      22152      Various                                      Expense Invoice                                                                  $24,230.52
                                                                                                                                                            09/24/2019; 11/11/2019;
    3.0452   EPOCA INTERNATIONAL INC           931 CLINT MOORE RD                                              BOCA RATON                FL      33487      01/20/2020; 03/06/2020                       Merchandise Invoice                                                              $20,641.46
    3.0453   EPSILON DATA MANAGEMENT, LLC.     3788 MOMENTUM PLACE                                             CHICAGO                   IL      60689      12/20/2019                                   Expense Invoice                                                                  $81,516.24
    3.0454   ERIC GOLDSTEIN                    3 SCHER DRIVE                                                   NEW CITY                  NY      10956      02/15/2020; 03/15/2020                       Expense Invoice                                                                     $100.00
    3.0455   ERIK EKROTH                       32 PRESCOTT AVENUE                                              MONTCLAIR                 NJ      07042      09/22/2018                                   Expense Invoice                                                                     $400.00
    3.0456   ESSENTIAL ACCESSIBILITY INC.      83 YONGE STREET                 SUITE 300                       TORONTO                   ON      M5C1S8     05/01/2020                                   Expense Invoice                                                                   $7,500.00
    3.0457   ESSEX MFG.                        PO BOX 930823                                                   ATLANTA                   GA      31193-0823 12/10/2019; 03/12/2020                       Merchandise Invoice                                                               $6,348.00
    3.0458   ESSEX MFG. INC.                   PO BOX 930823                                                   ATLANTA                   GA      31193      03/11/2020                                   Merchandise Invoice                                                               $3,720.00
    3.0459   ESTEE LAUDER                      PO BOX 223523                                                   PITTSBURGH                PA      15251      Various                                      Merchandise Invoice                                                             $186,937.29
    3.0460   EURO CERAMICA INC                 501 DIVISION STREET             UNIT 1                          BOOTON                    NJ      07005      Various                                      Merchandise Invoice                                                              $14,310.32
    3.0461   EURO-AMERICAN BRANDS LLC          95 ROUTE 17 SOUTH               SUITE 314                       PARAMUS                   NJ      07652      12/12/2019                                   Merchandise Invoice                                                              $13,621.21
    3.0462   EUROITALY, INC                    PO BOX 26625                                                    NEW YORK                  NY      10087-6625 Various                                      Merchandise Invoice                                                             $254,046.16
    3.0463   EUROPE IMPORTS, INC.              170 GREGG STREET                UNIT 4A                         LODI                      NJ      07644      01/09/2020; 02/18/2020                       Merchandise Invoice                                                               $2,370.00
    3.0464   EUROPEAN HOME DESIGN              148 MADISON AVENUE              8TH FLOOR                       NEW YORK                  NY      10016      01/10/2020; 02/13/2020                       Merchandise Invoice                                                               $3,312.88
    3.0465   EVE INTERNATIONAL LLC (VANITY     1185 MCDONALD AVENUE                                            BROOKLYN                  NY      11230      03/10/2004; 02/03/2020                       Merchandise Invoice                                                               $4,307.00
    3.0466   EVERYBODY                         NO PAY ADDRESS from STS                                                                   FO                 10/19/1995                                   Merchandise Invoice                                                               $1,986.21
    3.0467   EXA DATA SOLUTIONS INC.           15 CORPORATE PLACE SOUTH        SUITE 320                       PISCATAWAY                NJ      08854      04/08/2020                                   Expense Invoice                                                                   $7,200.00
    3.0468   EXCEL ELEVATOR & ESCALATOR        303 NELSON AVE.                                                 STATEN ISLAND             NY      10308      Various                                      Expense Invoice                                                                 $346,708.90
    3.0469   EXCELLED SHEEPSKIN AND            PO BOX 659                      1100 MILIK STREET               CARTERET                  NJ      07008      06/14/1995                                   Merchandise Invoice                                                                  $12.68
    3.0470   EYE KING, LLC.                    ATTN: ACCOUNTS PAYABLE          10 HUB DRIVE                    MELVILLE                  NY      11747      02/03/2020                                   Merchandise Invoice                                                              $14,700.00
    3.0471   E-Z PASS                          PO BOX 149003                                                   STATEN ISLAND             NY      10314-9003 Various                                      Expense Invoice                                                                    $630.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                       Page 7 of 25
                                              20-12097-scc                 Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                          Pg 63 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                     Offset?
      ID                    Creditor's Name                  Address 1                        Address 2                       City           State ZIP                  Date Incurred        Account #              Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                 11/15/2019; 12/09/2019;
    3.0472 EZRASONS INC                         37 WEST 37TH STREET                                                NEW YORK                  NY     10018        03/16/2020                                   Merchandise Invoice                                                                $3,530.85
    3.0473 F & G MECHANICAL CORP.               348 NEW COUNTY ROAD                                                SECAUCUS                  NJ     07094        11/19/2019                                   Expense Invoice                                                                     $466.48
                                                                                                                                                                 12/02/2019; 12/03/2019;
    3.0474   F YOMTOV LLC                       DBA RYA COLLECTION               605 PARK AVE SUITE 3D             NEW YORK                  NY     10065        03/05/2020                                   Merchandise Invoice                                                                $2,159.15
    3.0475   F. SCHUMACHER & CO                 ATTN: CASH CONTROL               PO BOX 8080                       NEWARK                    DE     19714-8080   06/25/2003                                   Merchandise Invoice                                                                  $405.00
    3.0476   FABIAN COUTURE GROUP INT.          205 CHUBB AVENUE, BLDG C                                           LYNDHURST                 NJ     07071        01/28/2020                                   Merchandise Invoice                                                                $2,500.00
    3.0477   FABRICE TROMBERT                   74 GRAND AVENUE                  APARTMENT #1C                     BROOKLYN                  NY     11205        02/21/2020                                   Expense Invoice                                                                    $6,600.00
    3.0478   FABRIZIO, KATHLEEN                 22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                    $159,405.68
                                                                                                                                                                 07/13/2018; 07/02/2020;
    3.0479 FACEBOOK, INC                        ATTENTION: ACCOUNTS RECEIVABLE   15161 COLLECTIONS CENTER DRIVE CHICAGO                      IL     60693        08/05/2020                                   Expense Invoice                                                                   $61,840.98
                                                                                                                                                                 11/07/2019; 12/24/2019;
    3.0480 FAF INC                              26 LARK INDUSTRIAL PARKWAY                                         GREENVILLE                RI     02828        03/17/2020                                   Merchandise Invoice                                                                $5,706.44
    3.0481 FAHRENHEIT IT, INC.                  PO BOX 540003                                                      ATLANTA                   GA     30353-0003   Various                                      Expense Invoice                                                                   $26,703.75
                                                                                                                                                                 08/30/2019; 01/09/2020;
    3.0482 FALC USA                             21 INDUSTRIAL PARK DRIVE                                           WESTMORELAND              NH     03467        02/13/2020; 03/10/2020                       Merchandise Invoice                                                               $11,955.35
                                                                                                                                                                 10/31/2019; 11/06/2019;
    3.0483 FALKE USA                            1279 19TH ST. LANE NW                                              HICKORY                   NC     28601        02/26/2020; 03/04/2020                       Merchandise Invoice                                                               $22,514.08
    3.0484 FALLON & ROYCE                       30 E. 20TH STREET                                                  NEW YORK                  NY     10003        02/28/2020; 06/10/2020                       Merchandise Invoice                                                                $3,382.50
                                                                                                                                                                 02/18/2020; 02/19/2020;
    3.0485   FANILU                             2582 NE MIAMI GARDENS DRIVE                                        AVENTURA                  FL     33180        02/20/2020                                   Merchandise Invoice                                                                $8,755.00
    3.0486   FANTASIA ACCESSORIES, LTD.         31 WEST 34TH STREET              SUITE 501                         NEW YORK                  NY     10001        Various                                      Merchandise Invoice                                                               $16,744.80
    3.0487   FARINA, KERRI A                    22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                     $35,959.46
    3.0488   FARVIEW FASHION INC.               530 7TH AVE., STE 809                                              NY                        NY     10018        03/04/2020                                   Merchandise Invoice                                                               $55,768.25
                                                                                                                                                                 01/06/2020; 02/11/2020;
    3.0489 FASHION FOOTWEAR LLC                 dba WANTED SHOES                 1412 BROADWAY                     NEW YORK                  NY     10018        02/20/2020                                   Merchandise Invoice                                                               $22,399.00
                                                                                                                                                                 01/17/2020; 03/05/2020;
    3.0490 FASHIONATA INC/MICAELA EZRA          200W 26TH STREET                 APT 5F                            NEW YORK                  NY     10001        07/28/2020                                   Merchandise Invoice                                                               $26,585.33
                                                                                                                                                                 01/13/2020; 02/04/2020;
    3.0491   FC SNACKS                          3740 WEST 104TH STREET           UNIT 14                           HIALEAH                   FL     33018        02/28/2020                                   Merchandise Invoice                                                                $9,571.80
    3.0492   FEDERAL DIRECT                     150 CLOVE ROAD, 5TH FLOOR        ATTN: ACCOUNTS RECEIVABLE         LITTLE FALLS              NJ     07424        02/29/2020                                   Expense Invoice                                                                    $2,213.77
    3.0493   FEDEX                              PO BOX 371461                                                      PITTSBURGH                PA     15250-7461   Various                                      Expense Invoice                                                                   $28,329.41
    3.0494   FEDEX FREIGHT                      PO BOX 223125                                                      PITTSBURGH                PA     15251-2125   Various                                      Expense Invoice                                                                    $4,811.39
    3.0495   Feingold, Rachel                   64 STORER AVE, PELHAM NY 10803                                     PELHAM                    NY     10803        07/13/2020                                   Severence - Benefits                                                              $13,136.30
    3.0496   FEINGOLD, RACHEL                   64 STORER AVE, PELHAM NY 10803                                     PELHAM                    NY     10803        07/13/2020                                   Severence                                                                        $105,148.58
                                                                                                                                                                 07/26/1996; 08/01/1996;
    3.0497   FELCO BROTHERS, INC.               1822 WEST AVE.                                                     MIAMI BEACH               FL     33140        08/02/1996                                   Merchandise Invoice                                                               $32,885.92
    3.0498   FENTON MOON MEDIA                  207 EAST 63RD STREET             SUITE # 1W                        NEW YORK                  NY     10065        Various                                      Expense Invoice                                                                   $15,008.19
    3.0499   FERRANTELLO, ANNA                  22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                     $27,618.77
    3.0500   FERTHERSTON DESIGN GROUP           225 WEST BROADWAY                                                  NEW YORK                  NY     10013        08/31/2010                                   Merchandise Invoice                                                                  $390.00
    3.0501   FESCO INC                          1 REWE STREET                                                      BROOKLYN                  NY     11211        Various                                      Merchandise Invoice                                                               $61,980.07
    3.0502   FETCH...FOR COOL PETS, LLC.        115 KENNEDY DRIVE                                                  SAYERVILLE                NJ     08872        06/09/2020                                   Merchandise Invoice                                                                $4,245.16
    3.0503   FEW MODA                           12 E 33RD STREET                 FL 3                              NEW YORK                  NY     10016        Various                                      Merchandise Invoice                                                               $28,023.00
    3.0504   FFD DESIGNS U.S.LTD.               85 WEST WILMOT STREET            UNIT 2                            RICHMOND HILL             ON     L4B 1K7      05/19/2020; 07/20/2020                       Merchandise Invoice                                                               $14,093.10
    3.0505   FGX INTERNATIONAL INC              500 GEORGE WASHINGTON HIGHWAY                                      SMITHFIELD                RI     02917        02/07/2020; 06/30/2020                       Merchandise Invoice                                                                $6,697.32
    3.0506   FIERCE, INC.                       101 YESLER WAY                   SUITE 200                         SEATTLE                   WA     98104        02/24/2020                                   Expense Invoice                                                                       $12.79
    3.0507   FILA AQUARIUS LTD                  3200 SOUTH KINGSHIGHWAY                                            ST LOUIS                  MO     63139        02/25/2020                                   Merchandise Invoice                                                               $12,851.50
    3.0508   FILA USA INC.                      PO BOX 826464                                                      PHILADELPHIA              PA     19182-6464   Various                                      Merchandise Invoice                                                               $86,724.72
                                                                                                                                                                 12/20/2019; 12/31/2019;
    3.0509 FILA USA, INC.                       PO BOX 826464                                                      PHILADELPHIA              PA     19182        01/31/2020                                   Merchandise Invoice                                                                 $125.25
    3.0510 FILCO CARTING CORP.                  197 SNEDIKER AVENUE                                                BROOKLYN                  NY     11207        06/01/2020                                   Expense Invoice                                                                     $171.11
    3.0511 FINANCE ONE, INC.                    PO BOX 740952                                                      LOS ANGELES               CA     90074-0952   Various                                      Merchandise Invoice                                                              $263,782.04
                                                                                                                                                                 01/29/2020; 01/31/2020;
    3.0512   FINE LINES                         7200 GREENLEAF AVE               SUITE 390                         WHITTIER                  CA     90602        02/07/2020; 02/21/2020                       Merchandise Invoice                                                               $21,001.00
    3.0513   FINEST MENSWEAR                    152 W 36TH STREET                #703                              NEW YORK                  NY     10018        11/27/2019                                   Merchandise Invoice                                                                  $478.50
    3.0514   FIRST INSURANCE FUNDING            PO BOX 7000                                                        CAROL STREAM              IL     60197-7000   Various                                      Expense Invoice                                                                $1,499,916.74
    3.0515   FISHER'S POPCORN                   PO BOX 3130                                                        OCEAN CITY                MD     21843        02/10/2020; 03/16/2020                       Merchandise Invoice                                                                  $840.00
    3.0516   FIT & FRESH, INC.                  295 PROMENADE STREET                                               PROVIDENCE                RI     02908        02/24/2020                                   Merchandise Invoice                                                                $1,694.16
    3.0517   FIT ADVISORS LLC                   dba TED ARTHUR NEW YORK          44-12 74TH STREET, SUITE 300      ELMHURST                  NY     11373        11/28/2019                                   Merchandise Invoice                                                                $6,000.00
    3.0518   FIT FOR LIFE LLC                   75 REMITTANCE DRIVE, DEPT 6154                                     CHICAGO                   IL     60675-6154   03/31/2020                                   Merchandise Invoice                                                                  $332.64
    3.0519   FITCH INC.                         PO BOX 7247-6130                                                   PHILADELPHIA              PA     19170-6130   Various                                      Expense Invoice                                                                 $853,960.38
    3.0520   FITFLOP USA, LLC.                  PO BOX 347394                                                      PITTSBURGH                PA     15251        02/28/2020; 08/25/2020                       Merchandise Invoice                                                               $24,847.87
    3.0521   FLEMINGTON DEPARTMENT STORE        151 ROUTE 31                                                       FLEMINGTON                NJ     08822        03/03/2020                                   Expense Invoice                                                                    $1,306.16
    3.0522   FLORENCE PAPER CORP.               110 MINUE STREET                                                   CARTERET                  NJ     07008        12/22/1999                                   Expense Invoice                                                                    $4,642.50
    3.0523   FLORIDA PRIVATE LABELING           20255 CORISCO ST                                                   CHATSWORTH                CA     91311        02/10/2020                                   Merchandise Invoice                                                                $2,071.00
    3.0524   FOLEY HOAG LLP                     ATTN: ACCOUNTS RECEIVABLE        155 SEAPORT BOULEVARD             BOSTON                    MA     02210-2600   06/09/2020                                   Expense Invoice                                                                      $584.37
    3.0525   FOO AND FOO LLC                    T CAPITAL MANAGEMENT LLC         725 5TH AVE., 23RD FL             NEW YORK                  NY     10022        11/12/2019                                   Merchandise Invoice                                                                $2,659.30
    3.0526   FOSSIL PARTNERS, LP.               PO BOX 200345                                                      DALLAS                    TX     75320-0345   Various                                      Merchandise Invoice                                                             $257,803.91
    3.0528   FRANK D'AMICO                      296 NORTH BROOK DRIVE                                              MILLTOWN                  NJ     08850        03/15/2020                                   Expense Invoice                                                                       $50.00
    3.0529   FRANKLIN FLOORS INC.               85 PARK AVENUE                                                     NUTLEY                    NJ     07110        Various                                      Expense Invoice                                                                   $29,759.60
                                                                                                                                                                 12/31/2016; 02/15/2020;
    3.0530   FRED FERGUSON                      2015 WEST 9TH STREET                                               BROOKLYN                  NY     11223        03/15/2020                                   Expense Invoice                                                                     $150.00
    3.0531   FREIDA & JOE, INC.                 PO BOX 311                                                         MONSEY                    NY     10952        01/10/2020; 03/16/2020                       Merchandise Invoice                                                                $7,131.90
    3.0532   FREIDA ROTHMAN                     80 39TH STREET                   SUITE 601                         BROOKLYN                  NY     11232        02/05/2020; 03/18/2020                       Merchandise Invoice                                                                $9,536.00
    3.0533   FRENCH & PARRELLO ASSOCIATES       1800 ROUTE 34                    SUITE 101                         WALL                      NJ     07719        12/11/2019                                   Expense Invoice                                                                     $937.00
                                                                                                                                                                 12/05/2019; 01/30/2020;
    3.0534 FRENCH CONNECTION GROUP              PO BOX 22040                                                       NEW YORK                  NY     10087-2040   01/31/2020; 02/25/2020                       Merchandise Invoice                                                               $23,765.50
    3.0535 FRETTE NORTH AMERICA                 15 WEST 37TH STREET              8TH FLOOR                         NEW YORK                  NY     10018        Various                                      Merchandise Invoice                                                               $17,001.50




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 8 of 25
                                              20-12097-scc               Doc 132              Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                          Pg 64 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                       Unliquidated
                                                                                                                                                                                                                                          Contingent
                                                                                                                                                                                                                                                                                 Is the Claim




                                                                                                                                                                                                                                                                      Disputed
                                                                                                                                                                                                                                                                                  Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                         Offset?
      ID                Creditor's Name                      Address 1                        Address 2                   City               State ZIP                  Date Incurred        Account #             Basis for Claim                                                 (Yes/No)     Total Amount
    3.0536 FUGAZY STUDIO CORP.                  11 MAPLE STREET                  UNIT D3                           BROOKLYN                  NY    11225         01/31/2020; 03/04/2020                       Expense Invoice                                                                         $1,200.00
                                                                                                                                                                 01/13/2020; 03/02/2020;
    3.0537   FUJIFILM NORTH AMERICA, CORP.      PO BOX 200232                                                      PITTSBURGH                PA     15251        10/01/2020                                   Merchandise Invoice                                                                   $15,858.16
    3.0538   FURLA USA, INC.                    432 PARK AVE SOUTH               14TH FLOOR                        NEW YORK                  NY     10016        Various                                      Merchandise Invoice                                                                  $121,010.58
    3.0539   FURLUX                             8845 SAIGON                                                        BROSSARD                  QC     J4X2K4       02/19/2020; 03/05/2020                       Merchandise Invoice                                                                   $14,215.20
    3.0540   FUSION MODELING AGENCY, LLC        101 NORTH 10TH STREET            3RD FLOOR, #301                   BROOKLYN                  NY     11249        02/21/2020; 02/24/2020                       Expense Invoice                                                                        $5,800.00
    3.0541   FYFFES NORTH AMERICA INC           29987 NETWORK PLACE                                                CHICAGO                   IL     60673-1299   02/12/2020                                   Merchandise Invoice                                                                    $2,517.11
    3.0542   G&P NET USA INC.                   41 SCHERMERHORN ST.              PO BOX 110                        BROOKLYN                  NY     11201        12/12/2019; 01/08/2020                       Merchandise Invoice                                                                    $1,879.00
    3.0543   GANGI                              PLUMBING & HEATING CONTRACTORS   6901 10TH AVENUE                  BROOKLYN                  NY     11228        11/01/2019                                   Expense Invoice                                                                        $1,929.37
    3.0544   GARDENIA, LTD.                     ATTN: IVETTE SUTTON              28 EATON RD                       EATONTOWN                 NJ     07724        02/03/2020; 03/09/2020                       Merchandise Invoice                                                                    $5,332.50
    3.0545   GARNIER-THIEBAUT, INC.             3000 SOUTH EADS ST.                                                ARLINGTON                 VA     22202        03/06/2020                                   Merchandise Invoice                                                                    $5,200.00
                                                                                                                                                                 11/20/2019; 02/10/2020;
    3.0546 GARTNER STUDIOS, LLC                 PO BOX 1176                                                        BEDFORD PARK              IL     60499-1176   03/04/2020                                   Merchandise Invoice                                                                    $2,006.45
    3.0547 GARY GERSHOFF                        213-06 75TH AVENUE               UNIT # 6-0                        OAKLAND GARDENS           NY     11364        02/28/2020                                   Expense Invoice                                                                         $535.00
    3.0548 GBG SOCKS LLC                        463 7TH AVE                                                        NEW YORK                  NY     10001        10/07/2019                                   Merchandise Invoice                                                                    $1,392.00
                                                                                                                                                                 01/14/2020; 02/13/2020;
    3.0549 GEAR FOR SPORTS                      12193 COLLECTIONS CENTER DRIVE                                     CHICAGO                   IL     60693        02/19/2020                                   Merchandise Invoice                                                                   $27,425.59
    3.0550 GELBERT, JUDITH A                    22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                      $1,525,720.49
                                                                                                                                                                 05/12/2020; 06/12/2020;
    3.0551   GEN3 MARKETING LLC                 PO BOX 783138                                                      PHILADELPHIA              PA     19178-3138   07/12/2020; 08/12/2020                       Expense Invoice                                                                       $21,224.65
    3.0552   GENERAL BUSINESS CREDIT            110 EAST 9TH STREET              SUITE # C-900                     LOS ANGELES               CA     90079        Various                                      Merchandise Invoice                                                                   $40,335.00
    3.0553   GENERAL BUSINESS CREDIT            110 EAST 9TH STREET              SUITE A-1126                      LOS ANGELES               CA     90079        Various                                      Merchandise Invoice                                                                   $36,734.03
    3.0554   GENESCO INC.                       4008 RELIABLE PARKWAY                                              CHICAGO                   IL     60686        03/13/2020                                   Merchandise Invoice                                                                    $3,029.40
    3.0555   GENEVA WATCH GROUP, INC.           PO BOX 71353                                                       PHILADELPHIA              PA     19176-1353   04/06/2013; 04/06/2013                       Merchandise Invoice                                                                      $163.37
    3.0556   GEOCENTRAL                         6049 HI-TEK COURT                                                  MASON                     OH     45040-2603   03/05/2020                                   Merchandise Invoice                                                                      $960.00
                                                                                                                                                                 01/15/2020; 01/31/2020;
    3.0557   GEOGRAPHICAL NORWAY LLC            1412 BROADWAY                    SUITE 404                         NEW YORK                  NY     10018        02/01/2020                                   Merchandise Invoice                                                                   $56,884.50
    3.0558   GERBER CHILDRENS WEAR, LL          PO BOX 842683                                                      BOSTON                    MA     02284-2683   02/05/2020; 03/06/2020                       Merchandise Invoice                                                                    $4,947.00
    3.0559   GERSON & GERSON, INC.              100 WEST 33RD STREET             SUITE 911                         NEW YORK                  NY     10001        Various                                      Merchandise Invoice                                                                   $64,260.75
    3.0560   GI KBS CORPORATION                 1575 HENTHORNE DRIVE                                               MAUMEE                    OH     43537        Various                                      Expense Invoice                                                                      $432,237.72
    3.0561   GIAMBATTISTA VALLI USA INC.        1140 BAY STREET                  SUITE 2C                          STATEN ISLAND             NY     10305        02/28/2020                                   Merchandise Invoice                                                                    $6,079.70
                                                                                                                                                                 02/21/2020; 03/03/2020;
    3.0562   GIBSON OVERSEAS, INC.              2410 YATES AVENUE                                                  COMMERCE                  CA     90040-1918   03/09/2020                                   Merchandise Invoice                                                                    $3,101.16
    3.0563   Gifco 21 LLC                       22 CORTLANDT STREET                                                NEW YORK                  NY     10007                                                     Intercompany Transactions                                                          $8,637,183.00
    3.0564   GIFT PLUS                          64-11 108TH STREET                                                 FOREST HILLS              NY     11375        Various                                      Merchandise Invoice                                                                   $34,258.30
    3.0565   GIFTCO 21 LLC                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Intercompany                                                                        $270,567.14
    3.0566   GIGLIA, MARIA                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                       $749,060.60
    3.0567   GIGLIO USA LLC                     5 WEST 19TH STREET               10TH FLOOR                        NEW YORK                  NY     10011        Various                                      Merchandise Invoice                                                                   $66,656.82
    3.0568   G-III LEATHER FASHIONS             PO BOX 29242                                                       NEW YORK                  NY     10087-9242   Various                                      Merchandise Invoice                                                                $4,038,226.68
                                                                                                                                                                 12/31/2019; 03/06/2020;
    3.0572   GILDAN USA INC.                    PO BOX 734822                                                      CHICAGO                   IL     60673-4822   07/01/2020                                   Merchandise Invoice                                                                   $29,731.44
    3.0573   GIMPEX LIMITED                     833 THE QUEENSWAY                                                  TORONTO                   ON     M8Z 5Z1      07/06/2020                                   Merchandise Invoice                                                                   $48,471.62
    3.0574   GIS - HIRERIGHT                    Div of GENERAL INFORMATION SOL   PO BOX 841243                     DALLAS                    TX     75284-1243   01/31/2020; 02/29/2020                       Expense Invoice                                                                           $22.89
    3.0575   GISELA MENDEZ                      430 NORTH 7TH STREET                                               NEWARK                    NJ     07107        03/23/2018                                   Expense Invoice                                                                           $16.01
                                                                                                                                                                 08/14/2020; 08/28/2020;
    3.0576 GIVI, INC.                           101 WEST 55TH STREET             #7A                               NEW YORK                  NY     10019        09/03/2020                                   Merchandise Invoice                                                                  $173,182.00
    3.0577 GLBH-USA                             PO BOX 829713                                                      PHILADELPHIA              PA     19182-9713   01/31/2020; 02/27/2020                       Merchandise Invoice                                                                   $24,906.50
                                                                                                                                                                 06/01/2020; 07/01/2020;
    3.0578   GLOBAL BACKGROUND SCREENING, I     20900 NE 30TH AVENUE             SUITE 843                         AVENTURA                  FL     33180        08/03/2020                                   Expense Invoice                                                                         $162.75
    3.0579   GLOBAL DIVERSIFIED HOLDINGS, I     4042 AUSTIN BLVD                 SUITE B                           NEW YORK                  NY     11558        06/30/2020; 07/13/2020                       Merchandise Invoice                                                                    $1,521.60
    3.0580   GLOBAL EQUIPMENT CO. INC.          29833 NETWORK PLACE                                                CHICAGO                   IL     60673-1298   Various                                      Expense Invoice                                                                       $11,496.34
    3.0581   GLOBAL INNOVATIONS NETWORK LLC     1161 NW 159TH DRIVE                                                MIAMI                     FL     33169        02/10/2020                                   Merchandise Invoice                                                                    $6,200.00
    3.0582   GLORY GLOBAL SOLUTIONS, INC.       DEPT CH 16630                                                      PALATINE                  IL     66055-6630   06/02/2020                                   Expense Invoice                                                                        $7,989.19
    3.0584   GM FINANCIAL LEASING               75 REMITTANCE DRIVE, STE 1738    A/C# 0170270611                   CHICAGO                   IL     60675-1738   09/15/2020                                   Rent                                                                                   $1,100.98
    3.0585   GMAC COMMERCIAL CREDIT             PO BOX 105657                                                      ATLANTA                   GA     30348-5657   11/01/1997                                   Merchandise Invoice                                                                    $1,041.60
    3.0586   GMAC COMMERCIAL CREDIT             PO BOX 105657                                                      ATLANTA                   GA     30348-5657   06/28/2002                                   Expense Invoice                                                                           $68.62
    3.0587   GMAC COMMERCIAL CREDIT LL          PO BOX 13728                                                       NEWARK                    NJ     07188        01/13/1999                                   Merchandise Invoice                                                                       $37.18
                                                                                                                                                                 10/07/2019; 12/30/2019;
    3.0588 GODINGER SILVER ART CO.              63-15 TRAFFIC AVENUE                                               RIDGEWOOD                 NY     11385-2629   02/03/2020                                   Merchandise Invoice                                                                    $6,202.31
    3.0589 GODIVA CHOCOLATIER, INC.             PO BOX 74008044                                                    CHICAGO                   IL     60674        Various                                      Merchandise Invoice                                                                   $95,167.04
                                                                                                                                                                 12/30/2019; 01/07/2020;
    3.0590 GOLD, INC.                           PO BOX 17331                                                       DENVER                    CO     80217-0331   01/15/2020                                   Merchandise Invoice                                                                      $155.45
                                                                                                                                                                 08/07/2019; 10/21/2019;
    3.0591 GOLDMEDAL INTERNATIONAL              19 W 34TH STREET                                                   NEW YORK                  NY     10001        03/02/2020; 07/14/2020                       Merchandise Invoice                                                                       $96.00
    3.0592 GOOD FELLAS SRI                      SEDE VIA A GRANDI, 2                                               MILANO                           20017        02/06/2020                                   Merchandise Invoice                                                                    $1,354.23
    3.0593 GOODMAN FACTORS                      PO BOX 29647                                                       DALLAS                    TX     75229-9647   Various                                      Merchandise Invoice                                                                   $70,666.40
                                                                                                                                                                 06/30/2020; 07/31/2020;
    3.0594   GOOGLE LLC                         DEPT. 33654                      PO BOX 39000                      SAN FRANCISCO             CA     94139        08/31/2020                                   Expense Invoice                                                                      $187,249.29
    3.0595   GOORIN BROTHERS, INC.              ATTN: ACCOUNTING DEPT.           1890 BRYANT STREET                SAN FRANCISCO             CA     94110        Various                                      Merchandise Invoice                                                                    $8,668.24
    3.0596   GOTHAM WINES & LIQUORS             2517 BROADWAY                                                      NEW YORK                  NY     10025        12/03/2019                                   Expense Invoice                                                                        $3,059.95
    3.0597   GOURMET HOME PRODUCTS LLC          347 5TH AVENUE                   SUITE 506                         NEW YORK                  NY     10016        02/14/2020; 02/20/2020                       Merchandise Invoice                                                                    $9,988.22
                                                                                                                                                                 01/30/2020; 02/11/2020;
    3.0598   GOURMET NUT                        144 GRANT STREET                                                   PERTH AMBOY               NJ     08861        03/04/2020; 03/23/2020                       Merchandise Invoice                                                                   $19,670.10
    3.0599   GPF FOOTWEAR, LLC.                 25 SMITH STREET                                                    ENGLEWOOD                 NJ     07631        11/15/2019                                   Merchandise Invoice                                                                     $660.00
    3.0600   GRABEL, SINDY                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                        $253,814.84
    3.0601   GRAND TIME                         2920 TAYLOR STREET                                                 DALLAS                    TX     75226        Various                                      Merchandise Invoice                                                                   $13,515.00
    3.0602   GRANT, ASHLEY                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                        $232,577.08




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 9 of 25
                                               20-12097-scc                  Doc 132          Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                   Main Document
                                                                                                          Pg 65 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                            Last 4 Digits of                                                                    Offset?
      ID                     Creditor's Name                     Address 1                     Address 2                       City           State ZIP                  Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                  02/12/2020; 03/02/2020;
    3.0603   GRAPHIQUE DEFRANCE                  PO BOX 845846                                                      BOSTON                    MA     02284-5846   03/09/2020; 03/10/2020                       Merchandise Invoice                                                               $4,884.00
    3.0604   GREAT AMERICAN BEAUTY, INC.         124 N SWINTON AVENUE                                               DELRAY BEACH              FL     33444        Various                                      Merchandise Invoice                                                             $542,866.05
    3.0605   GREAT DISCOUNTERS                   830 FAIRWAY DRIVE                                                  BENSENVILLE               IL     60106        01/30/2020; 02/26/2020                       Merchandise Invoice                                                               $8,283.20
    3.0606   GREAT PLACE TO WORK INSTITIUTE      PO BOX 748299                                                      LOS ANGELES               CA     90074        02/23/2020                                   Expense Invoice                                                                    $258.35
    3.0607   GREEN CRYSTAL AROMAS INC.           c/o CALIFORNIA BANK & TRUST     (MONTEREY PARK OFFICE)             MONTEREY PARK             CA     91754        Various                                      Merchandise Invoice                                                              $45,002.72
    3.0608   GREEN TOYS, INC.                    PO BOX 6770                                                        CAROL STREAM              IL     60167-6770   01/21/2020                                   Merchandise Invoice                                                                 $923.00
    3.0609   GREENLEAF                           200 WINDING WAY                                                    SPARTANBURG               SC     29306        05/27/1995                                   Merchandise Invoice                                                                  $65.49
    3.0610   GREYSON CLOTHIERS                   168 OLD SAW MILL RIVER ROAD                                        HAWTHORNE                 NY     10532        Various                                      Merchandise Invoice                                                              $45,477.75
    3.0611   GROUP III INTL, LTD.                2981 W MCNAB ROAD                                                  POMPANO BEACH             FL     33069        Various                                      Merchandise Invoice                                                              $21,987.80
    3.0612   GROUPE SEB USA                      7717                            PO BOX 7247                        PHILADELPHIA              PA     19170        Various                                      Merchandise Invoice                                                                $445.64
    3.0613   GROUPE Y N A                        9600 MEILLEUR #200                                                 MONTREAL                  QC     H2N2E3       03/31/2020; 08/28/2020                       Merchandise Invoice                                                              $26,837.44
    3.0614   GROUPE YNA INC.                     9600 MEILLEUR                   #200                               MONTREAL                  QC     H2N2E3       11/13/2019; 12/19/2019                       Merchandise Invoice                                                                  $56.00
                                                                                                                                                                  02/23/2020; 03/08/2020;
    3.0615   GRUBHUB HOLDINGS INC.               PO BOX 71649                                                   CHICAGO                       IL     60694-1649   03/22/2020                                   Expense Invoice                                                                   $1,291.20
    3.0616   GRUNER CO.                          641 LEXINGTON AVE               SUITE 1920                     NEW YORK                      NY     10022        12/05/2019; 02/14/2020                       Merchandise Invoice                                                              $82,080.00
    3.0617   G-STAR                              599 BROADWAY, 11TH FL.                                         NEW YORK                      NY     10012        Various                                      Merchandise Invoice                                                             $211,538.00
    3.0618   GUESS ?, INC.                       BANK OF AMERICA LOCKBOX SERV.   12317 COLLECTIONS CENTER DRIVE CHICAGO                       IL     60693        Various                                      Merchandise Invoice                                                             $192,996.00
    3.0620   GWEN WARKULWIZ LAWRENCE             2051 GATES AVENUE               APT 1L                         RIDGEWOOD                     NY     11385        03/12/2020                                   Expense Invoice                                                                    $400.00
    3.0621   H&M INTERNATIONAL SALES INC         13100 NW 113TH CT.                                             MEDLEY                        FL     33178        01/31/2020; 03/09/2020                       Merchandise Invoice                                                              $53,479.00
                                                                                                                                                                  11/11/2019; 01/07/2020;
    3.0622   H. BEST LTD.                        75 REMITTANCE DRIVE             DEPT 1772                          CHICAGO                   IL     60675-1772   03/06/2020; 06/23/2020                       Merchandise Invoice                                                              $16,503.80
    3.0623   H. EICH SRL                         VIA G AMENDOLA 9/11                                                SIGNA FIRENZE             IT     50058        01/14/2020                                   Merchandise Invoice                                                               $6,838.40
    3.0624   H.E.R. ACCESSORIES                  10 WEST 33RD STREET             SUITE 718                          NEW YORK                  NY     10001        02/20/2020; 03/02/2020                       Merchandise Invoice                                                               $3,403.20
    3.0625   H.I.S. INT'L TOURS (NY) INC.        c/o ITSUKA HINDS                535 5TH AVENUE                     NEW YORK                  NY     10017        02/04/2020                                   Expense Invoice                                                                   $1,083.82
    3.0626   HACHETTE BOOK GROUP                 PO BOX 8828                     JFK STATION                        BOSTON                    MA     02114        01/14/2020; 02/20/2020                       Merchandise Invoice                                                               $3,597.82
    3.0627   HADDAD BRANDS                       131 DOCKS CORNER ROAD                                              DAYTON                    NJ     08810        Various                                      Merchandise Invoice                                                             $616,736.30
    3.0628   HALABALOO INC                       423 WEST 43RD STREET            GROUND FLOOR                       NEW YORK                  NY     10036        12/30/2019                                   Merchandise Invoice                                                                  $19.00
                                                                                                                                                                  11/06/2019; 01/15/2020;
    3.0629 HAMILTON BEACH BRANDS, INC.           PO BOX 602762                                                      CHARLOTTE                 NC     28260-2762   02/18/2020; 03/02/2020                       Merchandise Invoice                                                              $14,503.06
                                                                                                                                                                  01/20/2020; 01/24/2020;
    3.0630   HAMPTON FORGE LTD.                  75 REMITTANCE DRIVE             DEPT 1174                          CHICAGO                   IL     60675-1174   02/19/2020                                   Merchandise Invoice                                                               $7,373.30
    3.0631   HANA FINANCIAL, INC.                DEPT LA 24406                                                      PASADENA                  CA     91185-4406   Various                                      Merchandise Invoice                                                             $176,202.95
    3.0632   HANDI-LIFT SERVICE COMPANY, IN      730 GARDEN STREET                                                  CARLSTADT                 NJ     07072        05/14/2020                                   Expense Invoice                                                                   $4,196.41
    3.0633   HANESBRANDS, INC.                   21700 NETWORK PLACE                                                CHICAGO                   IL     60673-1217   Various                                      Merchandise Invoice                                                             $730,303.57
    3.0638   HANKY PANKY                         373 PARK AVE SOUTH                                                 NEW YORK                  NY     10016        01/31/2020; 02/27/2020                       Merchandise Invoice                                                              $18,679.51
    3.0639   HANNA MCGINLEY                      205 PINE STREET                                                    HAWORTH                   NJ     07641        07/31/2018; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.0640   HANRO USA INC.                      29830 NETWORK PLACE                                                CHICAGO                   IL     60673-1298   02/12/2020; 03/04/2020                       Merchandise Invoice                                                               $1,090.67
    3.0641   HAPE INTERNATIONAL, INC.            199 PEMBINA ROAD                2ND FLOOR                          SHERWOOD PARK             AB     T8H 2W8      03/03/2020                                   Merchandise Invoice                                                              $10,923.62
    3.0642   HAPPY SOCKS NORTH AMERICA INC       138 SPRING STREET               5TH FLOOR                          NEW YORK                  NY     10012        Various                                      Merchandise Invoice                                                              $27,453.65
    3.0643   HARMAN                              PO BOX 2502                                                        NIAGARA FALLS             NY     14302        09/26/2019                                   Merchandise Invoice                                                              $11,106.00
    3.0644   HARMAN INTERNATIONAL INDUSTRIE      PO BOX 4424                     CHURCH STREET STATION              NEW YORK                  NY     10261-4424   Various                                      Merchandise Invoice                                                             $104,182.76
    3.0645   HART SCHAFFNER & MARX               3249 PAYSPHERE CIRCLE                                              CHICAGO                   IL     60674        07/07/2003                                   Merchandise Invoice                                                                 $657.60
    3.0646   HDS TRADING CORP.                   IDB BANK OF NY                  1305 JERSEY AVENUE                 NORTH BRUNSWICK           NJ     08902        01/31/2020; 02/17/2020                       Merchandise Invoice                                                               $2,058.00
    3.0647   HEDGREN                             5500 FLATIRON PARKWAY           SUITE 105                          BOULDER                   CO     80301        01/29/2020                                   Merchandise Invoice                                                               $4,770.00
    3.0648   HELEN OF TROY LP                    PO BOX 849113                                                      DALLAS                    TX     75284-9113   01/16/2020                                   Merchandise Invoice                                                               $4,541.00
    3.0649   HELLY HANSEN US, INC.               DEPT. CH 19576                                                     PALATINE                  IL     60055        Various                                      Merchandise Invoice                                                               $8,058.75
                                                                                                                                                                  10/15/1995; 10/16/1995;
    3.0650   HELMSLEY-SPEAR, INC.                60 EAST 42ND STREET             ATTN: SHARI NORIEGA                NEW YORK                  NY     10165        10/20/1995; 10/25/1995                       Expense Invoice                                                                   $3,054.15
    3.0651   HENSCHEL MANUFACTURING CO.          3569 NEW TOWN LAKE DRIVE        SUITE 1                            ST. CHARLES               MO     63301        Various                                      Merchandise Invoice                                                              $10,776.00
    3.0652   HERBAN ESSENTIALS                   1482 EAST VALLEY ROAD           SUITE 244                          SANTA BARBARA             CA     93108        03/17/2020                                   Merchandise Invoice                                                               $6,260.00
    3.0653   HERBERT MINES ASSOCIATES            600 LEXINGTON AVENUE            2ND FLOOR                          NEW YORK                  NY     10022        05/01/2013                                   Expense Invoice                                                                  $48,888.00
    3.0654   HERITAGE HOME FASHIONS, INC.        150-5000 RUE JEAN-TALON                                            MONTREAL                  QB     H4P 1W9      01/28/2020; 02/25/2020                       Merchandise Invoice                                                               $4,684.03
    3.0655   HERITAGE TRAVELWARE                 LOCKBOX 778062                  8062 SOLUTIONS CENTER              CHICAGO                   IL     60677-8000   Various                                      Merchandise Invoice                                                              $95,827.00
    3.0656   HEROINE SPORT, LLC.                 907 BROADWAY, STE 305                                              NEW YORK                  NY     10010        01/10/2020                                   Merchandise Invoice                                                                  $78.00
    3.0657   HERSCHEL SUPPLY COMPANY             327-611 ALEXANDER STREET                                           VANCOUVER                 BC     V6A 1E1      Various                                      Merchandise Invoice                                                              $48,756.00
    3.0658   HFC PRESTIGE INT'L US               28740 NETWORK PLACE                                                CHICAGO                   IL     60673-1287   03/09/2020                                   Merchandise Invoice                                                              $23,448.00
    3.0659   HFC PRESTIGE PRODUCTS INC.          PO BOX 29080                                                       NEW YORK                  NY     10087-9080   Various                                      Merchandise Invoice                                                             $352,856.85
    3.0660   HIGH ALCHEMY, LLC                   584 BROADWAY                    SUITE 1008                         NEW YORK                  NY     10012        02/11/2020                                   Merchandise Invoice                                                                 $202.80
    3.0661   HIGH LIFE INC.                      31W 34TH ST., 6TH FLOOR                                            NEW YORK                  NY     10001        Various                                      Merchandise Invoice                                                              $89,273.50
    3.0662   HIGH POINT DESIGN LLC               75 REMITTANCE DRIVE             DEPT 1535                          CHICAGO                   IL     60675-1535   02/20/2020; 03/06/2020                       Merchandise Invoice                                                               $6,519.00
                                                                                                                                                                  03/24/2020; 04/08/2020;
    3.0663   HIGH RISE FIRE PROTECTION           144 21ST STREET                                                    BROOKLYN                  NY     11232        07/10/2020; 08/11/2020                       Expense Invoice                                                                   $4,454.39
    3.0664   HIGHLINE UNITED LLC.                PO BOX 847304                                                      BOSTON                    MA     02284-7304   02/06/2020                                   Merchandise Invoice                                                              $20,218.80
    3.0665   HILLDUN CORP.                       225 W. 35TH STREET              10TH FLOOR                         NEW YORK                  NY     10001        Various                                      Merchandise Invoice                                                            $550,482.19
    3.0666   HIRSHLEIFER'S INC.                  2080 NORTHERN BLVD                                                 MANHASSET                 NY     11030        Various                                      Merchandise Invoice                                                              $36,442.05
    3.0667   HODGES-MACE, LLC                    PO BOX 117163                                                      ATLANTA                   GA     30368-7163   Various                                      Expense Invoice                                                                  $11,706.66
    3.0668   HOFFMAN, VIVIAN                     22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                 $1,157,534.44
    3.0669   HOLLANDER SLEEP PRODUCTS, LLC.      LOCKBOX 782752                  PO BOX 8500                        PHILADELPHIA              PA     19178-2752   01/28/2020                                   Merchandise Invoice                                                               $8,475.00
    3.0670   HOLLY ST. PIERRE                    16 BARRE PLACE                                                     HUNTINGTON                NY     11743        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0671   HOME DEPOT CREDIT SERVICE           PO BOX 78047                                                       PHOENIX                   AZ     85062-8047   07/28/2020; 08/28/2020                       Expense Invoice                                                                    $943.52
    3.0672   HOME DYNAMIX                        100 PORETE AVE                                                     NORTH ARLINGTON           NJ     07031        Various                                      Merchandise Invoice                                                              $15,729.24
    3.0673   HOME ESSENTIALS & BEYOND            200 THEODORE CONRAD DRIVE                                          JERSEY CITY               NJ     07305        Various                                      Merchandise Invoice                                                              $35,374.11
    3.0674   HONTUS LTD                          11450 NW 122ND STREET           BUILDING 100                       MIAMI                     FL     33178        03/09/2020                                   Merchandise Invoice                                                               $4,050.00
    3.0675   HOT FOCUS, INC.                     510 S. MAGNOLIA AVENUE                                             ONTARIO                   CA     91762-4015   01/24/2020; 02/21/2020                       Merchandise Invoice                                                               $4,251.36
                                                                                                                                                                  02/20/2020; 04/04/2020;
    3.0676 HRDIRECT                              PO BOX 669390                                                      POMPANO BEACH             FL     33066-9390   05/16/2020; 07/12/2020                       Expense Invoice                                                                   $1,307.33
    3.0677 HUDSON AWNING COMPANY                 27 COTTAGE STREET                                                  BAYONNE                   NJ     07002        02/15/2000                                   Expense Invoice                                                                    $595.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 10 of 25
                                               20-12097-scc                   Doc 132         Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                    Main Document
                                                                                                          Pg 66 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                                                                                              Is the Claim




                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                                                                                               Subject to
                                                                                                                                                                                             Last 4 Digits of                                                                    Offset?
      ID                     Creditor's Name                   Address 1                       Address 2                     City             State   ZIP                 Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.0678   HUGO BOSS FASHIONS, INC.            PO BOX 12091                                                       NEWARK                    NJ      07101-5091   Various                                      Merchandise Invoice                                                             $215,710.22
    3.0679   HUNTER BOOT USA LLC                 C/O CAPITAL ONE-WHOLESALE        PO BOX 2032                       HICKSVILLE                NY      11802-2032   03/03/2020                                   Merchandise Invoice                                                                $6,572.70
    3.0680   HWI METRO                           LOCKBOX - FILE 1022              1801 W. OLYMPIC BLVD              PASADENA                  CA      91199-1022   09/06/2007; 09/27/2007                       Merchandise Invoice                                                                   $49.68
    3.0681   I. CALDERON                         88 NASSAU STREET                 2ND FLOOR                         NEW YORK                  NY      10038        01/30/2020                                   Expense Invoice                                                                     $163.31
    3.0682   I.A.G FINANCIAL CORP.               PO BOX 1409                                                        BRENTWOOD                 TN      37027-1409   12/17/2019                                   Merchandise Invoice                                                                   $30.00
                                                                                                                                                                   01/09/2020; 02/01/2020;
    3.0683   I.H.W. MANAGEMENT LTD               160 TYCOS DR., UNIT 104                                            TORONTO                   ON      M6B 1W8      02/10/2020                                   Merchandise Invoice                                                                $204.00
    3.0684   IADVIZE INC.                        C/O WEWORK                       625 MASSACHUSETTS                 CAMBRIDGE                 MA      02139        Various                                      Expense Invoice                                                                  $27,484.00
    3.0685   IBM CORPORATION-NB4                 PO BOX 645670                                                      PITTSBURGH                PA      15264-5254   Various                                      Expense Invoice                                                                  $82,043.16
    3.0686   ICE CREAM CASTLES KIDS              4335 VANS NUYS BLVD., #197                                         SHERMAN OAKS              CA      91403        01/03/2020; 01/30/2020                       Merchandise Invoice                                                               $1,295.00
    3.0687   ICIMS INC.                          29348 NETWORK PLACE                                                CHICAGO                   IL      60673-1294   02/10/2020                                   Expense Invoice                                                                   $8,357.25
    3.0688   ICON TRADE SERVICES, LLC.           5 EAST 59TH STREET               SUITE 801                         NEW YORK                  NY      10022        06/07/2018; 02/13/2020                       Merchandise Invoice                                                              $10,851.00
    3.0689   IKEN MEDIA PARTNERS, LLC            491A WASHINGTON AVENUE                                             CARLSTADT                 NJ      07072        02/03/2020; 03/11/2020                       Expense Invoice                                                                    $155.50
                                                                                                                                                                   11/26/2019; 01/28/2020;
    3.0690 IKO IMPORTS LLC                       313 5TH AVENUE                   3RD FLOOR                         NEW YORK                  NY      10016        02/25/2020                                   Merchandise Invoice                                                              $13,915.63
    3.0691 ILI                                   10 WEST 33RD STREET, SUITE 415                                     NEW YORK                  NY      10001        03/06/2020                                   Merchandise Invoice                                                               $3,700.00
                                                                                                                                                                   12/04/2019; 02/18/2020;
    3.0692   IMAGEWEAR LLC                       845 BLOOMFIELD AVE                                                 CLIFTON                   NJ      07012        02/26/2020                                   Merchandise Invoice                                                               $7,208.50
    3.0693   IMPACT PHOTOGRAPHICS                PO BOX 748745                                                      LOS ANGELES               CA      90074        Various                                      Merchandise Invoice                                                              $19,634.41
    3.0694   IMPACT TECH, INC.                   223 E. DE LA GUERRA STREET                                         SANTA BARBARA             CA      93101        Various                                      Expense Invoice                                                                 $512,598.67
    3.0695   IMPERIAL BAG & PAPER CO., LLC.      255 ROUTE 1 & 9                                                    JERSEY CITY               NJ      07306        Various                                      Expense Invoice                                                                 $475,761.74
                                                                                                                                                                   02/07/2020; 02/17/2020;
    3.0696   IMPLUS LLC                          PO BOX 679394                                                      DALLAS                    TX      75267-9394   03/03/2020                                   Merchandise Invoice                                                              $17,975.23
    3.0697   IN MOCEAN GROUP, LLC.               501 7TH AVENUE                   12TH FLOOR                        NEW YORK                  NY      10018        03/10/2000                                   Merchandise Invoice                                                                  $74.66
    3.0698   INA INTERNATIONAL LTD.              3449 SUPERIOR COURT                                                OAKVILLE                          L6L 0C4      01/02/2020                                   Merchandise Invoice                                                                  $72.00
    3.0699   INDEED INC.                         MAIL CODE 5160                   PO BOX 660367                     DALLAS                    TX      75266-0367   02/29/2020                                   Expense Invoice                                                                   $8,222.74
    3.0700   INDERA MILLS COMPANY                PO BOX 890614                                                      CHARLOTTE                 NC      28289-0614   09/25/2019                                   ZRO                                                                               $3,811.61
    3.0701   INDERA MILLS COMPANY                PO BOX 890614                                                      CHARLOTTE                 NC      28289-0614   12/16/2019                                   Merchandise Invoice                                                               $9,165.90
    3.0702   INDIO PRODUCTS, INC.                5331 E. SLAUSON AVENUE                                             COMMERCE                  CA      90040        03/06/2020                                   Merchandise Invoice                                                               $3,248.00
    3.0703   INDUSTRY MODEL MGMT NYC LLC         59 CHELSEA PIERS                 3RD LEVEL                         NEW YORK                  NY      10011        02/10/2020; 03/12/2020                       Expense Invoice                                                                   $1,800.00
                                                                                                                                                                   12/04/2019; 12/09/2019;
    3.0704 INFINITY CLASSICS INT'L INC.          formerly dba LEVANTE             1227 W. SAINT GEORGES AVENUE      LINDEN                    NJ      07036        02/04/2020; 02/27/2020                       Merchandise Invoice                                                              $29,446.40
    3.0705 INNOVATIVE SOURCING                   PO BOX 752                                                         BLUE BELL                 PA      19422        01/03/2020; 02/07/2020                       Merchandise Invoice                                                              $18,774.00
                                                                                                                                                                   01/22/2020; 02/21/2020;
    3.0706   INSPIRED HOME DECOR, LLC            16 E 34TH STREET                 16TH FLOOR                        NEW YORK                  NY      10016        02/24/2020                                   Merchandise Invoice                                                               $5,064.64
    3.0707   INTER-COUNTY MECHANICAL             1600 OCEAN AVENUE                                                  BOHEMIA                   NY      11716        Various                                      Expense Invoice                                                                  $37,183.51
    3.0708   INTERDESIGN                         29424 NETWORK PLACE                                                CHICAGO                   IL      60673        02/11/2020; 02/13/2020                       Merchandise Invoice                                                               $3,510.18
    3.0709   INTERNATIONAL CREATIVE INC          125 EAST 11TH ST                                                   LOS ANGELES               CA      90015        12/02/2019                                   Merchandise Invoice                                                                 $150.30
    3.0710   INTERNATIONAL DESIGN GROUP LLC      420 GREEN MOUNTAIN ROAD                                            MAHWAH                    NJ      07430        Various                                      Merchandise Invoice                                                              $15,094.50
    3.0711   INTERNATIONAL INTIMATES INC         31 WEST 34TH STREET              9TH FLOOR                         NEW YORK                  NY      10001        Various                                      Merchandise Invoice                                                             $256,487.40
    3.0712   INTERNATIONAL LEASE CONSULTANT      506 ARTHUR DRIVE                                                   CHERRY HILL               NJ      08003        06/01/2020; 07/01/2020                       Expense Invoice                                                                   $1,800.00
    3.0713   INTERPARFUMS US LLC                 551 FIFTH AVENUE                 15TH FLOOR                        NEW YORK                  NY      10176        Various                                      Merchandise Invoice                                                             $111,093.50
    3.0714   INTERSTATE WASTE SERVICES           PO BOX 554744                                                      DETROIT                   MI      48255-4744   Various                                      Expense Invoice                                                                  $35,387.55
    3.0715   INTREND GLOBAL CORP.                72 EISENHOWER DRIVE                                                CRESSKILL                 NJ      07626        02/12/2020                                   Merchandise Invoice                                                               $6,168.20
    3.0716   INTUITION PARIS CORP.               55 EAST 59TH STREET              9TH FLOOR                         NEW YORK                  NY      10022        Various                                      Merchandise Invoice                                                             $358,595.65
    3.0717   IRIS LTD. INC.                      901 PARK RD.                                                       FLEETWOOD                 PA      19522        02/25/2020; 02/27/2020                       Expense Invoice                                                                   $7,554.48
    3.0718   ISAAC JACOBS INTERNATIONAL, LL      230 5TH AVENUE                   SUITE 704                         NEW YORK                  NY      10001        02/18/2020                                   Merchandise Invoice                                                               $2,846.43
                                                                                                                                                                   12/12/2019; 01/13/2020;
    3.0719 ISTRA ELECTRICAL CONTRACTING          197-30 JAMAICA AVENUE                                              HOLLIS                    NY      11423        01/28/2020; 02/27/2020                       Expense Invoice                                                                  $45,200.00
                                                                                                                                                                   01/24/2020; 02/21/2020;
    3.0720   IT LUGGAGE USA, LTD.                DEPT 6026                                                          CAROL STREAM              IL      60122-6026   03/23/2020                                   Merchandise Invoice                                                              $66,661.65
    3.0721   J & R MUSIC WORLD                   15 PARK ROW                                                        NEW YORK                  NY      10007        07/18/1996                                   Merchandise Invoice                                                                 $505.90
    3.0722   J P BODEN SERVICES INC.             180 ARMSTRONG ROAD                                                 PITTSTON                  PA      18640-9628   11/15/2019                                   Merchandise Invoice                                                                  $57.20
    3.0723   J. CREW OPERATING CORP.             225 LIBERTY STREET               17TH FLOOR                        NEW YORK                  NY      10281        Various                                      Merchandise Invoice                                                             $209,454.42
    3.0724   J. QUEEN NEW YORK                   37 WEST 20TH STREET              STUDIO 509                        NEW YORK                  NY      10011        03/19/2020                                   Merchandise Invoice                                                               $1,710.00
    3.0725   J. REED & SONS                      41-04 35TH AVENUE                                                  LONG ISLAND CITY          NY      11101        11/30/2000; 12/05/2000                       Merchandise Invoice                                                               $1,160.70
    3.0726   J.CREW OPERATING CORP.              225 LIBERTY ST., 17TH FL         ATTN: EILEEN SANTELER             NY                        NY      10281        Various                                      Merchandise Invoice                                                             $114,759.00
    3.0727   JACK GEORGES                        823 MAIN STREET                                                    PASSAIC                   NJ      07055        02/17/2020                                   Merchandise Invoice                                                               $4,381.89
                                                                                                                                                                   11/27/2019; 03/04/2020;
    3.0728   JACK VICTOR                         1250 RUE SAINT ALEXANDRE                                           MONTREAL                  QC      H3B 3H6      07/14/2020                                   Merchandise Invoice                                                              $32,850.00
    3.0729   JACKY AND LAUREN                    147 WEST 35TH ST., STE 201                                         NY                        NY      10001        03/17/2020                                   Merchandise Invoice                                                               $4,069.00
    3.0730   JACMAX INDUSTRIES LLC               473 WORTMAN AVE                  SUITE 501                         BROOKLYN                  NY      11208        03/03/2020                                   Merchandise Invoice                                                               $4,752.40
    3.0731   JACQUELINE FREEMAN                  42 HUDSON AVENUE                                                   HAZLET                    NJ      07734        02/15/2020; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.0732   JAINCO US INC                       19 WEST 34TH STREET              SUITE 914                         NEW YORK                  NY      10001        11/14/2019                                   Merchandise Invoice                                                               $4,536.00
    3.0733   JAMES WHEELER                       203 EAST 121ST STREET            APARTMENT 506                     NEW YORK                  NY      10035        03/31/2019; 03/15/2020                       Expense Invoice                                                                     $100.00
    3.0734   JAMIE ELBAUM                        201 EAST 69TH STREET             APARTMENT # 14Z                   NEW YORK                  NY      10021        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0735   JANET IGAH                          147 BEACH 60TH ST.                                                 ARVERNE                   NY      11692        01/07/2020                                   Expense Invoice                                                                     $400.00
    3.0736   JANS ENTERPRISES CORP               dba WIRA COMPANY                 4181 TEMPLE CITY BOULEVARD        EL MONTE                  CA      91731        02/03/2020                                   Merchandise Invoice                                                               $1,296.00
    3.0737   JASON HULLA                         31 SPRINGDALE AVE                                                  WHITE PLAINS              NY      10604        09/18/2020                                   Expense Invoice                                                                    $289.54
    3.0738   JASON MARKK                         353 S. BROADWAY                  SUITE 300                         LOS ANGELES               CA      90013        02/18/2020                                   Merchandise Invoice                                                               $1,872.00
    3.0739   JASON SCHMIDT                       229 NORTH FREDERICKBURG AVENUE                                     VENTNOR                   NJ      08406        08/01/2020                                   Expense Invoice                                                                    $334.00
    3.0740   JAY IMPORT CO. INC.                 41 MADISON AVE 12TH FLOOR                                          NEW YORK                  NY      10010        Various                                      Merchandise Invoice                                                              $11,647.83
    3.0741   JAY JOSHUA INC.                     1 COUNTY ROAD, #A3                                                 SECAUCUS                  NJ      07094        01/30/2020                                   Merchandise Invoice                                                                 $715.77
                                                                                                                                                                   01/07/2020; 01/31/2020;
    3.0742 JAYDEN STAR, LLC.                     385 5TH AVENUE                   SUITE 507                         NEW YORK                  NY      10016        03/06/2020                                   Merchandise Invoice                                                              $12,072.14
    3.0743 JCS APPAREL GROUP, INC.               1407 BROADWAY SUITE 202                                            NEW YORK                  NY      10018        Various                                      Merchandise Invoice                                                              $31,785.40
    3.0744 JD FACTORS, LLC.                      PO BOX 687                                                         WHEATON                   IL      60187        01/31/2012                                   Merchandise Invoice                                                                  $97.20




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                            Page 11 of 25
                                              20-12097-scc                Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                   Main Document
                                                                                                         Pg 67 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                            Last 4 Digits of                                                                    Offset?
      ID                    Creditor's Name                   Address 1                        Address 2                       City           State ZIP                  Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                  01/08/2020; 01/13/2020;
    3.0745   JEAN CLAUDE JEWELRY                5 EQUINE RUN                     SUITE 101                          MILLSTONE TWP             NJ     08510        02/25/2020                                   Merchandise Invoice                                                              $11,008.10
    3.0746   JEAN PIERRE INC                    320 5TH AVENUE                   3RD FLOOR                          NEW YORK                  NY     10001        02/03/2020; 03/13/2020                       Merchandise Invoice                                                              $10,167.00
    3.0747   JELLY BELLY CANDY CORP             PO BOX 742799                                                       LOS ANGELES               CA     90074-2799   06/29/1996                                   Merchandise Invoice                                                                  $14.35
    3.0748   JENNA MICHAEL                      49 WEST 74TH STREET              APT C                              NEW YORK                  NY     10023        03/01/2018; 03/02/2020                       Expense Invoice                                                                   $7,946.20
    3.0749   JENNY HSIEH                        255 NEWARK AVENUE                APARTMENT # 201                    JERSEY CITY               NJ     07302        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0750   JERICHO JERSEY GARDENS, LLC.       150 BROADWAY                     SUITE 800                          NEW YORK                  NY     10038        03/15/2020; 04/15/2020                       Rent                                                                             $98,368.00
    3.0751   JERRY LEIGH OF CALIFORNIA          PO BOX 513910                                                       LOS ANGELES               CA     90051-3910   02/05/2020; 02/27/2020                       Merchandise Invoice                                                               $7,632.00
    3.0752   JESSICA HATHAWAY                   92 TROY DRIVE                    APARTMENT A                        SPRINGFIELD               NJ     07081        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0753   JIL SANDER USA INC                 545 WEST 25TH STREET             4TH FLOOR                          NEW YORK                  NY     10001        12/11/2019                                   Merchandise Invoice                                                               $1,071.35
    3.0754   JIMCO LAMP & MANUFACTURING CO.     DBA THRO                         PO BOX 207256                      DALLAS                    TX     75320-7256   Various                                      Merchandise Invoice                                                              $16,189.30
    3.0755   JIMMY CHOO USA INC.                ATTN: FINANCE DEPARTMENT         11 WEST 42ND STREET                NEW YORK                  NY     10036        02/04/2020; 03/10/2020                       Merchandise Invoice                                                             $126,412.99
    3.0756   JIMMY SALES INC.                   253 44TH ST.                                                        BROOKLYN                  NY     11232        Various                                      Merchandise Invoice                                                              $38,675.60
    3.0757   JMK LLC                            236 CLARENDON STREET                                                BOSTON                    MA     02116        12/20/2019                                   Merchandise Invoice                                                               $1,224.31
    3.0758   JO POLANCO                         300 WEST 55TH STREET             APT X                              NEW YORK                  NY     10019        07/14/2011                                   Expense Invoice                                                                   $1,612.44
    3.0759   JOAN BAKER DESIGNS, INC.           1130 VIA CALLEJON                                                   SAN CLEMENTE              CA     92673        07/28/2005                                   Merchandise Invoice                                                               $2,680.00
                                                                                                                                                                  02/05/2020; 02/26/2020;
    3.0760   JODHPURI INC                       260A WALSH DRIVE                                                    PARSIPPANY                NJ     07054        07/08/2020                                   Merchandise Invoice                                                               $6,285.30
    3.0761   JOHN BARTON COMPANY                2701 E. TIOGA STREET             2ND FLOOR                          PHILADELPHIA              PA     19134        12/02/2019                                   Merchandise Invoice                                                                $150.00
    3.0762   JOHN CHAN                          6910 108TH STREET                APARTMENT # 3C                     FOREST HILLS              NY     11375        03/07/2020                                   Expense Invoice                                                                   $3,880.00
    3.0763   JOHN MATOUK AND CO., INC.          PO BOX 844082                                                       BOSTON                    MA     02284-4082   12/16/2019                                   Merchandise Invoice                                                                $172.80
                                                                                                                                                                  01/30/2020; 02/11/2020;
    3.0764   JOHN RITZENTHALER COMPANY          40 PORTLAND RD.                                                     WEST CONSHOHOCKEN PA             19428-2714   02/13/2020; 02/25/2020                       Merchandise Invoice                                                               $5,106.90
    3.0765   JOHN VARVATOS ENTERPRISES          LOCK BOX SERVICES                PO BOX 782946                      PHILADELPHIA      PA             19178-2946   02/14/2020; 02/18/2020                       Merchandise Invoice                                                              $45,158.80
    3.0766   JOHNSON CONTROLS                   FIRE PROTECTION LP               DEPT. CH 10320                     PALATINE          IL             60055-0320   01/21/2020; 05/11/2020                       Expense Invoice                                                                   $2,279.13
    3.0767   JOLIE, INC.                        1100 S. SAN PEDRO ST             #D3                                LOS ANGELES       CA             90015        Various                                      Merchandise Invoice                                                             $116,224.20
    3.0768   JOSEPH DEVITO                      BK - 456 86th Street                                                                                              06/20/2020                                   Rent                                                                             $18,333.33
    3.0769   JOSEPH DEVITO                      9728 3RD AVENUE                                                     BROOKLYN                  NY     11209        03/15/2020; 04/15/2020                       Rent                                                                             $36,666.66
                                                                                                                                                                  07/20/2020; 08/20/2020;
    3.0770   JOSEPH DEVITO                      227 SEAMAN AVE                                                      ROCKVILLE CENTER          NY     11570        09/20/2020                                   Rent                                                                             $42,166.66
    3.0771   JOSEPH JOSEPH                      41 MADISON AVENUE                15TH FLOOR                         NEW YORK                  NY     10010        02/06/2020                                   Merchandise Invoice                                                               $3,978.95
    3.0772   JOSMO SHOES                        601 59TH STREET                                                     WEST NEW YORK             NJ     07093        02/07/2020                                   Merchandise Invoice                                                               $5,145.00
    3.0773   JOYCE MACDONNELL                   1034 BOWLING GREEN DRIVE                                            WESTBURY                  NY     11590        03/15/2020                                   Expense Invoice                                                                      $50.00
                                                                                                                                                                  02/05/2020; 03/10/2020;
    3.0774   JT ROSE & COMPANY, LLC.            463 SEVENTH AVENUE               4TH FLOOR                          NEW YORK                  NY     10018        03/11/2020; 08/31/2020                       Merchandise Invoice                                                               $6,608.20
    3.0775   JUAN VALDEZ                        346 E29TH STREET                 APT 2J                             BROOKLYN                  NY     11226        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0776   JUDITH RIPKA FINE JEWELRY LLC      1333 BROADWAY                    10TH FLOOR                         NEW YORK                  NY     10018        11/06/2019                                   Merchandise Invoice                                                               $6,578.10
    3.0777   JULIAN AND SHARON SMITH F          954 COUNTRY CLUB DRIVE                                              TEANECK                   NJ     07666        08/10/2020; 10/01/2020                       Rent                                                                             $77,220.00
    3.0778   JUNCTION POINT SOFTWARE INC.       4448 BIG SKY DRIVE                                                  PLANO                     TX     75024        01/06/2020; 01/29/2020                       Expense Invoice                                                                   $6,600.00
    3.0779   JURA INC.                          PO BOX 9                         20 CRAIG RD                        MONTVALE                  NJ     07645        12/27/2019; 03/02/2020                       Merchandise Invoice                                                               $1,292.00
    3.0780   KA & F GROUP, LLC                  93 MORAGA WAY                    #206                               ORINDA                    CA     94563        02/19/2020                                   Merchandise Invoice                                                               $3,120.00
    3.0781   KAPITAL K & COMPANY, LLC.          216 LITTLE FALLS ROAD            UNIT 8                             CEDAR GROVE               NJ     07009        Various                                      Merchandise Invoice                                                              $45,087.87
    3.0782   KAREN HARVEY CONSULTING            17 JOHN ST.                                                         NEW YORK                  NY     10038        07/11/2019                                   Expense Invoice                                                                  $32,199.30
    3.0783   KASHMERE COMFORTS                  19749 BAHAMA STREET                                                 NORTHRIDGE                CA     91324        07/28/2004                                   Merchandise Invoice                                                                 $576.00
    3.0784   KATE SPADE, LLC                    PO BOX 70675                                                        CHICAGO                   IL     60673        Various                                      Merchandise Invoice                                                             $146,829.80
    3.0785   KATHY JEANNE INC.                  7 INDUSTRIAL ROAD                                                   FAIRFIELD                 NJ     07004        02/24/2020                                   Merchandise Invoice                                                               $5,448.00
    3.0786   KATSKY KORINS, LLP.                605 THIRD AVENUE                                                    NEW YORK                  NY     10158        10/25/2019                                   Expense Invoice                                                                     $930.00
    3.0787   KATY CANALES                       34 WARREN STREET                                                    NUTLEY                    NJ     07110        Various                                      Expense Invoice                                                                     $406.40
    3.0788   KAYSER ROTH CORP                   PO BOX 890879                                                       CHARLOTTE                 NC     28289-0879   Various                                      Merchandise Invoice                                                              $79,823.80
    3.0790   KEITH STARK                        4121 GLORIA RD                                                      BETHPAGE                  NY     11714        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0791   KEMYER TRAVELWARE                  2470 ROUTE 73                                                       CINNAMINSON               NJ     08077        12/09/2019                                   Merchandise Invoice                                                               $2,340.00
    3.0792   KENNEDY INTERNATIONAL, INC.        1800 WATER WORKS ROAD                                               OLD BRIDGE                NJ     08857        Various                                      Merchandise Invoice                                                              $82,594.05
                                                                                                                                                                  01/13/2020; 01/17/2020;
    3.0793 KENNETH COLE                         DIV. OF OXFORD IND.              12564 COLLECTIONS CENTER DRIVE CHICAGO                       IL     60693        02/03/2020; 02/26/2020                       Merchandise Invoice                                                             $134,560.00
                                                                                                                                                                  04/24/2003; 01/20/2010;
    3.0794 KENNEY                               1000 JEFFERSON BLVD.                                                WARWICK                   RI     02886        01/19/2015                                   Merchandise Invoice                                                                 $77.17
                                                                                                                                                                  01/24/2020; 01/29/2020;
    3.0795   KENSTAN LOCK COMPANY               101 COMMERCIAL STREET            SUITE 100                     PLAINVIEW                      NY     11803        03/02/2020                                   Expense Invoice                                                                   $1,895.54
    3.0796   KERRI CICCHETTI                    80 FITCHBURG STREET                                            BAY SHORE                      NY     11706        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0797   KESHIA SPROSTA                     3004 NW TERRACE                  APT 541                       SUNRISE                        FL     33323        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.0798   KEWEEN MATHIEU                     560 EAST 28TH STREET                                           BROOKLYN                       NY     12210        04/30/2019; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.0799   KEY EQUIPMENT FINANCE              a DIVISION OF KEYBANK NATIONAL   1000 SOUTH McCASLIN BOULEVARD SUPERIOR                       CO     80027        06/01/2020                                   Expense Invoice                                                                  $10,989.84
    3.0800   KEYBANK USA                        OH-01-51-0540                    PO BOX 94681                  CLEVELAND                      OH     44101-4681   01/26/2004                                   Expense Invoice                                                                   $1,472.80
    3.0801   KEYSTONE LOCK & SAFE INC.          1921A DEER PARK AVENUE                                         DEER PARK                      NY     11729        01/14/2020                                   Expense Invoice                                                                    $245.23
    3.0802   KID DANGEROUS                      305 E. 9TH ST., SUITE 207                                      LOS ANGELES                    CA     90015        02/24/2020; 02/28/2020                       Merchandise Invoice                                                               $9,678.00
    3.0803   KIDILIZ GROUP USA                  49 W 45TH STREET                 10TH FLOOR                    NEW YORK                       NY     10036        Various                                      Merchandise Invoice                                                             $146,531.47
                                                                                                                                                                  11/16/2017; 01/16/2018;
    3.0805   KIELY ROWAN NY INC.                DBA ORLA KIELY                   PO BOX 20202                       NEW YORK                  NY     10014        09/04/2018                                   Merchandise Invoice                                                               $1,382.90
    3.0806   KIMBERELY NGUYEN                   1044 DECATUR STREET              APT 3F                             BROOKLYN                  NY     11207        02/14/2020; 02/21/2020                       Expense Invoice                                                                   $1,600.00
    3.0807   KINDER WEAR                        PO BOX 79128                                                        BELMONT                   MA     02479-0128   01/27/1999                                   Merchandise Invoice                                                                 $237.49
    3.0808   KINETIC A DIVISION OF PATHWAY      868 WEST STREET ROAD             SUITE 144                          WARMINSTER                PA     18974        12/17/2019                                   Merchandise Invoice                                                                 $179.71
                                                                                                                                                                  12/04/2019; 02/04/2020;
    3.0809 KIPLING RETAIL, LLC                  PO BOX 645720                                                       PITTSBURGH                PA     15264-5255   02/24/2020; 03/12/2020                       Merchandise Invoice                                                              $36,098.06
    3.0810 KIRCH                                58-58 LAUREL HILL BLVD.                                             WOODSIDE                  NY     11377        04/28/2001                                   Merchandise Invoice                                                                $850.94
                                                                                                                                                                  01/08/2020; 02/05/2020;
    3.0811 KITCHEN-CHIC INC                     478 ALBANDY AVE., #71                                               BROOKLYN                  NY     11203        02/10/2020; 03/02/2020                       Merchandise Invoice                                                              $10,196.60
    3.0812 KOMAR INTIMATES LLC                  PO BOX 5227                                                         NEW YORK                  NY     10087-5227   11/11/2019                                   Merchandise Invoice                                                              $32,379.04
    3.0814 KOMAR LAYERING, LLC                  PO BOX 934681                                                       ATLANTA                   GA     31193        02/05/2020                                   Merchandise Invoice                                                                  $10.46




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 12 of 25
                                              20-12097-scc                 Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                    Main Document
                                                                                                          Pg 68 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                         Unliquidated
                                                                                                                                                                                                                                            Contingent
                                                                                                                                                                                                                                                                                   Is the Claim




                                                                                                                                                                                                                                                                        Disputed
                                                                                                                                                                                                                                                                                    Subject to
                                                                                                                                                                                             Last 4 Digits of                                                                         Offset?
      ID                   Creditor's Name                    Address 1                       Address 2                     City              State   ZIP                 Date Incurred        Account #             Basis for Claim                                                 (Yes/No)     Total Amount
    3.0815   KOMARK, LLC                        1407 BROADWAY                    10TH FLOOR                        NEW YORK                  NY       10018        12/02/2019                                   Merchandise Invoice                                                                        $54.00
    3.0816   KOUNT INC.                         1005 WEST MAIN STREET                                              BOISE                     ID       83702        Various                                      Expense Invoice                                                                       $30,656.32
    3.0817   KOUPER-FKS INDUSTRIES INC.         150 MARCEL LAURIN                                                  ST. LAURENT               QC       H4P 2J5      03/02/2020                                   Merchandise Invoice                                                                     $6,720.00
    3.0818   KRONOS INCORPORATED                PO BOX 743208                                                      ATLANTA                   GA       30374-3208   Various                                      Expense Invoice                                                                      $149,191.13
    3.0819   K-SWISS SALES CORP.                DEPT LA 25001                                                      PASADENA                  CA       91185-5001   03/05/2020                                   Merchandise Invoice                                                                   $11,346.10
                                                                                                                                                                   10/24/2019; 11/06/2019;
    3.0820   L & J INTERIORS, INC.              35 ORVILLE DRIVE                 SUITE 3                           BOHEMIA                   NY       11716        07/16/2020                                   Expense Invoice                                                                       $13,829.84
    3.0821   L & L EQUIPMENT SERVICES LLC       30 VAN SICLEN AVE.                                                 FLORAL PARK               NY       11001        Various                                      Expense Invoice                                                                       $14,937.69
    3.0822   L.A. GEAR INC.                     PO BOX 96649                                                       CHICAGO                   IL       60693        04/14/1998                                   Merchandise Invoice                                                                    $2,096.73
    3.0823   L.I. 2000, Inc.                    22 CORTLANDT STREET                                                NEW YORK                  NY       10007                                                     Intercompany Transactions                                                         $48,536,066.00
    3.0824   LA MARQUE                          9150 MEILLEUR                    SUITE 405                         QUEBEC                             H2N2A5     03/16/2020                                     Merchandise Invoice                                                                   $33,848.00
    3.0825   LA PERLA NORTH AMERICA, INC.       52 E. 57TH STREET                6TH FLOOR                         NEW YORK                  NY       10022      01/31/2020                                     Merchandise Invoice                                                                       $65.00
    3.0826   LACOSTE USA INC.                   formerly PB FOOTWEAR USA, LLC.   PO BOX 27237                      NEW YORK                  NY       11087-7237 02/21/2020                                     Merchandise Invoice                                                                   $94,318.76
                                                                                                                                                                 02/21/2020; 03/10/2020;
    3.0828 LADY JAYNE, LTD.                     PO BOX 3663                                                        CULVER CITY               CA       90231      03/18/2020                                     Merchandise Invoice                                                                    $8,399.00
    3.0829 LANCOME PARIS                        25562 NETWORK PLACE                                                CHICAGO                   IL       60673-1251 Various                                        Merchandise Invoice                                                                  $165,217.14
                                                                                                                                                                 08/31/2019; 10/31/2019;
    3.0830   LANDON SIMPSON                     56 EAST 120TH STREET             1ST FLOOR                         NEW YORK                  NY       10035      02/15/2020; 03/15/2020                         Expense Invoice                                                                         $200.00
    3.0831   LANE ASSOCIATES                    PO BOX 126                                                         ISLAND PARK               NY       11558-0126 Various                                        Expense Invoice                                                                      $150,830.55
    3.0832   LAPAULT PARIS                      PO BOX 536325                                                      PITTSBURGH                PA       15253-5905 12/03/2019                                     Merchandise Invoice                                                                   $11,423.20
    3.0833   LATICO LEATHER                     321 PALMER ROAD                                                    DENVILLE                  NJ       07834      02/04/2020                                     Merchandise Invoice                                                                    $4,182.40
    3.0834   LAUT DESIGN USA, INC.              1957 E FM 550                                                      ROCKWALL                  TX       75032      01/14/2020                                     Merchandise Invoice                                                                       $12.08
                                                                                                                                                                 02/13/2020; 02/19/2020;
    3.0835   LE GROUPE LEMUR INC                275 RUE STINSON                  SUITE 201                         MONTREAL                  QC       H4N 2E1    02/27/2020                                     Merchandise Invoice                                                                    $8,770.50
    3.0836   LEADERSHIP DEVELOPMENT STRATEG     ATTN: PAM SOLOMON                401 WYOMING AVENUE                MILLBURN                  NJ       07041      02/03/2020                                     Expense Invoice                                                                        $6,134.99
    3.0837   LEADING EDGE ADMINISTRATORS        FINANCE DEPT.                    14 WALL ST., STE 5B               NEW YORK                  NY       10005      08/01/2020                                     Expense Invoice                                                                       $13,991.69
    3.0838   LEARNING RESOURCES, INC.           6641 EAGLE WAY                                                     CHICAGO                   IL       60678-1066 03/05/2020                                     Merchandise Invoice                                                                    $3,702.64
                                                                                                                                                                 05/07/2001; 06/14/2001;
    3.0839   LEE ANGEL                          524 BROADWAY, SUITE 600                                            NEW YORK                  NY       10012      03/31/2003; 05/02/2003                         Merchandise Invoice                                                                    $1,082.35
    3.0840   LEE, JENNY HSIEH                   22 CORTLANDT STREET                                                NEW YORK                  NY       10007      Various                                        Deferred Comp                                                                        $217,790.98
    3.0841   LEEBER LIMITED                     115 PENCADER DRIVE                                                 NEWARK                    DE       19702      03/09/2005                                     Merchandise Invoice                                                                        $8.80
    3.0842   LEEWARD INTERNATIONAL, IN          300 FRANK W.BURR BLVD. STE 210                                     TEANECK                   NJ       07666      01/07/2020                                     Merchandise Invoice                                                                    $3,780.00
    3.0843   LEISURE MERCHANDISING COR          105 NORTHFIELD AVENUE                                              EDISON                    NJ       08837      01/27/2020; 02/18/2020                         Merchandise Invoice                                                                   $17,490.00
    3.0844   LEJFER, EMILY                      22 CORTLANDT STREET                                                NEW YORK                  NY       10007      Various                                        Deferred Comp                                                                         $55,882.62
    3.0845   LEMAX, INC.                        25 PEQUOT WAY                                                      CANTON                    MA       02021      01/31/2003                                     Merchandise Invoice                                                                       $45.74
    3.0846   LEMUR GROUP INC                    275 RUE STINSON                  SUITE 201                         MONTREAL                  QC       H4N2E1     Various                                        Merchandise Invoice                                                                   $59,451.80
    3.0847   LENOX CORPORATION                  PO BOX 781075                                                      PHILADELPHIA              PA       19178-1075 Various                                        Merchandise Invoice                                                                   $20,121.15
    3.0848   LEO & ZACHARY INC                  1784 EAST 2ND STREET                                               BROOKLYN                  NY       11223      03/01/2020                                     Merchandise Invoice                                                                    $7,810.50
    3.0849   LEONID GUREVICH                    8915 BERGENWOOD AVE., APT 46                                       NORTH BERGEN              NJ       07047      04/29/2020                                     Expense Invoice                                                                        $1,200.00
    3.0850   LES IMPORTATIONS NICOLE MARCIA     350 DE LOUVAIN WEST              SUITE 500                         MONTREAL                  QU       H2N2E8     07/02/2020                                     Merchandise Invoice                                                                      $390.00
    3.0851   LESSEREVIL LLC                     41 EAGLE ROAD                                                      DANBURY                   CT       06810      02/07/2020                                     Merchandise Invoice                                                                    $3,721.50
    3.0852   LEVI STRAUSS & CO.                 PO BOX 100883                                                      ATLANTA                   GA       30384      Various                                        Merchandise Invoice                                                                   $80,141.50
    3.0853   LEVINSOHN TEXTILE CO., IN          230 FIFTH AVENUE                 SUITE 1510                        NEW YORK                  NY       10001      12/20/2019; 03/10/2020                         Merchandise Invoice                                                                      $568.00
    3.0854   LEVI'S                             LEVI STRAUSS & CO.               PO BOX 100883                     ATLANTA                   GA       30384-8831 Various                                        Merchandise Invoice                                                                  $285,027.50
    3.0855   LF OUTERWEAR, LLC.                 PO BOX 785435                                                      PHILADELPHIA              PA       19178-5435 Various                                        Merchandise Invoice                                                                  $145,974.50
    3.0856   LIFESTYLE PRODUCTS LLC             PO BOX 4614                                                        LOGAN                     UT       84323-4614 Various                                        Merchandise Invoice                                                                   $27,905.00
    3.0857   LIFETIME BRANDS, INC.              DEPT. CH 17745                                                     PALATINE                  IL       60055-7745 Various                                        Merchandise Invoice                                                                   $23,874.31
                                                                                                                                                                 01/19/2020; 02/02/2020;
    3.0858   LIGHTSPEED EXPRESS                 DELIVERY SYSTEMS LLC             PO BOX 999 - MIDTOWN STATION      NEW YORK                  NY       10018      03/01/2020                                     Expense Invoice                                                                        $7,015.51
    3.0859   LILY APPAREL GROUP                 260 WEST 39TH STREET             SUITE 601                         NEW YORK                  NY       10018      06/16/2020                                     Merchandise Invoice                                                                    $7,600.00
    3.0860   LINCOLN TRIANGLE COMMERCIAL HO     LINCOLN SQUARE LOCATION          1972 BROADWAY                     NEW YORK                  NY       10023      08/20/2020; 09/20/2020                         Rent                                                                                 $541,666.67
    3.0861   LINDT & SPRUNGLI (USA) INC         PO BOX 202771                                                      DALLAS                    TX       75320      Various                                        Merchandise Invoice                                                                   $67,300.15
    3.0862   LINGERIE HAGO INC.                 7070 RUE ST. URBAIN ST.          6TH FLOOR                         MONTREAL                  QU                  01/24/2020                                     Merchandise Invoice                                                                    $4,430.80
    3.0863   LINICK, SAMANTHA                   22 CORTLANDT STREET                                                NEW YORK                  NY       10007      Various                                        Deferred Comp                                                                        $114,876.82
    3.0864   LINTEX LINENS                      230 5TH AVE., SUITE 204                                            NEW YORK                  NY       10001      Various                                        Merchandise Invoice                                                                   $21,747.94
    3.0865   LIPPER INTERNATIONAL INC.          PO BOX 5017                                                        WALLINGFORD               CT       06492      01/13/2020; 06/22/2020                         Merchandise Invoice                                                                    $2,572.06
    3.0866   LIRA, STEVE                        22 CORTLANDT STREET                                                NEW YORK                  NY       10007      Various                                        Deferred Comp                                                                         $93,329.54
    3.0867   LISA TODD                          1441 NW NORTH RIVER DRIVE                                          MIAMI                     FL       33125      02/14/2020; 02/28/2020                         Merchandise Invoice                                                                   $18,250.00
    3.0868   LITTLER MENDELSON                  PO BOX 207137                                                      DALLAS                    TX       75320-7137 Various                                        Expense Invoice                                                                       $85,242.27
    3.0869   LIU, ALICIA                        22 CORTLANDT STREET                                                NEW YORK                  NY       10007      Various                                        Deferred Comp                                                                        $153,131.02
    3.0870   LMF INDUSTRIES A.L.C. Brand        530 7TH AVE                      SUITE M1                          NEW YORK                  NY       10018      07/02/2019                                     Merchandise Invoice                                                                    $2,482.00
    3.0871   LOEFFLER RANDAL                    588 BROADWAY                     SUITE 1203                        NEW YORK                  NY       10012      12/23/2019; 01/02/2020                         Merchandise Invoice                                                                   $35,670.55
    3.0872   LOGRHYTHM INC.                     4780 PEARL EAST CIRCLE                                             BOULDER                   CO       80301      04/10/2020                                     Expense Invoice                                                                       $35,223.11
                                                                                                                                                                 12/26/2019; 01/30/2020;
    3.0873   LOLOI RUGS                         PO BOX 95344                                                       GRAPEVINE                 TX       76099-9732 02/04/2020; 03/06/2020                         Merchandise Invoice                                                                    $9,733.48
    3.0874   LONDON LUXURY LLC                  270 NORTH AVENUE                                                   NEW ROCHELLE              NY       10801      06/05/2017; 08/31/2017                         Merchandise Invoice                                                                    $1,083.50
    3.0875   LONDONO, DANIEL                    22 CORTLANDT STREET                                                NEW YORK                  NY       10007      Various                                        Deferred Comp                                                                         $96,476.56
    3.0876   LONDONTOWN                         148 EAST 5TH STREET              7A                                BAYONNE                   NJ       07002      03/03/2020                                     Merchandise Invoice                                                                    $9,088.00
    3.0877   LORENZO SANDOVAL                   540 WEST 47TH STREET             APARTMENT # 6                     NEW YORK                  NY       10036      06/28/2019                                     Expense Invoice                                                                         $400.00
    3.0878   LORETTA FOGLIA                     333 HILLCREST AVE                                                  HILLTOP                   NJ       08012      03/15/2020                                     Expense Invoice                                                                           $50.00
    3.0879   LOUIS MALDONADO                    106-33 97TH STREET                                                 OZONE PARK                NY       11417      03/15/2020                                     Expense Invoice                                                                           $50.00
    3.0880   LR RESOURCES                       PO BOX 6131                                                        DALTON                    GA       30722      03/10/2020                                     Merchandise Invoice                                                                    $2,592.00
    3.0881   LSQ FUNDING GROUP, L.C.            PO BOX 404322                                                      ATLANTA                   GA       30384-4322 01/29/2020; 02/18/2020                         Merchandise Invoice                                                                    $7,706.40
    3.0882   LTH JKT LLC                        1510 PACIFIC AVENUE                                                VENICE                    CA       90291      02/27/2018                                     Merchandise Invoice                                                                      $308.00
    3.0883   LUCKY BRAND DUNGAREES INC          27341 NETWORK PLACE                                                CHICAGO                   IL       60673-1273 Various                                        Merchandise Invoice                                                                   $89,881.01
    3.0884   LUSH CLOTHING                      1100 S. SAN PEDRO ST., #A-12                                       LOS ANGELES               CA       90015      Various                                        Merchandise Invoice                                                                  $180,882.00
    3.0885   LUXCON GROUP                       OLD CHELSEA STATION              PO BOX 927                        NEW YORK                  NY       10113-0927 02/04/2002                                     Merchandise Invoice                                                                      $660.65
    3.0890   LUXOTTICA                          12 HARBOUR PARK DRIVE                                              PORT WASHINGTON           NY       11050      Various                                        Merchandise Invoice                                                                  $512,980.77




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                          Page 13 of 25
                                              20-12097-scc                Doc 132             Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                          Pg 69 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                              Unliquidated
                                                                                                                                                                                                                                                 Contingent
                                                                                                                                                                                                                                                                                        Is the Claim




                                                                                                                                                                                                                                                                             Disputed
                                                                                                                                                                                                                                                                                         Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                                Offset?
      ID                    Creditor's Name                   Address 1                       Address 2                       City           State ZIP                  Date Incurred        Account #               Basis for Claim                                                      (Yes/No)     Total Amount
                                                                                                                                                                 12/12/2019; 02/18/2020;
    3.0892   LUXOTTICA OF AMERICA INC.          8570 W. SUNSET BOULEVARD         SUITE 200                         WEST HOLLYWOOD            CA     90069        02/21/2020                                   Merchandise Invoice                                                                          $42,074.51
    3.0894   LVMH FRAGRANCE BRANDS US, LLC.     PO BOX 32003                                                       NEW YORK                  NY     10087        Various                                      Merchandise Invoice                                                                         $135,468.98
    3.0895   LVS CAPITAL SERVICE INC.           1410 BROADWAY                    SUITE 3203                        NEW YORK                  NY     10018        07/24/2019; 01/13/2020                       Merchandise Invoice                                                                          $16,185.00
    3.0896   LYONS TRADING COMPANY              DBA: PROOZY                      980 DISCOVERY ROAD                EAGAN                     MN     55121        01/20/2020                                   Merchandise Invoice                                                                           $9,106.09
    3.0897   LZ DISTRIBUTION LLC                120 W. 70TH STREET #8A                                             NEW YORK                  NY     10023        07/06/2020; 07/23/2020                       Merchandise Invoice                                                                          $54,340.80
                                                                                                                                                                 11/21/2019; 03/17/2020;
    3.0898   M&G PARTNERS LLP                   dba FASHION ANGELS ENTERPRISES   PO BOX 775369                     CHICAGO                   IL     60677-5369   04/27/2020                                   Merchandise Invoice                                                                          $19,115.94
    3.0899   M. LEEDS MARKETING SVCS. INC.      34 WEST 33RD STREET              SUITE 301                         NEW YORK                  NY     10001        Various                                      Merchandise Invoice                                                                           $6,890.15
    3.0900   MACKENZIE, ALLISON                 22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                               $214,077.33
    3.0901   MAD MOBILE, INC.                   4300 W. CYPRESS STREET           SUITE 400                         TAMPA                     FL     33607        05/01/2020                                   Expense Invoice                                                                             $105,400.00
                                                                                                                                                                 02/20/2020; 08/24/2020;
    3.0902   MAG BRANDS, LLC.                   463 7TH AVENUE                   4TH FLOOR                         NEW YORK                  NY     10018        08/25/2020                                   Merchandise Invoice                                                                          $22,104.00
    3.0903   MAINSTREAM SWIMSUITS INC.          dba MIRACLE SUIT                 610 UHLER ROAD                    EASTON                    PA     18040-7001   02/05/2020                                   Merchandise Invoice                                                                          $24,231.00
    3.0904   MAISON ROUGE DECOR INC.            PO BOX 230168                                                      BROOKLYN                  NY     11223-0168   03/02/2020                                   Merchandise Invoice                                                                           $2,403.00
    3.0905   MAJESTIC                           4098 STE CATHERINE WEST          SUITE 400                         WESTMOUNT                 QC     H3Z 1P2      01/08/2020; 01/30/2020                       Merchandise Invoice                                                                              $74.55
    3.0906   MAJOR MODEL MANAGEMENT, INC.       344 WEST 38TH STREET             SUITE 602                         NEW YORK                  NY     10018        02/12/2020; 03/19/2020                       Expense Invoice                                                                               $1,200.00
    3.0907   MAKE-UP ART COSMETICS, INC.        PO BOX 223491                                                      PITTSBURGH                PA     15251-2491   Various                                      Merchandise Invoice                                                                         $392,902.77
    3.0908   MAKROTEKS TEXTILE, LLC.            459 IRANISTAN AVENUE                                               BRIDGEPORT                CT     06605        12/18/2019; 01/03/2020                       Merchandise Invoice                                                                             $120.09
                                                                                                                                                                 01/29/2020; 02/06/2020;
    3.0909   MALDEN INTERNATIONAL DESI          19 COWAN DRIVE                                                     MIDDLEBORO                MA     02346        02/25/2020; 03/23/2020                       Merchandise Invoice                                                                          $12,947.92
    3.0910   MALIBU SUGAR INC.                  728 CERES AVENUE                                                   LOS ANGELES               CA     90021        02/10/2020; 02/18/2020                       Merchandise Invoice                                                                            $391.00
    3.0911   MALIT, MICHELLE                    22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                                $49,302.50
    3.0912   MANHATTAN BEACHWEAR INC.           PO BOX 101887                                                      PASADENA                  CA     91189-1887   02/27/2020; 07/08/2020                       Merchandise Invoice                                                                          $63,350.30
    3.0913   MANHATTAN DIGITAL                  DIRECT MARKETING INC.            PO BOX 36-20513                   NEW YORK                  NY     10129        11/05/2019                                   Expense Invoice                                                                                $622.94
                                                                                                                                                                 11/20/2019; 02/17/2020;
    3.0914 MANIERE ACCESSORIES                  646 CROSS STREET                 UNITE 35                          LAKEWOOD                  NJ     08701        02/21/2020                                   Merchandise Invoice                                                                          $15,301.50
    3.0915 MAPLES INDUSTRIES, INC               PO BOX 40                                                          SCOTTSBORO                AL     35768        03/09/2020                                   Merchandise Invoice                                                                           $2,355.75
    3.0916 MARC JACOBS, INT'L LLC.              6415 PAYSPHERE CIRCLE                                              CHICAGO                   IL     60674        Various                                      Merchandise Invoice                                                                         $252,667.88
                                                                                                                                                                 02/07/2020; 02/14/2020;
    3.0917 MARCELO DUARTE                       100 ENGERT AVENUE                UNIT 3C                           BROOKLYN                  NY     11222        02/25/2020                                   Expense Invoice                                                                               $3,200.00
                                                                                                                                                                 12/17/2019; 12/30/2019;
    3.0918   MARCHON EYEWEAR, INC.              88216 EXPEDITE WAY                                                 CHICAGO                   IL     60695        01/14/2020                                   Merchandise Invoice                                                                          $14,480.00
    3.0919   MARCHON EYEWEAR, INC.              88216 EXPEDITE WAY                                                 CHICAGO                   IL     60695-0001   Various                                      Merchandise Invoice                                                                          $85,329.00
    3.0920   MARCOLIN USA EYEWEAR CORP          PO BOX 5162                                                        CAROL STREAM              IL     60197-5162   Various                                      Merchandise Invoice                                                                         $139,924.00
    3.0921   MARIA GIGLIA                       296 SOUTH CENTRAL AVENUE                                           RAMSEY                    NJ     07446        03/15/2020                                   Expense Invoice                                                                                  $50.00
    3.0922   MARIE GIALLOMBARDO                 496 EAST 24 STREET                                                 BROOKLYN                  NY     11210        Various                                      Expense Invoice                                                                               $3,200.00
    3.0923   MARIO MEJIA                        14611 SW 142 COURT                                                 MIAMI                     FL     33186        03/15/2020                                   Expense Invoice                                                                                  $50.00
    3.0924   MARION PARKE                       275 MARKET STREET                SUITE C-27                        MINNEAPOLIS               MN     55405        02/18/2020                                   Merchandise Invoice                                                                          $14,924.80
    3.0925   MARK EDWARD, INC.                  330 WEST 38TH STREET             SUITE 507                         NEW YORK                  NY     10018        02/27/2020                                   Expense Invoice                                                                                $720.00
    3.0926   MARK FELDSTEIN & ASSOCIAT          PO BOX 713136                                                      CINCINNATI                OH     45271-3136   06/24/2020                                   Merchandise Invoice                                                                           $1,530.00
    3.0927   MARKETPLACE BRANDS LLC             951 FARGO AVE                                                      ELK GROVE VILLAGE         IL     60007        08/04/2020                                   Merchandise Invoice                                                                             $869.76
    3.0928   MARSEL/MIRADOR                     10101 FOSTER AVE                                                   BROOKLYN                  NY     11236        12/30/2002                                   Merchandise Invoice                                                                             $500.34
    3.0929   MARY WILLIAMS                      201 DEY STREET                   APT 118                           HARRISON                  NJ     07029        03/15/2020                                   Expense Invoice                                                                                  $50.00
    3.0930   MASALA BABY INC.                   585 6TH AVENUE, #2A                                                BROOKLYN                  NY     11215        01/30/2020                                   Merchandise Invoice                                                                              $38.00
    3.0931   MASS COMMUNICATIONS                BILLING DEPARTMENT               40 WALL STREET, 36TH FLOOR        NEW YORK                  NY     10005        03/04/2018                                   Expense Invoice                                                                              $56,556.11
    3.0932   MASSE, GAIL                        22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                               $248,124.99
    3.0933   MASSIMO DUTTI                      500 FIFTH AVENUE                 SUITE 400                         NEW YORK                  NY     10110        Various                                      Merchandise Invoice                                                                         $229,470.17
                                                                                                                                                                 01/31/2020; 02/29/2020;
    3.0934 MATHESON TRI-GAS, INC.               PO BOX 347297                                                      PITTSBURGH                PA     15251        03/12/2020; 08/31/2020                       Expense Invoice                                                                                $585.59
    3.0935 MATTE FINISH LLC.                    174 HUDSON ST., 5TH FLR                                            NY                        NY     10013        03/06/2020                                   Expense Invoice                                                                              $62,500.00
                                                                                                                                                                 11/14/2019; 11/18/2019;
    3.0936   MATTEL, INC.                       PO BOX 100125                                                      ATLANTA                   GA     30384        02/11/2020                                   Merchandise Invoice                                                                           $2,727.10
    3.0937   MAVI JEANS, INC                    201 PENHORN AVE.,UNIT#4                                            SECAUCUS                  NJ     07094        02/10/2020; 02/24/2020                       Merchandise Invoice                                                                          $13,353.00
    3.0938   MAX SALES GROUP                    15240 NELSON AVE., EAST                                            CITY OF INDUSTRY          CA     91744        03/16/2020                                   Merchandise Invoice                                                                           $7,956.00
    3.0939   MAX'S WHOLESALE, INC.              2410 E.38TH STREET                                                 LOS ANGELES               CA     90058        03/10/2020                                   Merchandise Invoice                                                                           $3,731.76
    3.0940   MAYER/BERKSHIRE CORP.              25 EDISON DR.                    PO BOX 244                        WAYNE                     NJ     07474-0244   Various                                      Merchandise Invoice                                                                          $10,958.17
                                                                                                                                                                                                              Rent - NY - 22 Cortlandt
                                                                                                                                                                                                              Street - 1st, 2nd, 4th, 5th, 6th
    3.0941   MAYORE ESTATES LLC                 C/O NEWMARK GRUBB KNIGHT FRANK   125 PARK AVENUE                   NEW YORK                  NY     10017        FY 2017                                      and 9th Floors                                                                             $178,611.34
    3.0942   MAYORE ESTATES LLC                 C/O NEWMARK GRUBB KNIGHT FRANK   125 PARK AVENUE                   NEW YORK                  NY     10017        Various                                      Rent                                                                                      $2,886,474.83
    3.0943   MCCARTER & ENGLISH LLP             FOUR GATEWAY CENTER              100 MULBERRY STREET               NEWARK                    NJ     07102        08/24/2020                                   Expense Invoice                                                                               $1,469.60
    3.0944   MCLOUGHLIN, REBECCA                22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                                $11,595.88
    3.0945   MDC HOUSEWARES, INC.               4145 THIMENS                                                       SAINT-LAURENT             QC     H4R 2K7      02/25/2020                                   Merchandise Invoice                                                                           $2,742.43
    3.0946   MDM BUSINESS TECH GROUP            1 EAST 33RD ST., 5TH FL.                                           NEW YORK                  NY     10016        04/01/2004                                   Expense Invoice                                                                                $135.78
    3.0947   ME.N.U. KIDS, LLC                  231 WEST 39TH STREET             SUITE 1113                        NEW YORK                  NY     10018        01/31/2020                                   Merchandise Invoice                                                                           $5,310.00
    3.0948   MEDELCO INC.                       54 WASHBURN STREET                                                 BRIDGEPORT                CT     06605        11/18/2019                                   Merchandise Invoice                                                                           $2,024.80
    3.0949   MEDICAL ASSOCS OF WALL ST          65 BROADWAY                      SUITE 903                         NEW YORK                  NY     10006        02/20/2020                                   Expense Invoice                                                                                $140.00
    3.0950   MEGASAFE                           130 ALLEN STREET                                                   NETCONG                   NJ     07857        04/17/2020                                   Expense Invoice                                                                                $773.03
    3.0951   MELANGE HOME                       230 5TH AVENUE #1207                                               NEW YORK                  NY     10001        03/17/2020                                   Merchandise Invoice                                                                           $6,850.80
    3.0952   MELE JEWEL BOX                     MAIL-2007 BEECHGROVE PLACE                                         UTICA                     NY     13501        02/26/2020                                   Merchandise Invoice                                                                           $1,272.00
    3.0953   MELIA, HEATHER                     22 CORTLANDT STREET                                                NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                                $92,041.19
    3.0954   MELISSA MANGUAL                    31A JAMES STREET                                                   LODI                      NJ     07644        10/30/2018; 03/15/2020                       Expense Invoice                                                                                $100.00
                                                                                                                                                                 02/21/2020; 02/24/2020;
    3.0955 MELLISSA & DOUG                      PO BOX 590                                                         WESTPORT                  CT     06881        03/09/2020                                   Merchandise Invoice                                                                          $26,911.78
                                                                                                                                                                 01/31/2020; 03/10/2020;
    3.0956 MELPOMENI GOURDOUKIS                 5708 LIEBIG AVE.                                                   BRONX                     NY     10471        03/17/2020                                   Expense Invoice                                                                               $2,200.00
    3.0957 MERCEDES E. MARTINEZ                 5800 ARLINGTON AVE., APT#22-J                                      BRONX                     NY     10471        Various                                      Expense Invoice                                                                               $7,600.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                          Page 14 of 25
                                              20-12097-scc               Doc 132              Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                      SCHEDULE F ATTACHMENT
                                                                                                                                                                                                      Main Document
                                                                                                          Pg 70 of 86
                                                                                                            Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent
                                                                                                                                                                                                                                                                               Is the Claim




                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                                                                                                Subject to
                                                                                                                                                                                                Last 4 Digits of                                                                  Offset?
      ID                   Creditor's Name                   Address 1                          Address 2                    City               State   ZIP                 Date Incurred         Account #           Basis for Claim                                            (Yes/No)     Total Amount
    3.0958   MERCEDES-BENZ FINANCIAL            PO BOX 5209                                                          CAROL STREAM              IL       60197-5209   Various                   6018; 1290; 7281 Rent                                                                                $5,277.06
    3.0959   MERCHANT FINANCIAL CORP.           1441 BROADWAY                    22ND FLOOR                          NEW YORK                  NY       10018        01/21/2020; 02/21/2020                      Merchandise Invoice                                                              $23,742.30
    3.0960   METRO FIRE & SAFETY EQUIP          509 WASHINGTON AVE.              (MIJACK COURT)                      CARLSTADT                 NJ       07072        Various                                     Expense Invoice                                                                    $7,570.36
    3.0961   METROCOM NYC, INC.                 250 WEST 40TH STREET             4TH FLOOR                           NEW YORK                  NY       10018        03/14/2020                                  Expense Invoice                                                                     $968.99
                                                                                                                                                                     11/22/2019; 02/11/2020;
    3.0962   METZIAHS, LLC                      2264 WHITESVILLE ROAD                                                TOMS RIVER                NJ       08755        02/13/2020                                 Expense Invoice                                                                    $6,500.00
    3.0963   MGT INDUSTRIES, INC                13889 SOUTH FIGUEROA STREET                                          LOS ANGELES               CA       90061        12/05/2019                                 Merchandise Invoice                                                                   $28.74
    3.0964   MHC SOFTWARE                       PO BOX 1749                                                          BURNSVILLE                MN       55337        05/18/2020; 07/31/2020                     Expense Invoice                                                                     $363.80
    3.0965   MIA NEW YORK LLC                   116 PARK LANE                                                        GLENSHAW                  PA       15116        12/20/2019                                 Merchandise Invoice                                                                $8,765.50
    3.0966   MICHAEL BASTIAN                    1400 BROADWAY                    SUITE 1405                          NEW YORK                  NY       10018        11/15/2017                                 Merchandise Invoice                                                                 $152.00
    3.0967   MICHAEL KORS USA INC.              PO BOX 732670                                                        DALLAS                    TX       75373        Various                                    Merchandise Invoice                                                              $104,857.25
    3.0968   MICHAEL KORS USA INC.              PO BOX 732670                                                        DALLAS                    TX       75373-2670   Various                                    Merchandise Invoice                                                              $831,674.27
                                                                                                                                                                     06/03/2020; 07/02/2020;
    3.0969 MICHELE F. BUCEK                     189 PINE HILL ROAD                                                   CHESTER                   NY       10918        08/04/2020                                 Expense Invoice                                                                    $3,635.00
    3.0970 MICHELLE AGUDELO                     177 UNION AVENUE                                                     WOOD-RIDGE                NJ       07075        Various                                    Expense Invoice                                                                     $250.00
    3.0971 MICROSOFT CORPORATION                c/o BANK OF AMERICA              LOCKBOX 844510                      DALLAS                    TX       75207        Various                                    Expense Invoice                                                                  $149,509.88
                                                                                                                                                                     02/01/2020; 06/01/2020;
    3.0972   MICROSOFT ONLINE, INC              PO BOX 847543                                                        DALLAS                    TX       75284-7543   07/01/2020                                 Expense Invoice                                                                    $4,989.54
    3.0973   MICROSTRATEGY SERVICES CORP.       PO BOX 409671                                                        ATLANTA                   GA       30384        03/09/2020; 06/24/2020                     Expense Invoice                                                                       $55.00
    3.0974   MIKI MIETTE, LLC                   719 S. LOS ANGELES STREET        SUITE 815                           LOS ANGELES               CA       90014        02/10/2020                                 Merchandise Invoice                                                                $6,715.20
    3.0975   MILBERG FACTORS                    99 PARK AVENUE                                                       NEW YORK                  NY       10016        Various                                    Merchandise Invoice                                                              $331,034.60
                                                                                                                                                                     12/05/2019; 12/06/2019;
    3.0976 MILBERG FACTORS, INC.                LOCK BOX #2722                   PO BOX 8500                         PHILADELPHIA              PA       19178        12/09/2019; 12/17/2019                     Merchandise Invoice                                                                $4,746.24
    3.0978 MILBERG FACTORS, INC.                PO BOX 782722                                                        PHILADELPHIA              PA       19178-2722   Various                                    Merchandise Invoice                                                              $120,952.35
                                                                                                                                                                     10/01/1996; 03/01/1997;
    3.0979   MILLAR ELEVATOR INDUSTRIE          PO BOX 73017-N                                                       CLEVELAND                 OH       44193        03/28/1999; 04/09/2001                     Expense Invoice                                                                   $14,963.92
    3.0980   MILLENNIUM TECHNOLOGIES            11 HIGH STREET                                                       BUTLER                    NJ       07405-1105   08/27/2019                                 Expense Invoice                                                                      $334.59
    3.0981   MILLER, ALAINA                     22 CORTLANDT STREET                                                  NEW YORK                  NY       10007        Various                                    Deferred Comp                                                                     $16,672.62
    3.0982   MILLS, MARI                        22 CORTLANDT STREET                                                  NEW YORK                  NY       10007        Various                                    Deferred Comp                                                                  $1,358,648.49
    3.0983   MINES PRESS INC.                   231 CROTON AVENUE                                                    CORTLANDT MANOR           NY       10567        08/11/2020                                 Merchandise Invoice                                                                $2,730.00
    3.0984   MING YANG CO.                      PO BOX 978                                                           NEW YORK                  NY       10018        08/16/2019; 11/25/2019                     Merchandise Invoice                                                               $63,828.00
    3.0985   MINISOFT, INC.                     1024 FIRST STREET                SUITE 311                           SNOHOMISH                 WA       98290        03/02/2020                                 Expense Invoice                                                                    $2,900.00
    3.0986   MINOR HISTORY                      31-00 47TH AVENUE                                                    LONG ISLAND CITY          NY       11101        01/31/2020                                 Merchandise Invoice                                                                $5,132.80
    3.0987   MIRA LIGHTING & ELECTRIC           71 CROOKS AVENUE                                                     CLIFTON                   NJ       07011        Various                                    Expense Invoice                                                                   $15,100.37
    3.0988   MISA LOS ANGELES                   1530 EAST 25TH STREET                                                LOS ANGELES               CA       90011        11/20/2019                                 Merchandise Invoice                                                                   $66.60
    3.0989   MISS ELAINE                        PO BOX 18389M                                                        SAINT LOUIS               MO       63195        02/25/2020                                 Merchandise Invoice                                                                $6,846.00
                                                                                                                                                                     01/08/2020; 02/05/2020;
    3.0990 MIWORLD ACCESSORIES LLC              1 EAST 33RD STREET 11TH FLOOR                                        NEW YORK                  NY       10016        02/11/2020; 03/04/2020                     Merchandise Invoice                                                               $13,680.00
    3.0991 MJ SOFFE CO., INC.                   ONE SOFFEE DRIVE                                                     FAYETTEVILLE              NC       28312        02/28/2020                                 Merchandise Invoice                                                                $7,780.40
                                                                                                                                                                     03/04/2020; 06/01/2020;
    3.0992   MMJ APPAREL INC                    1407 BROADWAY                    10TH FLOOR                          NEW YORK                  NY       10018        08/26/2020                                 Merchandise Invoice                                                               $17,663.10
    3.0993   MOBILITY ELEVATOR AND LIFT CO.     4 YORK AVENUE                                                        WEST CALDWELL             NJ       07006        03/04/2020                                 Expense Invoice                                                                      $971.25
    3.0994   MOD REF                            2078 COMPTON AVENUE                                                  LOS ANGELES               CA       90011        08/14/2020                                 Merchandise Invoice                                                               $13,701.50
    3.0995   MODEL TRAINING CENTER              145 W. 14TH STREET                                                   NEW YORK                  NY       10011        05/26/2004                                 Expense Invoice                                                                      $200.00
    3.0996   MODEXTIL INC.                      PO BOX 818                                                           CHAMPLAIN                 NY       12919-0818   Various                                    Merchandise Invoice                                                              $365,974.50
    3.0997   MOLLA SPACE INC                    115 W. CALIFORNIA BLVD. #161                                         PASADENA                  CA       91105        01/30/2020                                 Merchandise Invoice                                                                $3,516.00
    3.0998   MONDELEZ GLOBAL LLC                PO BOX 28115                                                         NEW YORK                  NY       10087-8115   02/17/2020                                 Merchandise Invoice                                                                $2,401.20
    3.0999   MONEYSWORTH & BEST USA INC.        PO BOX 746                                                           ASHLAND                   NH       03217        02/18/2020; 06/23/2020                     Merchandise Invoice                                                                  $435.60
    3.1000   MONOGRAM STUDIO, LLC               17 WEST LAS OLAS BLVD.                                               FT LAUDERDALE             FL       33301        12/18/2019; 12/27/2019                     Merchandise Invoice                                                                   $44.80
    3.1001   MONTELLE INTIMATES, INC.           9250 AV DU PARC                  SUITE 550                           MONTREAL                  QC       H2N1Z2       02/26/2020                                 Merchandise Invoice                                                               $10,254.80
    3.1002   MOOD MODELS                        8301 AVENUE K                                                        BROOKLYN                  NY       11236        Various                                    Expense Invoice                                                                    $6,600.00
    3.1003   MORRISON COHEN, LLP.               909 THIRD AVENUE                                                     NEW YORK                  NY       10022-4731   07/15/2020                                 Expense Invoice                                                                     $914.60
    3.1004   MOSAIC BATH AND SPA                347 5TH AVE                      SUITE 201                           NEW YORK                  NY       10016        12/09/2019                                 Merchandise Invoice                                                                   $27.00
    3.1005   MOSKIDDOS                          PASEO MIKELETES 14                                                   BAJO TRASERA              SP                    01/15/2020                                 Merchandise Invoice                                                                $4,228.80
    3.1006   MOTION EAST                        35 WEST 36TH STREET                                                  NEW YORK                  NY       10018        03/27/1996; 03/27/1998                     Merchandise Invoice                                                                  $201.51
    3.1007   MOVABLE INC                        PO BOX 200338                                                        PITTSBURGH                PA       15251-0338   06/02/2020                                 Expense Invoice                                                                   $18,000.00
    3.1008   MOVADO GROUP, INC.                 15741 COLLECTION CENTER DRIVE                                        CHICAGO                   IL       60693        12/02/2019                                 Merchandise Invoice                                                                   $73.50
                                                                                                                                                                     02/03/2020; 02/05/2020;
    3.1009 MOVADO GROUP, INC.                   15741 COLLECTIONS CENTER DRIVE                                       CHICAGO                   IL       60693        03/02/2020                                 Merchandise Invoice                                                               $53,431.50
                                                                                                                                                                     12/20/2019; 12/24/2019;
    3.1010 MR APPAREL GROUP                     29 WEST 36TH STREET              SUITE 1100                          NEW YORK                  NY       10018        02/14/2020; 02/26/2020                     Merchandise Invoice                                                               $20,932.80
    3.1011 MR. REBATES, INC.                    9445 INDIANAPOLIS BOULEVARD      SUITE # A102                        HIGHLAND                  IN       46322        11/22/2019                                 Expense Invoice                                                                    $1,500.00
    3.1012 MR. T CARTING CORP.                  73-10 EDSALL AVENUE                                                  GLENDALE                  NY       11385-8220   Various                                    Expense Invoice                                                                    $6,564.00
                                                                                                                                                                     01/24/2020; 02/10/2020;
    3.1013 MSC INTERNATIONAL                    6700 THIMENS                                                         ST.LAURENT                QC       H4S 1S5      02/13/2020; 02/24/2020                     Merchandise Invoice                                                                $3,851.40
    3.1014 MSG CONSULTING, INC.                 411 HACKENSACK AVENUE            5TH FLOOR                           HACKENSACK                NJ       07601        03/15/2020; 04/15/2020                     Rent                                                                              $22,500.00
                                                                                                                                                                     12/18/2019; 01/14/2020;
    3.1015   MUD PIE LLC                        PO BOX 117180                                                        ATLANTA                   GA       30368        03/24/2020                                 Merchandise Invoice                                                                $2,385.50
    3.1016   MUNRO KIDS                         PO BOX 538216                                                        ATLANTA                   GA       30353-8216   01/26/2004                                 Merchandise Invoice                                                                    $9.00
    3.1017   MURRAY AND SENA, LLC               2 WHITNEY AVENUE                                                     EAST NORWICH              NY       11732        10/30/2019; 12/20/2019                     Expense Invoice                                                                   $10,160.00
    3.1018   MUSE MANAGEMENT, INC.              150 BROADWAY                     #1101                               NEW YORK                  NY       10038        12/19/2019; 02/21/2020                     Expense Invoice                                                                    $4,925.31
    3.1019   MUSTARD SEED                       1016 S. TOWNE AVENUE             #119                                LOS ANGELES               CA       90021        12/09/2019; 01/30/2020                     Merchandise Invoice                                                               $20,544.00
    3.1020   MUTUAL SECURITY SERVICES           PO BOX 786137                                                        PHILADELPHIA              PA       19178-6137   04/01/2020                                 Expense Invoice                                                                   $45,270.85
                                                                                                                                                                     08/17/2016; 02/06/2020;
    3.1021   MY MICHELLE                        PO BOX 784312                                                        PHILADELPHIA              PA       19178-4312   02/28/2020                                 Merchandise Invoice                                                               $19,825.66
    3.1022   MYSTIC INC.                        PO BOX 786105                                                        PHILADELPHIA              PA       19178-6105   02/18/2020                                 Merchandise Invoice                                                                $6,090.00
    3.1023   MYSTIC INC.                        PO BOX 786105                                                        PHILADELPHIA              PA       19178        Various                                    Merchandise Invoice                                                              $125,540.05
    3.1024   N.E. BRANDS LLC                    dba XRAY JEANS                   1 W 34th STREET                     NEW YORK                  NY       10001        Various                                    Merchandise Invoice                                                               $53,799.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                            Page 15 of 25
                                              20-12097-scc                Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                   SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                        Pg 71 of 86
                                                                                                         Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                                                                                            Is the Claim




                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                                                                                                             Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                    Offset?
      ID                    Creditor's Name                   Address 1                     Address 2                     City              State   ZIP                 Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.1025   N.Y. MODEL MANAGEMENT              7700 SUNSET BOULEVARD                                             LOS ANGELES               CA      90046        01/31/2020                                   Expense Invoice                                                                    $3,600.00
    3.1026   NADEGE AUGUSTE                     NO PAY ADDR FROM STS                                                                        FO                   12/24/1998                                   Expense Invoice                                                                    $1,300.00
    3.1027   NADRI, INC.                        2 EXECUTIVE DRIVE               SUITE 500                         FORT LEE                  NJ      07024        08/13/2019; 09/16/2019                       Merchandise Invoice                                                                $2,729.52
    3.1028   NAEEM MEHMOOD                      9 MARCY AVENUE                  APARTMENT 2                       JERSEY CITY               NJ      07304        03/15/2020                                   Expense Invoice                                                                       $50.00
    3.1029   NAIL & BEAUTY, LLC.                400 JERICHO TURNPIKE            SUITE 226                         JERICHO                   NY      11753        02/03/2020; 02/19/2020                       Merchandise Invoice                                                              $14,924.40
    3.1030   NARCISO RODRIGUEZ, LLC.            ATTN: ACCTS RECEIVABLE          30 IRVING PLACE, 9TH FLOOR        NEW YORK                  NY      10003        11/18/2019; 06/30/2020                       Merchandise Invoice                                                              $60,754.21
    3.1031   NATALIE CARDONA                    3685 HARPER AVE                                                   BRONX                     NY      10466        06/22/2018                                   Expense Invoice                                                                     $263.95
    3.1032   NATASHA ACCESSORIES                7 WEST 36TH STREET 2ND FLOOR                                      NEW YORK                  NY      10018        Various                                      Merchandise Invoice                                                              $49,476.96
                                                                                                                                                                 11/14/2019; 02/04/2020;
    3.1033   NATION DESIGN                      PO BOX 427                                                        DEVON                     PA      19333        02/27/2020                                   Merchandise Invoice                                                              $16,792.00
    3.1034   NATIONAL ALLERGY                   3575 KOGER BOULEVARD            SUITE 240                         DULUTH                    GA      30096        01/17/2020                                   Merchandise Invoice                                                               $3,330.48
    3.1035   NATIONAL GRID                      ACCT#20423-11820                PO BOX 11741                      NEWARK                    NJ      07101        07/28/2020                                   Expense Invoice                                                                    $188.44
    3.1038   NATURE'S WILD ORGANIC INC          8 CORPORATE PARK                SUITE 250                         IRVINE                    CA      92606        03/04/2020                                   Merchandise Invoice                                                               $1,968.00
    3.1039   NAUTICA OPCO, LLC                  PO BOX 644550                                                     PITTSBURGH                PA      15264-4550   Various                                      Merchandise Invoice                                                             $173,274.80
    3.1040   NAZIR SHAHID                       1588 WALDEN STREET                                                TEANECK                   NJ      07666        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.1041   NELINTON ROSARIO                   30 SQUIRREL LANE                                                  LEVITTOWN                 NY      11756        06/30/2019; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.1042   NELLY NUNEZ                        135-49 123RD STREET             2ND FL                            SOUTH OZONE PARK          NY      11420        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.1043   NESTLE USA INC.                    PO BOX 93243                                                      CHICAGO                   IL      60673-3243   06/06/2003                                   Merchandise Invoice                                                                 $152.80
    3.1044   NETELIXIR, INC                     3 INDEPENDENCE WAY              SUITE 203                         PRINCETON                 NJ      08540        02/06/2020; 03/09/2020                       Expense Invoice                                                                  $40,336.12
    3.1045   NEUMAN, STUART                     22 CORTLANDT STREET                                               NEW YORK                  NY      10007        Various                                      Deferred Comp                                                                   $689,428.46
    3.1046   NEW BALANCE ATHLETIC SHOE          PO BOX 415206                                                     BOSTON                    MA      02241        Various                                      Merchandise Invoice                                                              $95,129.80
                                                                                                                                                                 02/13/2020; 02/27/2020;
    3.1047 NEW BALANCE/ANUE                     PO BOX 415206                                                     BOSTON                    MA      02241        03/09/2020; 03/17/2020                       Merchandise Invoice                                                              $36,839.50
    3.1048 NEW COMMERCIAL CAPITAL               PO BOX 847172                                                     LOS ANGELES               CA      90084-7172   Various                                      Merchandise Invoice                                                              $33,443.25
    3.1049 NEW ENGLAND MOTOR FREIGHT            1-71 NORTH AVENUE,EAST          P. O. BOX 6031                    ELIZABETH                 NJ      07207-6031   07/29/2010                                   Expense Invoice                                                                    $727.66
                                                                                                                                                                 02/03/2020; 02/04/2020;
    3.1050   NEW   ICON MODELS LLC              220 E. 23RD ST., STE. 7                                           NEW YORK                  NY      11206        02/07/2020                                   Expense Invoice                                                                   $6,000.00
    3.1051   NEW   YORK CITY VACATIONS, INC     300 MARKET STREET                                                 KINGSTON                  PA      18704        02/04/2020                                   Expense Invoice                                                                      $30.81
    3.1052   NEW   YORK COUNTY REGISTAR         NO PAY ADDR FROM STS                                                                        FO                   03/27/1995                                   Expense Invoice                                                                  $25,207.00
    3.1053   NEW   YORK DOWNTOWN HOSPITA        PO BOX 350                                                        PLAINVIEW                 NY      11803-0350   08/22/2007                                   Expense Invoice                                                                    $101.00
    3.1054   NEW   YORK PRESBYTERIAN HOSP       PO BOX 9305                                                       NEW YORK                  NY      10087        11/01/2017                                   Expense Invoice                                                                    $110.73
                                                                                                                                                                 02/08/2020; 02/22/2020;
    3.1055   NEWGISTICS - LBX                   PO BOX 732516                                                     DALLAS                    TX      75373        02/29/2020; 03/21/2020                       Expense Invoice                                                                    $139.79
    3.1056   NIKE INC.                          111 8TH AVENUE, 6TH FLOOR                                         NEW YORK                  NY      10011        06/21/2007                                   Merchandise Invoice                                                                $153.40
    3.1057   NIKE INC.                          LICENSED & TEAM APPAREL         PO BOX 277482                     ATLANTA                   GA      30384-7482   12/03/2019; 12/04/2019                       Merchandise Invoice                                                                $549.00
    3.1058   NIKE INC.                          7932 COLLECTIONS CENTER DR.                                       CHICAGO                   IL      60693        Various                                      Merchandise Invoice                                                             $311,069.75
    3.1059   NINE WEST FOOTWEAR CORP.           JONES APPAREL GROUP USA, INC.   PO BOX 277512                     ATLANTA                   GA      30384-7512   06/04/2004                                   Merchandise Invoice                                                                  $12.00
    3.1060   NISSAN MOTOR ACCEPTANCE CORP       PO BOX 740596                   AC# 25008048888                   CINCINNATI                OH      45274-0596   09/15/2020                                   Rent                                                                                $295.12
    3.1061   NJ FLEXOGRAPHY PRINTING LLC        325 DALZIEL ROAD                                                  LINDEN                    NJ      07036        03/12/2020; 03/24/2020                       Expense Invoice                                                                  $21,155.52
    3.1062   NOLAN ORIGINALS LLC                PO BOX 674337                                                     DALLAS                    TX      75267-4337   06/08/2007                                   Merchandise Invoice                                                                 $715.50
    3.1063   NORDICWARE INC.                    NW8657                          PO BOX 1450                       MINNEAPOLIS               MN      55485-8657   08/16/2011; 03/06/2020                       Merchandise Invoice                                                               $5,425.17
    3.1064   NORTHPOINT TRADING                 347 5TH AVENUE                  SECOND FLOOR                      NEW YORK                  NY      10016        02/18/2020                                   Merchandise Invoice                                                               $2,244.00
    3.1065   NOXS INC.                          9500 MEILLEUR STREET            SUITE 200                         MONTREAL                  QC      H2N 2B7      03/10/2020                                   Merchandise Invoice                                                              $22,250.00
                                                                                                                                                                 11/05/2019; 11/18/2019;
    3.1066   NOXS INC.                          9500 MEILLEUR                   SUITE 200                         MONTREAL                  QC      H2N 2B7      12/23/2019                                   Merchandise Invoice                                                              $20,308.80
    3.1067   NTD APPAREL, INC                   700 MCCAFFERY                                                     SAINT-LAURENT             QC      H4T 1N1      02/13/2020                                   Merchandise Invoice                                                               $3,876.00
    3.1068   NTS W USA. CORP                    76 WEST 35TH STREET FLOOR 4                                       NEW YORK                  NY      10001        11/18/2019                                   Merchandise Invoice                                                                 $229.91
    3.1069   NUNEZ, NELLY                       22 CORTLANDT STREET                                               NEW YORK                  NY      10007        Various                                      Deferred Comp                                                                   $144,652.58
    3.1070   NVMK SALES                         7803 1/2 BEVERLY BLVD                                             LOS ANGELES               CA      90036        01/07/2020                                   Merchandise Invoice                                                               $2,372.90
    3.1071   NYC DEPARTMENT OF BUILDINGS        280 BROADWAY,LL 10/81 DIV 6FL                                     NEW YORK                  NY      10007        03/27/2007                                   Expense Invoice                                                                    $420.00
    3.1072   NYC DEPARTMENT OF CONSUME          42 BROADWAY                                                       NEW YORK                  NY      10004        01/03/2007                                   Expense Invoice                                                                    $380.00
    3.1073   NYC DEPARTMENT OF FINANCE          PARKING VIOLATIONS              CHURCH STREET STATION             NEW YORK                  NY      10008-3600   06/29/2020                                   Expense Invoice                                                                      $65.00
    3.1074   NYC DEPARTMENT OF FINANCE          HEARING BY MAIL UNIT            PO BOX 29021                      BROOKLYN                  NY      11202-9021   Various                                      Expense Invoice                                                                   $1,345.00
    3.1075   NYC WATER BOARD                    PO BOX 11863                                                      NEWARK                    NJ      07101        Various                                      Expense Invoice                                                                  $13,864.57
    3.1076   NYCL ACQUISITIONS LLC              PIER 83, WEST 42ND ST                                             NEW YORK                  NY      10036        05/23/2019; 02/04/2020                       Expense Invoice                                                                    $257.98
    3.1077   NYS OFF COURT ADMINISTRAT          ATTN: CRIMINAL HISTORY SEARCH   25 BEAVER STREET                  NEW YORK                  NY      10004        02/01/2020                                   Expense Invoice                                                                  $24,467.00
    3.1078   NYU DOWNTOWN HOSPITAL              170 WILLIAMS STREET                                               NEW YORK                  NY      10038        Various                                      Expense Invoice                                                                    $713.42
    3.1079   NYWD INC.                          2090 FLATBUSH AVE                                                 BROOKLYN                  NY      11234        12/09/2019                                   Merchandise Invoice                                                                 $180.00
    3.1080   NYWD INC.                          2090 FLATBUSH AVENUE                                              BROOKLYN                  NY      11234        02/05/2020; 03/05/2020                       Merchandise Invoice                                                              $61,238.00
                                                                                                                                                                 01/10/2020; 02/14/2020;
    3.1081   O & M NEW YORK, LLC                DIV: OVADIA AND SONS            1411 BROADWAY                     NEW YORK                  NY      10018        02/26/2020                                   Merchandise Invoice                                                              $19,216.40
    3.1082   O.C. TANNER RECOGNITION COMP       PO BOX 410023                                                     SALT LAKE CITY            UT      84141-0023   Various                                      Expense Invoice                                                                  $38,012.75
    3.1083   OFF WHITE OPERATING SOHO LLC       ATTN: PAOLO ZANOTTI FUNARO      350 FIFTH AVE - 41ST FLOOR        NEW YORK                  NY      10011        Various                                      Merchandise Invoice                                                              $87,147.00
    3.1084   OGGI CORP.                         1809 1/2 NORTH ORAGETHORPE PK                                     ANAHEIM                   CA      92801        01/23/2020; 02/26/2020                       Merchandise Invoice                                                               $1,574.64
    3.1085   OKEY DOKEY INC                     251 174TH STREET                UNIT 718                          SUNNY ISLES BEACH         FL      33160        02/19/2020                                   Merchandise Invoice                                                               $2,583.00
                                                                                                                                                                 02/21/2020; 03/10/2020;
    3.1086   OKSANA KOVALOVA                    1775 YORK ST., APT 34-A                                           NEW YORK                  NY      10128        03/17/2020                                   Expense Invoice                                                                   $6,090.00
    3.1087   OLARTE FOUSSARD                    60 WALKER STREET                                                  NEW YORK                  NY      10013        Various                                      Merchandise Invoice                                                              $67,191.27
    3.1088   OLD SOLES, INC.                    34 W. 33RD STREET               UNIT 905                          NEW YORK                  NY      10001        07/09/2020; 07/13/2020                       Merchandise Invoice                                                               $9,485.30
    3.1089   OLIVIA MILLER, INC.                C/O JS-BH HOLDING               PO BOX 841925                     BOSTON                    MA      02284-1925   03/12/2020                                   Merchandise Invoice                                                               $1,641.00
                                                                                                                                                                 06/30/2020; 08/01/2020;
    3.1090   OLR AMERICA INC.                   100 SOUTH FIFTH STREET          SUITE 850                         MINNEAPOLIS               MN      55402        09/01/2020                                   Expense Invoice                                                                  $22,800.00
    3.1091   ONE STEP UP                        A/R DEPT                        1412 BROADWAY, 3RD FLOOR          NEW YORK                  NY      10018        Various                                      Merchandise Invoice                                                              $14,914.80
    3.1093   ONTEL PRODUCTS CORP.               21 LAW DRIVE                                                      FAIRFIELD                 NJ      07004        12/09/2019; 12/12/2019                       Merchandise Invoice                                                                 $529.20
    3.1094   ONWARD LUXURY GROUP INC            545 WEST 25TH ST                                                  NEW YORK                  NY      10001        11/22/2019                                   Merchandise Invoice                                                               $3,659.25
    3.1095   ONWARD SEARCH, INC.                PO BOX 5063                                                       NEW YORK                  NY      10087        Various                                      Expense Invoice                                                                  $18,329.63
                                                                                                                                                                 03/31/2020; 04/30/2020;
    3.1096 OPEN TEXT INC.                       formerly GXS, INC.              c/o JP MORGAN LOCKBOX             CHICAGO                   IL      60673-1246   05/31/2020; 06/30/2020                       Expense Invoice                                                                  $35,000.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                         Page 16 of 25
                                              20-12097-scc                 Doc 132          Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                   SCHEDULE F ATTACHMENT
                                                                                                                                                                                                   Main Document
                                                                                                        Pg 72 of 86
                                                                                                         Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                    Unliquidated
                                                                                                                                                                                                                                       Contingent
                                                                                                                                                                                                                                                                              Is the Claim




                                                                                                                                                                                                                                                                   Disputed
                                                                                                                                                                                                                                                                               Subject to
                                                                                                                                                                                            Last 4 Digits of                                                                     Offset?
      ID                  Creditor's Name                     Address 1                   Address 2                       City               State   ZIP                 Date Incurred        Account #              Basis for Claim                                            (Yes/No)     Total Amount
    3.1097   OPERATIONSINC, LLC                 383 MAIN AVENUE                 FOURTH FLOOR                      NORWALK                   CT       06851        08/19/2020                                   Expense Invoice                                                                     $3,282.50
    3.1098   OPTAROS INC.                       PO BOX 74008221                                                   CHICAGO                   IL       60674-8221   03/16/2020; 06/08/2020                       Expense Invoice                                                                  $157,500.00
    3.1099   ORACLE AMERICA, INC.               PO BOX 203448                                                     DALLAS                    TX       75320-3448   Various                                      Expense Invoice                                                                  $431,493.40
    3.1100   ORIGINS NATURAL RESOURCES          PO BOX 223455                                                     PITTSBURGH                PA       15251        Various                                      Merchandise Invoice                                                                 $1,793.96
    3.1101   ORLY SHOES                         15 WEST 34TH STREET             7TH FLOOR                         NEW YORK                  NY       10001        03/09/2020                                   Merchandise Invoice                                                                 $3,990.00
    3.1102   ORR, STEPHANIE                     22 CORTLANDT STREET                                               NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                     $15,525.38
    3.1103   OSWALD, KURT W                     22 CORTLANDT STREET                                               NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                    $470,806.41
    3.1104   OTIS ELEVATOR COMPANY              PO BOX 730400                                                     DALLAS                    TX       75373-0400   04/20/2020                                   Expense Invoice                                                                     $1,283.52
    3.1105   OUTDOOR VOICES                     110 CHALMERS AVENUE                                               AUSTIN                    TX       78702        01/31/2020                                   Merchandise Invoice                                                                   $114.00
                                                                                                                                                                  01/31/2020; 03/06/2020;
    3.1106   OUTLOOK EYEWEAR COMPANY            DEPT# 1419                                                        DENVER                    CO       80291-1419   03/13/2020                                   Merchandise Invoice                                                               $69,472.50
    3.1107   OWEN LINDQUIST                     505 OCEAN AVENUE                APARTMENT #5C                     BROOKLYN                  NY       11226        02/25/2020; 03/17/2020                       Expense Invoice                                                                    $1,400.00
    3.1108   OXO INTERNATIONAL LTD.             PO BOX 849920                                                     DALLAS                    TX       75284-9920   02/28/2020; 03/10/2020                       Merchandise Invoice                                                                $3,339.77
    3.1109   P&H TRADING INC.                   18 W 38TH ST                                                      NEW YORK                  NY       10018        05/08/2002                                   Merchandise Invoice                                                                   $69.51
    3.1110   P.T.S. AMERICA, INC.               222 FIFTH AVENUE                                                  NEW YORK                  NY       10001        Various                                      Merchandise Invoice                                                               $15,623.00
    3.1111   PABLO VARGAS                       1739 MONTGOMERY                                                   BRONX                     NY       10453        03/15/2020                                   Expense Invoice                                                                       $50.00
                                                                                                                                                                  11/26/2019; 02/06/2020;
    3.1112 PAIGE, LLC                           PO BOX 561443                                                     DENVER                    CO       80256        02/27/2020                                   Merchandise Invoice                                                               $54,960.00
                                                                                                                                                                  11/11/2019; 12/02/2019;
    3.1113   PAJAR DISTRIBUTION LTEE            4509 AVENUE COLONIALE                                             MONTREAL                  QC       H2T1V8       12/13/2019; 02/26/2020                       Merchandise Invoice                                                                $3,671.25
    3.1114   PALM SERVICES                      PO BOX 163                                                        WILLISTON PARK            NY       11596        Various                                      Expense Invoice                                                                   $12,061.98
    3.1115   PALMER TRADING COMPANY CORP        67 WEST STREET                  SUITE 234                         BROOKLYN                  NY       11222        11/25/2019                                   Merchandise Invoice                                                                   $18.75
    3.1116   PAMELA PLUMMER                     111 THIRD AVENUE                                                  BELMAR                    NJ       07719        Various                                      Expense Invoice                                                                    $4,100.00
                                                                                                                                                                  01/31/2020; 02/05/2020;
    3.1117 PANDA DIPLOMACY                      401 BROADWAY, STE 2304                                            NEW YORK                  NY       10013        02/14/2020                                   Merchandise Invoice                                                                $8,595.00
    3.1118 PANNEE GROUP INC.                    2230 VALDINA STREET                                               DALLAS                    TX       75207        Various                                      Merchandise Invoice                                                               $24,404.00
    3.1119 PANORAMA TOURS INC.                  480 MAIN AVE., SUITE 8                                            WALLINGTON                NJ       07057        Various                                      Expense Invoice                                                                   $22,631.25
                                                                                                                                                                  11/05/2019; 11/22/2019;
    3.1120   PAPER PLANES IP HOLDINGS LLC       540 W 26TH STREET                                                 NEW YORK                  NY       10001        12/10/2019; 02/01/2020                       Merchandise Invoice                                                               $17,487.04
    3.1121   PAR MARR & ASSOCIATES, LLC.        BLING20-SUITE 104               525 BROADHOLLOW RD                MELVILLE                  NY       11747        01/30/2020                                   Merchandise Invoice                                                                $7,047.00
    3.1122   PARAMOUNT APPAREL INTL             PO BOX 775341                                                     CHICAGO                   IL       60677-5341   Various                                      Merchandise Invoice                                                               $22,279.00
    3.1123   PARK FRAGRANCE LLC                 dba THE FRAGRANCE GROUP         70 WEST 36TH STREET, SUITE 4B     NEW YORK                  NY       10018        02/27/2020; 03/09/2020                       Merchandise Invoice                                                               $40,875.00
    3.1124   PARKSIDE FIRE & SECURITY, INC.     237 HIGHLAND PARKWAY                                              BUFFALO                   NY       14223        05/14/2020; 06/08/2020                       Expense Invoice                                                                    $1,573.32
    3.1125   PARRA, PRISCILA R                  22 CORTLANDT STREET                                               NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                      $2,569.26
    3.1126   PARTHENON GLASS INC                790 MCDONALD AVENUE                                               BROOKLYN                  NY       11218        Various                                      Expense Invoice                                                                   $18,312.81
    3.1127   PASTOURELLE LLC                    PO BOX 360655                                                     PITTSBURGH                PA       15251-6655   Various                                      Merchandise Invoice                                                               $50,252.00
    3.1128   PAUL FEY                           26 CARMINE ST                   APT A                             NEW YORK                  NY       10014        01/24/2020; 01/31/2020                       Expense Invoice                                                                     $800.00
    3.1129   PAUL KHAJENOORI                    2018 KENNETH ROAD                                                 MERRICK                   NY       11566        08/24/2020; 09/07/2020                       Expense Invoice                                                                     $908.00
    3.1130   PAUL RABINOWITZ GLASS CO., INC     1401-15 NORTH AMERICAN STREET                                     PHILADELPHIA              PA       19122        06/30/2020                                   Expense Invoice                                                                    $6,800.00
    3.1131   PAUL SMITH INC.                    142 GREENE STREET               CONTACT: XIOMARA DIAZ             NEW YORK                  NY       10012        Various                                      Merchandise Invoice                                                               $10,270.00
    3.1132   PAULO CASSIO CABRAL                20-51 36TH STREET                                                 ASTORIA                   NY       11105        02/21/2020; 02/28/2020                       Expense Invoice                                                                    $1,600.00
    3.1133   PAVLO TEREKHOV                     39 WEST 89TH STREET             APARTMENT 3B                      NEW YORK                  NY       10024        02/18/2020                                   Expense Invoice                                                                     $300.00
                                                                                                                                                                  02/03/2020; 02/28/2020;
    3.1134 PAZ INTERIORS INC.                   607-A ALBANY AVENUE                                               AMITYVILLE                NY       11701        03/12/2020                                   Expense Invoice                                                                   $44,320.10
                                                                                                                                                                  03/01/2020; 04/01/2020;
    3.1135   PCM TECHNOLOGIES LLC.              1020 LAWRENCE AVENUE W          SUITE 206                         TORONTO                   ON       M6A 1C8      05/01/2020; 09/01/2020                       Expense Invoice                                                                    $2,458.60
    3.1136   PCNMICRO CORP.                     1345 QUEEN ANNE ROAD                                              TEANECK                   NJ       07666        Various                                      Expense Invoice                                                                    $3,375.60
    3.1137   PDQ.COM                            PO BOX 1229                                                       SALT LAKE CITY            UT       84110        05/01/2020                                   Expense Invoice                                                                    $3,198.76
    3.1138   PEELED INC                         30 MARTIN ST., SUITE 3-B                                          CUMBERLAND                RI       02864        03/23/2020                                   Merchandise Invoice                                                                $1,364.52
    3.1139   PEERLESS CLOTHING                  200 INDUSTRIAL PARK ROAD                                          SAINT ALBANS              VT       05478-1873   Various                                      Merchandise Invoice                                                            $1,569,322.91
    3.1143   PEKING HANDRICRAFT, INC.           1388 SAN MATEO AVE.                                               SOUTH SAN FRANCISC        CA       94080        02/19/2020                                   Merchandise Invoice                                                                $8,303.00
    3.1144   PEM AMERICA, INC.                  70 WEST 36TH ST                 2ND FLOOR                         NEW YORK                  NY       10018        12/24/2019                                   Merchandise Invoice                                                                   $35.00
    3.1145   PENSKE TRUCK LEASING CO            PO BOX 827380                                                     PHILADELPHIA              PA       19182-7380   Various                                      Expense Invoice                                                                   $88,291.38
    3.1146   PERCY I ALBAN CHUQUIPOMA           77-44 AUSTIN STREET             APARTMENT 2C                      FOREST HILLS              NY       11375        Various                                      Expense Invoice                                                                    $3,800.00
    3.1147   PERRY ELLIS MENSWEAR, LLC.         PO BOX 277017                                                     ATLANTA                   GA       30384        Various                                      Merchandise Invoice                                                               $81,467.50
    3.1149   PESERICO USA INC                   C/O PALMA SETTIMI               7 SUTTON PLACE                    BREWSTER                  NY       10509        02/06/2020                                   Merchandise Invoice                                                                  $563.95
    3.1150   PETER GRIMM LTD                    550 RANCHEROS DRIVE                                               SAN MARCOS                CA       92069        01/31/2020; 03/03/2020                       Merchandise Invoice                                                                $5,160.00
    3.1151   PETER MANNARINO                    21 GILLESPIE ROAD                                                 BLOOMFIELD                NJ       07003        07/09/2020                                   Expense Invoice                                                                     $348.20
    3.1152   PETLIFE, LLC.                      180 NORTHFIELD AVENUE                                             EDISON                    NJ       08837        02/24/2020                                   Merchandise Invoice                                                                $1,539.00
                                                                                                                                                                  09/27/2019; 02/10/2020;
    3.1153 PHIDAL INC.                          20900 N.E. 30TH AVENUE          SUITE 407                         AVENTURA                  FL       33180        03/03/2020                                   Merchandise Invoice                                                                $6,615.38
                                                                                                                                                                  06/01/2020; 07/01/2020;
    3.1154   PHILADELPHIA PARKING AUTHORITY     701 MARKET STREET                                                 PHILADELPHIA              PA       19106        08/01/2020; 09/01/2020                       Expense Invoice                                                                    $9,460.00
    3.1155   PHILIP WHITNEY LTD.                63-15 TRAFFIC AVE                                                 RIDGEWOOD                 NY       11385        02/21/2020                                   Merchandise Invoice                                                                $7,673.40
    3.1156   PHILLIPS VAN HEUSEN CORP.          1411 BROADWAY                   2ND FLOOR                         NEW YORK                  NY       10018        03/17/2020; 03/23/2020                       Merchandise Invoice                                                               $14,238.00
    3.1157   PHILLIPS VAN HEUSEN CORP.          PO BOX 532513                                                     ATLANTA                   GA       30353        Various                                      Merchandise Invoice                                                            $1,835,997.93
    3.1159   PHOENIX HOLDINGS (1935) LLC        C/O COHN HANDLER STURM          11620 WILSHIRE BLVD, SUITE 875    LOS ANGELES               CA       90025        02/27/2020                                   Merchandise Invoice                                                                  $504.00
    3.1160   PILY Q                             11760 SORRENTO VALLEY RD        SUITE L-ACCOUNTS PAYABLE          SAN DIEGO                 CA       92121        12/19/2019                                   Merchandise Invoice                                                                   $78.00
                                                                                                                                                                  03/04/2020; 03/05/2020;
    3.1161   PINK N BLUE INC.                   385 5TH AVENUE                  2ND FLOOR                         NEW YORK                  NY       10016        08/28/2020                                   Merchandise Invoice                                                                $2,473.50
    3.1162   PINTO, ADELE                       22 CORTLANDT STREET                                               NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                    $758,850.81
    3.1163   PIPP MOBILE STORAGE SYSTEMS, I     PO BOX 674812                                                     DETROIT                   MI       48267-4812   02/21/2020                                   Expense Invoice                                                                    $1,381.86
    3.1164   PISANE, LAUREN                     22 CORTLANDT STREET                                               NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                     $90,955.54
    3.1165   PLANET HEADSET                     PO BOX 499                      811 ENATI WAY                     FOX ISLAND                WA       98333        Various                                      Expense Invoice                                                                    $4,530.86
    3.1166   POP GOURMET LLC                    14520 INTERURBAN AVE S.         D100                              TUKWILA                   WA       98168        02/25/2020                                   Merchandise Invoice                                                                  $604.80
    3.1167   POPPIN, INC.                       16 MADISON SQUARE WEST          3RD FLOOR                         NEW YORK                  NY       10010        06/05/2020                                   Merchandise Invoice                                                                $3,825.36
    3.1168   POPTIME SNACK BRANDS LLC.          200 CLIFTON BOULEVARD           SUITE 5                           CLIFTON                   NJ       07011        03/06/2020                                   Merchandise Invoice                                                                $1,526.76
    3.1169   POPULAR BATH PRODUCTS              808 GEORGIA AVENUE                                                BROOKLYN                  NY       11207        02/13/2020                                   Merchandise Invoice                                                                $2,664.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                         Page 17 of 25
                                              20-12097-scc                Doc 132             Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                     Main Document
                                                                                                          Pg 73 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent
                                                                                                                                                                                                                                                                               Is the Claim




                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                                                                                                Subject to
                                                                                                                                                                                              Last 4 Digits of                                                                    Offset?
      ID                   Creditor's Name                     Address 1                      Address 2                      City              State   ZIP                 Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.1170   PORT AUTHORITY OF NY & NJ          PO BOX 827324                                                       PHILADELPHIA              PA       19182-7324   08/26/2020; 09/25/2020                       Expense Invoice                                                                  $90,864.34
    3.1171   PORTMEIRION USA                    105 PROGRESS LANE                                                   WATERBURY                 CT       06705        01/30/2020                                   Merchandise Invoice                                                                $1,838.70
    3.1172   POS REMARKETING GROUP              1059 N. OLD RAND ROAD                                               WAUCONDA                  IL       60084        Various                                      Expense Invoice                                                                  $59,098.49
    3.1173   POWERREVIEWS, INC.                 1 NORTH DEARBORN STREET                                             CHICAGO                   IL       60602        Various                                      Expense Invoice                                                                  $26,035.05
    3.1174   PPI APPAREL GROUP                  320 FIFTH AVENUE                 2ND FLOOR                          NEW YORK                  NY       10001        11/18/2019; 03/19/2020                       Merchandise Invoice                                                              $25,338.00
    3.1175   PRECIDIO INC.                      35 PRECIDIO COURT                BRAMPTON, ONTARIO                  BRAMPTON                  FO       L6S 6B7      09/21/2007                                   Merchandise Invoice                                                                    $6.67
    3.1176   PRECISION DOOR COMPANY INC.        1498 CLYDE WAITE DRIVE                                              BRISTOL                   PA       19007-2912   07/15/2020                                   Expense Invoice                                                                    $3,980.00
    3.1177   PREMIER ADVANCE CONTRACTING        PO BOX 970                                                          MOUNT KISCO               NY       10549        05/24/2020                                   Expense Invoice                                                                  $47,550.00
    3.1182   PREMIER BRANDS GROUP HOLDINGS      ONE JEANSWEAR GROUP LLC          PO BOX 277512                      ATLANTA                   GA       30384        Various                                      Merchandise Invoice                                                             $142,597.10
    3.1179   PREMIER BRANDS GROUP HOLDINGS      THE JEWELRY GROUP INC.           PO BOX 277512                      ATLANTA                   GA       30384-7512   02/10/2020; 02/10/2020                       Merchandise Invoice                                                                $9,519.34
    3.1181   PREMIER BRANDS GROUP HOLDINGS      formerly NINE WEST HOLDINGS      PO BOX 277512                      ATLANTA                   GA       30384-7512   Various                                      Merchandise Invoice                                                              $46,925.65
    3.1183   PREMIER HOME IMPORTS               230 5TH AVE                      SUITE 1600                         NEW YORK                  NY       10001        02/17/2020                                   Merchandise Invoice                                                                $1,092.96
    3.1184   PRIMARY CONTROL SYSTEMS,           ONE FAIRCHILD COURT, SUITE 290                                      PLAINVIEW                 NY       11803        02/24/2020; 04/08/2020                       Expense Invoice                                                                    $4,342.00
    3.1185   PRIME BUSINESS CREDIT, INC.        PO BOX 741084                                                       LOS ANGELES               CA       90074-1084   Various                                      Merchandise Invoice                                                             $254,059.90
    3.1186   PRIME MARKETING AND SALES          45 VAN SINDEREN AVENUE                                              BROOKLYN                  NY       11207        02/10/2020; 02/20/2020                       Merchandise Invoice                                                                  $711.00
    3.1187   PRINT & CONTRACT, INC.             28 MARCY AVENUE                  FIRST FLOOR                        BROOKLYN                  NY       11211        01/01/2020                                   Expense Invoice                                                                  $15,404.22
    3.1188   PRISCILLA PARRA                    439 AUTUMN AVENUE                FLOOR 1                            BROOKLYN                  NY       11208        03/15/2020                                   Expense Invoice                                                                       $50.00
    3.1189   PRO MEDICAL, LLC                   ATTN. JOHN MOLINARI              PO BOX 620126                      NEWTON LOWER FALLS        MA       02462        02/03/1999                                   Expense Invoice                                                                     $162.27
    3.1190   PRO SERIES APPAREL                 6150 TRANS CANADA HIGHWAY                                           ST-LAURENT                QU       H4T1X5       02/26/2020                                   Merchandise Invoice                                                                $1,674.00
    3.1191   PROENZA SCHOULER, LLC.             495 BROADWAY                     8TH FLOOR                          NEW YORK                  NY       10012        12/09/2019; 12/14/2019                       Merchandise Invoice                                                                $1,085.25
    3.1192   PROFOOT INC                        919 FAIRMOUNT AVE.                                                  ELIZABETH                 NY       07201        02/05/2020; 03/04/2020                       Merchandise Invoice                                                                $4,017.60
    3.1193   PROGRESSIVE INTERNATIONAL CORP     PO BOX 911615                                                       DENVER                    CO       80291-1615   01/20/2020; 02/14/2020                       Merchandise Invoice                                                                $2,079.91
                                                                                                                                                                    03/04/2020; 03/09/2020;
    3.1194   PROJEK RAW USA INC.                433 CHABANEL WEST                SUITE 1000                         MONTREAL                  QC       H2N2J8       03/13/2020                                   Merchandise Invoice                                                              $51,742.50
    3.1195   PROJEK RAW, INC.                   433 CHABANEL WEST                #1000                              MONTREAL                  QC       H2N2J8       02/04/2020; 03/10/2020                       Merchandise Invoice                                                              $12,662.50
    3.1196   PRO'S CHOICE BEAUTY CARE INC.      35 SAWGRASS DRIVE                                                   BELLPORT                  NY       11713        02/25/2020; 03/10/2020                       Merchandise Invoice                                                              $15,026.88
    3.1197   PROSKAUER ROSE LLP                 ELEVEN TIMES SQUARE                                                 NEW YORK                  NY       10036        08/10/2020                                   Expense Invoice                                                                  $63,960.37
    3.1198   PUIG USA, INC.                     DEPT AT 952300                                                      ATLANTA                   GA       31192-2300   Various                                      Merchandise Invoice                                                            $291,181.22
    3.1199   PUMA NORTH AMERICA                 PO BOX 74007020                                                     CHICAGO                   IL       60674        Various                                      Merchandise Invoice                                                            $391,163.93
    3.1200   PUMP EXPRESS                       190 MAIN AVENUE                                                     WALLINGTON                NJ       07057        03/04/2020                                   Expense Invoice                                                                   $1,380.79
    3.1201   PUNCH STUDIO                       PO BOX 3663                                                         CULVER CITY               CA       90231-3663   Various                                      Merchandise Invoice                                                               $6,605.60
    3.1202   PVH CORP                           PO BOX 532513                                                       ATLANTA                   GA       30353        Various                                      Merchandise Invoice                                                           $2,504,668.53
    3.1204   PVH LEGWEAR LLC                    1411 BROADWAY                    2ND FLOOR                          NEW YORK                  NY       10018        Various                                      Merchandise Invoice                                                            $245,814.93
    3.1206   QUALITY FRAGRANCE GROUP            PO BOX 536293                                                       PITTSBURGH                PA       15253-5904   Various                                      Merchandise Invoice                                                            $223,742.78
    3.1207   QUALITY IMAGING SERVICES           dba PRINT STRUCTURES             PO BOX 908                         NEW YORK                  NY       10272        02/27/2020; 03/05/2020                       Expense Invoice                                                                   $2,625.21
    3.1208   QUALITY KING DIST INC              35 SAWGRASS DRIVE                SUITE 1                            BELLPORT                  NY       11713        03/10/2020                                   Merchandise Invoice                                                               $2,347.20
    3.1209   QUANTUM CONCEPT, INC.              dba AGE OF WISDOM                5701 S. EASTERN AVENUE             COMMERCE                  CA       90040        Various                                      Merchandise Invoice                                                              $49,958.00
                                                                                                                                                                    01/22/2020; 02/25/2020;
    3.1210   QUARTZ CO.                         3465 RUE JARRY E, SUITE 501                                         MONTREAL                  QC       H1Z 2G1      07/13/2020                                   Merchandise Invoice                                                             $135,526.05
    3.1211   QUAY EYEWARE INC                   821 HOWARD ST                                                       SAN FRANCISCO             CA       94103-3009   11/21/2019                                   Merchandise Invoice                                                              $30,836.00
    3.1212   QUE MANAGEMENT, INC.               354 BROADWAY                                                        NEW YORK                  NY       10013        01/31/2020                                   Expense Invoice                                                                   $1,800.00
    3.1213   QUINN APPAREL, INC.                19440 PEACHLAND BLVD             UNIT 1                             PORT CHARLOTTE            FL       33948        Various                                      Merchandise Invoice                                                             $282,307.40
    3.1214   QUINN, JOHN                        22 CORTLANDT STREET                                                 NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                    $16,058.18
    3.1215   RABINER, STEFANIE                  22 CORTLANDT STREET                                                 NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                   $555,242.08
    3.1216   RACHEL FEINGOLD                    64 STORER AVE.                                                      PELHAM                    NY       10803        10/31/2019; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.1217   RAFAEL ALLENDE                     21101 SAN SIMEON WAY             APARTMENT 105                      NORTH MIAMI BEACH         FL       33179        Various                                      Expense Invoice                                                                    $250.00
                                                                                                                                                                    02/26/2020; 03/04/2020;
    3.1218   RAFAEL SOCHAKOV                    2000 Monroe Pl NE                Apt #7104                          ATLANTA                   GA       30324        03/11/2020                                   Expense Invoice                                                                   $2,700.00
    3.1219   RAINS USA INC.                     C/O SVENSKA HANDLESBANKEN        875 3RD AVE., 4TH FLOOR            NEW YORK                  NY       10022-7218   01/28/2020                                   Merchandise Invoice                                                              $41,588.00
    3.1220   RAKUTEN REWARDS                    999 PLAZA DRIVE                  SUITE 670                          SCHAUMBURG                IL       60173        01/31/2020                                   Expense Invoice                                                                   $1,000.00
    3.1221   RALPH LAUREN                       PO BOX 731265                                                       DALLAS                    TX       75373        03/06/2020                                   Merchandise Invoice                                                              $31,416.15
                                                                                                                                                                    01/13/2020; 01/14/2020;
    3.1222 RALPH LAUREN                         PO BOX 731075                                                       DALLAS                    TX       75373-1075   01/21/2020; 02/04/2020                       Merchandise Invoice                                                             $125,975.73
                                                                                                                                                                    02/07/2020; 02/10/2020;
    3.1223 RALPH LAUREN                         23839 NETWORK PLACE                                                 CHICAGO                   IL       60673-1238   02/13/2020                                   Merchandise Invoice                                                              $87,159.60
    3.1224 RALPH LAUREN                         PO BOX 911295                                                       DALLAS                    TX       75391        Various                                      Merchandise Invoice                                                             $197,184.32
    3.1226 RALPH LAUREN                         PO BOX 911371                                                       DALLAS                    TX       75391        Various                                      Merchandise Invoice                                                              $44,014.98
                                                                                                                                                                    12/10/2019; 12/19/2019;
    3.1227   RAMALLAH TRADING CO, INC.          295 FIFTH AVENUE                 SUITE 219                          NEW YORK                  NY       10016        02/14/2020; 03/16/2020                       Merchandise Invoice                                                               $4,580.00
    3.1228   RAMPART BROKERAGE CORP.            PO BOX 5494                                                         NEW HYDE PARK             NY       11042-5494   01/13/2000                                   Expense Invoice                                                                   $3,278.72
    3.1229   RANDA ACCESSORIES                  PO BOX 93474                                                        CHICAGO                   IL       60673        Various                                      Merchandise Invoice                                                              $17,625.82
    3.1230   RANDA CORP                         24206 NETWORK PLACE                                                 CHICAGO                   IL       60673        01/06/2020                                   Merchandise Invoice                                                                 $144.00
    3.1231   RANDA CORP                         PO BOX 36454                                                        NEWARK                    NJ       07188        Various                                      Merchandise Invoice                                                              $59,550.26
    3.1233   RANDA CORP                         PO BOX 93474                                                        CHICAGO                   IL       60673-3474   Various                                      Merchandise Invoice                                                             $231,448.87
    3.1235   RANI ARABELLA                      225 WEST 39TH STREET             SUITE 301                          NEW YORK                  NY       10018        02/28/2020                                   Merchandise Invoice                                                              $33,110.00
    3.1236   RAYMOND OF NEW JERSEY LLC          1000 BRIGHTON STREET                                                UNION                     NJ       07083-6805   Various                                      Expense Invoice                                                                  $26,188.17
    3.1237   RAZZAZAN, DARIA                    22 CORTLANDT STREET                                                 NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                     $5,676.05
    3.1238   REBECCA MCLOUGHLIN                 5 PAULA WAY                                                         BERKELEY HEIGHTS          NJ       07922        03/15/2020                                   Expense Invoice                                                                      $50.00
    3.1239   RECOTON ACCESSORIES                4435 COLLECTIONS CENTER DR                                          CHICAGO                   IL       60693-4435   02/12/2003                                   Merchandise Invoice                                                                 $183.17
    3.1240   RECYCLED KARMA BRANDS, LLC         640 E. 40TH PL, 102                                                 LOS ANGELES               CA       90011        02/14/2020                                   Merchandise Invoice                                                               $5,392.00
    3.1241   RED CARDINAL ARTISTS LLC           776 DELAWARE AVE                                                    HELLERTOWN                PA       18055        03/12/2020                                   Expense Invoice                                                                   $1,200.00
    3.1242   RED MILL FARMS LLC                 590 ROCKY GLEN ROAD                                                 MOOSIC                    PA       18507        02/28/2020                                   Merchandise Invoice                                                               $2,106.00
                                                                                                                                                                    01/29/2020; 02/25/2020;
    3.1243 RED MODEL MANAGEMENT                 302 WEST 37TH STREET             3RD FLOOR                          NEW YORK                  NY       10018        03/17/2020; 03/24/2020                       Expense Invoice                                                                   $3,600.00
                                                                                                                                                                    12/03/2019; 12/04/2019;
    3.1244 REEBOK INTERNATIONAL, LTD.           DEPT CH 19405                                                       PALATINE                  IL       60055-9405   01/10/2020; 01/31/2020                       Merchandise Invoice                                                                 $350.00
                                                                                                                                                                    11/27/2019; 01/13/2020;
    3.1245 REGAL HOME COLLECTIONS               295 5TH AVENUE                   SUITE 1012                         NEW YORK                  NY       10016        02/07/2020; 02/19/2020                       Merchandise Invoice                                                              $10,546.50




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 18 of 25
                                              20-12097-scc                Doc 132             Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                   SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                          Pg 74 of 86
                                                                                                         Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                     Offset?
      ID                    Creditor's Name                   Address 1                      Address 2                    City              State   ZIP                 Date Incurred        Account #              Basis for Claim                                            (Yes/No)     Total Amount
    3.1246   REGENCY ENTERPRISES, INC.          dba REGENCY LIGHTING             PO BOX 102193                    PASADENA                  CA      91189-2193   Various                                      Expense Invoice                                                                   $36,224.36
    3.1247   REGENCY INTERNATIONAL              50 BROADWAY                      3RD FLOOR                        NEW YORK                  NY      10004        Various                                      Merchandise Invoice                                                               $39,212.96
    3.1248   REIDY, COURTNEY                    22 CORTLANDT STREET                                               NEW YORK                  NY      10007        Various                                      Deferred Comp                                                                     $94,581.69
    3.1249   RELIDE REALTY CO., LLC.            15 MAIDEN LANE                                                    NEW YORK                  NY      10038        08/15/2020                                   Rent                                                                              $21,644.14
    3.1250   RENAMED                            1023 S. TOWNE AVENUE                                              LOS ANGELES               CA      90021        08/28/2017; 08/29/2017                       Merchandise Invoice                                                                 $5,724.00
    3.1251   RENEE FLETCHER                     160 MIDDLE NECK ROAD             APT 2C                           GREAT NECK                NY      11021        03/17/2020; 04/24/2020                       Expense Invoice                                                                     $2,000.00
    3.1252   RENFRO                             HOT SOX                          PO BOX 932492                    ATLANTA                   GA      31193        03/06/2020; 03/11/2020                       Merchandise Invoice                                                              $263,856.62
    3.1255   RENTQUEST LLC                      594 BROADWAY, STE 1107                                            NY                        NY      10012        12/10/2019                                   Expense Invoice                                                                     $1,578.69
    3.1256   REPUBLIC BUSINESS CREDIT           PO BOX 60288                                                      LOS ANGELES               CA      90060-0288   Various                                      Merchandise Invoice                                                               $32,800.95
    3.1257   RESNICK, HEIDI S                   22 CORTLANDT STREET                                               NEW YORK                  NY      10007        Various                                      Deferred Comp                                                                    $119,138.84
                                                                                                                                                                 01/31/2020; 02/07/2020;
    3.1258   RGIS                               PO BOX 77631                                                      DETROIT                   MI      48277        02/14/2020                                   Expense Invoice                                                                  $352,245.48
    3.1259   RICCARDI                           116 NEWBURY STREET                                                BOSTON                    MA      02116        01/16/2020                                   Merchandise Invoice                                                                    $0.12
    3.1260   RICHARD GINORI 1735 INC.           50 HARTZ WAY                                                      SECAUCUS                  NJ      07094        11/14/2019                                   Merchandise Invoice                                                                   $97.52
    3.1261   RIGHT CHOICE COFFEE                70 SOUTH MACQUISTEN PARKWAY                                       MOUNT VERNON              NY      10550        03/19/2020                                   Expense Invoice                                                                    $1,510.04
    3.1262   RILIEVI USA INC                    350 FIFTH AVENUE 41ST FLOOR                                       NEW YORK                  NY      10118        11/19/2019; 11/20/2019                       Merchandise Invoice                                                               $15,802.20
    3.1263   RITUALS COSMETICS                  11 WEST 25TH STREET              2ND FLOOR                        NEW YORK                  NY      10010        12/09/2019; 12/11/2019                       Merchandise Invoice                                                                $2,316.60
    3.1264   RIVIERA SUN, LLC.                  c/o G-III/VILEBREQUIN            512 7TH AVENUE, 30TH FLOOR       NEW YORK                  NY      10018        02/11/2020; 02/21/2020                       Merchandise Invoice                                                               $44,050.00
    3.1265   RIVIERA TEXTILES CORP              PO BOX 20264 GREELEY SQUARE ST                                    NEW YORK                  NY      10001        10/28/2019                                   Merchandise Invoice                                                                  $576.00
    3.1266   RJ BRANDS LLC                      200 PERFORMANCE DRIVE            SUITE 207                        MAHWAH                    NJ      07495        02/18/2020                                   Merchandise Invoice                                                                $2,401.20
                                                                                                                                                                 12/03/2019; 12/24/2019;
    3.1267 RME STUDIO, INC.                     DBA PIEXOTO                      357 NE 59TH TERRACE              MIAMI                     FL      33137        12/31/2019                                   Merchandise Invoice                                                                $2,415.00
                                                                                                                                                                 06/24/2019; 01/16/2020;
    3.1268   ROBERT CLERGERIE AMERICA, INC.     C/O KVB PARTNERS                 60 BROAD STREET                  NEW YORK                  NY      10004        01/17/2020; 03/04/2020                       Merchandise Invoice                                                             $141,677.40
    3.1269   ROBINSON HOME PRODUCTS, INC.       PO BOX 936657                                                     ATLANTA                   GA      31193-6657   Various                                      Merchandise Invoice                                                               $10,325.40
    3.1270   ROCHAMBEAU LLC                     121 VARICK STREET                                                 NEW YORK                  NY      10013        01/03/2020                                   Merchandise Invoice                                                                 $299.00
    3.1271   ROOF SOLUTIONS INC. (RSI)          10307 BAILEY ROAD                                                 CORNELIUS                 NC      28031        Various                                      Expense Invoice                                                                   $11,709.00
    3.1272   ROSALIND HANNA                     1040 ARDMORE ROAD                                                 BALDWIN                   NY      11510        03/15/2020                                   Expense Invoice                                                                       $50.00
    3.1273   ROSENTHAL & ROSENTHAL              SOUTHEAST, INC.                  PO BOX 733909                    DALLAS                    TX      03909        Various                                      Merchandise Invoice                                                             $125,262.50
    3.1274   ROSENTHAL & ROSENTHAL              SOUTHEAST, INC.                  PO BOX 88926                     CHICAGO                   IL      60695-1926   Various                                      Merchandise Invoice                                                               $59,888.06
    3.1275   ROSENTHAL & ROSENTHAL, INC.        PO BOX 88926                                                      CHICAGO                   IL      60695-1926   Various                                      Merchandise Invoice                                                            $3,039,366.86
                                                                                                                                                                 09/01/2019; 10/01/2019;
    3.1276 ROTAVELE ELEVATORS, INC.             414 SENECA AVENUE                                                 RIDGEWOOD                 NY      11385        11/01/2019; 12/01/2019                       Expense Invoice                                                                    $2,286.36
    3.1277 ROUGE JARDIN                         20 WEST 37TH STREET              2ND FLOOR                        NEW YORK                  NY      10018        Various                                      Merchandise Invoice                                                               $24,819.48
                                                                                                                                                                 01/05/1996; 06/07/1996;
    3.1278   RPS INC.                           PO BOX 360911                                                     PITTSBURGH                PA      15250-6911   04/18/1997; 05/23/1997                       Expense Invoice                                                                     $491.50
    3.1279   RRNY ENTERPRISES, LLC.             146-27 167TH STREET                                               JAMAICA                   NY      11434        01/30/2020; 03/02/2020                       Merchandise Invoice                                                               $28,819.62
    3.1280   RUPERT SANDERSON                   LLOYDS TSB                       30-32 WESTBOURNE GROVE           LONDON                    FO      W25RW        03/02/2020; 03/09/2020                       Merchandise Invoice                                                               $20,469.20
    3.1281   RUSSELL ATHLETIC                   PO BOX 102614                                                     ATLANTA                   GA      30368        08/04/2003                                   Merchandise Invoice                                                                 $156.00
                                                                                                                                                                 01/20/2018; 03/15/2020;
    3.1282   RUTH GINDI                         19 WEST 34TH STREET              11TH FLOOR                       NEW YORK                  NY      10001        04/15/2020                                   Expense Invoice                                                                    $5,100.00
    3.1283   RUYI DESIGN & MANUFACTURE INC.     1410 BROADWAY                    SUITE 501                        NEW YORK                  NY      10018        02/21/2020                                   Merchandise Invoice                                                                $2,366.00
    3.1284   RUYI DESIGN & MANUFACTURE INC.     1410 BROADWAY                    SUITE 1206                       NEW YORK                  NY      10018        01/31/2020; 02/05/2020                       Merchandise Invoice                                                                $6,225.60
    3.1285   RW FOOTWEAR INC                    1515 N FEDERAL HWY               SUITE 206                        BOCA RATON                FL      33432        03/04/2020                                   Merchandise Invoice                                                                $1,592.64
    3.1286   RYTHMOS                            80 YESLER WAY                    SUITE #310                       SEATTLE                   WA      98104        01/03/2020; 03/02/2020                       Expense Invoice                                                                   $64,108.00
    3.1287   S&A DISTRIBUTION, INC.             29 WEST 34TH STREET              3RD FLOOR                        NEW YORK                  NY      10001        Various                                      Merchandise Invoice                                                               $34,239.75
    3.1288   S&C BRIDAL, LLC. DBA US ANGELS     1407 BROADWAY                    41ST FLOOR                       NEW YORK                  NY      10018        01/30/2020; 02/25/2020                       Merchandise Invoice                                                               $37,103.50
    3.1289   S. ROTHCHILD & CO., INC.           SAM EDELMAN                      PO BOX 392141                    PITTSBURGH                PA      15251        11/11/2019                                   Merchandise Invoice                                                                  $304.00
    3.1290   S. ROTHCHILD & CO., INC.           VIA SPIGA                        PO BOX 392141                    PITTSBURGH                PA      15251        03/12/2020                                   Merchandise Invoice                                                               $18,690.00
                                                                                                                                                                 08/26/2019; 11/11/2019;
    3.1291 S. ROTHCHILD & CO., INC.             FRENCH CONNECTION                PO BOX 392141                    PITTSBURGH                PA      15251        11/29/2019                                   Merchandise Invoice                                                               $31,233.00
                                                                                                                                                                 11/29/2019; 12/20/2019;
    3.1292   S. ROTHCHILD & CO., INC.           PO BOX 392141                                                     PITTSBURGH                PA      15251        02/24/2020                                   Merchandise Invoice                                                               $22,036.00
    3.1293   S.L. FASHIONS, INC.                5601 DOWNEY ROAD                                                  VERNON                    CA      90058        12/06/2019; 02/11/2020                       Merchandise Invoice                                                                $2,444.00
    3.1294   SACATELLE LLC                      43 WEST 33RD STREET              SUITE 305                        NEW YORK                  NY      10001        05/14/2020                                   Expense Invoice                                                                   $70,757.40
    3.1295   SAFAVIEH                           LOCKBOX 10000                    PO BOX 70280                     PHILADELPHIA              PA      19176-0280   01/30/2020; 02/03/2020                       Merchandise Invoice                                                                $2,500.00
    3.1296   SAFE FOOD CORPORATION              115 RIVER ROAD                   SUITE 108                        EDGEWATER                 NJ      07020        02/20/2020; 02/28/2020                       Merchandise Invoice                                                                $2,970.00
    3.1297   SAFE SKIES TSA LOCKS               165 NORFOLK STREET                                                BROOKLYN                  NY      11235        02/03/2020; 02/04/2020                       Merchandise Invoice                                                                $2,644.00
    3.1298   SAFILO USA                         300 LIGHTING WAY, WTE 400                                         SECAUCUS                  NJ      07094        03/09/2020                                   Merchandise Invoice                                                                $2,210.00
    3.1299   SAFILO USA                         PO BOX 35118                                                      NEWARK                    NJ      07193        03/09/2020                                   Merchandise Invoice                                                                $3,797.00
    3.1301   SAGEBROOK HOME                     6315 BANDINI BLVD                                                 COMMERCE                  CA      90040        Various                                      Merchandise Invoice                                                               $11,646.58
    3.1302   SAGEFLO INC.                       149 NEW MONTGOMERY ST., 4TH FL                                    SAN FRANCISCO             CA      94105        03/01/2020; 04/01/2020                       Expense Invoice                                                                    $6,800.00
    3.1303   SAKAR                              195 CARTER DR.                                                    EDISON                    NJ      08817        Various                                      Merchandise Invoice                                                               $20,930.94
    3.1304   SALLYPORT COMMERICAL FINANCE       PO BOX 4776                      DEPT # 100                       HOUSTON                   TX      77210-4776   02/25/2020                                   Merchandise Invoice                                                                $1,940.00
    3.1305   SAM HEDAYA CORPORATION             295 FIFTH AVENUE SUITE # 302                                      NEW YORK                  NY      10016        06/17/2020                                   Merchandise Invoice                                                                $2,418.00
    3.1306   SAM SALEM & SON, LLC               302 5TH AVENUE                   4TH FLOOR                        NEW YORK                  NY      10001        02/11/2020                                   Merchandise Invoice                                                                $8,910.00
    3.1307   SAMSONIC TRADING CO. INC.          160 W. 28TH ST.                                                   NEW YORK                  NY      10001        02/05/2020                                   Merchandise Invoice                                                                $1,580.00
    3.1308   SAMSONITE CORPORATION              DEPT. CH 19296                                                    PALATINE                  IL      60055-9296   Various                                      Merchandise Invoice                                                              $235,706.73
                                                                                                                                                                 11/19/2019; 01/22/2020;
    3.1309 SAMSONITE, LLC.                      DEPT CH 16939                                                     PALATINE                  IL      60055-6939   02/01/2020                                   Merchandise Invoice                                                                $5,238.50
                                                                                                                                                                 06/23/2019; 12/12/2019;
    3.1310 SANTORI, INC.                        152 W. 36TH STREET               SUITE 802                        NEW YORK                  NY      10018        02/13/2020; 03/10/2020                       Merchandise Invoice                                                               $24,496.00
                                                                                                                                                                 08/06/2001; 08/09/2001;
    3.1311   SANYO ENERGY (U.S.A) CORP          PO BOX 644070                                                     PITTSBURGH                PA      15264-4070   08/31/2001; 11/26/2001                       Merchandise Invoice                                                                  $541.75
    3.1312   SARAH ELLE HOME LLC                1921 EAST 9TH STREET                                              BROOKLYN                  NY      11223        07/01/2019                                   Merchandise Invoice                                                                  $156.00
    3.1313   SARAH FIORELLO                     185 WEST END AVENUE              APARTMENT 19K                    NEW YORK                  NY      10023        Various                                      Expense Invoice                                                                    $3,834.99
    3.1314   SARGENTS COMPANY                   22 CORTLANDT STREET                                               NEW YORK                  NY      10007        Various                                      Rent                                                                             $473,000.00
    3.1315   SARO TRADING COMPANY               3333 W. PACIFIC AVE                                               BURBANK                   CA      91505        12/26/2019; 02/17/2020                       Merchandise Invoice                                                                $3,579.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                         Page 19 of 25
                                              20-12097-scc                 Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                Main Document
                                                                                                         Pg 75 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                     Unliquidated
                                                                                                                                                                                                                                        Contingent
                                                                                                                                                                                                                                                                               Is the Claim




                                                                                                                                                                                                                                                                    Disputed
                                                                                                                                                                                                                                                                                Subject to
                                                                                                                                                                                         Last 4 Digits of                                                                         Offset?
      ID                Creditor's Name                       Address 1                       Address 2                   City               State ZIP                Date Incurred        Account #             Basis for Claim                                                 (Yes/No)     Total Amount
    3.1316 SARRIS CANDIES, INC.                 511 ADAMS AVENUE                                                   CANONSBURG                PA    15317       02/12/2020                                   Merchandise Invoice                                                                     $1,440.00
    3.1317 SAS BOUTIQUE 108                     76 RUE DE SEINE                                                    PARIS                     FO    75006       03/31/2014                                   Merchandise Invoice                                                                       $333.34
                                                                                                                                                               12/03/2019; 12/18/2019;
    3.1318 SAS LEDERER                          14 RUE MARTEL                                                      PARIS                            75010      01/03/2020                                   Merchandise Invoice                                                                    $1,197.30
                                                                                                                                                               11/08/2019; 02/05/2020;
    3.1319   SASHA HANDBAGS, INC.               460/A MAIN AVENUE                                                  WALLINGTON                NJ     07057      02/24/2020; 03/03/2020                       Merchandise Invoice                                                                   $10,412.50
    3.1320   SATURN BUSINESS SYSTEMS, INC.      228 EAST 45TH STREET                                               NEW YORK                  NY     10017      01/14/2020                                   Expense Invoice                                                                       $33,648.91
    3.1321   SC OF NEEDHAM                      MRI                             329 CHESTNUT STREET                NEEDHAM                   MA     02492      08/04/2003                                   Expense Invoice                                                                       $11,700.00
    3.1322   SCHINDLER ELEVATOR CORP.           PO BOX 93050                                                       CHICAGO                   IL     60673-3050 Various                                      Expense Invoice                                                                     $149,633.75
    3.1324   SCOTT SACCO                        3901 SOUTH BROAD STREET                                            HAMITON TOWNSHIP          NJ     08620      08/27/2020                                   Expense Invoice                                                                         $912.63
    3.1325   SCS DI FAVACCIO VINCENZO           VIALE EUROPA, 101                                                  FLORENCE                         50126      01/02/2020; 02/06/2020                       Merchandise Invoice                                                                      $506.53
    3.1326   SDC Blue                           22 CORTLANDT STREET                                                NEW YORK                  NY     10007                                                   Intercompany Transactions                                                          $1,798,893.00
    3.1327   Sebastian Lesage                   199 Oakwood Drive                                                  New Providence            NJ     07974      10/15/2020                                   Severance Claim                                                                       $62,500.00
    3.1328   SECAUCUS BLUE                      22 CORTLANDT STREET                                                NEW YORK                  NY     10007                                                   Intercompany Transactions                                                         $10,100,000.00
    3.1329   SECAUCUS FIRE INSPECTOR            1203 PATERSON PLANK ROAD                                           SECAUCUS                  NJ     07094      05/20/2004                                   Expense Invoice                                                                         $600.00
    3.1330   SECRET SAUCE PARTNERS              ACCOUNTS RECEIVABLE             PO BOX 806                         CUPERTINO                 CA     95015      Various                                      Expense Invoice                                                                       $21,000.00
    3.1331   SEE USA TOURS, INC.                1270 BROADWAY                   SUITE 1108                         NEW YORK                  NY     10001      02/04/2020                                   Expense Invoice                                                                           $44.56
    3.1332   SEIKO CORPORATION OF AMER          PO BOX 100167                                                      ATLANTA                   GA     30384      08/01/1997                                   Merchandise Invoice                                                                     $800.00
    3.1333   SELECT STAFFING FOR THE BEN OF     24223 NETWORK PLACE                                                CHICAGO                   IL     60673-1242 02/20/2006                                   Expense Invoice                                                                           $43.34
    3.1334   SELECTED DENIM                     333 CHABANEL O, SUITE 403                                          MONTREAL                  QU     H2N2E7     03/16/2020                                   Merchandise Invoice                                                                   $16,428.00
                                                                                                                                                               01/31/2020; 02/28/2020;
    3.1335 SEQUEL INTERNATIONAL, INC            C/O WACHOVIA BANK               PO BOX 601899                      CHARLOTTE                 NC     28260-1899 03/10/2020                                   Merchandise Invoice                                                                   $44,127.00
                                                                                                                                                               03/10/2020; 03/11/2020;
    3.1336   SERGE BLANCO USA                   C/O MAZARS USA LLP              135 WEST 50TH STREET               NEW YORK                  NY     10020      05/28/2020                                   Merchandise Invoice                                                                    $6,764.55
    3.1337   SEVEN FOR ALL MANKIND              VF CONTEMPORARY BRANDS          PO BOX 846245                      DALLAS                    TX     75284-6245 Various                                      Merchandise Invoice                                                                  $126,572.00
    3.1339   SEWING COLLECTION, INC.            3113 EAST 26TH STREET                                              VERNON                    CA     90058      05/20/2020; 06/01/2020                       Expense Invoice                                                                        $9,728.00
    3.1340   SFERRA FINE LINENS LLC             DEPT. 5922                      PO BOX 11407                       BIRMINGHAM                AL     35246-5922 01/10/2020; 02/13/2020                       Merchandise Invoice                                                                    $5,544.00
    3.1341   SGFOOTWEAR/MESSER GROUP,           3 UNIVERSITY PLAZA, SUITE 400                                      HACKENSACK                NJ     07601-6221 12/30/2019                                   Merchandise Invoice                                                                      $126.00
    3.1342   SGI APPAREL, INC.                  3 UNIVERSITY PLAZA SUITE 400                                       HACKENSACK                NJ     07601      01/29/2020; 02/20/2020                       Merchandise Invoice                                                                    $5,628.00
    3.1343   SHAKA WOODRUFF                     115 KERMILYEA AVE               APT 4D                             NEW YORK                  NY     10034      03/15/2020                                   Expense Invoice                                                                           $50.00
    3.1344   SHALOM INTERNATIONAL               8 NICHOLAS COURT                                                   DAYTON                    NY     08810      02/25/2020                                   Merchandise Invoice                                                                    $1,440.00
                                                                                                                                                               01/29/2020; 02/25/2020;
    3.1345 SHALOM INTERNATIONAL                 8 NICHOLAS CT., SUITE 8                                            DAYTON                    NJ     08810      02/25/2020                                   Merchandise Invoice                                                                    $5,976.00
    3.1346 SHANTEX GROUP, LLC.                  530 7TH AVENUE                  SUITE 703                          NEW YORK                  NY     10018      02/27/2020                                   Merchandise Invoice                                                                    $5,990.40
    3.1347 SHARP LOTS                           1153 OCEAN PARKWAY              SUITE 1B                           BROOKLYN                  NY     11230      12/03/2019                                   Merchandise Invoice                                                                       $89.00
                                                                                                                                                               06/06/2019; 06/13/2019;
    3.1348 SHATONIA SHEPPARD                    7320 KENNEDY BLVD APT 25                                           NORTH BERGEN              NJ     07047      02/12/2020; 02/27/2020                       Expense Invoice                                                                        $3,150.00
    3.1349 SHAW + SCOTT INC                     1513 33RD AVENUE                                                   SEATTLE                   WA     98122      02/01/2018                                   Expense Invoice                                                                        $3,500.00
                                                                                                                                                               07/23/2020; 08/11/2020;
    3.1350   SHE TRADING                        2275 RESEARCH BLVD              #500                               ROCKVILLE                 MD     20850      08/12/2020                                   Merchandise Invoice                                                                   $21,904.80
    3.1351   SHEDRAIN                           PO BOX 55460                                                       PORTLAND                  OR     97238      Various                                      Merchandise Invoice                                                                   $21,648.00
    3.1352   SHERI BERLAND                      38 DONNA DRIVE                                                     CLIFTON                   NJ     07013      03/15/2020                                   Expense Invoice                                                                           $50.00
    3.1353   SHERYL HAUT, M.D.                  3035 NETHERLAND AVE.                                               BRONX                     NY     10463      04/17/2001                                   Expense Invoice                                                                         $250.00
    3.1354   SHINESTAR                          4553 SEVILLE AVE                                                   VERNON                    CA     90058      02/06/2020                                   Merchandise Invoice                                                                    $2,160.00
                                                                                                                                                               12/27/2018; 10/23/2019;
    3.1355 SHIRALEAH                            4258 NORTH KNOX AVENUED                                            CHICAGO                   IL     60641      11/05/2019; 11/14/2019                       Merchandise Invoice                                                                      $902.50
    3.1356 SHISEIDO AMERICAN CORPORATION        dba BARE ESCENTUALS             PO BOX 7247-8480                   PHILADELPHIA              PA     19170-8480 11/04/2019                                   Merchandise Invoice                                                                        $0.09
                                                                                                                                                               11/27/2019; 12/12/2019;
    3.1357 SHISEIDO AMERICAS CORP.              PO BOX 7247-8480                                                   PHILADELPHIA              PA     19170      12/17/2019; 01/14/2020                       Merchandise Invoice                                                                   $30,456.30
    3.1358 SHISEIDO AMERICAS CORP.              DBA BEAUTE PRESTIGE INT'L USA   PO BOX 7247-8480                   PHILADELPHIA              PA     19170-8480 Various                                      Merchandise Invoice                                                                   $16,787.65
    3.1359 SHU BERGMAN                          4107 42 STREET                  APT 6J                             SUNNYSIDE                 NY     11104      03/15/2020                                   Expense Invoice                                                                           $50.00
                                                                                                                                                               01/31/2020; 02/29/2020;
    3.1360 SIDECAR INTERACTIVE, INC.            1 S. BROAD STREET               20TH FLOOR                         PHILADELPHIA              PA     19107      03/31/2020; 04/30/2020                       Expense Invoice                                                                       $21,311.96
    3.1361 SIDNEY ELECTRICAL CONTRAC            PO BOX 340                                                         CEDARHURST                NY     11516      Various                                      Expense Invoice                                                                      $122,797.05
    3.1362 SIEMENS INDUSTRY, INC.               C/O CITIBANK (BLDG TECH)        PO BOX 2134                        CAROL STREAM              IL     60132-2134 09/01/2019; 03/01/2020                       Expense Invoice                                                                        $5,301.12
                                                                                                                                                               10/15/2019; 11/22/2019;
    3.1363 SIGNATURE BUILDING SYSTEMS, IN       375 FIFTH AVENUE                                                   NEW YORK                  NY     10016      12/01/2019; 01/01/2020                       Expense Invoice                                                                        $4,226.80
    3.1364 SIGNCRAFT SCREENPRINT INC.           100 A.J. HARLE DR.                                                 GALENA                    IL     61036      03/11/2020                                   Expense Invoice                                                                         $832.21
                                                                                                                                                               12/11/2019; 01/29/2020;
    3.1365 SIGNED PIECES                        551 FIFTH AVENUE                SUITE 1416                         NEW YORK                  NY     10176      03/05/2020                                   Merchandise Invoice                                                                   $31,015.32
                                                                                                                                                               03/16/2020; 07/14/2020;
    3.1366 SILICONE VALLEY                      2077 EAST 2ND STREET            SILICONE VALLEY CENTER             BROOKLYN                  NY     11223      08/18/2020                                   Merchandise Invoice                                                                    $2,313.00
                                                                                                                                                               09/27/2019; 02/14/2020;
    3.1367 SILVER ONE INTL                      2268 OCEAN PARKWAY                                                 BROOKLYN                  NY     11223      03/16/2020                                   Merchandise Invoice                                                                    $4,566.00
    3.1368 SILVIA CALDON                        419 MAGNOLIA STREET                                                HIGHLAND PARK             NJ     08904      03/15/2020                                   Expense Invoice                                                                           $50.00
    3.1369 SIMPLY WHIMSICAL, LLC.               400 WILLIAMS DR.                                                   ZELIENOPLE                PA     16063      01/27/2020; 01/28/2020                       Merchandise Invoice                                                                    $2,078.00
                                                                                                                                                               02/05/2020; 03/05/2020;
    3.1370   SKC & SONS INC.                    932 W. VENICE BOULEVARD                                            LOS ANGELES               CA     90015      06/10/2020                                   Merchandise Invoice                                                                   $26,586.00
    3.1371   SKECHERS SPORT WOMENS              PO BOX 74008181                                                    CHICAGO                   IL     60674      Various                                      Merchandise Invoice                                                                  $253,269.54
    3.1372   SKYLAR SKIN INC.                   329 VAUGHAN RD                                                     YORK                      ON     M6C2N6     02/17/2020                                   Merchandise Invoice                                                                    $6,300.00
    3.1373   SLD LIGHTING                       318 WEST 47TH STREET                                               NEW YORK                  NY     10036      08/08/2006                                   Expense Invoice                                                                           $81.28
    3.1374   SMALL VANITIES LLC                 8 SPRUCE STREET                 APARTMENT 38J                      NEW YORK                  NY     10038      01/16/2020; 03/03/2020                       Expense Invoice                                                                        $4,542.56
                                                                                                                                                               01/30/2020; 02/05/2020;
    3.1375 SMARTWORKS CONSUMER PRODUCTS         800-B APGAR DRIVE                                                  SOMERSET                  NJ     08873      03/18/2020                                   Merchandise Invoice                                                                   $12,559.80
    3.1376 SMASHBOX BEAUTY COSMETICS            PO BOX 223747                                                      PITTSBURGH                PA     15251-2747 Various                                      Merchandise Invoice                                                                   $15,532.50
    3.1377 SMCP USA, INC.                       10 CROSBY STREET                3RD FL                             NEW YORK                  NY     10013      08/20/2019                                   Merchandise Invoice                                                                   $48,074.39
                                                                                                                                                               03/13/2019; 03/20/2019;
    3.1379 SNEATWORK, INC.                      500 CENTRAL AVENUE #610                                            UNION CITY                NJ     07087      03/06/2020                                   Expense Invoice                                                                        $3,600.00




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                          Page 20 of 25
                                              20-12097-scc                     Doc 132                  Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                                SCHEDULE F ATTACHMENT
                                                                                                                                                                                                                Main Document
                                                                                                                    Pg 76 of 86
                                                                                                                      Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                                Unliquidated
                                                                                                                                                                                                                                                   Contingent
                                                                                                                                                                                                                                                                                          Is the Claim




                                                                                                                                                                                                                                                                               Disputed
                                                                                                                                                                                                                                                                                           Subject to
                                                                                                                                                                                                         Last 4 Digits of                                                                    Offset?
      ID                   Creditor's Name                         Address 1                             Address 2                      City              State   ZIP                 Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.1380   SOFT-TEX MANUFACTURING CO               PO BOX 1892                                                               ALBANY                    NY       12201        12/13/2019; 12/31/2019                       Merchandise Invoice                                                                 $194.90
    3.1381   SOFTWARE DEVELOPMENT INC.               dba Mi9 INC.                          DEPT CH 17755                       PALATINE                  IL       60055-7755   03/31/2020                                   Expense Invoice                                                                  $17,008.79
    3.1382   SOLGAARD DESIGN INC.                    1151 BROADWAY                         SUITE 3S                            NEW YORK                  NY       10001        10/16/2019; 12/06/2019                       Merchandise Invoice                                                                $2,800.00
    3.1383   SONEY COMMERCIAL PROP MANAGEMT          DBA RANEES                            777 NW 72ND AVENUE #2096            MIAMI                     FL       33126        01/30/2020; 03/13/2020                       Merchandise Invoice                                                              $13,272.00
    3.1384   SONJA BY SONJA MORGAN                   c/o LAURA CANTOR, INC.                234 CEDAR STREET                    ENGLEWOOD                 NJ       07631        05/19/2020; 07/22/2020                       Merchandise Invoice                                                              $44,350.25
    3.1385   SONJA PRODUCTIONS LLC                   240 CENTRAL PARK SOUTH                SUITE 12                            NEW YORK                  NY       10019        03/11/2020                                   Expense Invoice                                                                 $125,000.00
    3.1386   SONY ELECTRONICS INC.                   PO BOX 33189                                                              NEWARK                    NJ       07188-0189   05/15/2003                                   Merchandise Invoice                                                                 $123.84
    3.1387   SOUL ARTIST MANAGEMENT                  11 WEST 25TH STREET                   9TH FLOOR                           NEW YORK                  NY       10010        Various                                      Expense Invoice                                                                  $10,200.00
                                                                                                                                                                               11/12/2019; 11/20/2019;
    3.1388 SOURCING NETWORK INTERNATIONAL            PO BOX 18432                                                              FAIRFIELD                 OH       45018        02/18/2020                                   Merchandise Invoice                                                               $8,161.50
    3.1389 SOXLAND INTERNATIONAL INC                 485 BLOY STREET                                                           HILLSIDE                  NJ       07205        02/12/2020; 03/11/2020                       Merchandise Invoice                                                              $12,297.00
    3.1390 SOY ESSENTIALS LLC                        5271 JERUSALEM COURT                  SUITE 1                             MODESTO                   CA       95356        01/28/2020; 03/02/2020                       Merchandise Invoice                                                               $5,280.00
                                                                                                                                                                               03/11/2020; 03/13/2020;
    3.1391 SPANX INC.                                PO BOX 934081                                                             ATLANTA                   GA       31193-4081   06/26/2020                                   Merchandise Invoice                                                              $32,864.68
                                                                                                                                                                               10/19/2019; 02/13/2020;
    3.1392 SPARKLES RHINESTONES &                    SPARKLES HOME                         1663 HICKORY DRIVE                  HALTOM CITY               TX       76117        06/16/2020; 06/17/2020                       Merchandise Invoice                                                              $25,664.93
    3.1393 SPECTRUM BRANDS                           7040 COLLECTION CENTER DRIVE                                              CHICAGO                   IL       53562        02/05/2020                                   Merchandise Invoice                                                               $3,744.96
    3.1394 SPECTRUM ON BROADWAY                      61-06 34TH AVENUE                                                         WOODSIDE                  NY       11377        Various                                      Expense Invoice                                                                   $5,382.80
                                                                                                                                                                               01/30/2020; 02/19/2020;
    3.1395   SPIRIT LINEN, INC.                      230 FIFTH AVENUE                      SUITE 1302                          NEW YORK                  NY       10001        06/24/2020                                   Merchandise Invoice                                                              $10,963.00
    3.1396   SPLASH HOME                             4930 COURVAL STREET                   ST. LAURENT, QC                     QUEBEC                    QC       H4T 1L1      03/17/2020                                   Merchandise Invoice                                                               $1,311.48
    3.1397   SPLITS FIFTYNINE                        2045 EAST VIOLET STREET                                                   LOS ANGELES               CA       90021        12/12/2019                                   Merchandise Invoice                                                                  $22.40
    3.1398   SPORT OBERMEYER LTD                     115 AABC                                                                  ASPEN                     CO       81611        07/24/2020                                   Merchandise Invoice                                                              $24,865.84
    3.1399   ST HONORE                               4 BRYANT PARK                                                             NEW YORK                  NY       10018        03/10/2020                                   Merchandise Invoice                                                              $27,840.00
    3.1400   ST PIERRE-JOHNS, HOLLY                  22 CORTLANDT STREET                                                       NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                   $166,769.28
    3.1401   STAFF USA, INC.                         220 WEST 19TH STREET 11TH FL                                              NEW YORK                  NY       10011        12/30/2007                                   Merchandise Invoice                                                                 $111.04
    3.1402   STANCE                                  PO BOX 845082                                                             LOS ANGELES               CA       90084        02/10/2020; 03/02/2020                       Merchandise Invoice                                                               $7,327.80
    3.1403   STANLEY CONVERGENT SECURI               DEPT CH 10651                                                             PALATINE                  IL       60055        01/09/2018; 06/01/2020                       Expense Invoice                                                                    $878.33
                                                                                                                                                                               01/31/2020; 07/01/2020;
    3.1404 STAPLES BUSINESS ADVANTAGE                PO BOX 415256                                                             BOSTON                    MA       02241-5256   07/31/2020                                   Expense Invoice                                                                  $20,164.90
                                                                                                                                                                               08/15/2019; 01/30/2020;
    3.1405   STAR CHILDRENS DRESS CO, INC.           1250 BROADWAY 18TH FLOOR                                                  NEW YORK                  NY       10001-2914   01/31/2020; 02/06/2020                       Merchandise Invoice                                                              $31,812.50
    3.1406   STAR FUNDING                            PO BOX 744919                                                             ATLANTA                   GA       30374-4919   Various                                      Merchandise Invoice                                                              $18,830.40
    3.1407   STAR RIDE KIDS, INC.                    1384 BROADWAY                         FLOOR 14                            NEW YORK                  NY       10018        Various                                      Merchandise Invoice                                                              $31,785.25
    3.1408   STATE ARTIST MANAGEMENT, LLC            525 7TH SVE., STE 904                                                     NEW YORK                  NY       10018        Various                                      Expense Invoice                                                                   $3,600.00
                                                                                                                                                                               04/16/2020; 05/06/2020;
    3.1409 STATE OF NEW JERSEY                       DCA BFCE-DORES                        PO BOX 663                          TRENTON                   NJ       08646-0663   06/12/2020                                   Expense Invoice                                                                   $7,208.50
                                                                                                                                                                               07/31/2019; 12/31/2019;
    3.1410 STATUS MENS ACCESSORIES                   7650 FIRST PLACE                      SUITE F                             OAKWOOD VILLAGE           OH       44146        02/27/2020; 03/17/2020                       Merchandise Invoice                                                               $5,262.60
    3.1411 STEFANIE RUSSO                            3900 GREYSTONE AVENUE                 APARTMENT # 31B                     BRONX                     NY       10463        08/28/2019                                   Expense Invoice                                                                    $151.81
                                                                                                                                                                               12/10/2019; 12/12/2019;
    3.1412   STELLA COVE LLC                         4571 PROVINCE LINE ROAD                                                   PRINCETON                 NJ       08540        12/16/2019                                   Merchandise Invoice                                                               $5,163.00
    3.1413   STELLA COVE LLC                         4571 PROVINCE LINE                                                        PRINCETON                 NJ       08540        12/16/2019; 12/24/2019                       Merchandise Invoice                                                                 $579.00
    3.1414   STEPHANIE DISTEFANO                     9269 SHORE ROAD                                                           BROOKLYN                  NY       11209        08/31/2019; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.1415   STERLING NATIONAL BANK                  PO BOX 75359                                                              CHICAGO                   IL       60675        01/30/2020; 01/30/2020                       Merchandise Invoice                                                               $1,080.00
    3.1416   STERLING NATIONAL BANK                  PO BOX 75359                                                              CHICAGO                   IL       60675-5359   Various                                      Merchandise Invoice                                                               $4,314.20
    3.1417   STERLING NATIONAL FACTOR                PO BOX 75359                                                              CHICAGO                   IL       60675-5359   Various                                      Merchandise Invoice                                                             $684,088.41
    3.1418   STEVE BELSITO SONS, INC                 395 FIFTH AVENUE                                                          BROOKLYN                  NY       11215        Various                                      Expense Invoice                                                                  $32,387.89
    3.1419   STEVEN NATER                            333 OVINGTON AVENUE                   UNIT B35                            BROOKLYN                  NY       11209        08/31/2019; 03/15/2020                       Expense Invoice                                                                    $100.00
                                                                                                                                                                               07/14/2020; 07/31/2020;
    3.1420 STOCK SUPPLY CO.                          2085 EAST 4TH STREET                                                      BROOKLYN                  NY       11223        08/05/2020                                   Expense Invoice                                                                  $20,174.60
                                                                                                                                                                               11/11/2019; 01/31/2020;
    3.1421   STRIVECTIN                              LOCKBOX # 1162                        PO BOX 8500                         PHILADELPHIA              PA       19178-1162   02/24/2020                                   Merchandise Invoice                                                              $14,824.75
    3.1422   STUDIO SILVER SMITHS                    63-15 TRAFFIC AVENUE                                                      RIDGEWOOD                 NY       11385        01/07/2020; 02/06/2020                       Merchandise Invoice                                                                 $433.47
    3.1423   STUTTERHEIM                             c/o BERGEN LOGISTICS                  5903 WESTSIDE AVE                   NORTH BERGEN              NJ       07047        11/13/2019; 01/06/2020                       Merchandise Invoice                                                                 $160.80
    3.1424   STYDAHAR ASSOC.                         32 RIVERVIEW TRAIL                                                        CROTON ON HUDSON          NY       10520        04/11/1996                                   Merchandise Invoice                                                                  $72.00
    3.1425   STYLE NETWORK AMERICA                   ONE ELM SQUARE                                                            ANDOVER                   MA       01810        01/02/2020                                   Merchandise Invoice                                                               $1,064.00
    3.1426   STYLEWEST                               561 KINETIC DRIVE UNIT B                                                  OXNARD                    CA       93030        06/16/2010                                   Merchandise Invoice                                                                  $27.00
    3.1427   SUBSTANCE OVER FORM, INC.               DBA SOVEREIGN CODE                    659 S. BROADWAY                     LOS ANGELES               CA       90014        Various                                      Merchandise Invoice                                                              $37,884.00
    3.1428   SUBURBAN CARTING CO.                    PO BOX 844532                                                             BOSTON                    MA       02284-4532   07/31/2020; 08/31/2020                       Expense Invoice                                                                   $1,825.57
    3.1429   SUEZ WATER NEW JERSEY                   PAYMENT CENTER                        PO BOX 371804                       PITTSBURGH                PA       15250        09/04/2020                                   Expense Invoice                                                                  $11,341.53
    3.1430   SUGAR LIPS                              1100 S. SAN PEDRO STREET              #B-8                                LOS ANGELES               CA       90015        11/05/2019; 02/04/2020                       Merchandise Invoice                                                               $8,186.00
    3.1431   SULLIVAN, JENNIFER                      22 CORTLANDT STREET                                                       NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                    $64,201.54
    3.1432   SULLIVAN, JILL                          22 CORTLANDT STREET                                                       NEW YORK                  NY       10007        Various                                      Deferred Comp                                                                    $42,462.77
    3.1433   SUMITOMO MITSUI FINANCE                 AND LEASING COMPANY, LIMITED          PO BOX 530023                       ATLANTA                   GA       30353-0023   07/01/2020                                   Expense Invoice                                                                   $7,323.01
    3.1434   SUNBEAM PRODUCTS, INC.                  75 REMITTANCE DRIVE                   SUITE 1167                          CHICAGO                   IL       60675-1167   Various                                      Merchandise Invoice                                                              $11,433.85
    3.1435   SUNDESA, LLC. DBA BLENDERBOTTL          250 SOUTH 850 EAST                                                        LEHI                      UT       84043        02/20/2020                                   Merchandise Invoice                                                               $1,271.55
    3.1436   SUNRISE MILLS (MLP)                     LIMITED PARTNERSHIP                   PO BOX 277861                       ATLANTA                   GA       30384-7861   Various                                      Rent                     X                                                       $98,681.63
                                                     C/O THE MILLS/ SIMON COMPANY, ATTN:   5425 WISCONSIN AVENUE, SUITE
    3.1437 SUNRISE MILLS (MLP) LIMITED PARTNERSHIP   PRESIDENT                             300                                 CHEVY CHASE               MD       20815-3502 Various                                        Rent                     X                                                      $729,580.50
    3.1438 SUNSHADES EYEWEAR USA LLC                 379 WEST BROADWAY                     SUITE 342                           NEW YORK                  NY       10012      12/18/2019                                     Merchandise Invoice                                                                $220.00
                                                                                                                                                                             12/26/2019; 02/25/2020;
    3.1439   SUNSHINE FASHIONS INC                   17235 SUPERIOR ST                                                         NORTHRIDGE                CA       91325      08/03/2020; 08/11/2020                         Merchandise Invoice                                                              $43,410.50
    3.1440   SUNSTAR INDUSTRIES                      360 WEST 132ND STREET                                                     LOS ANGELES               CA       90061      10/11/2000                                     Merchandise Invoice                                                                $576.00
    3.1441   SUPERDRY WHOLESALE, LLC                 LBX NO. 200500                        500 ROSS STREET 154-0460            PITTSBURGH                PA       15262-0001 12/19/2019                                     Merchandise Invoice                                                                   $0.01
    3.1442   SUPERDRY WHOLESALE, LLC.                LBX 200500                            500 ROSS STREET 154-0460            PITTSBURGH                PA       15262-0001 Various                                        Merchandise Invoice                                                              $44,297.77
    3.1443   SUPERIOR HARDWARE PRODUCTS              716 INDUSTRY ROAD                     SUITE A                             LONGWOOD                  FL       32750      03/10/2020                                     Expense Invoice                                                                    $307.32
    3.1444   SUPPLY CHAIN SERVICES, LLC.             7800 3RD ST N                         SUITE 920                           OAKDALE                   MN       55128      Various                                        Expense Invoice                                                                  $50,970.32




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                                      Page 21 of 25
                                              20-12097-scc                   Doc 132                 Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                            SCHEDULE F ATTACHMENT
                                                                                                                                                                                                        Main Document
                                                                                                                 Pg 77 of 86
                                                                                                                  Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                        Unliquidated
                                                                                                                                                                                                                                           Contingent
                                                                                                                                                                                                                                                                                  Is the Claim




                                                                                                                                                                                                                                                                       Disputed
                                                                                                                                                                                                                                                                                   Subject to
                                                                                                                                                                                                 Last 4 Digits of                                                                    Offset?
      ID                    Creditor's Name                     Address 1                             Address 2                       City           State ZIP                Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                       02/10/2020; 02/14/2020;
    3.1445 SUPREME INTERNATIONAL                PO BOX 277017                                                              ATLANTA                   GA     30384      02/18/2020                                   Merchandise Invoice                                                              $36,000.00
    3.1446 SUPREME INTERNATIONAL                PO BOX 277017                                                              ATLANTA                   GA     30384-7017 Various                                      Merchandise Invoice                                                             $243,155.09
                                                                                                                                                                       07/10/2019; 07/30/2019;
    3.1447   SURELL ACCESSORIES                 PO BOX 599                                                                 TROY                      NH     03465      09/25/2019; 11/05/2019                       Merchandise Invoice                                                              $41,257.00
    3.1448   SURYA                              PO BOX 896604                                                              CHARLOTTE                 NC     28289-6604 02/17/2020                                   Merchandise Invoice                                                               $9,724.52
    3.1449   SUSAN TRAPP                        464B LIBERTY STREET                                                        LITTLE FERRY              NJ     07643      03/15/2020                                   Expense Invoice                                                                      $50.00
    3.1450   SUSQUEHANNA BANK, MD               BOX 828871                                                                 PHILADELPHIA              PA     19182      03/28/2007                                   Expense Invoice                                                                   $1,330.00
                                                                                                                                                                       12/24/2019; 01/31/2020;
    3.1451 SWAROVSKI FINANCIAL SERVICES         PO BOX 416834                                                              BOSTON                    MA     02241-6834 02/25/2020                                   Merchandise Invoice                                                              $10,658.00
                                                                                                                                                                       01/13/2020; 02/07/2020;
    3.1452 SYNNEX CORP                          PO BOX 406748                                                              ATLANTA                   GA     30384      02/28/2020                                   Merchandise Invoice                                                               $7,314.36
                                                                                                                                                                       12/06/2019; 06/02/2020;
    3.1453   T&J VESTOR AMERICA, INC.           519 BROOME STREET                       2ND FLOOR                          NEW YORK                  NY     10013      06/19/2020                                   Merchandise Invoice                                                               $5,508.50
    3.1454   TAGHAVIAN, GOLNAZ                  22 CORTLANDT STREET                                                        NEW YORK                  NY     10007      Various                                      Deferred Comp                                                                    $17,523.01
    3.1455   TAILGATE CLOTHING/TODD SNYDER      PO BOX 4040                                                                OMAHA                     NE     68104-0040 12/12/2019; 01/29/2020                       Merchandise Invoice                                                              $24,440.72
    3.1456   TAMICE INC.                        151 WEST 46TH STREET                    SUITE 1002                         NEW YORK                  NY     10036      02/04/2020                                   Expense Invoice                                                                    $253.38
    3.1457   TANNENBAUM, MICHAEL E              22 CORTLANDT STREET                                                        NEW YORK                  NY     10007      Various                                      Deferred Comp                                                                 $2,366,102.88
    3.1458   TASHINA HALL                       870 SAINT NICHOLAS AVENUE               APARTMENT # D2                     NEW YORK                  NY     10032      03/15/2020                                   Expense Invoice                                                                      $50.00
    3.1459   TATARA GROUP                       381 BLAIR ROAD                                                             AVENEL                    NJ     07001      12/23/2019; 02/27/2020                       Merchandise Invoice                                                                 $994.80
    3.1460   TAXI TOURS INC.                    D/B/A BIG BUS TOURS NEW YORK            723 7TH AVENUE                     NEW YORK                  NY     10019      02/04/2020                                   Expense Invoice                                                                    $947.98
    3.1461   T-CHRISTOPHER                      125 NORTH 10TH ST.                                                         BROOKLYN                  NY     11249      01/17/2020                                   Merchandise Invoice                                                              $17,762.07
    3.1462   TEAM CREATION GROUP INC.           25 COTTERS LANE                                                            EAST BRUNSWICK            NJ     08816      Various                                      Merchandise Invoice                                                              $24,603.00
    3.1463   TECH DATA CORP                     25121 NETWORK PLACE                                                        CHICAGO                   IL     60673      03/06/2020; 03/10/2020                       Merchandise Invoice                                                              $42,590.76
    3.1464   TED BAKER LTD.                     1072 NORTH STATE STREET                                                    UKIAH                     CA     95482      Various                                      Merchandise Invoice                                                              $86,614.00
                                                                                                                                                                       02/03/2020; 02/05/2020;
    3.1465 TEMPUR-PEDIC                         PO BOX 202707                                                              DALLAS                    TX     75320      02/17/2020                                   Merchandise Invoice                                                               $6,240.00
                                                                                                                                                                       11/25/2019; 12/17/2019;
    3.1466   TERRAMAR SPORTS, INC.              PO BOX 392613                                                              PITTSBURGH                PA     15251-9613 12/18/2019; 02/10/2020                       Merchandise Invoice                                                              $13,733.35
    3.1467   TEXTILE CITY, INC.                 1575 SOUTH GATEWAY RD                   UNIT C                             MISSISSAUGA               ON     L4W5J1     Various                                      Merchandise Invoice                                                               $6,583.50
    3.1468   TEXTILES FROM EUROPE               PO BOX 74906                                                               CHICAGO                   IL     60675-4906 Various                                      Merchandise Invoice                                                              $18,552.50
    3.1469   TFORCE FINAL MILE, LLC             PO BOX 20284 GREELEY SQ. ST                                                NEW YORK                  NY     10001      02/03/2020                                   Expense Invoice                                                                    $465.98
                                                                                                                                                                       02/05/2020; 03/03/2020;
    3.1470 TFP                                  TRANSATLANTIC FASHION PARTNERS          PO BOX 165                         GLENWOOD LANDING          NY     11547      03/04/2020                                   Merchandise Invoice                                                             $111,413.00
    3.1471 THATCHERS GOURMET SPECIALTIES        1201 MINNESOTA STREET                                                      SAN FRANCISCO             CA     94107      03/09/2020                                   Merchandise Invoice                                                               $1,897.80
                                                                                                                                                                       12/19/2019; 01/31/2020;
    3.1472 THE BRITISH APPAREL COLLE            ONE WESTCHESTER PLAZA                                                      ELMSFORD                  NY     10523      03/04/2020                                   Merchandise Invoice                                                               $1,564.30
                                                                                                                                                                       01/14/2020; 01/31/2020;
    3.1473 THE C.I.T. GROUP FACTORIN            PO BOX 1036                                                                CHARLOTTE                 NC     28201-1036 03/05/2020                                   Merchandise Invoice                                                                $100.45
    3.1474 THE CIT GROUP                        COMMERCIAL SERVICES                     PO BOX 1036                        CHARLOTTE                 NC     28201-1036 Various                                      Merchandise Invoice                                                           $4,067,534.82
    3.1484 THE CIT GROUP/COMMERCIAL SERV        PO BOX 35232                                                               CHARLOTTE                 NC     28235-5232 02/26/2020                                   Merchandise Invoice                                                                   $0.01
                                                                                                                                                                       02/05/2011; 02/22/2011;
    3.1476   THE CIT GROUP                      PO BOX 35161                                                               CHARLOTTE                 NC     28235-5161 05/16/2011                                   Merchandise Invoice                                                              $11,248.15
    3.1482   THE CIT GROUP                      PO BOX 37998                                                               CHARLOTTE                 NC     28237-7998 Various                                      Merchandise Invoice                                                           $1,607,658.88
    3.1483   THE CIT GROUP COMMERCIAL SERV      PO BOX 37998                                                               CHARLOTTE                 NC     28237-7998 Various                                      Merchandise Invoice                                                              $20,877.54
    3.1485   THE COCA-COLA BOTTLING CO          PO BOX 802575                                                              CHICAGO                   IL     60680-2575 02/26/1999                                   Expense Invoice                                                                    $961.40
    3.1486   THE COMPANION GROUP                1250 9TH STREET                                                            BERKELEY                  CA     94710      02/05/2020                                   Merchandise Invoice                                                               $1,960.20
    3.1487   THE CONNORS GROUP                  333 MEADOWLANDS PARKWAY                 SUITE 100                          SECAUCUS                  NJ     07094      03/09/2020                                   Expense Invoice                                                                  $24,000.00
    3.1488   THE COOKWARE CO. (USA), LLC        PO BOX 21125                                                               NEW YORK                  NY     10087-1125 12/30/2019; 03/12/2020                       Merchandise Invoice                                                               $8,039.96
    3.1489   THE ECHO DESIGN GROUP, INC         PO BOX 32152                                                               NEW YORK                  NY     10087      Various                                      Merchandise Invoice                                                              $48,666.14
                                                                                                                                                                       02/07/2020; 03/13/2020;
    3.1490   THE ENVISAGE GROUP                 19161 EAST WALNUT DRIVE NORTH                                              CITY OF INDUSTRY          CA     91748      07/01/2020                                   Merchandise Invoice                                                               $6,550.80
    3.1491   THE FLORSHEIM SHOE CO.             7734 SOLUTION CENTER                                                       CHICAGO                   IL     60677-7007 Various                                      Merchandise Invoice                                                              $72,409.00
    3.1492   THE GOODKIND GROUP                 400 PARK AVE., 19TH FLOOR                                                  NEW YORK                  NY     10022      02/19/2020; 02/26/2020                       Expense Invoice                                                                   $8,595.00
    3.1493   THE GREAT EROS                     135 WYTH AVENUE                                                            BROOKLYN                  NY     11249      02/21/2020                                   Merchandise Invoice                                                              $13,822.75
    3.1494   THE KOOPLES                        500 FIFTH AVENUE                        SUITE 2330                         NEW YORK                  NY     10110      03/18/2020                                   Merchandise Invoice                                                              $23,572.35
    3.1495   THE LINE II PTY LTD.               T/A ACLER                               134 GILBERT STREET                 AUSTRALIA                        05000      12/05/2019                                   Merchandise Invoice                                                                   $0.03
    3.1496   THE NEWS INC.                      495 BROADWAY, 5TH FL                                                       NEW YORK                  NY     10012      02/05/2020; 03/03/2020                       Merchandise Invoice                                                              $16,227.88
    3.1497   THE NUTS SHOP LLC                  253 WAGNER STREET                                                          MIDDLESEX                 NJ     08846      02/04/2020                                   Merchandise Invoice                                                               $2,416.80
                                                                                                                                                                       06/03/2020; 07/15/2020;
    3.1498   THE OGILVY GROUP, LLC              LOCKBOX 1820                            PO BOX 781820                      PHILADELPHIA              PA     19178-1820 08/11/2020                                   Expense Invoice                                                                 $238,636.38
    3.1499   THE ORIGINAL SWIMWEAR COMPANY      2915 RED HILL AVENUE                    SUITE C-102                        COSTA MESA                CA     92626      Various                                      Merchandise Invoice                                                              $47,096.05
    3.1500   THE RETAIL PROPERTY TRUST          630 Old Country Road, Garden City, NY                                                                                  FY 2019                                      Rent                                                                            $120,000.00
    3.1501   THE SOCIETY MODEL MANAGEMENT,      156 FIFTH AVENUE                        SUITE 800                          NEW YORK                  NY     10010      02/07/2020                                   Expense Invoice                                                                   $2,400.00
    3.1502   THE SWATCH GROUP (US) INC          PO BOX 7247-6161                                                           PHILADELPHIA              PA     19170-6161 01/31/2020                                   Merchandise Invoice                                                               $5,357.50
                                                                                                                                                                       11/19/2019; 12/16/2019;
    3.1503   THE TRAFALGAR COMPANY              24207 NETWORK PLACE                                                        CHICAGO                   IL     60673-1242 01/02/2020; 01/15/2020                       Merchandise Invoice                                                                $409.50
    3.1504   THE WEEKS-LERMAN GROUP, L          58-38 PAGE PL. -PO BOX O                                                   MASPETH                   NY     11378      01/30/2004                                   Expense Invoice                                                                    $931.10
    3.1505   THEORY LLC                         PO BOX 200785                                                              PITTSBURGH                PA     15251-0785 Various                                      Merchandise Invoice                                                             $514,516.40
    3.1506   THERESA DILORENZO                  808 BARBARA BLVD                                                           FRANKLIN SQUARE           NY     11010      03/15/2020                                   Expense Invoice                                                                      $50.00
    3.1507   THERMOS LLC                        37220 EAGLE WAY                                                            CHICAGO                   IL     60678-1372 02/25/2020                                   Merchandise Invoice                                                                $974.16
                                                                                                                                                                       01/29/2020; 02/20/2020;
    3.1508   THINK PR, INC.                     10 EAST 23RD STREET                     2ND FLOOR                          NEW YORK                  NY     10010      03/17/2020                                   Expense Invoice                                                                  $26,368.50
    3.1509   THOMAS PINK                        19 EAST 57TH STREET                     19TH FLOOR                         NEW YORK                  NY     10022      Various                                      Merchandise Invoice                                                              $64,796.65
    3.1510   THOMPSON FERRIER, LLC              230 5TH AVENUE                          SUITE 1004                         NEW YORK                  NY     10001      03/10/2020                                   Merchandise Invoice                                                               $1,975.68
    3.1511   THREAD COLLECTIVE INC              LOCKBOX #1598                           PO BOX 95000                       PHILADELPHIA              PA     19195      Various                                      Merchandise Invoice                                                              $27,765.10
    3.1513   THREEBYONE USA LLC                 940 WEST 17TH STREET                                                       COSTA MESA                CA     92627      11/16/2019                                   Merchandise Invoice                                                              $12,893.30
    3.1514   THYSSENKRUPP ELEVATOR COR          PO BOX 933004                                                              ATLANTA                   GA     31193-3004 Various                                      Expense Invoice                                                                   $6,922.28




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                                  Page 22 of 25
                                              20-12097-scc                 Doc 132            Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                    SCHEDULE F ATTACHMENT
                                                                                                                                                                                                  Main Document
                                                                                                          Pg 78 of 86
                                                                                                          Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                  Unliquidated
                                                                                                                                                                                                                                     Contingent
                                                                                                                                                                                                                                                                            Is the Claim




                                                                                                                                                                                                                                                                 Disputed
                                                                                                                                                                                                                                                                             Subject to
                                                                                                                                                                                           Last 4 Digits of                                                                    Offset?
      ID                  Creditor's Name                   Address 1                         Address 2                       City           State ZIP                  Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
    3.1515 TIANJIN ENJOY INTERNATIONAL TR       MAGNETICCAPITAL                  C4-519                            TIANJIN                                       08/13/2020                                   Merchandise Invoice                                                              $25,187.88
    3.1516 TIARE HAWAII                         PO BOX 312                                                         KAHUKU                    HI     96731        06/24/2020                                   Merchandise Invoice                                                                $7,444.00
                                                                                                                                                                 02/13/2020; 03/11/2020;
    3.1517   TIBI                               50 INNOVATION DRIVE                                                BRUNSWICK                 GA     31525        03/12/2020                                   Merchandise Invoice                                                              $68,873.50
    3.1518   TO BOOT NEW YORK, INC.             39-34 43RD STREET                                                  LONG ISLAND CITY          NY     11104        11/04/2019                                   Merchandise Invoice                                                                  $74.75
    3.1519   TOM AND TEDDY TRADING, INC.        578 WASHINGTON BLVD #392                                           MARINA DEL REY            CA     90292        01/15/2020                                   Merchandise Invoice                                                                  $15.00
    3.1520   TOMGAL LLC                         3501 NW 45TH ST.                                                   FT. LAUDERDALE            FL     33309        02/21/2020                                   Merchandise Invoice                                                               $1,820.10
                                                                                                                                                                 02/11/2020; 02/13/2020;
    3.1521   TOMMY BAHAMA                       12564 COLLECTIONS CENTER DRIVE                                     CHICAGO                   IL     60693        07/01/2020                                   Merchandise Invoice                                                              $70,060.73
    3.1522   TOMS SHOES LLC                     PO BOX 505286                                                      ST.LOUIS                  MO     63150-5286   01/30/2020; 02/17/2020                       Merchandise Invoice                                                              $30,536.00
    3.1523   TOO GOOD GOURMET                   2380 GRANT AVENUE                                                  SAN LORENZO               CA     94580        11/05/2019; 03/04/2020                       Merchandise Invoice                                                               $6,959.40
    3.1524   TOP NOTCH PRODUCTS                 600 CUMMINGS CENTER              SUITE 268X                        BEVERLY                   MA     01915        02/14/2020; 03/16/2020                       Merchandise Invoice                                                               $1,962.20
    3.1525   TOP TRENZ, INC.                    85 AIR PARK DRIVE                UNIT 2                            RONKONKOMA                NY     11779        02/20/2020                                   Merchandise Invoice                                                               $1,500.00
    3.1526   TOPO DESIGNS                       2399 BLAKE STREET                UNIT 125                          DENVER                    CO     80205        12/24/2019                                   Merchandise Invoice                                                                  $44.25
    3.1527   TORINO LEATHER COMPANY             6135 RIVER ROAD                                                    NEW ORLEANS               LA     70123        11/26/2019                                   Merchandise Invoice                                                                  $30.00
    3.1528   TORKIA INTERNATIONAL, INC          555 WINDSOR DRIVE                                                  SECAUCUS                  NJ     07094        Various                                      Merchandise Invoice                                                              $23,935.36
    3.1529   TORY BURCH, LLC                    PO BOX 360646                                                      PITTSBURGH                PA     15251-6646   Various                                      Merchandise Invoice                                                             $100,288.44
                                                                                                                                                                 02/14/2020; 02/25/2020;
    3.1530   TOTES ISOTONER CORP                PO BOX 208321                                                      DALLAS                    TX     7532-8321    03/02/2020; 03/12/2020                       Merchandise Invoice                                                              $20,877.75
    3.1531   TOV FURNITURE                      337 WASHINGTON AVENUE                                              CEDARHURST                NY     11516        04/17/2020; 06/15/2020                       Merchandise Invoice                                                               $4,622.50
    3.1532   TOWN AND COUNTRY LINEN CORP        475 OBERLIN AVE SOUTH                                              LAKEWOOD                  NJ     08701-6904   02/11/2020; 02/28/2020                       Merchandise Invoice                                                               $2,465.50
    3.1533   TOWN OF SECAUCUS                   CONSTRUCTION DEPARTMENT          1203 PATERSON PLANK ROAD          SECAUCUS                  NJ     07094        07/01/2020                                   Expense Invoice                                                                    $516.00
    3.1534   TRAFFIC VIOLATIONS PLEA U          PO BOX 2950-ESP                                                    ALBANY                    NY     12220-0950   10/03/2007                                   Expense Invoice                                                                    $200.00
                                                                                                                                                                 05/31/2020; 06/11/2020;
    3.1535   TRANSPERFECT TRANSLATIONS INTE     1250 BROADWAY, 32ND FLR          ATTN: ACCOUNTS RECEIVABLE         NEW YORK                  NY     10001        06/30/2020; 07/07/2020                       Expense Invoice                                                                   $1,287.00
    3.1536   TRANSPLACE TEXAS, LP               PO BOX 90405                                                       CHICAGO                   IL     60696-0405   Various                                      Expense Invoice                                                                 $332,181.48
    3.1537   TRANSPORTATION ALLIANCE BANK       TAB BANK                         PO BOX 150290                     OGDEN                     UT     84415        03/09/2020                                   Merchandise Invoice                                                               $2,787.15
    3.1538   TRAVELON                           4407 SOLUTION CENTER             LOCKBOX #774407                   CHICAGO                   IL     60677-4004   Various                                      Merchandise Invoice                                                               $5,811.88
    3.1539   TRAVIS MATHEW LLC                  15202 GRAHAM STREET                                                HUNTINGTON BEACH          CA     92649-1109   02/07/2020                                   Merchandise Invoice                                                                 $225.00
    3.1540   TRI COASTAL DESIGN                 PO BOX 2348                      GRAND CENTRAL STATION             NEW YORK                  NY     10164-0442   02/20/2020                                   Merchandise Invoice                                                               $6,300.00
    3.1541   TRI-COASTAL DESIGN/IDB BN          40 HARRY SHUPE BLVD                                                WHARTON                   NJ     07885        Various                                      Merchandise Invoice                                                              $20,989.27
    3.1542   TRI-COASTAL DESIGN/IDB BN          PO BOX 2348 GRAND CENTRAL ST                                       NEW YORK                  NY     10164-0442   Various                                      Merchandise Invoice                                                               $5,004.18
                                                                                                                                                                 02/03/2020; 02/14/2020;
    3.1543   TRIMFOOT CO, LLC.                  PO BOX 790372                                                      SAINT LOUIS               MO     63179-0372   02/21/2020; 02/25/2020                       Merchandise Invoice                                                              $13,299.92
    3.1544   TRIPLE 7 GLOBAL, INC.              114 WEST ELMYRA STREET                                             LOS ANGELES               CA     90012        01/13/2020; 06/30/2020                       Merchandise Invoice                                                              $27,435.00
    3.1545   TROPICAL SPORTSWEAR INT'L          PO BOX 403040                                                      ATLANTA                   GA     30384-3040   07/30/1999                                   Merchandise Invoice                                                                 $260.55
    3.1546   TROPICAL VALLEY FOODS              PO BOX 2994                                                        PLATTSBURGH               NY     12901        02/03/2020                                   Merchandise Invoice                                                               $3,135.84
    3.1547   TROUBADOUR                         c/o ABEL SAMET                   20 ENGLEWOOD AVENUE               BROOKLINE                 MA     02445        02/13/2020                                   Merchandise Invoice                                                               $6,506.90
    3.1548   TRUE RELIGION                      PO BOX 6433                                                        CAROL STREAM              IL     60197-6433   Various                                      Merchandise Invoice                                                             $114,083.00
    3.1549   TUDOR PORCELAIN USA INC            433 PLAZA REAL                   SUITE 275                         BOCA RATON                FL     33432        11/04/2019                                   Merchandise Invoice                                                                 $926.43
                                                                                                                                                                 06/25/2019; 02/19/2020;
    3.1550 TUMI, INC.                           PO BOX 536325                                                      PITTSBURGH                PA     15253-5905   03/13/2020                                   Merchandise Invoice                                                              $11,556.28
                                                                                                                                                                 11/27/2019; 12/23/2019;
    3.1551 TURKO TEXTILE LLC                    267 5TH AVE., #408                                                 NEW YORK                  NY     10016        01/10/2020; 02/24/2020                       Merchandise Invoice                                                              $10,618.20
    3.1552 TWEEZERMAN INTERNATIONAL             PO BOX 27584                                                       NEW YORK                  NY     10087-7584   01/31/2020                                   Merchandise Invoice                                                               $7,740.00
                                                                                                                                                                 12/31/2019; 01/31/2020;
    3.1553   TY INC.                            PO BOX 5934                                                        CHICAGO                   IL     60680        02/10/2020; 02/25/2020                       Merchandise Invoice                                                               $3,542.40
    3.1554   TYCO INTEGRATED SECURITY, LLC.     PO BOX 223670                                                      PITTSBURGH                PA     15251-2670   Various                                      Expense Invoice                                                                 $105,069.32
    3.1555   TYPHOON HOMEWARES                  900 MERCHANTS CONCOURSE          SUITE 211                         WESTBURY                  NY     11590        01/30/2020; 02/11/2020                       Merchandise Invoice                                                               $4,779.00
    3.1556   U.F. FACTORS CORP.                 PO BOX 200983                                                      PITTSBURGH                PA     15251-0983   Various                                      Merchandise Invoice                                                              $94,934.80
    3.1557   UFCW LOCAL 888 AND EMPLOYERS       401(K) PLAN                      160 EAST UNION AVENUE             EAST RUTHERFORD           NJ     07073        Various                                      Expense Invoice                                                                   $9,725.54
    3.1558   UMA ENTERPRISES INC.               LOCKBOX #3878                                                      COLUMBUS                  OH     43260-3878   Various                                      Merchandise Invoice                                                              $22,565.48
    3.1559   UNDERARMOUR                        PO BOX 791022                                                      BALTIMORE                 MD     21279-1022   Various                                      Merchandise Invoice                                                             $208,061.00
    3.1560   UNIPOWER LLC                       2810 EMRICK BOULEVARD                                              BETHLEHEM                 PA     18020        04/01/2020; 07/13/2020                       Expense Invoice                                                                   $5,081.01
                                                                                                                                                                 10/11/2019; 02/01/2020;
    3.1561 UNITED MANUFACTURERS GROU            PO BOX 1135                                                        NEW YORK                  NY     10018-0723   02/14/2020                                   Merchandise Invoice                                                              $31,398.50
                                                                                                                                                                 02/28/2020; 03/04/2020;
    3.1562   UNITED PAPER & CRAFT LLC           48 WEST 38TH ST.                                                   NEW YORK                  NY     10018        03/06/2020; 09/01/2020                       Merchandise Invoice                                                               $1,380.90
    3.1563   UNITED PARCEL SERVICE              PO BOX 7247-0244                                                   PHILADELPHIA              PA     19170-0001   Various                                      Expense Invoice                                                                 $562,296.24
    3.1564   UNITED STATES LUGGAGE              PO BOX 13722                                                       NEWARK                    NJ     07188        01/14/2020                                   Merchandise Invoice                                                                  $47.63
    3.1565   UNITREX LTD                        5060 TAYLOR ROAD                                                   CLEVELAND                 OH     44128        02/24/2020; 06/15/2020                       Merchandise Invoice                                                               $7,015.80
    3.1566   UNIVERSAL ENVIRONMENTAL CONSUL     PO BOX 346                                                         CARLE PLACE               NY     11514        07/31/2020                                   Expense Invoice                                                                    $567.40
    3.1567   UNIVERSAL PERFUMES & COSMETICS     55 GILPIN AVE                                                      HAUPPAUGE                 NY     11788        02/14/2020                                   Merchandise Invoice                                                               $1,080.00
                                                                                                                                                                 11/11/2019; 11/25/2019;
    3.1568   UNSIMPLY STITCHED                  4601 WILSHIRE BLVD               SUITE 205                         LOS ANGELES               CA     90010        02/14/2020                                   Merchandise Invoice                                                               $9,012.00
    3.1569   UPD                                4507 S. MAYWOOD AVENUE                                             VERNON                    CA     90058        11/04/2019                                   Merchandise Invoice                                                                  $63.00
    3.1570   UPD, INC.                          4507 S. MAYWOOD AVENUE                                             VERNON                    CA     90058        03/06/2020; 03/10/2020                       Merchandise Invoice                                                              $24,401.56
    3.1571   UPLAND APPAREL INC. DBA KATAMA     118 SCHOOL RD                                                      WILLINGTON                DE     19803        02/26/2020; 03/11/2020                       Merchandise Invoice                                                                $380.00
    3.1572   UPPER CANADA SOAP & CANDLE         5875 CHEDWORTH WAY                                                 MISSISSAUGA               ON     L5R 3L9      12/10/2019; 02/11/2020                       Merchandise Invoice                                                               $2,137.50
    3.1573   UPS FREIGHT                        28013 NETWORK PLACE                                                CHICAGO                   IL     60673-1280   06/11/2013                                   Expense Invoice                                                                    $316.29
    3.1574   URBAN EXPRESSIONS INC.             5500 UNION PACIFIC AVENUE                                          COMMERCE                  CA     90022        Various                                      Merchandise Invoice                                                              $49,122.50
    3.1575   URBAN OUTFITTERS INC.              ATTN: CREDIT DEPARTMENT          5000 SOUTH BROAD STREET           PHILADELPHIA              PA     19112-1495   Various                                      Merchandise Invoice                                                              $69,856.41
    3.1576   US BANK EQUIPMENT FINANCE          PO BOX 790448                                                      ST. LOUIS                 MO     63179        Various                                      Expense Invoice                                                                  $80,198.11
    3.1577   US INTIMATES LLC                   C/O PPI APPAREL GROUP            320 FIFTH AVE 2ND FL              NEW YORK                  NY     10001        02/24/2020; 03/19/2020                       Merchandise Invoice                                                              $18,642.00
    3.1578   USA DESTINO LLC.                   125 PARK AVENUE                  25TH FLOOR                        NEW YORK                  NY     10017        02/04/2020                                   Expense Invoice                                                                    $405.29
                                                                                                                                                                 02/18/2020; 03/11/2020;
    3.1579 USA LEGWEAR                          1411 BROADWAY                    2ND FLOOR                         NEW YORK                  NY     10018        06/24/2020; 07/20/2020                       Merchandise Invoice                                                              $25,469.60




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                          Page 23 of 25
                                              20-12097-scc               Doc 132              Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                     SCHEDULE F ATTACHMENT
                                                                                                                                                                                                   Main Document
                                                                                                          Pg 79 of 86
                                                                                                           Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                                   Unliquidated
                                                                                                                                                                                                                                      Contingent
                                                                                                                                                                                                                                                                             Is the Claim




                                                                                                                                                                                                                                                                  Disputed
                                                                                                                                                                                                                                                                              Subject to
                                                                                                                                                                                            Last 4 Digits of                                                                    Offset?
      ID                    Creditor's Name                  Address 1                         Address 2                       City           State ZIP                  Date Incurred        Account #             Basis for Claim                                            (Yes/No)     Total Amount
                                                                                                                                                                  11/15/2019; 02/27/2020;
    3.1580 USA UNDERWEAR LLC                    1411 BROADWAY                    2ND FLOOR                          NEW YORK                  NY     10018        03/11/2020; 03/24/2020                       Merchandise Invoice                                                              $27,344.70
                                                                                                                                                                  05/01/2020; 08/28/2020;
    3.1581 USI INSURANCE SERVICES LLC           formerly KEY BANK INSURANCE      PO BOX 62937                       VIRGINIA BEACH            VA     23466        09/01/2020                                   Expense Invoice                                                                  $23,617.91
                                                                                                                                                                  02/12/2020; 02/19/2020;
    3.1582 UTZ QUALITY FOODS                    PO BOX 64801                                                        BALTIMORE                 MD     21264-4801   03/12/2020                                   Merchandise Invoice                                                               $2,885.18
    3.1583 V. FRAAS                             39 GUS LAPHAM LANE                                                  PLATTSBURGH               NY     12901        11/13/2019; 12/13/2019                       Merchandise Invoice                                                              $14,632.00
                                                                                                                                                                  02/03/2020; 02/27/2020;
    3.1584   VALENCIA IMPORTS                   700 BUSINESS PARK DRIVE          SUITE 101                          FREEHOLD                  NJ     07728        03/10/2020                                   Merchandise Invoice                                                              $55,704.00
    3.1585   VALERIE PAOLINI                    177 LINCOLN RD                   APT 1F                             BROOKLYN                  NY     11225        02/15/2020; 03/15/2020                       Expense Invoice                                                                    $100.00
    3.1586   VAN STRY                           420 PEARL STREET                                                    MALDEN                    MA     02148        03/02/2020                                   Expense Invoice                                                                   $1,364.06
    3.1587   VANDALE INDUSTRIES, INC.           16 EAST 34TH STREET                                                 NEW YORK                  NY     10016        Various                                      Merchandise Invoice                                                              $51,765.60
    3.1588   VANWELL ELECTRONICS, INC.          320 ESSEX STREET                 SUITE 3                            STIRLING                  NJ     07980        04/20/2020                                   Expense Invoice                                                                   $1,172.88
    3.1589   VARIETY DISTRIBUTORS, INC.         PO BOX 874169                                                       KANSAS CITY               MO     64187        07/10/2020                                   Merchandise Invoice                                                               $4,073.96
    3.1590   VERIFONE INC.                      LOCKBOX 774060                   4060 SOLUTIONS CENTER              CHICAGO                   IL     60677        Various                                      Expense Invoice                                                                  $31,092.19
    3.1592   VERIZON                            PO BOX 4833                      ACCOUNT 656 004 581 0001 21        TRENTON                   NJ     08650-4833   03/27/2020                                   Expense Invoice                                                                      $21.57
    3.1593   VERIZON                            Account of XO COMMUNICATIONS     PO BOX 15043                       ALBANY                    NY     12212-5043   08/08/2020                                   Expense Invoice                                                                   $9,051.14
    3.1594   VERSA TEXTILE                      231 W.39TH ST., STE 402                                             NEW YORK                  NY     10018        08/05/2020                                   Merchandise Invoice                                                               $8,452.00
    3.1595   VERSACE USA, INC.                  3 COLUMBUS CIRCLE                20TH FLOOR                         NEW YORK                  NY     10019        04/26/2019; 12/13/2019                       Merchandise Invoice                                                               $1,405.50
    3.1596   VERSATILE SERVICES, LLC.           50 EAST PALISADE AVENUE          SUITE 111                          ENGLEWOOD                 NJ     07631        Various                                      Expense Invoice                                                                  $22,710.54
    3.1597   VERTIGO INTERNATIONAL              1750 BRIELLE AVENUE              SUITE B6                           OCEAN                     NJ     07712        01/21/2020                                   Merchandise Invoice                                                               $4,458.00
                                                                                                                                                                  12/09/2019; 12/12/2019;
    3.1598   VF OUTDOOR, INC.                   13911 COLLECTIONS CENTER DR.                                        CHICAGO                   IL     60693        12/13/2019                                   Merchandise Invoice                                                               $1,076.80
    3.1599   VF OUTDOOR, INC.                   32842 COLLECTION CENTER DRIVE                                       CHICAGO                   IL     60693        Various                                      Merchandise Invoice                                                              $95,942.37
    3.1600   VIALE EUROPA, 101                  ITALY                                                               FLORENCE                  FO     50126        Various                                      Merchandise Invoice                                                             $181,860.47
    3.1601   VIBES STUDIO LLC                   22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        02/29/2020                                   Expense Invoice                                                                   $2,232.87
    3.1602   VICENZI USA INC                    241 NE 61ST STREET                                                  MIAMI                     FL     33137        10/24/2019; 02/06/2020                       Merchandise Invoice                                                              $10,725.00
                                                                                                                                                                  02/10/2020; 03/04/2020;
    3.1603 VIDA SHOES INTERNATIONAL             ESPRIT - WOMEN                   29 WEST 56TH STREET                NEW YORK                  NY     10019        03/09/2020                                   Merchandise Invoice                                                              $16,016.50
                                                                                                                                                                  09/10/2019; 01/29/2020;
    3.1604   VIDA SHOES INTERNATIONAL           VIDA BRANDS                      29 WEST 56TH STREET                NEW YORK                  NY     10019        02/05/2020; 02/10/2020                       Merchandise Invoice                                                              $31,043.26
    3.1605   VINCE, LLC.                        LOCKBOX ACCOUNT                  PO BOX 536493                      PITTSBURGH                PA     15253-5906   Various                                      Merchandise Invoice                                                             $220,636.10
    3.1606   VINEGAR, JONATHAN                  22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                    $23,485.09
    3.1607   VINEYARD VINES                     181 HARBOR DRIVE                                                    STAMFORD                  CT     06902        Various                                      Merchandise Invoice                                                              $24,334.30
    3.1608   VISTA VISUAL GROUP                 275 WEST HOFFMAN AVENUE                                             LINDENHURST               NY     11757        12/12/2019; 02/14/2020                       Expense Invoice                                                                   $3,154.98
    3.1609   VITAL PROTEINS LLC                 29215 NETWORK PLACE                                                 CHICAGO                   IL     60673        03/13/2020                                   Merchandise Invoice                                                               $9,623.40
    3.1610   VITEL ELECTRONICS, INC.            PO BOX 11679,DEPT 528                                               NEWARK                    NJ     07101-4679   12/18/1995                                   Merchandise Invoice                                                               $2,474.80
    3.1611   VLC DISTRIBUTION                   PO BOX 4346                      DEPT 764                           HOUSTON                   TX     77210-4346   02/03/2020                                   Merchandise Invoice                                                              $16,951.50
    3.1612   VONTOBEL, EDINA G                  22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                   $345,156.65
    3.1613   W.M.S. TRADE GROUP, INC.           1743 INDEPENDANCE BLVD., D-3                                        SARASOTA                  FL     34234        02/18/2020                                   Merchandise Invoice                                                               $1,771.20
    3.1614   WACOAL AMERICA INC                 PO BOX 358115                                                       PITTSBURGH                PA     15251        Various                                      Merchandise Invoice                                                              $57,137.80
    3.1615   WAHL CLIPPER CORP.                 PO BOX 5010                                                         STERLING                  IL     61081        02/18/2020; 03/03/2020                       Merchandise Invoice                                                              $27,619.64
    3.1616   WALSH, DAWN                        22 CORTLANDT STREET                                                 NEW YORK                  NY     10007        Various                                      Deferred Comp                                                                    $71,071.37
    3.1617   WASTE CONNECTIONS 0F NEW YORK      120 WOOD AVENUE SOUTH            SUITE 302                          ISELIN                    NJ     08830        01/04/2020                                   Expense Invoice                                                                   $1,633.13
    3.1618   WE INTERNATIONAL, INC              463 7TH AVENUE                   SUITE 1105                         NEW YORK                  NY     10018        06/26/2020                                   Merchandise Invoice                                                              $17,597.00
                                                                                                                                                                  11/08/2019; 11/11/2019;
    3.1619   WE NORWEGIANS N.A. INC.            PO BOX 1835                                                         PARK CITY                 UT     84060        11/20/2019                                   Merchandise Invoice                                                                $268.50
    3.1620   WEAR IT TO HEART                   PO BOX 69560                                                        WEST HOLLYWOOD            CA     90069        03/04/2020                                   Merchandise Invoice                                                              $13,392.00
    3.1621   WEATHERPROOF GARMENT CO.           PO BOX 9171                      90 SPENCE STREET                   BAY SHORE                 NY     11706        Various                                      Merchandise Invoice                                                              $61,775.15
    3.1622   WEBHELP LOGBOX USA INC.            Acct of COLMAR USA INC.          1412 BROADWAY                      NEW YORK                  NY     10118        01/02/2020                                   Merchandise Invoice                                                                $207.41
    3.1623   WEBSTER LOCK & HARDWARE            2471 WEBSTER AVENUE                                                 BRONX                     NY     10458        Various                                      Expense Invoice                                                                   $1,213.96
    3.1624   WEEKDAY BRANDS AB                  HENNES & MAURITZ LP              PO BOX 1789                        NEW YORK                  NY     10013        10/17/2017                                   Merchandise Invoice                                                                  $99.80
    3.1625   WEG AND MYERS, P.C.                52 DUANE STREET                                                     NEW YORK                  NY     10007        09/04/2020                                   Expense Invoice                                                                  $20,042.93
    3.1626   WELLS FARGO ALARM SERVICE          PO BOX 371990                                                       PITTSBURGH                PA     15250-7990   07/30/1996                                   Expense Invoice                                                                      $92.01
    3.1627   WELLS FARGO BANK N.A               PO BOX 842665                                                       BOSTON                    MA     02284-2665   Various                                      Merchandise Invoice                                                           $1,023,932.09
    3.1628   WELLS FARGO BANK, N.A.             PO BOX 842468                                                       BOSTON                    MA     02284-2468   Various                                      Merchandise Invoice                                                            $141,747.21
    3.1629   WELLS FARGO BANK, N.A.             PO BOX 842932                                                       BOSTON                    MA     02284-2932   Various                                      Merchandise Invoice                                                              $82,051.81
    3.1630   WELLS FARGO BANK, N.A.             PO BOX 912150                                                       DENVER                    CO     80291-2150   Various                                      Merchandise Invoice                                                              $78,028.50
    3.1631   WELLS FARGO BUSINESS CREDIT        PO BOX 60839                                                        CHARLOTTE                 NC     28260-0839   03/12/2020; 03/19/2020                       Expense Invoice                                                                  $43,250.03
    3.1632   WELLS FARGO TRADE CAPITAL          PO BOX 360286                                                       PITTSBURGH                PA     15250-6286   Various                                      Merchandise Invoice                                                               $8,248.39
    3.1633   WELLS FARGO TRADE CAPITAL          PO BOX 842674                                                       BOSTON                    MA     02284-2674   Various                                      Merchandise Invoice                                                            $578,374.42
    3.1634   WELLS FARGO TRADE CAPITAL          PO BOX 842683                                                       BOSTON                    MA     02284-2683   Various                                      Merchandise Invoice                                                            $935,408.47
    3.1635   WELLS FARGO TRADE CAPITAL          PO BOX 911794                                                       DENVER                    CO     80291-1794   Various                                      Merchandise Invoice                                                            $223,583.12
    3.1636   WESTPORT CORPORATION               331 CHANGEBRIDGE ROAD            PO BOX 2002                        PINE BROOK                NJ     07058        Various                                      Merchandise Invoice                                                              $69,209.96
    3.1637   WHITE OAK COMMERCIAL FINANCE       FORMALLY CAPITAL BUSINESS CRED   PO BOX 100895                      ATLANTA                   GA     30384-4174   Various                                      Merchandise Invoice                                                            $480,789.20
                                                                                                                                                                  12/28/1998; 01/28/1999;
    3.1638 WHITEHALL BUSINESS ARCHIV            40 WORTH STREET                                                     NEW YORK                  NY     10013-2998   02/28/1999                                   Expense Invoice                                                                  $17,499.99
    3.1639 WICKED ROAST COFFEE                  300 EAST OAKLAND PARK BLVD.      SUITE 300                          WILTON MANORS             FL     33334        03/11/2020                                   Merchandise Invoice                                                               $3,528.00
    3.1640 WIGWAM MILLS, INC.                   PO BOX 818                                                          SHEBOYGAN                 WI     53082-0818   03/05/1998                                   Merchandise Invoice                                                                  $53.84
                                                                                                                                                                  01/29/2020; 02/11/2020;
    3.1641   WILHELMINA INTERNATIONAL, LTD.     PO BOX 650002                    DEPT 8107                          DALLAS                    TX     75265-8107   03/16/2020; 03/30/2020                       Expense Invoice                                                                  $10,200.00
    3.1642   WILLIAM CARTER COMPANY             PO BOX 360924                                                       PITTSBURGH                PA     15251-6924   Various                                      Merchandise Invoice                                                              $78,422.23
    3.1643   WILLIS TOWERS WATSON MIDWEST       93076 NETWORK PLACE                                                 CHICAGO                   IL     60673-3076   05/29/2020                                   Expense Invoice                                                                    $350.00
    3.1644   WINKEY, LLC                        dba DELIVERING HAPPINESS         8022 S. RAINBOW BOULEVARD          LAS VEGAS                 NV     89139        03/11/2020                                   Expense Invoice                                                                   $3,956.99
    3.1645   WINSLOW LLC dba SUNSPORT USA       382 ROUTE 59                     SUITE 264                          MONSEY                    NY     10952-3422   Various                                      Merchandise Invoice                                                             $176,388.94
    3.1646   WINSUN FASHION COMPANY LTD.        UNIT 4, 3771 NORTH FRASER WAY                                       BURNABY                   BC     V5J5G5       02/24/2020                                   Merchandise Invoice                                                               $8,375.60
    3.1647   WINTRUST CAPITAL                   9700 WEST HIGGINS ROAD                                              ROSEMONT                  IL     60018        09/01/2020                                   Expense Invoice                                                                  $19,135.03




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                           Page 24 of 25
                                              20-12097-scc                  Doc 132          Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                   SCHEDULE F ATTACHMENT
                                                                                                                                                                                               Main Document
                                                                                                         Pg 80 of 86
                                                                                                         Creditors Who Have Non-Priority Unsecured Claims




                                                                                                                                                                                                                                               Unliquidated
                                                                                                                                                                                                                                  Contingent
                                                                                                                                                                                                                                                                            Is the Claim




                                                                                                                                                                                                                                                              Disputed
                                                                                                                                                                                                                                                                             Subject to
                                                                                                                                                                                        Last 4 Digits of                                                                       Offset?
      ID                    Creditor's Name                   Address 1                      Address 2                       City           State ZIP                Date Incurred        Account #             Basis for Claim                                               (Yes/No)     Total Amount
                                                                                                                                                              01/09/2008; 01/14/2013;
    3.1648 WOLVERINE WORLD WIDE, INC.           25759 NETWORK PLACE                                               CHICAGO                   IL     60673      03/02/2015; 09/12/2016                       Merchandise Invoice                                                                 $41,445.68
    3.1649 WOMEN MANAGEMENT                     199 LAFAYETTE STREET            7TH FLOOR                         NEW YORK                  NY     10012      01/29/2020; 02/24/2020                       Expense Invoice                                                                      $6,900.00
    3.1650 WOODLORE                             PO BOX 744258                                                     ATLANTA                   GA     30374-4258 02/28/2020                                   Merchandise Invoice                                                                  $1,980.00
                                                                                                                                                              09/10/2020; 10/31/2020;
    3.1651 WORKFRONT, INC.                      DEPT CH 16712                                                     PALATINE                  IL     6005-6712 01/31/2021                                    Expense Invoice                                                                     $46,948.00
    3.1652 WORKPLACE SOLUTIONS, INC.            120 GILLS CREEK PARKWAY                                           COLUMBIA                  SC     29209      03/17/2020; 04/20/2020                       Expense Invoice                                                                      $4,800.00
                                                                                                                                                              02/04/2020; 02/07/2020;
    3.1653   WORLD THREADS INC.                 dba EBERJEY INTIMATES           3300 NW 41ST STREET               MIAMI                     FL     33142      02/27/2020                                   Merchandise Invoice                                                                 $12,534.00
    3.1654   WORLD WIDE FABRIC INC              910 S. WALL ST, 2ND FLOOR                                         LOS ANGELES               CA     90015      02/28/2020                                   Merchandise Invoice                                                                  $8,969.50
    3.1655   WORLDWIDE SHIP SUPPLY              3501 BURRIS ROAD                SUITE 130                         DAVIE                     FL     33314      03/02/2020                                   Merchandise Invoice                                                                 $68,238.43
    3.1656   WOSELEY, PAULLA POLLARD            22 CORTLANDT STREET                                               NEW YORK                  NY     10007      Various                                      Deferred Comp                                                                       $19,318.71
                                                                                                                                                              10/19/2019; 01/30/2020;
    3.1657   WUSTHOF-TRIDENT OF AMERIC          333 WILSON AVENUE 4TH FLOOR                                       NORWALK                   CT     06854      02/19/2020; 03/05/2020                       Merchandise Invoice                                                                  $9,529.20
    3.1658   WWD BUYER'S GUIDES                 PO BOX 6505                                                       CAROL STREAM              IL     60197-6505 06/05/2020                                   Expense Invoice                                                                      $4,927.00
    3.1659   WYNIT INC                          PO BOX 10334                                                      ALBANY                    NY     12201      03/15/2005                                   Merchandise Invoice                                                                      $3.74
    3.1660   XP RETAIL                          PO BOX 39349                                                      CHARLOTTE                 NC     28278      Various                                      Expense Invoice                                                                     $15,836.95
                                                                                                                                                              04/03/2020; 05/06/2020;
    3.1661   XTRA LEASE                         PO BOX 219562                                                     KANSAS CITY               MO     64121-9562 06/03/2020; 07/06/2020                       Expense Invoice                                                                       $3,104.00
    3.1662   YALOWICH, KRISTIN                  22 CORTLANDT STREET                                               NEW YORK                  NY     10007      Various                                      Deferred Comp                                                                      $157,486.58
    3.1663   YANKEE CANDLE                      formerly VIRGINIA GIFT BRANDS   PO BOX 416442                     BOSTON                    MA     02241      Various                                      Merchandise Invoice                                                                  $11,952.06
    3.1664   YEJUN INC.                         ATTN: TED KIM                   565 WESTBOURNE DRIVE              WEST HOLLYWOOD            CA     90048-1913 12/11/2019; 12/18/2019                       Merchandise Invoice                                                                   $1,002.33
    3.1665   YU, DORINDA                        22 CORTLANDT STREET                                               NEW YORK                  NY     10007      Various                                      Deferred Comp                                                                     $2,324,783.74
    3.1666   YUGSHA INTERNATIONAL INC           19 W. 34TH STREET               SUITE 1018                        NEW YORK                  NY     10001      06/15/2020                                   Merchandise Invoice                                                                   $1,467.80
    3.1667   ZAGER WATCHES CO.                  1532 S. WASHINGTON AVENUE                                         PISCATAWAY                NJ     08854      Various                                      Merchandise Invoice                                                                  $20,799.87
    3.1668   ZAK DESIGNS                        PO BOX 19188                                                      SPOKANE                   WA     99219      03/06/2020                                   Merchandise Invoice                                                                   $5,059.42
    3.1669   ZARA USA INC                       500 5TH AVE SUITE #400                                            NEW YORK                  NY     10110      Various                                      Merchandise Invoice                                                                $678,670.18
    3.1670   ZIZO USA INC.                      1669 70TH STREET                                                  BROOKLYN                  NY     11204      Various                                      Merchandise Invoice                                                                   $9,887.04
    3.1671   ZOE LTD                            175 MOTT AVE.                                                     INWOOD                    NY     11096      02/05/2020                                   Merchandise Invoice                                                                   $3,050.00
                                                                                                                                                              01/31/2020; 02/14/2020;
    3.1672 ZUO MODERN CONTEMPORARY, INC.        1285 ATLANTIC STREET                                              UNION CITY                CA     94587      02/19/2020                                   Merchandise Invoice                                                                   $6,126.61
                                                                                                                                                              03/09/2020; 07/14/2020;
    3.1673 ZWILLING J.A. HENCKELS LLC           PO BOX 4523                     CHURCH ST. STATION                NEW YORK                  NY     10261-4523 08/19/2020                                   Merchandise Invoice                                                                   $6,071.85

                                                                                                                                                                                                                                                                         Total             $180,909,372.66




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                         Page 25 of 25
               20-12097-scc                Doc 132        Filed 10/14/20 Entered 10/14/20 21:40:14                                   Main Document
                                                                      Pg 81 of 86
  Fill in this information to identify the case:

  Debtor name: Century 21 Department Stores LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                      Check if this is an
  Case number: 20-12097
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

Schedule G:    Executory Contracts and Unexpired Leases

1. Does the debtor have any executory contracts or unexpired leases?

   No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

   Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



 2. List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the debtor
                                                                                         has an executory contract or unexpired lease

2.1     State what the contract        See Exhibit
        or lease is for and the
        nature of the debtor’s
        interest
        State the term
        remaining
        List the contract number
        of any government
        contract
                                                        20-12097-scc                                Doc 132                        Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                                                            SCHEDULE G ATTACHMENT
                                                                                                                                                                                                                                                   Main Document
                                                                                                                                               Pg 82 of 86
                                                                                                                                                       Executory Contracts and Unexpired Leases




                                                      Remainder of
     ID         Description of Contract or Lease      Term (Days)            Contract ID                         Notice Party's Name                              Attention                                   Address 1                  Address 2        Address 3          City            State         ZIP         Country
    2.001   Store # 10: Lease                                2,549                                  175-177 Bway Blue LLC                     Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
    2.002   Store # 20: Lease                             Unknown                                   86 BLUE LLC                               Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
    2.003   Analytics Pros (Adswerve)                          100                                  Adswerve Inc.                                                                               999 18th Street                  Suite 2301N                          Denver            CO             80202
    2.004   AgilOne CRM                                        622               N/A                AgilOne Inc.                                                                                771 Vaqueros Ave.                                                     Sunnyvale         CA             94085
            Store # 10: Second Lease Modification
    2.005   Agreement                                     Unknown                                   Blue Millenium Realty LLC                 Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
            Store # 10: Second Lease Modification
    2.006   Agreement                                         481                                   Blue Millenium Realty LLC                 Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
            Store # 10: Second Lease Modification
    2.007   Agreement                                          481                                  Blue Millenium Realty LLC                 Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
    2.008   Store # 20: Lease                                2,307                                  C21 BAY RIDGE BLUE LLC                    Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
    2.009   Store # 20: Lease                                2,307                                  C21 BK HOME LLC                           Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
            Store # 20: Second Lease Modification
    2.010   Agreement                                         481                                   CDC/21 Associates                         Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
            Store # 60: Sublease Modification
    2.011   Agreement                                        3,768                                  CENTURY REGO REALTY LLC                   Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
                                                                      CISC-CENTURY 21 Renewal
    2.012 Cisco 2020-2021 Renewal Quote                       138    2020-2021 Quote- 01202020-01   Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
    2.013 Cisco Support                                        99             0042769-IN            Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
                                                                       Century21-Congruity-Cisco
    2.014 Congruity 12 Month Cisco Support Quote              201     Support Quote-12042019-01     Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
    2.015 F5 2020-21 Support Renewal                          203    F5-C21-1yr Renewal-011320-01   Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
          Palo Alto Networks - Services Support
    2.016 Quotation                                           253           686524                  Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
    2.017 Palo Alto VM's                                      169  PAN-C21-VM 300-031020-01         Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
                                                                  PURE-C21-1yr Renewal-120219-
    2.018 Pure 1yr Renewal                                    109              01                   Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608
                                                                  PURE-C21-3yr Renewal-120219-
    2.019 Pure 3yr Renewal                                    839              01                   Computer Design & Integration                                                               696 Route 46 West                                                     Teterboro         NJ             07608

    2.020 Rubrik 1yr Renewal                               Current RBK-C21-1yr Renewal-111319-01 Computer Design & Integration                                                                  696 Route 46 West                                                     Teterboro         NJ             07608

    2.021 Rubrik 1yr Renewal                                  289 RBK-C21-1yr Renewal-020720-01 Computer Design & Integration                                                                   696 Route 46 West                                                     Teterboro         NJ             07608
                                                                  C21-Turbo-1yr Renewal-011620-
    2.022 Turbonomic 1yr Renewal                              169               01              Computer Design & Integration                                                                   696 Route 46 West                                                     Teterboro         NJ             07608

                                                                   CISC-C21- Umbrella 1yr Renewal
    2.023 Umbrella 1yr Renewal Sub106633                      177      Sub106633 - 021120-01      Computer Design & Integration                                                                 696 Route 46 West                                                     Teterboro         NJ             07608
                                                                    CENTURY 21-VMWARE 2020
                                                                   SUPPORT RENEWAL-01202020-
    2.024   VMWare 2020 Support Renewal                        168              01                Computer Design & Integration                                                                 696 Route 46 West                                                     Teterboro         NJ             07608
    2.025   Store # 10: Lease                                2,549                                Cortlandt Blue LLC                          Attn: Fabiana Mazzocco                            ASG Equities                     175 Broadway                         New York          NY             10007
    2.026   Curalate                                           121              N/A               Curalate Inc.                                                                                 1628 John F Kennedy Blvd         14th Floor          Suite 1400       Philadelphia      PA             19103
    2.027   DEX/Staples Contract (Printers)                    743                                dba Staples Business Advantage              Attn: Bids & Contracts                            1096 East Newport Center Drive   #300                                 Deerfield Beach   FL             33442
    2.028   Forklift Lease                                     757         100-10211757           De Lange Landen Financial Services          De Lange Landen Financial Services                1111 Old Eagle School Rd                                              Wayne             PA             19087
    2.029   Staples Copier Leases                              848           25488482             De Lange Landen Financial Services          De Lange Landen Financial Services                1111 Old Eagle School Rd                                              Wayne             PA             19087
    2.030   Staples Copier Leases                              848           25487651             De Lange Landen Financial Services          De Lange Landen Financial Services                1111 Old Eagle School Rd                                              Wayne             PA             19087
    2.031   Deposco                                            869              N/A               Deposco Inc.                                                                                  4800 North Point Parkway         Suite 100                            Alpharetta        GA             30022
    2.032   Eckoh Calliguard                              Unknown                                 Eckoh Inc.                                                                                    32324 Collection Center Drive                                         Chicago           IL             60693-0323
    2.033   Edge Communications Solutions, LLC                  50           EN10418              Edge Communications Solutions, LLC                                                            6505 Windcrest Drive                                                  Plano             TX             75024
    2.034   Water coolers                                      231                                Envirowater LLC.                                                                              360 Sniffens LN.                                                      Stratford         CT             06615
            eSSENTIAL Accessibility (Website ADA
    2.035   Complaince)                                        79                N/A                eSSentail Accessibility Inc.                                                                60 St. Claire Ave. East          Suite 802                            Toronto           ON             M4T 1N5      Canada
    2.036   Janitorial Service                                139                                   GI KBS Corporation                                                                          1575 HENTHORNE DRIVE                                                  Maumee            OH             43537
    2.037   Giva License                                      169                N/A                Giva Inc.                                                                                   1556 Halford Ave.                Suite 102                            Santa Clara       CA             95051
    2.038   iAdvise                                           476                                   iAdvize Inc.                                                                                625 Massachusetts Ave                                                 Cambridge         MA             02139
    2.039   Infor (Lawson)                                 Current             245724               Infor (US) Inc.                                                                             1300 Godward Street                                                   Minneapolis       MN             55413
            JDA Cloud Services & Professional
    2.040   Agreeement                                        787            OP0209847              JDA Software Inc.                         Attn: General Counsel                             15059 N. Scottsdale Rd.                                               Scottsdale        AZ             85254
    2.041   Store # 20: Rider to Lease                     13,689                                   JOSEPH DEVITO                             Attn: Joseph Devito                               Estate of John Devito            9728 3rd Avenue                      Brooklyn          NY             11209
    2.042   Kronos Agreement                                  181              Q-45917              Kronos Incorporated                                                                         PO Box 743208                                                         Atlanta           GA             30374-3208
    2.043   Mobile POS                                        243            113356898.7            Mad Mobile Inc.                           Attn: Legal Department                            2701 N Rocky Point Drive         Suite 500                            Tampa             FL             33607
    2.044   Microsoft EA Licensing                             18           7-W4X6XZC36             Microsoft Inc.                                                                              One Microsoft Way                                                     Redmond           WA             98052-6399
    2.045   Natrinsic                                           4                N/A                Natrinsic Group Ltd.                                                                        89 Nexus Way                                                          Camana Bay        Grand Cayman   KY1-9009   Cayman Islands
    2.046   Navar (Website)                                   563                N/A                Navar Inc.                                                                                  50 Beale Street                  Floor 7                              San Francisco     CA             94107
    2.047   X-store configuration support                  Current               N/A                OLR America Inc.                          Attn: Director Global Contract Management         1200 Washington Ave. South       Suite 280                            Minneapolis       MN             55415
            Optaros Support Agreement Extension
    2.048   (SOW)                                          Current               N/A                Optaros Inc.                                                                                53 State Street                  37th Floor                           Boston            MA             02109
            Thycotic Software Secret Server Cloud -
    2.049   Subscription License Platinum                      68           INV-100136686           Optiv Security Inc.                                                                         P.O. Box 28216 Network Place                                          Chicago           IL             60673-1282
    2.050   Bronto (ESP)                                      588               699511              Oracle America, Inc.                                                                        500 Oracle Parkway                                                    Redwood Shores    CA             94065
            Software Update License & Support -
            Oracle Retail Xstore Point of
    2.051   Service                                            202            44943927              Oracle America, Inc.                                                                        500 Oracle Parkway                                                    Redwood Shores    CA             94065
    2.052   PayPal Inc.                                   Unknown                                   PayPal Inc.                                                                                 2211 North First Street                                               San Jose          CA             95131
    2.053   Store Music Subscription                            18              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.054   Store Music Subscription                         1,357              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.055   Store Music Subscription                           368              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.056   Store Music Subscription                           177              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.057   Store Music Subscription                         1,596              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.058   Store Music Subscription                         1,438              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.059   Store Music Subscription                         1,357              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.060   Store Music Subscription                         1,357              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.061   Store Music Subscription                         1,357              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.062   Store Music Subscription                         1,357              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.063   Store Music Subscription                           682              N/A                 PCM Technologies dba Perscriptive Music   Website Administrator c/o PCM Technologies Inc.   1020 Lawrence Avenue W           Suite 206                            Toronto           ON             M6A 1C8      Canada
    2.064   Point of Sale Hardware Contract                    260             190722               POSRG                                                                                       1059 N. Old Rand Road                                                 Wauconda          IL             60084
    2.065   Severence Agreement                                                                     Rachel Feingold                                                                             64 Storer Ave                                                                           NY             10803
    2.066   Store # 99: Agreement of Lease                   1,758                                  RELIDE REALTY CO. LLC                     Attn: Anna Korenberg                              Heller Properties                15 Maiden Lane      Suite 1300       New York          NY             10038




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                                                                      Page 1 of 2
                                                      20-12097-scc               Doc 132                   Filed 10/14/20 Entered 10/14/20 21:40:14
                                                                                                                                 SCHEDULE G ATTACHMENT
                                                                                                                                                                                                             Main Document
                                                                                                                       Pg 83 of 86
                                                                                                                            Executory Contracts and Unexpired Leases




                                                    Remainder of
     ID        Description of Contract or Lease     Term (Days)    Contract ID               Notice Party's Name                       Attention                                 Address 1           Address 2   Address 3          City            State       ZIP   Country
    2.067   Salesforce (Webstie Platform)                   792    92023266v8    Salesforce.com Inc.               Attn: General Counsel                           One Market                Suite 300                       San Francisco     CA           94105
    2.068   Salesforce (Webstie Platform) Support            62                  Salesforce.com Inc.               Attn: General Counsel                           One Market                Suite 300                       San Francisco     CA           94105
    2.069   Severence Agreement                                                  Sebastian Lesage                                                                  199 Oakwood Drive                                         New Providence    NJ           07974
    2.070   Merchandise Planning Software (Mi9)             533       N/A        Software Development Inc.         Attn: Chairman                                  12000 Biscayne Blvd.      Suite 600                       Miami             FL           33181
    2.071   Ogilvy Advertising Agreement                     94       N/A        The Ogilvy Group LLC              Attn: Paul Ayestas                              636 11th Ave.                                             NY                NY           10036
    2.072   Collective Bargaining Agreement                                      UFCW LOCAL 888                                                                    160 East Union Avenue                                     East Rutherford   NJ           07073
    2.073   VERIFONE INC.                               Unknown                  Verifone Inc.                     Lockbox 774060                                  4060 Solutions Center                                     Chicago           IL           60677




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                                                          Page 2 of 2
                 20-12097-scc                  Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14                                            Main Document
                                                                             Pg 84 of 86
  Fill in this information to identify the case:

  Debtor name: Century 21 Department Stores LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                                        Check if this is an
  Case number: 20-12097
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.

1. Does the debtor have any codebtors?

   No. Check this box and submit this form to the court with the debtor’s other schedules. Nothing else needs to be reported on this form.

   Yes


2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include all
guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one
creditor, list each creditor separately in Column 2.

 Column 1: Codebtor                                                                                 Column 2: Creditor


 Name                              Mailing Address                                                  Name                                                              Check all schedules
                                                                                                                                                                      that apply:

2.1 See Exhibit                                                                                                                                                            D

                                                                                                                                                                           E/F

                                                                                                                                                                           G
                                          20-12097-scc             Doc 132        Filed 10/14/20      Entered 10/14/20 21:40:14
                                                                                            SCHEDULE H ATTACHMENT
                                                                                                                                                         Main Document
                                                                                               Pg Codebtors
                                                                                                   85 of 86

                                       ID          Codebtor Name                Codebtor Address         Creditor's Name                 Creditor's Address          D   E/F   G
                                     2.001 C21 Department Stores Holdings      22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                           LLC                                 New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.002 C21 GA Blue LLC                     22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.003 C21 Philadelphia LLC                22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.004 C21 Sawgrass Blue, LLC              22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.005 C21 Sawgrass Blue, LLC              22 Cortlandt Street, Sunrise Mills (MLP) Limited   PO Box 277861                          X
                                                                               New York, NY 10007 Partnership                     Atlanta, GA 30384-7861

                                     2.006 C21 Sawgrass Blue, LLC              22 Cortlandt Street, Sunrise Mills (MLP) Limited   c/o The Mills/ Simon Company           X
                                                                               New York, NY 10007 Partnership                     Attn: President,
                                                                                                                                  5425 Wisconsin Avenue, Suite 300
                                                                                                                                  Chevy Chase, MD 20815-3502

                                     2.007 Century 21 Department Stores of     22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                           New Jersey, L.L.C.                  New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.008 Century 21 Fulton LLC               22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.009 Century 21 Fulton LLC               22 Cortlandt Street, Albee Development             411 Theodore Ave, Suite 300            X
                                                                               New York, NY 10007                                 Rye, NY 10580

                                     2.010 Century 21 Gardens of Jersey, LLC   22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.011 Century Paramus Realty, LLC         22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.012 Giftco 21 LLC                       22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506

                                     2.013 L.I. 2000, Inc.                     22 Cortlandt Street, C21 1972 Broadway LLC         22 Cortlandt Street,                   X
                                                                               New York, NY 10007                                 New York, NY 10007

                                     2.014 L.I. 2000, Inc.                     22 Cortlandt Street, C21 CC Blue LLC               22 Cortlandt Street,                   X
                                                                               New York, NY 10007                                 New York, NY 10007

                                     2.015 L.I. 2000, Inc.                     22 Cortlandt Street, C21 SI Blue LLC               22 Cortlandt Street,                   X
                                                                               New York, NY 10007                                 New York, NY 10007

                                     2.016 L.I. 2000, Inc.                     22 Cortlandt Street, JPMorgan Chase Bank, N.A.     131 South Dearborn 5th Floor,      X
                                                                               New York, NY 10007                                 Chicago, IL 60603-5506




In re: Century 21 Department Stores LLC
Case No. 20-12097                                                                                       Page 1 of 1
                20-12097-scc               Doc 132           Filed 10/14/20 Entered 10/14/20 21:40:14                              Main Document
                                                                         Pg 86 of 86
  Fill in this information to identify the case:

  Debtor name: Century 21 Department Stores LLC

  United States Bankruptcy Court for the: Southern District of New York
                                                                                                                                                   Check if this is an
  Case number: 20-12097
                                                                                                                                                   amended ling


O cial Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the schedules of
assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents. This form must
state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in nes up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.

  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:


       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)

       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)

       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)

       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)

       Schedule H: Codebtors (O cial Form 206H)

       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)

       Amended Schedule

       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (O cial Form 204)

       Other document that requires a
  declaration

I declare under penalty of perjury that the foregoing is true and correct.

10/14/2020                                                                            /s/ Norm Veit

Executed on                                                                           Signature of individual signing on behalf of debtor
                                                                                      Norm Veit

                                                                                      Printed name
                                                                                      Chief Financial O cer & Chief Information O cer
                                                                                      Position or relationship to debtor
